               Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS      CORRECTED
                           Document           AS10/18/19
                                    130-1 Filed   TO ATTORNEY
                                                         Page 1 ofADDRESS
                                                                   93 PageID 1413
                                              August 09, 2019                       ·

 ·1· · · · · · · · ·UNITED STATES DISTRICT COURT
 · · · · · · · · · · MIDDLE DISTRICT OF FLORIDA
 ·2· · · · · · · · · · · · TAMPA DIVISION

 ·3· · · · · · · ·CASE NO.:· 8:17-cv-02447-T-02AAS

 ·4

 ·5· ·HILDA VAN HOEK,

 ·6· · · · · · ·Plaintiff,

 ·7· ·vs.

 ·8·   ·McKESSON CORPORATION, a foreign corporation, PSS WORLD
 · ·   ·MEDICAL, INC., a Florida corporation, McKESSON
 ·9·   ·MEDICAL-SURGICAL, INC., a foreign corporation, McKESSON
 · ·   ·MEDICAL-SURGICAL TOP HOLDINGS, INC., a Florida
 10·   ·corporation,

 11· · · · · · ·Defendants.

 12· ·*· · *· · *· · *· · *· · *· · *· · *· · *· · *· · *

 13
 · ·   · · · · · · · DEPOSITION OF:· HILDA VAN HOEK
 14
 · ·   · · · · · · · · · ·CORRECTED TRANSCRIPT
 15
 · ·   ·   ·   ·   ·   ·   ·   ·   ·   · · · · 08/09/2019
 16·   ·   ·   ·   ·   ·   ·   ·   ·   · 10:01 a.m. - 4:19 p.m.
 · ·   ·   ·   ·   ·   ·   ·   ·   ·   · · U.S. Legal Support
 17·   ·   ·   ·   ·   ·   ·   ·   ·   · · · · Suite 1775
 · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·201 North Franklin Street
 18·   ·   ·   ·   ·   ·   ·   ·   ·   · · · Tampa, Florida

 19

 20

 21
 · · · · · · · · · · · · · · ·Volume 2
 22· · · · · · · · · · · · Pages 98 - 331

 23
 · ·   ·   Stenographically Reported by:· ELIZABETH W. CHORRUSHI,
 24·   ·   · · · · · · · · · · · ·RPR, FPR
 · ·   ·   · · · · · ·Registered Professional Reporter
 25·   ·   · · · · · · ·Florida Professional Reporter


                                            U.S. LEGAL SUPPORT
                                              (813) 876-4722
               Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS      CORRECTED
                           Document           AS10/18/19
                                    130-1 Filed   TO ATTORNEY
                                                         Page 2 ofADDRESS
                                                                   93 PageID 1414
                                                         August 09, 2019                                              99 to 102
                                                             Page 99                                                          Page 101
      ·1· · · · · · · · · · · · · APPEARANCES                            ·1·   ·EXHIBITS, continued
      ·2· ·On Behalf of the Plaintiff:                                   ·2·   · Exhibit 23
                                                                         · ·   · · · · ·E-mail Chain............................... 156
      ·3
                                                                         ·3
      · · · · · KATHRYN S. PISCITELLI, ESQUIRE                           · ·   ·   Exhibit 24
      ·4· · · · Law Office of Kathryn S. Piscitelli                      ·4·   ·   · · · ·E-mail..................................... 160
      · · · · · P.O. Box 691166                                          ·5·   ·   Exhibit 25
                                                                         · ·   ·   · · · ·E-mail..................................... 163
      ·5· · · · Orlando, Florida 32869
                                                                         ·6
      · · · · · Kpiscitelli@cfl.rr.com                                   · ·   ·   Exhibit 26
      ·6                                                                 ·7·   ·   · · · ·E-mail Chain............................... 165
      ·7· ·On Behalf of the Defendant:                                   ·8·   ·   Exhibit 27
      ·8· · · · SACHA DYSON, ESQUIRE                                     · ·   ·   · · · ·E-mail Chain............................... 167
                                                                         ·9
      · · · · · GREGORY A. HEARING, ESQUIRE                              · ·   ·   Exhibit 28
      ·9· · · · Gray-Robinson, P.A.                                      10·   ·   · · · ·E-mail..................................... 168
      · · · · · Suite 2700                                               11·   ·   Exhibit 29
      10· · · · 401 East Jackson Street                                  · ·   ·   · · · ·E-mail Chain............................... 170
                                                                         12
      · · · · · Tampa, Florida 33602                                     · ·   ·   Exhibit 30
      11· · · · Sacha.dyson@gray-robinson.com                            13·   ·   · · · ·E-mail Chain............................... 171
      · · · · · Gregory.hearing@gray-robinson.com                        14·   ·   Exhibit 31
      12                                                                 · ·   ·   · · · ·E-mail Chain............................... 175
                                                                         15
      13· ·ALSO PRESENT:
                                                                         · ·   ·   Exhibit 32
      · · · · · Paul Jensen                                              16·   ·   · · · ·E-mail Chain............................... 182
      14                                                                 17·   ·   Exhibit 33
      15                                                                 · ·   ·   · · · ·Models - Hilda K. VanHoek.................. 190
                                                                         18
      16
                                                                         · ·   ·   Exhibit 34
      17                                                                 19·   ·   · · · ·Revenue Impact............................. 197
      18                                                                 20·   ·   Exhibit 35
      19                                                                 · ·   ·   · · · ·E-mail Chain............................... 204
                                                                         21
      20
                                                                         · ·   ·   Exhibit 36
      21                                                                 22·   ·   · · · ·E-mail..................................... 213
      22                                                                 23·   ·   Exhibit 37
      23                                                                 · ·   ·   · · · ·E-mail Chain............................... 214
                                                                         24
      24
                                                                         · ·   · Exhibit 38
      25                                                                 25·   · · · · ·E-mail Chain............................... 216


                                                            Page 100                                                          Page 102
      ·1·   · · · · · · · · · ·INDEX OF PROCEEDINGS                      ·1·   ·EXHIBITS, continued
      ·2                                                                 ·2·   · Exhibit 39
      ·3·   ·Deposition of:· HILDA VAN HOEK                              · ·   · · · · ·E-mail Chain............................... 218
      ·4·   · · · CONTINUED EXAMINATION BY MS. DYSON· · · · · · · 107    ·3
                                                                         · ·   ·   Exhibit 40
      · ·   · · · CERTIFICATE OF REPORTER· · · · · · · · · · · · ·327
                                                                         ·4·   ·   · · · ·E-mail Chain............................... 219
      ·5·   · · · CERTIFICATE OF OATH· · · · · · · · · · · · · · ·328
                                                                         ·5·   ·   Exhibit 41
      · ·   · · · WITNESS REVIEW LETTER· · · · · · · · · · · · · ·329    · ·   ·   · · · ·E-mail Chain............................... 222
      ·6·   · · · ERRATA SHEET· · · · · · · · · · · · · · · · · · 330    ·6
      · ·   · · · COURT REPORTER'S CERTIFICATE OF CORRECTION· · · 331    · ·   ·   Exhibit 42
      ·7                                                                 ·7·   ·   · · · ·E-mail Chain............................... 227
      ·8                                                                 ·8·   ·   Exhibit 43
      ·9                                                                 · ·   ·   · · · ·E-mail Chain............................... 229
      10                                                                 ·9
      11                                                                 · ·   ·   Exhibit 44
                                                                         10·   ·   · · · ·E-mail Chain............................... 230
      12·   · · · · · · · · · · · · ·EXHIBITS
                                                                         11·   ·   Exhibit 45
      13                                                                 · ·   ·   · · · ·E-mail Chain............................... 234
      · ·   · Exhibit 16                                                 12
      14·   · · · · ·E-mail Chain, previously marked and                 · ·   ·   Exhibit 46
      · ·   · · · · ·not attached............................... 118     13·   ·   · · · ·E-mail..................................... 236
      15                                                                 14·   ·   Exhibit 47
      · ·   · Exhibit 17                                                 · ·   ·   · · · ·Text Message Exchange...................... 238
      16·   · · · · ·Second Amended Complaint and Demand                 15
      · ·   · · · · ·for Jury Trial............................. 113     · ·   ·   Exhibit 48
                                                                         16·   ·   · · · ·E-mail Chain............................... 240
      17
                                                                         17·   ·   Exhibit 49
      · ·   ·   Exhibit 18
                                                                         · ·   ·   · · · ·E-mail Chain............................... 242
      18·   ·   · · · ·E-mail Chain............................... 133   18
      19·   ·   Exhibit 19                                               · ·   ·   Exhibit 50
      · ·   ·   · · · ·E-mail Chain............................... 136   19·   ·   · · · ·E-mail Chain............................... 244
      20                                                                 20·   ·   Exhibit 51
      · ·   ·   Exhibit 20                                               · ·   ·   · · · ·E-mail..................................... 247
      21·   ·   · · · ·E-mail Chain............................... 140   21
      22·   ·   Exhibit 21                                               · ·   ·   Exhibit 52
                                                                         22·   ·   · · · ·E-mail Chain............................... 248
      · ·   ·   · · · ·E-mail Chain............................... 146
                                                                         23·   ·   Exhibit 53
      23
                                                                         · ·   ·   · · · ·E-mail Chain............................... 248
      · ·   · Exhibit 22                                                 24
      24·   · · · · ·E-mail Chain............................... 149     · ·   · Exhibit 54
      25                                                                 25·   · · · · ·E-mail Chain............................... 249



                                                      U.S. LEGAL SUPPORT
                                                        (813) 876-4722
               Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS      CORRECTED
                           Document           AS10/18/19
                                    130-1 Filed   TO ATTORNEY
                                                         Page 3 ofADDRESS
                                                                   93 PageID 1415
                                                        August 09, 2019                                            103 to 106
                                                           Page 103                                                          Page 105
      ·1·   ·EXHIBITS, continued                                         ·1· ·EXHIBITS, continued
      ·2·   · Exhibit 55                                                 ·2· · Exhibit 86
      · ·   · · · · ·E-mail Chain............................... 251
      ·3                                                                 · · · · · · ·Fourth Amended Complaint and Demand
      · ·   ·   Exhibit 56                                               ·3· · · · · ·For Jury Trial............................. 319
      ·4·   ·   · · · ·E-mail Chain............................... 252   ·4· · Exhibit 87
      ·5·   ·   Exhibit 57
                                                                         · · · · · · ·Plaintiff's Response to
      · ·   ·   · · · ·E-mail..................................... 254
      ·6                                                                 ·5· · · · · ·"Defendant's First Set of
      · ·   ·   Exhibit 58                                               · · · · · · ·Interrogatories to Plaintiff".............. 320
      ·7·   ·   · · · ·E-mail Chain............................... 255
                                                                         ·6
      ·8·   ·   Exhibit 59
      · ·   ·   · · · ·E-mail Chain............................... 256   · · · Exhibit 88
      ·9                                                                 ·7· · · · · ·Plaintiff's Supplemental Response
      · ·   ·   Exhibit 60
                                                                         · · · · · · ·to "Defendant's First Set of
      10·   ·   · · · ·E-mail Chain............................... 256
      11·   ·   Exhibit 61                                               ·8· · · · · ·Interrogatories to Plaintiff".............. 320
      · ·   ·   · · · ·E-mail Chain............................... 257   ·9· · Exhibit 89
      12
                                                                         · · · · · · ·Plaintiff's Sixth Supplemental
      · ·   ·   Exhibit 62
      13·   ·   · · · ·E-mail Chain............................... 258   10· · · · · ·Mandatory Disclosure....................... 321
      14·   ·   Exhibit 63                                               11
      · ·   ·   · · · ·E-mail Chain............................... 259
                                                                         12
      15
      · ·   ·   Exhibit 64                                               13
      16·   ·   · · · ·Message.................................... 260   14
      17·   ·   Exhibit 65                                               15
      · ·   ·   · · · ·E-mail..................................... 263
      18                                                                 16
      · ·   ·   Exhibit 66                                               17
      19·   ·   · · · ·E-mail Chain............................... 266   18
      20·   ·   Exhibit 67
      · ·   ·   · · · ·E-mail..................................... 268   19
      21                                                                 20
      · ·   ·   Exhibit 68                                               21
      22·   ·   · · · ·E-mail..................................... 269
      23·   ·   Exhibit 69                                               22
      · ·   ·   · · · ·E-mail Chain............................... 275   23
      24                                                                 24
      · ·   · Exhibit 70
                                                                         25
      25·   · · · · ·E-mail Chain............................... 277


                                                           Page 104                                                           Page 106
      ·1·   ·EXHIBITS, continued                                         ·1·   · · · · · ·Deposition taken before Elizabeth W. Chorrushi,
      ·2·   · Exhibit 71
      · ·   · · · · ·E-mail Chain............................... 278     ·2·   ·Registered Professional Reporter, Florida Professional
      ·3
      · ·   ·   Exhibit 72
                                                                         ·3·   ·Reporter, Notary Public, State of Florida at Large.
      ·4·   ·   · · · ·E-mail Chain............................... 283   ·4·   · · · · · · · · · · ·- - - - - - - -
      ·5·   ·   Exhibit 73
      · ·   ·   · · · ·E-mail Chain............................... 284   ·5·   · · · · · ·THE REPORTER:· Do you solemnly swear or affirm
      ·6                                                                 ·6·   · · · that the testimony you shall give will be the truth,
      · ·   ·   Exhibit 74
      ·7·   ·   · · · ·E-mail Chain............................... 287   ·7·   · · · the whole truth and nothing but the truth?
      ·8·   ·   Exhibit 75
                                                                         ·8·   · · · · · ·THE WITNESS:· I do.
      · ·   ·   · · · ·E-mail Chain............................... 290
      ·9                                                                 ·9·   ·THEREUPON,
      · ·   ·   Exhibit 76
      10·   ·   · · · ·E-mail Chain............................... 294   10·   · · · · · · · · · · ·HILDA VAN HOEK,
      11·   ·   Exhibit 77                                               11·   ·having first duly sworn/affirmed, was examined and
      · ·   ·   · · · ·E-mail Chain............................... 295
      12                                                                 12·   ·testified as follows:
      · ·   ·   Exhibit 78
                                                                         13·   · · · · · ·MS. DYSON:· Good morning, Ms. vanHoek.
      13·   ·   · · · ·E-mail Chain............................... 296
      14·   ·   Exhibit 79                                               14·   · · · · · ·MS. PISCITELLI:· I'd like to makes a brief
      · ·   ·   · · · ·E-mail..................................... 297
      15
                                                                         15·   · · · comment before we start.
      · ·   ·   Exhibit 80                                               16·   · · · · · ·MS. DYSON:· Sure.
      16·   ·   · · · ·Message.................................... 303
      17·   ·   Exhibit 81                                               17·   · · · · · ·MS. PISCITELLI:· Thank you.
      · ·   ·   · · · ·E-mail Chain............................... 305   18·   · · · · · ·The issue of whether Ms. vanHoek wanted to
      18
      · ·   ·   Exhibit 82                                               19·   · · · review the transcript was not raised when the
      19·   ·   · · · ·E-mail Chain............................... 308
      20·   ·   Exhibit 83
                                                                         20·   · · · deposition was interrupted by the court's order
      · ·   ·   · · · ·E-mail..................................... 310   21·   · · · staying the deposition, the first leg of the
      21
      · ·   ·   Exhibit 84                                               22·   · · · deposition.
      22·   ·   · · · ·E-mail Chain............................... 314   23·   · · · · · ·So I am now, on Ms. vanHoek's behalf, reserving
      23·   ·   Exhibit 85
      · ·   ·   · · · ·Appointment Invitation..................... 314   24·   · · · or invoking the right to read the transcript, the
      24
      25
                                                                         25·   · · · entire transcript, once the deposition is completed


                                                     U.S. LEGAL SUPPORT
                                                       (813) 876-4722                                                                       YVer1f
               Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS      CORRECTED
                           Document           AS10/18/19
                                    130-1 Filed   TO ATTORNEY
                                                         Page 4 ofADDRESS
                                                                   93 PageID 1416
                                                       August 09, 2019                                             107 to 110
                                                           Page 107                                                           Page 109
      ·1·   · · · and transcribed.                                       ·1·   ·need to correct from that transcript?
      ·2·   · · · · · ·Thank you.                                        ·2·   · · · A· · I just briefly went over it.· I didn't really
      ·3·   · · · · · ·MS. DYSON:· Okay.· Can we get started?            ·3·   ·thoroughly go through it.
      ·4·   · · · · · ·THE WITNESS:· Yes.                                ·4·   · · · Q· · Okay.· But is there anything, sitting here
      ·5·   · · · · · · · · · ·CONTINUED EXAMINATION                     ·5·   ·today, that you believe you need to correct that you saw
      ·6·   ·BY MS. DYSON:                                               ·6·   ·in the deposition transcript?
      ·7·   · · · Q· · Okay.· Perfect.                                   ·7·   · · · A· · Well, there were -- I know there was one part
      ·8·   · · · · · ·So, Ms. vanHoek, I introduced myself last time.   ·8·   ·when it was referring to the decisions that were being
      ·9·   ·I'm Sacha Dyson.· I represent McKesson and the other        ·9·   ·made when McKesson and PSS merged -- the account
      10·   ·defendants in this case.· Okay?                             10·   ·separation -- and McKesson did set some guidelines, and
      11·   · · · A· · Okay.                                             11·   ·the guidelines that I remember were the 70/30 rule.· If
      12·   · · · Q· · And we talked about, last time, that the          12·   ·you had 70 percent of the business, that you would retain
      13·   ·purpose of this deposition is to get a complete             13·   ·the entire account.· That was one of the things.
      14·   ·understanding and accurate understanding of your claims.    14·   · · · · · ·The other thing that stood out to me was in
      15·   ·Do you understand that?                                     15·   ·reference to Florida Hospital Physician Group.· You asked
      16·   · · · A· · Yes.                                              16·   ·if -- it's like I did not know the conversations that
      17·   · · · Q· · Okay.· And do you remember the ground rules       17·   ·took place making the decision for a single rep, but it
      18·   ·that we covered last time, or would you like me to go       18·   ·was communicated to me that the customer did request to
      19·   ·over them again?                                            19·   ·have a single rep.
      20·   · · · A· · Go over them again.                               20·   · · · Q· · And who communicated that to you?
      21·   · · · Q· · Okay.· Sure.· So we need to try to make as        21·   · · · A· · I believe the person's name is Francis, and I
      22·   ·clear a record as we possibly can, using first and last     22·   ·do not know the last name.
      23·   ·names, speaking one at a time and verbalizing our           23·   · · · Q· · And how was that communicated to you?
      24·   ·answers.                                                    24·   · · · A· · It was communicated -- I remember an e-mail,
      25·   · · · · · ·Do you understand that?                           25·   ·mostly.

                                                           Page 108                                                           Page 110
      ·1·   · · · A· · Yes.                                              ·1·   · · · Q· · Did you have a conversation with this Francis
      ·2·   · · · Q· · Okay.· And we can take a break at any time you    ·2·   ·person?
      ·3·   ·want to take a break.· Just let me know you want to take    ·3·   · · · A· · Not that I remember.
      ·4·   ·a break.· And your attorney may assert objections through   ·4·   · · · Q· · Okay.· And do you have the e-mail communication
      ·5·   ·this process.· Unless she instructs you not to answer,      ·5·   ·that you're referencing?
      ·6·   ·you can go ahead and answer that question.                  ·6·   · · · A· · Probably.
      ·7·   · · · · · ·If you don't understand a question I've asked,    ·7·   · · · Q· · Okay.
      ·8·   ·ask me to rephrase it.· I will be glad to do that.          ·8·   · · · A· · I'm not sure.
      ·9·   ·Otherwise, if you answer it, I'm going to assume that       ·9·   · · · Q· · And so you believe that there is an e-mail
      10·   ·you've understood the question, you've heard the question   10·   ·communication that is directed to you telling you that
      11·   ·and you're providing your best recollection.                11·   ·the customer made a request?
      12·   · · · · · ·Do you understand these ground rules?             12·   · · · A· · I don't think it was just to me.
      13·   · · · A· · I do.                                             13·   · · · Q· · Okay.
      14·   · · · Q· · Okay.· Perfect.                                   14·   · · · A· · It was part of a group message.
      15·   · · · · · ·Is there anything about your physical or mental   15·   · · · Q· · Okay.· And what did this e-mail communication
      16·   ·conditions that prevents you from providing accurate,       16·   ·say?
      17·   ·reliable testimony today?                                   17·   · · · A· · Well, the gist of it was that Brian Irish would
      18·   · · · A· · No.                                               18·   ·be taking over the Florida Hospital Physician Group in
      19·   · · · Q· · And your counsel made an announcement about the   19·   ·its entirety.
      20·   ·transcript of your previous deposition.· Did you review     20·   · · · Q· · Okay.
      21·   ·that transcript?                                            21·   · · · A· · Okay.
      22·   · · · A· · Yes.                                              22·   · · · Q· · And did it say anything else?
      23·   · · · Q· · Okay.· Did you get a copy of that transcript?     23·   · · · A· · It said a lot of things, but that's what I
      24·   · · · A· · Yes.                                              24·   ·remember.
      25·   · · · Q· · Okay.· Is there anything that you feel like you   25·   · · · Q· · Okay.· But you don't have any personal


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
               Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS      CORRECTED
                           Document           AS10/18/19
                                    130-1 Filed   TO ATTORNEY
                                                         Page 5 ofADDRESS
                                                                   93 PageID 1417
                                                       August 09, 2019                                             111 to 114
                                                           Page 111                                                           Page 113
      ·1·   ·knowledge as to why the decision was made to assign the     ·1·   ·deposition transcript that you believe you need to
      ·2·   ·account to Brian Irish, correct?                            ·2·   ·correct?
      ·3·   · · · A· · Because of it being Brian Irish, why they chose   ·3·   · · · A· · Not that I know of.
      ·4·   ·him over someone else or -- I'm not understanding the       ·4·   · · · Q· · Okay.· And in preparation for today's
      ·5·   ·question.                                                   ·5·   ·deposition, other than any conversation you had with
      ·6·   · · · Q· · Sure.· Brian Irish, in 2016, received the         ·6·   ·counsel, have you talked to anyone else?
      ·7·   ·Florida Hospital Physician Group account.· Is that          ·7·   · · · A· · No.
      ·8·   ·correct?                                                    ·8·   · · · Q· · And other than reviewing the transcript of your
      ·9·   · · · A· · I believe it was 2016.                            ·9·   ·previous deposition, have you reviewed any other
      10·   · · · Q· · Okay.· And do you know why that decision was      10·   ·documents, other than those provided to you by counsel?
      11·   ·made?· Were you party to it?                                11·   · · · A· · I think I mentioned that before.· I looked over
      12·   · · · · · ·MS. PISCITELLI:· Asked and answered.              12·   ·the third, fourth amended complaints.· I looked at your
      13·   · · · · · ·MS. DYSON:· Well, she's telling me a different    13·   ·interrogatory questions and my answers, and I looked over
      14·   · · · answer than she told me, so that's what I'm trying     14·   ·the transcript briefly.
      15·   · · · to understand what it is that you're saying.           15·   · · · Q· · Okay.· Any other documents that you can think
      16·   · · · A· · I'm only saying that it was communicated to us    16·   ·of that you reviewed in anticipation of your deposition
      17·   ·that the customer requested to have --                      17·   ·today?
      18·   ·BY MS. DYSON:                                               18·   · · · A· · Not that I can think of.
      19·   · · · Q· · Okay.                                             19·   · · · Q· · Okay.
      20·   · · · A· · -- a single rep.                                  20·   · · · · · ·(Exhibit 17 marked for identification.)
      21·   · · · Q· · Okay.· But you don't have any personal --         21·   ·BY MS. DYSON:
      22·   · · · A· · I wasn't part of the conversations.               22·   · · · Q· · I'm placing in front of you Exhibit 17 to your
      23·   · · · Q· · Okay.· And one of the things -- the ground        23·   ·deposition.
      24·   ·rules that I didn't cover again --                          24·   · · · A· · Okay.
      25·   · · · A· · Yeah.                                             25·   · · · Q· · Do you recognize this document?

                                                           Page 112                                                           Page 114
      ·1·   · · · Q· · -- is that we can't interrupt each other.         ·1·   · · · A· · This is not one that I reviewed.· I may have
      ·2·   · · · · · ·So you didn't have any personal involvement in    ·2·   ·seen it.
      ·3·   ·the decision to reassign that account to Brian Irish.· Is   ·3·   · · · Q· · Do you recognize this document as a -- the
      ·4·   ·that correct?                                               ·4·   ·second amended complaint that was filed on your behalf in
      ·5·   · · · A· · Did I have any influence?                         ·5·   ·the Thirteenth Judicial Circuit?
      ·6·   · · · Q· · Any involvement.                                  ·6·   · · · A· · That's what it says.
      ·7·   · · · A· · No.                                               ·7·   · · · Q· · You don't dispute that, correct?
      ·8·   · · · Q· · Okay.· So you said that you reviewed your         ·8·   · · · A· · No.
      ·9·   ·transcript and you wanted to correct something about the    ·9·   · · · Q· · And it is signed by Peter Helwig.· Do you see
      10·   ·guidelines for transitioning accounts at the acquisition.   10·   ·that?
      11·   · · · A· · Correct.                                          11·   · · · A· · I do.
      12·   · · · Q· · And you said that you believed that there was a   12·   · · · Q· · And he is your counsel, correct?
      13·   ·70/30 rule?                                                 13·   · · · A· · He is.
      14·   · · · A· · Correct.                                          14·   · · · Q· · And so do you have anything to dispute this is
      15·   · · · Q· · Do you know who ultimately made the decision as   15·   ·a true, correct copy of your second amended complaint?
      16·   ·to which account should be assigned to which individuals    16·   · · · · · ·MS. PISCITELLI:· Objection.· Compound question.
      17·   ·at the acquisition?                                         17·   · · · · · ·MS. DYSON:· You can keep your objections to the
      18·   · · · A· · Well, it wasn't one person.· It was a team        18·   · · · form, please.· I would appreciate that,
      19·   ·between Paul Jensen and Carlos Xiques.                      19·   · · · Ms. Piscitelli.
      20·   · · · Q· · That's what you believe?                          20·   · · · · · ·MS. PISCITELLI:· I will make the objections
      21·   · · · A· · That's what I believe.                            21·   · · · that I think are appropriate.· Thank you.
      22·   · · · Q· · Okay.· But do you know who, in fact, made those   22·   · · · · · ·MS. DYSON:· And I would appreciate if you keep
      23·   ·decisions?                                                  23·   · · · your speaking objections out of the deposition.· You
      24·   · · · A· · That's what I believe.                            24·   · · · can object to the form.
      25·   · · · Q· · Okay.· And is there anything else in your         25·   · · · · · ·MS. PISCITELLI:· I will object as I find it


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
               Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS      CORRECTED
                           Document           AS10/18/19
                                    130-1 Filed   TO ATTORNEY
                                                         Page 6 ofADDRESS
                                                                   93 PageID 1418
                                                       August 09, 2019                                             115 to 118
                                                           Page 115                                                           Page 117
      ·1·   · · · appropriate.                                           ·1·   ·that?
      ·2·   · · · · · ·MS. DYSON:· And hopefully in accordance with      ·2·   · · · A· · Yes.
      ·3·   · · · the rule.                                              ·3·   · · · Q· · And that you told me that you're making two
      ·4·   · · · · · ·MS. PISCITELLI:· Yes, in accordance with the      ·4·   ·claims in this case, one based on gender discrimination
      ·5·   · · · rules.                                                 ·5·   ·and one based on retaliation for engaging in protected
      ·6·   · · · A· · I can say it looks like it.· I haven't reviewed   ·6·   ·activity.· Do you recall that?
      ·7·   ·it in a while.· I haven't seen it.· I mean, it's gone       ·7·   · · · A· · That there are only two claims?· Can you show
      ·8·   ·through a lot of hands, so I don't know.                    ·8·   ·that to me?
      ·9·   ·BY MS. DYSON:                                               ·9·   · · · Q· · Oh, sure.
      10·   · · · Q· · What do you mean, "It's gone through a lot of     10·   · · · A· · Is there something in writing?
      11·   ·hands"?                                                     11·   · · · Q· · Sure.· Sure.
      12·   · · · A· · Well, I mean, this is your copy you're            12·   · · · A· · Okay.
      13·   ·presenting to me.· It's not my original copy.               13·   · · · Q· · So if you want to look -- I can't remember if
      14·   · · · Q· · Okay.· And do you see at the top of it, it has    14·   ·we have the fourth amended complaint in here or not.· Let
      15·   ·an e-filing date on it?                                     15·   ·me just look at that real quick.
      16·   · · · A· · I do.                                             16·   · · · A· · I don't believe it was.
      17·   · · · Q· · And in this complaint, in the first               17·   · · · Q· · No, I don't think it was either, but we
      18·   ·paragraph -- or second sentence of the first paragraph,     18·   ·certainly have the third amended complaint.
      19·   ·do you see where it says, "This second amended complaint    19·   · · · A· · Okay.
      20·   ·is filed with the written consent of the defendants         20·   · · · Q· · And if you want to look at that to refresh your
      21·   ·pursuant to Rule 1.190(a) of Florida Rules of Civil         21·   ·recollection.
      22·   ·Procedure"?                                                 22·   · · · A· · Okay.· So Count I is sex discrimination;
      23·   · · · A· · Do I see that?· Yes.                              23·   ·Count II, sexual discrimination; Count III, retaliation;
      24·   · · · Q· · Now, you've been continuously employed since      24·   ·Count IV is sexual discrimination; V, sexual
      25·   ·1994 with either PSS or McKesson.· Is that correct?         25·   ·discrimination, and again, retaliation.

                                                           Page 116                                                           Page 118
      ·1·   · · · A· · That's correct.                                   ·1·   · · · Q· · Okay.
      ·2·   · · · Q· · And at either company, have you been suspended,   ·2·   · · · A· · Is that what you wanted?
      ·3·   ·demoted or terminated?                                      ·3·   · · · Q· · So you're making two claims, one is a claim of
      ·4·   · · · A· · No, not to my knowledge.                          ·4·   ·sex discrimination, and two, is a claim of retaliation?
      ·5·   · · · Q· · And you previously testified, in your last        ·5·   · · · A· · Yes.
      ·6·   ·deposition, about some documents going to your personal     ·6·   · · · Q· · Correct?
      ·7·   ·e-mail address -- I think you called them "Affects" --      ·7·   · · · A· · Correct.
      ·8·   ·that you had some work-related documents going to your      ·8·   · · · Q· · Okay.· And we had started talking about the
      ·9·   ·personal e-mail address, that were titled "Affects."        ·9·   ·discrimination claim, and you had told me that one of the
      10·   · · · · · ·Do you know what that is?                         10·   ·bases for your discrimination claim is the assignment of
      11·   · · · A· · "Affects"?· No.                                   11·   ·Florida Medical Clinic account.· Do you recall that?
      12·   · · · Q· · Okay.· And you also previously testified, in      12·   · · · A· · I do recall that.
      13·   ·your last deposition, about the distinction between wheel   13·   · · · Q· · Okay.· And I think that we left off talking
      14·   ·reps and fully-commissioned reps.· Do you recall that?      14·   ·about Exhibit 16 to your deposition.· And do you recall
      15·   · · · A· · Yes.                                              15·   ·that document?
      16·   · · · Q· · Since you have reported to Mr. Jensen, do you     16·   · · · A· · It looks like the e-mails between Carlos and
      17·   ·recall who are the wheel reps that were on your team?       17·   ·myself.
      18·   · · · A· · Laura Capriati and Michelle Rooney, and to my     18·   · · · Q· · And you recall talking about this document in
      19·   ·knowledge, those are the only two that we have.             19·   ·your last deposition, correct?
      20·   · · · Q· · And before you started reporting to Mr. Jensen,   20·   · · · A· · Yes.
      21·   ·when you reported to Mr. Xiques -- excuse me -- did you     21·   · · · Q· · Okay.· So if we can start off with the first --
      22·   ·have wheel reps and fully-commissioned reps?                22·   ·on the first page, that first e-mail, that's from you to
      23·   · · · A· · Not that I'm aware of.                            23·   ·Mr. Xiques on December 1, 2012.· Do you see that?
      24·   · · · Q· · Okay.· And we left off in your last deposition    24·   · · · A· · I do.
      25·   ·talking about your claims in this case.· Do you recall      25·   · · · Q· · And in this e-mail that you sent to Mr. Xiques,


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
               Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS      CORRECTED
                           Document           AS10/18/19
                                    130-1 Filed   TO ATTORNEY
                                                         Page 7 ofADDRESS
                                                                   93 PageID 1419
                                                       August 09, 2019                                            119 to 122
                                                           Page 119                                                           Page 121
      ·1·   ·you -- the -- in the second paragraph, you indicate that    ·1·   · · · A· · Mmm-hmm.
      ·2·   ·"We spoke a few weeks ago about FMC and the fact that       ·2·   · · · Q· · What's that a reference to?
      ·3·   ·they have taken over several PSS accounts affecting         ·3·   · · · A· · I did business in the laboratory section of
      ·4·   ·Clint, Michelle and me, et cetera."· Do you see that?       ·4·   ·Florida Medical Clinic, and I had -- it says "AI," which
      ·5·   · · · A· · I do.                                             ·5·   ·is immunoassay testing instrument -- from Abbott and the
      ·6·   · · · Q· · So prior to the assignment of the Bill To to      ·6·   ·government had recalled certain tests, which included
      ·7·   ·Mr. Brady in December 2012, Mr. Brady was involved with     ·7·   ·HbA1c, folate, ferritin and B12.· So this caused us to
      ·8·   ·the Florida Medical Clinic account, correct?                ·8·   ·lose a lot of business, yes.
      ·9·   · · · · · ·MS. PISCITELLI:· Object to the form.              ·9·   · · · Q· · Okay.· And then in the next paragraph, you
      10·   · · · A· · At what point, you're asking me?                  10·   ·reference Gary P, which I think is Gary Poekert?
      11·   ·BY MS. DYSON:                                               11·   · · · A· · Yes.
      12·   · · · Q· · So prior to Mr. Brady being assigned to the       12·   · · · Q· · Do you see that?
      13·   ·Bill To for the Florida Medical Clinic account, he was      13·   · · · A· · It's in there.· Gary Poekert.
      14·   ·involved with the Florida Medical Clinic account,           14·   · · · Q· · And so the sentence says, "Gary P reminded me
      15·   ·correct?                                                    15·   ·of the relationship between Colleen and Henry Schein."
      16·   · · · A· · On a Ship To level, yes.                          16·   ·Do you see that?
      17·   · · · Q· · And Michelle -- who is Michelle that's being      17·   · · · A· · Where are you showing Henry --
      18·   ·referenced in this e-mail?                                  18·   · · · Q· · Sure.· It's in the fourth paragraph, in the
      19·   · · · A· · Michelle Hosley.                                  19·   ·middle of the fourth paragraph?
      20·   · · · Q· · And so she was also involved on a Ship To         20·   · · · A· · Oh, fourth.· Okay.
      21·   ·level?                                                      21·   · · · · · ·Okay.
      22·   · · · A· · It looks like at that particular time.            22·   · · · · · ·Okay.
      23·   · · · Q· · So at the -- at that time, being prior to         23·   · · · Q· · And so you say, "Gary P reminded me of the
      24·   ·December 1, 2012, Ms. Hosley was involved with the          24·   ·relationship between Colleen and Henry Schein."· Do you
      25·   ·Florida Medical Clinic account?                             25·   ·see that?

                                                           Page 120                                                           Page 122
      ·1·   · · · A· · Looks that -- yes.                                ·1·   · · · A· · I do.
      ·2·   · · · Q· · And then, in the next paragraph, you said that    ·2·   · · · Q· · And Gary P is who?
      ·3·   ·you've been calling on Florida Medical Clinic for nearly    ·3·   · · · A· · Poekert.· It's described in paragraph -- the
      ·4·   ·18 years and have done a substantial amount of business     ·4·   ·third paragraph.· P-o-e-k-e-r-t.
      ·5·   ·in the past, correct?                                       ·5·   · · · Q· · And what is his role?
      ·6·   · · · A· · Yes.                                              ·6·   · · · A· · He was the supervisor over the laboratory.
      ·7·   · · · Q· · And you did that business, even though you        ·7·   · · · Q· · Okay.· And as it relates to -- how does he
      ·8·   ·weren't the sole rep on that account from PSS, correct?     ·8·   ·relate to Gary Steele?
      ·9·   · · · A· · Back when I first started, I think I was the      ·9·   · · · A· · Well, all purchases, even for the laboratory,
      10·   ·sole rep on that account --                                 10·   ·need to go through Gary Steele in the Purchasing
      11·   · · · Q· · Okay.                                             11·   ·department.
      12·   · · · A· · -- to the best of my knowledge.                   12·   · · · Q· · Okay.· And who was Colleen that's being
      13·   · · · Q· · And -- but prior to December 1, 2012, you were    13·   ·referenced in this sentence?
      14·   ·not the sole rep on the account, correct?                   14·   · · · A· · Colleen was the COF --
      15·   · · · A· · That's correct.                                   15·   · · · Q· · Okay.
      16·   · · · Q· · And Florida Medical Clinic still did a            16·   · · · A· · -- for FMC.
      17·   ·substantial amount of business with you, even though you    17·   · · · Q· · And I think, last time, you told me that she
      18·   ·weren't the sole rep on the account, correct?               18·   ·was let go --
      19·   · · · A· · They did a substantial amount of business, yes.   19·   · · · A· · She was.
      20·   · · · Q· · Even though you weren't the sole rep on the       20·   · · · Q· · -- from FMC?
      21·   ·account, correct?                                           21·   · · · A· · She was.
      22·   · · · A· · That's correct.                                   22·   · · · Q· · And when was she let go?
      23·   · · · Q· · Okay.· Now, in this -- in this paragraph, you     23·   · · · A· · I don't know.· It's been quite a while ago.
      24·   ·say, "Wow.· Lots of business just lost."· Do you see        24·   · · · Q· · Was it -- was she still there at the time that
      25·   ·that?                                                       25·   ·you sent this e-mail in December 2012?


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                       YVer1f
               Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS      CORRECTED
                           Document           AS10/18/19
                                    130-1 Filed   TO ATTORNEY
                                                         Page 8 ofADDRESS
                                                                   93 PageID 1420
                                                       August 09, 2019                                             123 to 126
                                                           Page 123                                                           Page 125
      ·1·   · · · A· · Yes.                                              ·1·   · · · Q· · So you told Mr. Xiques that you know he's
      ·2·   · · · Q· · And why was Gary P reminding you of the           ·2·   ·sincerely looking out for the customer and has always
      ·3·   ·relationship between Colleen and Henry Schein?              ·3·   ·been fair in his decisions with sales reps, correct?
      ·4·   · · · A· · Because of her being the CFO, she had a lot of    ·4·   · · · A· · Up to that point, yes.
      ·5·   ·influence on who they bought from.                          ·5·   · · · Q· · And you say, "As the adage goes, is this the
      ·6·   · · · Q· · And Henry Schein is a competitor?                 ·6·   ·hill I'm willing to die on?· Yes."
      ·7·   · · · A· · They are a competitor.                            ·7·   · · · A· · Yes.
      ·8·   · · · Q· · They were a competitor of PSS, and they are a     ·8·   · · · Q· · What does that mean?
      ·9·   ·competitor of McKesson, correct?                            ·9·   · · · A· · It means what it means.· I mean, that's --
      10·   · · · A· · That is correct.                                  10·   ·that's a phrase that you're willing to see it to the end.
      11·   · · · Q· · Okay.· Not a person?· It's a company?             11·   · · · Q· · Well, what did you mean by it when you put it
      12·   · · · A· · It's a company.                                   12·   ·in this e-mail?
      13·   · · · Q· · Okay.· Just for those not reading this -- not     13·   · · · A· · That's what I meant.
      14·   ·familiar with your business.                                14·   · · · Q· · And what does that mean, to see it to the end?
      15·   · · · A· · Okay.                                             15·   · · · A· · This -- is this the -- this isn't the entire
      16·   · · · Q· · So the end of this paragraph, you say, "Gary      16·   ·e-mail that I can see.· It seems like something's
      17·   ·has agreed to put us on the bid list for next year and      17·   ·missing.· That's why I'm --
      18·   ·asked me to check back with him in January."· Do you see    18·   · · · Q· · Well, this is what you produced to us, so I
      19·   ·that?                                                       19·   ·don't know how something could be missing from your
      20·   · · · A· · I do, and I remember that.· That's correct.       20·   ·production.
      21·   · · · Q· · Okay.· And did you check back with Gary in        21·   · · · A· · Okay.· So this is -- this is all a part of it,
      22·   ·January?                                                    22·   ·which I haven't read yet.
      23·   · · · A· · I did.                                            23·   · · · Q· · We just went through that e-mail.
      24·   · · · Q· · And did he put you on the bid list?               24·   · · · A· · I know, but I need to read it thoroughly.
      25·   · · · A· · He did not.                                       25·   · · · Q· · Okay.· Go right ahead.

                                                           Page 124                                                           Page 126
      ·1·   · · · Q· · Since -- have you ever been on the bid list for   ·1·   · · · A· · Thanks.
      ·2·   ·Florida Medical Clinic?                                     ·2·   · · · · · ·MS. DYSON:· We can go ahead and go off the
      ·3·   · · · A· · I've done lots of bids for them.                  ·3·   · · · record.
      ·4·   · · · Q· · Right.· But have you ever been on the bid list    ·4·   · · · · · ·(Break taken from 10:26 a.m. to 10:30 a.m.)
      ·5·   ·for Florida Medical Clinic?                                 ·5·   · · · · · ·THE WITNESS:· And the question?
      ·6·   · · · A· · Depends on what you mean by bid list.             ·6·   ·BY MS. DYSON:
      ·7·   · · · Q· · Well, what you meant by bid list in this          ·7·   · · · Q· · Yeah.· The question was what did you mean when
      ·8·   ·e-mail.                                                     ·8·   ·you said, "As the adage goes, is this the hill I'm
      ·9·   · · · A· · For all the medical supplies, no.                 ·9·   ·willing to die on?· Yes"?
      10·   · · · Q· · And on the next page, which you're still          10·   · · · A· · Well, there was a lot of underlying things
      11·   ·continuing on this e-mail that you sent to Mr. Xiques,      11·   ·going on besides the e-mail.· They were wanting to take
      12·   ·you say, "I know that you are sincerely looking out for     12·   ·the account away from me, and I was going to fight that.
      13·   ·the customer and have always been fair with decisions       13·   · · · Q· · And who wanted to take the account away from
      14·   ·involving sales reps."· Do you see that?                    14·   ·you?
      15·   · · · A· · I do not.· Where is that?                         15·   · · · A· · Carlos.
      16·   · · · Q· · Sure.                                             16·   · · · Q· · And why do you believe he wanted to take the
      17·   · · · A· · Let's see.                                        17·   ·account away from you?
      18·   · · · Q· · It's on the second page.                          18·   · · · A· · I don't know his motives most of the time.
      19·   · · · A· · Start this over.                                  19·   · · · Q· · What led you to believe he wanted to take the
      20·   · · · Q· · If it helps, it's Bates Number 683 at the         20·   ·account away from you?
      21·   ·bottom.                                                     21·   · · · A· · When he talked about they would try to start
      22·   · · · A· · Okay.                                             22·   ·working different avenues in order to penetrate the
      23·   · · · Q· · Do you see where I'm -- the top?                  23·   ·account with different reps.· Paragraph 2.
      24·   · · · A· · The top.· Okay.                                   24·   · · · Q· · Paragraph 2 on Page 682, the first page of the
      25·   · · · · · ·I do.                                             25·   ·document?


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
               Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS      CORRECTED
                           Document           AS10/18/19
                                    130-1 Filed   TO ATTORNEY
                                                         Page 9 ofADDRESS
                                                                   93 PageID 1421
                                                       August 09, 2019                                             127 to 130
                                                           Page 127                                                           Page 129
      ·1·   · · · A· · Yes.                                              ·1·   · · · Q· · And after the Bill To owner was -- the
      ·2·   · · · Q· · So when he said that, "The fact that Florida      ·2·   ·ownership was returned to you, were there any Ship To
      ·3·   ·Medical Clinic has taken over several PSS accounts          ·3·   ·locations that were assigned to Mr. Brady?
      ·4·   ·affecting Clint, Michelle and you," is that what you're     ·4·   · · · A· · The ones he always had.
      ·5·   ·talking about?                                              ·5·   · · · Q· · And do you know how many of those Ship To
      ·6·   · · · A· · Yes.                                              ·6·   ·locations there are?
      ·7·   · · · Q· · Okay.· Now, during the time that Mr. Brady was    ·7·   · · · A· · Today?
      ·8·   ·the Bill To owner of Florida Medical Clinic -- well, let    ·8·   · · · Q· · Mmm-hmm.
      ·9·   ·me back up.                                                 ·9·   · · · A· · Maybe four.
      10·   · · · · · ·How long was Mr. Brady the Bill To owner for      10·   · · · Q· · Do you know how many Ship To locations there
      11·   ·Florida Medical Clinic?                                     11·   ·are, total, for Florida Medical Clinic?
      12·   · · · A· · I don't exactly know how long it was.· Several    12·   · · · A· · Active?· Inactive?
      13·   ·weeks, my guesstimate.                                      13·   · · · Q· · First, let's start with active.
      14·   · · · Q· · And after that several-week period, then the      14·   · · · A· · I would think active, a guesstimate, maybe 60.
      15·   ·Bill To returned to you?                                    15·   · · · Q· · And the four Ship To locations that you believe
      16·   · · · A· · Yes.                                              16·   ·that Mr. Brady has, are they active or inactive?
      17·   · · · Q· · And you have continued to be the Bill To owner    17·   · · · A· · Some are active and some are inactive.
      18·   ·since then?                                                 18·   · · · Q· · Do you know how many are active?
      19·   · · · A· · Yes.                                              19·   · · · A· · I believe that, maybe, one now.
      20·   · · · Q· · And the lead sales representative on this         20·   · · · Q· · And do you know how many Ship To locations --
      21·   ·account, correct?                                           21·   ·total Ship To locations -- there are under Florida
      22·   · · · A· · Yes.                                              22·   ·Medical Clinic that are inactive?
      23·   · · · Q· · During the period of time that Mr. Brady was      23·   · · · A· · I do not.
      24·   ·the Bill To owner, were any commissions for sales paid to   24·   · · · Q· · And what does it mean to be active versus
      25·   ·him because of that Bill To ownership?                      25·   ·inactive?

                                                           Page 128                                                           Page 130
      ·1·   · · · · · ·MS. PISCITELLI:· Objection.· Calls for            ·1·   · · · A· · Whether it's -- they're buying from us or not.
      ·2·   · · · speculation.                                           ·2·   · · · Q· · Is there a certain period of time that is a
      ·3·   · · · A· · We don't get paid by the Bill To.                 ·3·   ·measurement period of time?
      ·4·   ·BY MS. DYSON:                                               ·4·   · · · A· · Our computers normally show a year's activity.
      ·5·   · · · Q· · So for Florida Medical Clinic, there are no       ·5·   · · · Q· · So if there's any activity within a year, it's
      ·6·   ·sales under the Bill To?· They are all under the Ship To    ·6·   ·considered an active account?
      ·7·   ·locations?                                                  ·7·   · · · A· · An active account if it's within a year,
      ·8·   · · · A· · That's correct.                                   ·8·   ·correct.
      ·9·   · · · Q· · Okay.· And as part of this shift of the Bill To   ·9·   · · · Q· · Okay.
      10·   ·from you to Mr. Brady, were any Ship To locations           10·   · · · · · ·MS. DYSON:· I realize I left the door open.
      11·   ·transferred to Mr. Brady?                                   11·   · · · · · ·MR. HEARING:· Oh, I'll get it.
      12·   · · · A· · No, not that I'm aware of.                        12·   · · · · · ·MS. DYSON:· Thank you, Greg.
      13·   · · · Q· · Do you know why the Bill To ownership was moved   13·   ·BY MS. DYSON:
      14·   ·from Mr. Brady to you?                                      14·   · · · Q· · And are there, today, other representatives who
      15·   · · · A· · Yes.                                              15·   ·have Ship To locations within Florida Medical Clinic?
      16·   · · · Q· · And why is that?                                  16·   · · · A· · Yes.
      17·   · · · A· · I was told that Clint Brady had traction with     17·   · · · Q· · And who have those -- which reps have those
      18·   ·one of the decision-makers.                                 18·   ·locations, other than Mr. Brady because you told me about
      19·   · · · Q· · Okay.· So why -- that doesn't explain why it      19·   ·him?
      20·   ·was returned to you.                                        20·   · · · A· · There's a lab rep.· Greg Rock.· I believe
      21·   · · · A· · Oh, why it was returned?· Because he didn't       21·   ·that's it.· I'm not sure.
      22·   ·have traction with the decision-maker.                      22·   · · · Q· · Okay.· And when you say there's a lab rep, is
      23·   · · · Q· · Okay.· Now, Florida Medical Clinic continues to   23·   ·that -- is that the result of a lab rep by McKesson of a
      24·   ·do business with you, correct?                              24·   ·laboratory company or a laboratory sales company?
      25·   · · · A· · Yes.                                              25·   · · · A· · McKesson acquired a couple of different


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 10 ofADDRESS
                                                                    93 PageID 1422
                                                       August 09, 2019                                             131 to 134
                                                           Page 131                                                           Page 133
      ·1·   ·companies.· I guess the answer is, yes.                     ·1·   · · · · · ·The Ship To accounts that Mr. Brady services,
      ·2·   · · · Q· · And who was the lab rep before Greg Rock?         ·2·   ·have you ever been assigned or worked those particular
      ·3·   · · · A· · There was another gentleman.· I can't remember    ·3·   ·Ship To locations?
      ·4·   ·his name.                                                   ·4·   · · · · · ·MS. PISCITELLI:· Object to the form.
      ·5·   · · · Q· · And do you remember who it was before whoever     ·5·   · · · A· · I do work for those locations.
      ·6·   ·it was before that?                                         ·6·   ·BY MS. DYSON:
      ·7·   · · · A· · Cyndie Vigneau.                                   ·7·   · · · Q· · Have you ever been assigned to those Ship To
      ·8·   · · · Q· · Now, in this e-mail that's Exhibit 16 -- if you   ·8·   ·locations?
      ·9·   ·could put that in front of you, please -- on Page 684 --    ·9·   · · · A· · I'm not assigned as a rep to those locations,
      10·   ·actually 683 -- go back one --                              10·   ·no.
      11·   · · · A· · Okay.                                             11·   · · · Q· · Okay.· And have you ever been?
      12·   · · · Q· · -- there's an e-mail from Mr. Xiques to you       12·   · · · A· · Not that I can recall.· I think there was a
      13·   ·dated November 27, 2012.· Do you see that, at the bottom    13·   ·short period where I was assigned to Dr. Murphy.
      14·   ·of the page?                                                14·   · · · Q· · And how did that come about?
      15·   · · · A· · November 27th?                                    15·   · · · A· · Florida Medical Clinic asked me to set up a new
      16·   · · · Q· · Yes.                                              16·   ·account for a physician they acquired -- and I did -- and
      17·   · · · A· · Yes.                                              17·   ·I visited the account.
      18·   · · · Q· · And that e-mail goes from the bottom of that      18·   · · · Q· · And was that an account that, while that
      19·   ·page to the top of the next page.· Do you see that?         19·   ·doctor -- well, let me rephrase the question.
      20·   · · · A· · I do.                                             20·   · · · · · ·Prior to Dr. Murphy joining Florida Medical
      21·   · · · Q· · Okay.· And at the top of the next page,           21·   ·Clinic, was his account serviced by Mr. Brady?
      22·   ·Mr. Xiques says to you, "I'm looking forward to working     22·   · · · A· · That's what I understand.
      23·   ·with you on some large accounts as well, like Watson,       23·   · · · · · ·(Exhibit 18 marked for identification.)
      24·   ·Suncoast, Florida Hospital/Adventist and helping you        24·   ·BY MS. DYSON:
      25·   ·continue to grow Access."· Do you see that?                 25·   · · · Q· · Let me show you what's marked as Exhibit 18 to

                                                           Page 132                                                           Page 134
      ·1·   · · · A· · I do.                                             ·1·   ·your deposition.
      ·2·   · · · Q· · And did he continue to work with you on those     ·2·   · · · A· · Thank you.
      ·3·   ·accounts?                                                   ·3·   · · · · · ·MS. PISCITELLI:· Thank you.
      ·4·   · · · · · ·MS. PISCITELLI:· I object to the form.            ·4·   ·BY MS. DYSON:
      ·5·   · · · A· · I don't -- well, I don't --                       ·5·   · · · Q· · Did you recognize this document?
      ·6·   · · · · · ·MS. PISCITELLI:· Excuse me.                       ·6·   · · · A· · It looks familiar.
      ·7·   · · · · · ·THE WITNESS:· Okay.                               ·7·   · · · Q· · Is this an e-mail chain that you had sent to
      ·8·   · · · · · ·MS. PISCITELLI:· Object to the form.              ·8·   ·Christina Capparelli on April 13, 2013?
      ·9·   · · · A· · I don't really remember him working with me on    ·9·   · · · A· · That's what that looks like, yes.
      10·   ·those accounts.· Florida Hospital, maybe a little bit.      10·   · · · Q· · And who is Christina Capparelli?
      11·   ·BY MS. DYSON:                                               11·   · · · A· · I believe she was in HR.
      12·   · · · Q· · Anything else you remember about those accounts   12·   · · · Q· · And on this e-mail, you didn't copy Mr. Xiques
      13·   ·and Mr. Xiques?                                             13·   ·or Mr. Sharp.· Is that correct?
      14·   · · · A· · We may have visited Suncoast together, but I      14·   · · · A· · It doesn't look like it.
      15·   ·don't believe we ever visited Watson Clinic together.       15·   · · · Q· · And in the second e-mail in this chain, which
      16·   · · · Q· · And from the date that Mr. Xiques sent this       16·   ·is from you to Mr. Xiques, dated April 8, 2013 -- do you
      17·   ·e-mail, on November 27, 2012, how much longer did you       17·   ·see that?
      18·   ·continue to report to him?                                  18·   · · · A· · I do.
      19·   · · · A· · That, I don't know.                               19·   · · · Q· · In this e-mail that you sent to Mr. Xiques
      20·   · · · Q· · Okay.                                             20·   ·looks like you're pasting in other e-mails to this e-mail
      21·   · · · A· · There --                                          21·   ·you're sending to him.· Is that correct?
      22·   · · · Q· · I wasn't sure if you were done answering the      22·   · · · A· · Let me look at that first.
      23·   ·question.                                                   23·   · · · Q· · Sure.
      24·   · · · A· · Mmm-hmm.                                          24·   · · · A· · How far are you referencing now?
      25·   · · · Q· · Yes, you were.· Okay.                             25·   · · · Q· · Sure.· So it looks like you sent the e-mail --


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 11 ofADDRESS
                                                                    93 PageID 1423
                                                       August 09, 2019                                            135 to 138
                                                           Page 135                                                           Page 137
      ·1·   ·it's on Page Number -- with Bates Number 313, 314, to the   ·1·   · · · A· · Well, there's no message on it.
      ·2·   ·top of 315.                                                 ·2·   · · · Q· · But you're forwarding this whole e-mail chain
      ·3·   · · · A· · Okay.                                             ·3·   ·to Ms. Piscitelli, correct?
      ·4·   · · · · · ·Okay.                                             ·4·   · · · A· · Correct.
      ·5·   · · · Q· · Okay.· So the question I asked you is, from       ·5·   · · · Q· · So we start at the back, on Page 1513, Bates
      ·6·   ·this e-mail that you sent to Mr. Xiques, it appears that    ·6·   ·Number 1513 --
      ·7·   ·you're pasting in other e-mails that you sent to other      ·7·   · · · A· · Okay.
      ·8·   ·individuals.· Is that correct?                              ·8·   · · · Q· · -- and there starts with an e-mail from
      ·9·   · · · A· · It could be.· I'm just not sure.                  ·9·   ·Mr. Xiques to Mr. Steele.· Do you see that?
      10·   · · · Q· · Okay.· And in this e-mail, you say to             10·   · · · A· · I do.
      11·   ·Mr. Xiques, "According to you and Darin, Gary is telling    11·   · · · Q· · And the date of that e-mail is December 12,
      12·   ·you one thing and he is telling me another."· Do you see    12·   ·2012, correct?
      13·   ·that?                                                       13·   · · · A· · The one from Gary to Carlos?
      14·   · · · A· · That's -- yes, I do see that.                     14·   · · · Q· · Carlos to Mr. Steele.
      15·   · · · Q· · And do you know if, in fact, Mr. Steele was       15·   · · · A· · Okay.· December 12th.· I see that.
      16·   ·telling Mr. Xiques something different than he was          16·   · · · Q· · And so, on December 12, 2012, Mr. Xiques wrote
      17·   ·telling you?                                                17·   ·to Mr. Steele asking if having two reps on his team
      18·   · · · A· · I don't have knowledge of that.                   18·   ·currently working with them was confusing.· Do you see
      19·   · · · Q· · And then, if you turn to Page 315 -- Bates        19·   ·that?
      20·   ·Number 315 of this e-mail?                                  20·   · · · A· · I do.
      21·   · · · A· · Okay.                                             21·   · · · Q· · And Mr. Steele didn't respond until May 30,
      22·   · · · Q· · Do you see the e-mail from Mr. Xiques to you      22·   ·2013.· Do you see that?
      23·   ·and Mr. Brady dated April 3, 2013?                          23·   · · · A· · Where do you see that he responded?
      24·   · · · A· · Yes.                                              24·   · · · Q· · Sure.· The next e-mail up.
      25·   · · · Q· · And in this e-mail, Mr. Xiques references a       25·   · · · A· · Oh, up here.· Okay.

                                                           Page 136                                                           Page 138
      ·1·   ·meeting that he had with Mr. Steele.· Is that correct?      ·1·   · · · · · ·Yes, I do.
      ·2·   · · · A· · I have to read it.                                ·2·   · · · Q· · Okay.· And in that e-mail, Mr. Steele says to
      ·3·   · · · Q· · Go right ahead.                                   ·3·   ·Mr. Xiques, with a copy to you and Cyndie Vigneau that
      ·4·   · · · A· · Thank you.                                        ·4·   ·"We will not entertain any other reps from your company
      ·5·   · · · · · ·316 as well?                                      ·5·   ·at this time."· Do you see that?
      ·6·   · · · Q· · Yes.· The e-mail goes from 315 to 316.            ·6·   · · · A· · I do.
      ·7·   · · · · · ·And my question to you was does this e-mail       ·7·   · · · Q· · And then that was on May 30, 2013.· Do you see
      ·8·   ·reference a conversation Mr. Xiques had with Mr. Steele?    ·8·   ·that?
      ·9·   · · · A· · It looks that way.                                ·9·   · · · A· · I do see that.
      10·   · · · Q· · And did you participate in that meeting or        10·   · · · Q· · Okay.· And then the next e-mail, on June 1,
      11·   ·conversation between Mr. Xiques and Mr. Steele?             11·   ·2013, from Mr. Xiques to Mr. Steele.
      12·   · · · A· · I did not.                                        12·   · · · A· · What page?
      13·   · · · · · ·(Exhibit 19 marked for identification.)           13·   · · · Q· · Sure.· Going back to 151 -- 12, just following
      14·   ·BY MS. DYSON:                                               14·   ·the e-mail up?
      15·   · · · Q· · Let me show you what's marked as Exhibit 19 to    15·   · · · A· · Okay.
      16·   ·your deposition.· Do you recognize this document?           16·   · · · Q· · So Mr. Xiques is responding to Mr. Steele's
      17·   · · · A· · Okay.                                             17·   ·e-mail of May 30th.· Do you see that?
      18·   · · · Q· · Do you recognize this document?                   18·   · · · A· · I do.
      19·   · · · A· · It looks familiar.                                19·   · · · · · ·MS. PISCITELLI:· Objection.· Assumes facts not
      20·   · · · Q· · And what is it?                                   20·   · · · in evidence.
      21·   · · · A· · It looks like an e-mail from -- there are         21·   ·BY MS. DYSON:
      22·   ·several e-mails here, but mostly from Carlos to             22·   · · · Q· · And that response was on June 21, 2013,
      23·   ·Gary Steele and myself.                                     23·   ·correct?
      24·   · · · Q· · Okay.· And it starts at the top with an e-mail    24·   · · · A· · Yes.
      25·   ·from you to Ms. Piscitelli.· Is that correct?               25·   · · · Q· · And in that response, Mr. Xiques is asking for


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                       YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 12 ofADDRESS
                                                                    93 PageID 1424
                                                       August 09, 2019                                             139 to 142
                                                           Page 139                                                           Page 141
      ·1·   ·clarification from Mr. Steele about the representation      ·1·   · · · Q· · And, previously, we had talked about the
      ·2·   ·that he's requesting.· Do you see that?                     ·2·   ·statement that Mr. Xiques makes that Gary is telling --
      ·3·   · · · A· · I do see that.                                    ·3·   ·well, that you attribute to Mr. Xiques and Mr. Sharp that
      ·4·   · · · Q· · Okay.· And he says, specifically, "Because you    ·4·   ·Mr. Steele is telling them one thing and you another.· Do
      ·5·   ·are growing, it's not out of the question to think that     ·5·   ·you see that sentence in there?
      ·6·   ·there will be practices acquired by FMC that are            ·6·   · · · A· · It says, "According to you and Darin, Gary
      ·7·   ·currently being serviced by another PSS/McKesson            ·7·   ·is" -- I don't believe Gary was telling a different story
      ·8·   ·represent in the future."· Do you see that?                 ·8·   ·to them.
      ·9·   · · · A· · I see it.                                         ·9·   · · · Q· · But you didn't participate in the
      10·   · · · Q· · And he asks, "How would you like to address       10·   ·conversations --
      11·   ·those situations when they arise."· Do you see that?        11·   · · · A· · I did not.
      12·   · · · A· · I do see that.                                    12·   · · · Q· · You have to let me finish asking my question.
      13·   · · · Q· · And the type of Ship To locations that have       13·   · · · · · ·You didn't participate in the conversations
      14·   ·been serviced by Mr. Brady, are they all out of an          14·   ·between Mr. Sharp or Mr. Xiques and Mr. Steele, correct?
      15·   ·acquisition by Florida Medical Clinic of a                  15·   · · · A· · No.
      16·   ·currently-serviced account by Mr. Brady?                    16·   · · · Q· · And did you participate in the conversations
      17·   · · · A· · As far as I know.                                 17·   ·between Mr. Steele and Mr. Jensen?
      18·   · · · Q· · And then do you know if Mr. Steele responded to   18·   · · · A· · I don't believe so.
      19·   ·this e-mail of June 1, 2013, from Mr. Xiques?               19·   · · · Q· · I'm sorry.· I didn't hear that.
      20·   · · · A· · I don't think so.                                 20·   · · · A· · I don't believe so.
      21·   · · · Q· · And then Mr. Xiques wrote Mr. Steele on           21·   · · · Q· · Okay.· Do you know if Mr. Jensen held the same
      22·   ·August 29, 2013.· Do you see that?                          22·   ·belief, that Mr. Steele was telling you one thing and
      23·   · · · A· · Which one now?                                    23·   ·telling him another?
      24·   · · · Q· · Sure.· We're on the first page of the document    24·   · · · A· · I don't know.
      25·   ·at Bates 1511.                                              25·   · · · Q· · Okay.· Going to Exhibit 20, do you recognize

                                                           Page 140                                                           Page 142
      ·1·   · · · A· · Okay.                                             ·1·   ·this document that's Exhibit 20?
      ·2·   · · · Q· · And do you see, on August 29, 2013, Mr. Xiques    ·2·   · · · A· · Yes.· It looks familiar.
      ·3·   ·is writing Mr. Steele?                                      ·3·   · · · Q· · And what is it?
      ·4·   · · · A· · I do.                                             ·4·   · · · A· · Okay.
      ·5·   · · · Q· · And he indicates that he never heard back on      ·5·   · · · Q· · And what is this document?
      ·6·   ·the question that he posed about the representation,        ·6·   · · · A· · It looks like an e-mail from Cyndie to myself,
      ·7·   ·correct?                                                    ·7·   ·Leisa Meredith and Wendy Martin.
      ·8·   · · · A· · Correct.                                          ·8·   · · · Q· · And who is Wendy Martin?
      ·9·   · · · Q· · And do you know if Mr. Steele ever responded to   ·9·   · · · A· · She was in customer service.
      10·   ·this e-mail on August 29, 2013?                             10·   · · · Q· · Okay.· And Cyndie Vigneau was the
      11·   · · · A· · Not to my knowledge.                              11·   ·representative that was responsible for the lab portion
      12·   · · · · · ·(Exhibit 20 marked for identification.)           12·   ·of the Florida Medical Clinic account?
      13·   ·BY MS. DYSON:                                               13·   · · · A· · Yes.
      14·   · · · Q· · Let me show you what's marked as Exhibit 20.      14·   · · · Q· · And if you could turn to the second page of
      15·   · · · · · ·I think I might have given you two copies?        15·   ·this document, so starting with the first e-mail that
      16·   · · · · · ·Do you recognize this document?                   16·   ·Ms. Vigneau sent to you on January 8, 2013, do you see
      17·   · · · A· · Vaguely, yes.                                     17·   ·that?
      18·   · · · Q· · Before we go into that document, go back to       18·   · · · A· · I do.
      19·   ·Exhibit 18.                                                 19·   · · · Q· · And in this e-mail, Ms. Vigneau is expressing a
      20·   · · · A· · 18?                                               20·   ·concern about certain billing for the Florida Medical
      21·   · · · Q· · Mmm-hmm.                                          21·   ·Clinic account?
      22·   · · · A· · Okay.                                             22·   · · · A· · Yes.
      23·   · · · Q· · And if we go to the second page, Bates            23·   · · · Q· · And she says that she spoke with Carleen.· Do
      24·   ·Number 313 on that document?                                24·   ·you know who Carleen is?
      25·   · · · A· · Yes.                                              25·   · · · A· · Yes.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 13 ofADDRESS
                                                                    93 PageID 1425
                                                       August 09, 2019                                             143 to 146
                                                           Page 143                                                           Page 145
      ·1·   · · · Q· · Who is Carleen?                                   ·1·   · · · A· · Okay.
      ·2·   · · · A· · She is in the accounting department at Florida    ·2·   · · · Q· · Your response to Ms. Vigneau?
      ·3·   ·Medical Clinic.                                             ·3·   · · · A· · That's correct.
      ·4·   · · · Q· · Okay.· And do you know her last name?             ·4·   · · · Q· · And then there are more discussions, right?
      ·5·   · · · A· · I do not.                                         ·5·   ·There's another e-mail from Ms. Meredith to you to
      ·6·   · · · Q· · Okay.· So -- and Carleen told Ms. Vigneau that    ·6·   ·Ms. Vigneau and Ms. Martin about the freight charges.· Do
      ·7·   ·if she doesn't get these accounts straightened out,         ·7·   ·you see that?
      ·8·   ·they'll go with Henry Schein.· Do you see that?             ·8·   · · · A· · From Ms. Meredith?
      ·9·   · · · A· · Oh, you're down at the bottom.                    ·9·   · · · Q· · Mmm-hmm.
      10·   · · · Q· · Yes.                                              10·   · · · A· · Okay.· Which -- where is that?
      11·   · · · A· · I see that.                                       11·   · · · Q· · Sure.· It's the response, starts on the first
      12·   · · · Q· · Yes.                                              12·   ·page and goes to the second page of the document?
      13·   · · · A· · Yes.                                              13·   · · · A· · Okay.· I do see that.
      14·   · · · Q· · Do you see where I am on the e-mail?              14·   · · · Q· · Okay.· And then Ms. Vigneau responds to
      15·   · · · A· · In the middle --                                  15·   ·Ms. Meredith's response on January 8, 2015.· Do you see
      16·   · · · Q· · Yes.                                              16·   ·that?
      17·   · · · A· · -- where it is highlighted?                       17·   · · · A· · And you are on the first page now?
      18·   · · · Q· · Yes.                                              18·   · · · Q· · Sure.· Mmm-hmm.
      19·   · · · A· · Okay.                                             19·   · · · A· · And please repeat the question.
      20·   · · · Q· · And what was it that Ms. Vigneau needed to get    20·   · · · Q· · Sure.· Ms. Vigneau responds to Ms. Meredith on
      21·   ·straightened out with the account?                          21·   ·January 8, 2015, correct?
      22·   · · · A· · I don't know.                                     22·   · · · A· · Correct.
      23·   · · · Q· · Well, at the first sentence of the e-mail, she    23·   · · · Q· · And in this e-mail, she's still talking about
      24·   ·says that she's having problems -- Ms. Vigneau says she's   24·   ·the freight charges.· Is that correct?
      25·   ·having problems with the lab accounts and them being        25·   · · · A· · That's what it looks like, yes.

                                                           Page 144                                                           Page 146
      ·1·   ·charged freight.· Do you see that?                          ·1·   · · · Q· · Okay.· And then she also says, in this e-mail,
      ·2·   · · · A· · I do see that.                                    ·2·   ·that Tiffany did release their orders today.· Do you see
      ·3·   · · · Q· · Was that the problem she was talking about        ·3·   ·that?
      ·4·   ·getting straightened out?                                   ·4·   · · · A· · I do see that.
      ·5·   · · · A· · It looks like that was an issue, them being       ·5·   · · · Q· · What's that a reference to?
      ·6·   ·charged freight.                                            ·6·   · · · A· · Obviously, the orders were being held and they
      ·7·   · · · Q· · And Ms. Vigneau says, "I know that this will      ·7·   ·released the orders.
      ·8·   ·affect you and me big time."· Do you see that?              ·8·   · · · Q· · Okay.· And Ms. Vigneau says, "We would have
      ·9·   · · · A· · Yes.                                              ·9·   ·lost the account if they had not shipped," correct?
      10·   · · · Q· · And she doesn't reference Mr. Brady in there,     10·   · · · A· · Yes.
      11·   ·correct?                                                    11·   · · · Q· · And there's no contention that you would have
      12·   · · · A· · Correct.                                          12·   ·lost the account because there was no single rep assigned
      13·   · · · Q· · And there's no mention in here that the lack of   13·   ·to the account, correct?
      14·   ·a single representative was going to cause them to go to    14·   · · · A· · I don't see that.
      15·   ·Henry Schein, correct?                                      15·   · · · · · ·(Exhibit 21 marked for identification.)
      16·   · · · A· · I don't have a clue on that.                      16·   ·BY MS. DYSON:
      17·   · · · Q· · Is there any reference in this e-mail to that?    17·   · · · Q· · I'll show you what's marked as Exhibit 21.· Do
      18·   · · · A· · There's no reference to that, no.                 18·   ·you recognize this document?
      19·   · · · Q· · And you respond to this e-mail by Ms. Vigneau     19·   · · · A· · Yes, I see it.
      20·   ·by saying that you understand that stopped, I assume        20·   · · · Q· · Okay.· So the first e-mail on this document, I
      21·   ·referencing the freight charges?                            21·   ·don't believe that you were copied on, correct?
      22·   · · · A· · Where are you now?                                22·   · · · A· · It doesn't look like it.
      23·   · · · Q· · Sure.· The next e-mail up.                        23·   · · · Q· · Okay.· But the second e-mail you sent.· Is that
      24·   · · · A· · Okay.· January 8th?                               24·   ·correct?
      25·   · · · Q· · Yes.                                              25·   · · · A· · That's the way it looks, yes.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 14 ofADDRESS
                                                                    93 PageID 1426
                                                       August 09, 2019                                             147 to 150
                                                           Page 147                                                           Page 149
      ·1·   · · · Q· · Okay.· And this is an e-mail that was sent on     ·1·   ·for those nine vials of flu vaccine?
      ·2·   ·March 24, 2015?                                             ·2·   · · · A· · I think, eventually.
      ·3·   · · · A· · Yes.                                              ·3·   · · · Q· · Do you know if an exception had to be created
      ·4·   · · · Q· · Now, do you know when the last time that          ·4·   ·in order to give him that credit?
      ·5·   ·Mr. Steele had expressed a preference for a single          ·5·   · · · A· · In my opinion, it should have been a normal
      ·6·   ·representative to Mr. Jensen or Mr. Xiques was?             ·6·   ·deed.
      ·7·   · · · A· · Please say that again.                            ·7·   · · · Q· · Do you know whether an exception had to be
      ·8·   · · · Q· · Sure.· Do you know the date of when the last      ·8·   ·created to give him that credit?
      ·9·   ·time that Mr. Steele expressed a preference -- let me       ·9·   · · · A· · No, I do not.
      10·   ·rephrase that.                                              10·   · · · Q· · You don't know.· Is that correct?
      11·   · · · · · ·Do you know the last time that Mr. Steele         11·   · · · A· · I don't know.
      12·   ·expressed a preference for a single representative?· Do     12·   · · · Q· · Okay.
      13·   ·you know the date of that?                                  13·   · · · · · ·(Exhibit 22 marked for identification.)
      14·   · · · A· · I do not.                                         14·   ·BY MS. DYSON:
      15·   · · · Q· · Okay.· Do you know if he had made that request    15·   · · · Q· · Showing you what's marked as Exhibit 22 to your
      16·   ·of Mr. Jensen or Mr. Xiques in 2015?                        16·   ·deposition.· Do you recognize this document?
      17·   · · · A· · Not specifically.· I would have to see            17·   · · · A· · It looks familiar.
      18·   ·something.                                                  18·   · · · Q· · And what is it?
      19·   · · · Q· · Okay.· So in this e-mail, you indicate that       19·   · · · A· · It looks like e-mails between Carlos Xiques and
      20·   ·Mr. Steele is disappointed with a couple of things?         20·   ·Paul Jensen to me -- or from me.
      21·   · · · A· · Mmm-hmm.                                          21·   · · · Q· · Okay.· So this is an e-mail chain -- right --
      22·   · · · Q· · And you say that Clint Brady is still being       22·   · · · A· · Yes.
      23·   ·shoved down his throat?                                     23·   · · · Q· · -- that starts with an e-mail from you to
      24·   · · · A· · Mmm-hmm.                                          24·   ·Mr. Xiques on February 8, 2016.· Is that correct?
      25·   · · · Q· · How is Clint Brady being shoved down his          25·   · · · · · ·MS. PISCITELLI:· Object to the form.

                                                           Page 148                                                           Page 150
      ·1·   ·throat?                                                     ·1·   · · · A· · Okay.· You're -- e-mails go from the back to
      ·2·   · · · A· · That he is still attached to the account.         ·2·   ·the front and you're going from the front to the back and
      ·3·   · · · Q· · Had Mr. Brady had any contact with Mr. Steele?    ·3·   ·that's when I get confused so -- yes.· The top page says
      ·4·   · · · A· · I have no idea.                                   ·4·   ·February 8, 2016.
      ·5·   · · · Q· · Well, how would Mr. Steele know that Mr. Brady    ·5·   ·BY MS. DYSON:
      ·6·   ·is still attached to the account?                           ·6·   · · · Q· · Well, and you understand that, in this e-mail
      ·7·   · · · A· · Any time they pull it up in the computer, they    ·7·   ·that you sent to Mr. Xiques, it had, in this chain, all
      ·8·   ·see which rep is assigned to which Ship To.                 ·8·   ·of these e-mails that are in Bates Numbers 817 to 8121,
      ·9·   · · · Q· · Okay.· So because Mr. Brady's name was            ·9·   ·correct?
      10·   ·reflected on a document in their ordering system, he was    10·   · · · A· · I see that that's -- that is all attached, yes.
      11·   ·upset about that?                                           11·   · · · Q· · Okay.· So let's start with the e-mail on
      12·   · · · A· · That's what it looks like.                        12·   ·February 8, 2016, which is the third e-mail on this page.
      13·   · · · Q· · Okay.· And then, two, "He is upset that he had    13·   ·Do you see that?
      14·   ·nine vials of flu vaccine that he wished to return and we   14·   · · · A· · Okay.
      15·   ·would not give him credit."                                 15·   · · · Q· · And this is an e-mail from you to Mr. Xiques
      16·   · · · A· · Yep.                                              16·   ·and Mr. Jensen dated February 8, 2016, correct?
      17·   · · · Q· · Okay.· And then, three, "He says he will not      17·   · · · A· · That's correct.
      18·   ·book the next season's flu until we give him credit for     18·   · · · Q· · Okay.· And in this e-mail, you reference a
      19·   ·the nine vials."· Do you see that?                          19·   ·meeting that you had with Mr. Steele, correct?
      20·   · · · A· · Yes.                                              20·   · · · A· · Going over it briefly, that's what it looks
      21·   · · · Q· · So he is not refusing to book the next season's   21·   ·like.· I need to read it completely to see what the
      22·   ·flu because Mr. Brady appears in the ordering system.· Is   22·   ·contents are.
      23·   ·that correct?                                               23·   · · · Q· · Okay.· So it says, in this second paragraph --
      24·   · · · A· · Doesn't appear that way.                          24·   ·you write, "Feels no one listens to him and stated that
      25·   · · · Q· · And do you know if Mr. Steele was given credit    25·   ·if we continue to charge a fuel SC, he will stop buying


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 15 ofADDRESS
                                                                    93 PageID 1427
                                                       August 09, 2019                                             151 to 154
                                                           Page 151                                                           Page 153
      ·1·   ·anything from McKesson."· Do you see that?                  ·1·   · · · A· · I do.
      ·2·   · · · A· · I do.                                             ·2·   · · · Q· · So those were the sales that were being done on
      ·3·   · · · Q· · And what is that a reference to?                  ·3·   ·the Dr. Castellano Ship To location at Florida Medical
      ·4·   · · · A· · Fuel surcharge.                                   ·4·   ·Clinic?
      ·5·   · · · Q· · Okay.· And so in this statement, Mr. Steele is    ·5·   · · · A· · Looks like it.
      ·6·   ·not saying that he will stop buying anything from           ·6·   · · · Q· · And then the next paragraph, you reference Mary
      ·7·   ·McKesson because of Mr. Brady, but because of the fuel      ·7·   ·Hagley.· Do you see that?
      ·8·   ·surcharge.· Is that what he told you?                       ·8·   · · · A· · Yes.
      ·9·   · · · A· · In this e-mail, yes.                              ·9·   · · · Q· · And who is Mary Hagley?
      10·   · · · Q· · And then the next paragraph says, "Paul, in       10·   · · · A· · She is a sales rep.
      11·   ·reference to the $300 credit he was shorted when            11·   · · · Q· · On your team?
      12·   ·returning his leftover flu vaccine" -- do you see that?     12·   · · · A· · Account executive.· She currently is on my
      13·   · · · A· · I do.                                             13·   ·team.
      14·   · · · Q· · And you go on to say, "Another reason to stop     14·   · · · Q· · Was she on your team at the time you sent this
      15·   ·buying from us."· Is that correct?                          15·   ·e-mail?
      16·   · · · A· · That's correct.                                   16·   · · · A· · I don't remember.
      17·   · · · Q· · Okay.· So Mr. Steele was giving you another       17·   · · · Q· · And did Mary Hagley have Ship To locations
      18·   ·reason he was going to stop buying from McKesson because    18·   ·within Florida Medical Clinic?
      19·   ·of the lack of a credit from the leftover flu vaccine,      19·   · · · A· · She did.
      20·   ·correct?                                                    20·   · · · Q· · And then at the end of this -- at the end of
      21·   · · · A· · Correct.                                          21·   ·this e-mail, you say, "Up to this point, despite
      22·   · · · Q· · And then, in the next paragraph, you say that     22·   ·everything, I've taken the account from only buying
      23·   ·he would stop buying from any account linked to             23·   ·around $20,000 a year to 25- to $30,000 a month."· Do you
      24·   ·Clint Brady, he especially didn't want Clint Brady, which   24·   ·see that?
      25·   ·if you haven't noticed, Gary only buys the things he        25·   · · · A· · I do.

                                                           Page 152                                                           Page 154
      ·1·   ·can't get elsewhere under the Castellano account.· Is       ·1·   · · · Q· · And what period of time did you do that?
      ·2·   ·that correct?                                               ·2·   · · · A· · Well, I can only speculate it was from -- I
      ·3·   · · · A· · That's correct.                                   ·3·   ·don't know exactly, no.
      ·4·   · · · Q· · So Mr. Steele was not telling you that he would   ·4·   · · · Q· · Okay.· So do you -- you don't know when you
      ·5·   ·stop buying from you, but that he would only stop buying    ·5·   ·were -- the account was only buying $20,000 a year?
      ·6·   ·from Mr. Brady's accounts as long as Mr. Brady was          ·6·   · · · A· · No.
      ·7·   ·assigned to those accounts.· Is that correct?               ·7·   · · · Q· · At the time you sent this e-mail, were they
      ·8·   · · · A· · That's not a yes-or-no answer.                    ·8·   ·buying 25- to $30,000 per month?
      ·9·   · · · Q· · Well, he says -- you report to Mr. Xiques and     ·9·   · · · A· · Correct.
      10·   ·Mr. Jensen that he would stop buying from any account       10·   · · · Q· · So then Mr. Xiques responds to your e-mail on
      11·   ·linked to Mr. Brady, correct?                               11·   ·February 8, 2016, saying that he's going to defer to you
      12·   · · · A· · He would stop buying from any account linked to   12·   ·and Mr. Jensen to manage the account locally, do you see
      13·   ·Clint Brady.                                                13·   ·that?
      14·   · · · Q· · And he didn't say he would stop buying from all   14·   · · · A· · Where are you reading from?
      15·   ·McKesson --                                                 15·   · · · Q· · Sure.· The next e-mail in response to the
      16·   · · · A· · He did not say that.                              16·   ·e-mail that you sent.
      17·   · · · Q· · -- on any -- you have to let me finish.           17·   · · · A· · And say the question again.
      18·   · · · A· · Okay.                                             18·   · · · Q· · Sure.· On February 8, 2016, Mr. Xiques is
      19·   · · · Q· · Mr. Steele did not tell you that he would stop    19·   ·responding to your e-mail of the same day, correct?
      20·   ·buying from every -- from every account because Mr. Brady   20·   · · · · · ·MS. PISCITELLI:· Object to the form.
      21·   ·was linked to an account, correct?                          21·   · · · A· · Looks like it.
      22·   · · · A· · Correct.                                          22·   ·BY MS. DYSON:
      23·   · · · Q· · And you say in here, that Dr. Castellano, an      23·   · · · Q· · And Mr. Xiques is telling you and Mr. Jensen
      24·   ·account under Clint, is about $100 per month.· Do you see   24·   ·he's going to defer to you and Mr. Jensen to manage the
      25·   ·that?                                                       25·   ·account, correct?


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 16 ofADDRESS
                                                                    93 PageID 1428
                                                       August 09, 2019                                             155 to 158
                                                           Page 155                                                           Page 157
      ·1·   · · · A· · Correct.                                          ·1·   · · · Q· · Okay.· This document starts with an e-mail from
      ·2·   · · · Q· · And then you respond to Mr. Xiques and            ·2·   ·you --
      ·3·   ·Mr. Jensen on that same date, correct?                      ·3·   · · · A· · Yes.
      ·4·   · · · A· · Looks like it, yes.· Same day.                    ·4·   · · · Q· · -- to Mr. Jensen and --
      ·5·   · · · Q· · And you say, "At this point Gary doesn't know     ·5·   · · · A· · Yes.
      ·6·   ·that he's not getting the credit for the flu or the FSC."   ·6·   · · · Q· · -- Mr. -- you've got to let me finish my
      ·7·   ·Do you see that?                                            ·7·   ·question.· I know it's hard but -- it's hard when you're
      ·8·   · · · A· · I do.                                             ·8·   ·having a conversation, but we've got to try to do that
      ·9·   · · · Q· · And did Mr. Steele ultimately get the credit      ·9·   ·for the record.
      10·   ·for both the flu and the FSC?                               10·   · · · · · ·So in Exhibit 23, the document starts with an
      11·   · · · A· · Eventually, he did.                               11·   ·e-mail from Ms. vanHoek -- you -- to Mr. Jensen and
      12·   · · · Q· · And you go on to say that he just said, "If he    12·   ·Mr. Nehr on March 22, 2016.· Do you see that?
      13·   ·doesn't, then he would stop doing business with us."· Do    13·   · · · A· · I do.
      14·   ·you see that?                                               14·   · · · Q· · Okay.· And then, if we look at the first e-mail
      15·   · · · A· · I do.                                             15·   ·in this chain, which is on the second page, it's an
      16·   · · · Q· · And so that's a reference to Mr. Steele saying    16·   ·e-mail from Mr. Brady to Mr. Nehr on March 22, 2016.· Do
      17·   ·that if he doesn't get that credit, he would stop doing     17·   ·you see that?
      18·   ·business with McKesson?                                     18·   · · · A· · I see it.
      19·   · · · A· · That's correct.                                   19·   · · · Q· · Okay.· And who is Mr. Nehr?
      20·   · · · Q· · And then you, in the next paragraph, reference    20·   · · · A· · He was an area sales manager for Clint Brady.
      21·   ·a meeting that you had with Ms. Boyles.· Do you see that?   21·   · · · Q· · Okay.· So was he Mr. Brady's supervisor at the
      22·   · · · A· · I do.                                             22·   ·time this e-mail was sent?
      23·   · · · Q· · And in that meeting, she made the comment that,   23·   · · · A· · That's right.
      24·   ·"As long as Gary gets those things, he will meet with       24·   · · · Q· · So he held the same position that Mr. Jensen
      25·   ·us."· Do you see that?                                      25·   ·held with respect to you.· Is that correct?

                                                           Page 156                                                           Page 158
      ·1·   · · · A· · Yes.                                              ·1·   · · · A· · That's correct.
      ·2·   · · · Q· · And that's a reference to him getting the         ·2·   · · · Q· · Okay.· So in this e-mail from Mr. Brady, he's
      ·3·   ·credit for the flu and the FSC.· Is that correct?           ·3·   ·asking about the ability to keep one of his Ship To
      ·4·   · · · A· · That's what it looks like.                        ·4·   ·accounts that's been acquired by Florida Medical Clinic.
      ·5·   · · · Q· · And then he did get those -- Mr. Steele did get   ·5·   ·Is that correct?
      ·6·   ·those credits for Florida Medical Clinic?                   ·6·   · · · A· · That's correct.
      ·7·   · · · A· · Eventually.                                       ·7·   · · · Q· · And then Mr. Nehr reaches out to you and
      ·8·   · · · Q· · And did he meet with you?                         ·8·   ·Mr. Jensen.· Is that correct?
      ·9·   · · · A· · No, not that I know of.                           ·9·   · · · A· · Yes.
      10·   · · · · · ·(Exhibit 23 marked for identification.)           10·   · · · Q· · And in this e-mail, Mr. Nehr, says, "I know
      11·   ·BY MS. DYSON:                                               11·   ·Hilda is the lead rep on this account, but it's my
      12·   · · · Q· · Okay.· Let's show you what's marked as            12·   ·understanding that Clint has some Ship Tos under the
      13·   ·Exhibit 23 to your deposition.                              13·   ·umbrella already and works with Hilda on them."· Do you
      14·   · · · · · ·Oh, I think there's two there, too.               14·   ·see that?
      15·   · · · A· · Okay.                                             15·   · · · A· · I see that.
      16·   · · · Q· · Do you recognize this document?                   16·   · · · Q· · And is that accurate?
      17·   · · · A· · It looks familiar.                                17·   · · · A· · That's correct.
      18·   · · · Q· · And what is it?                                   18·   · · · Q· · So in response to this e-mail, you send it to
      19·   · · · A· · E-mails from Clint Brady, Brian Nehr,             19·   ·Ms. Boyles and Mr. Steele.· Is that correct?
      20·   ·Ms. Boyes.                                                  20·   · · · · · ·MS. PISCITELLI:· Object to the form.
      21·   · · · Q· · Okay.· It starts with an e-mail from you to       21·   · · · A· · That's correct.
      22·   ·Mr. Jensen and Mr. Nehr, correct?                           22·   ·BY MS. DYSON:
      23·   · · · · · ·MS. PISCITELLI:· Object to the form.              23·   · · · Q· · Now, why would you send an internal e-mail
      24·   · · · A· · Okay.· The bottom page is where it started.       24·   ·about account assignments to Ms. Boyles and Mr. Steele?
      25·   ·BY MS. DYSON:                                               25·   · · · A· · I don't know.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 17 ofADDRESS
                                                                    93 PageID 1429
                                                       August 09, 2019                                             159 to 162
                                                           Page 159                                                           Page 161
      ·1·   · · · Q· · Did you think it was appropriate to send an       ·1·   ·Mr. Jensen?
      ·2·   ·internal e-mail about account assignments to a customer?    ·2·   · · · A· · Let me read it.
      ·3·   · · · A· · I don't know.                                     ·3·   · · · Q· · Sure.· Go right ahead.
      ·4·   · · · Q· · So Ms. Boyles -- is Boyes or Boyles?              ·4·   · · · A· · Thank you.· Okay.
      ·5·   · · · A· · There's no L, so I'm thinking Boyes.              ·5·   · · · Q· · Do you recognize this e-mail?
      ·6·   · · · Q· · Okay.· So it must have been in your last          ·6·   · · · A· · It looks familiar.
      ·7·   ·e-mail, you just added an L.· So we're talking about the    ·7·   · · · Q· · So this is an e-mail from Mr. Jensen to you
      ·8·   ·same person though?· Amy Boyes?                             ·8·   ·discussing the Florida Medical Clinic account, correct?
      ·9·   · · · A· · Boyes.                                            ·9·   · · · A· · Correct.
      10·   · · · Q· · Okay.· So Ms. Boyes responds to your e-mail on    10·   · · · Q· · And Mr. Jensen is expressing to you that
      11·   ·March 22, 2015.· Is that correct?                           11·   ·McKesson has met the demands of Florida Medical Clinic
      12·   · · · A· · That's right.                                     12·   ·with an unfulfilled promise of increased business.· Do
      13·   · · · Q· · And she says, "The account is Dr. Murphy Ortho,   13·   ·you see that?
      14·   ·and we don't know anything about the urgent care that is    14·   · · · A· · I see that.
      15·   ·operated at that office as it is not with Florida Medical   15·   · · · Q· · And he also references, in this e-mail, that
      16·   ·Clinic."· Do you see that?                                  16·   ·McKesson has not realized significant growth from Florida
      17·   · · · A· · I do.                                             17·   ·Medical Clinic this past year.· Is that correct?
      18·   · · · Q· · So is this a Dr. Murphy account Ship To           18·   · · · A· · That's correct.
      19·   ·location you were referencing earlier?                      19·   · · · Q· · And he -- in the fourth paragraph, he
      20·   · · · A· · This is referring to the -- let's see.            20·   ·references that you communicated, in Q4 of Fiscal
      21·   · · · · · ·There was an ortho account, and there was an      21·   ·Year 2016, FMC was expending and you were setting up?
      22·   ·urgent care account.· The urgent care account remained      22·   · · · A· · I see that.
      23·   ·with Dr. Murphy.                                            23·   · · · Q· · And you weren't able to drive that into
      24·   · · · Q· · And was serviced by Mr. Brady, correct?           24·   ·business.· Is that correct?
      25·   · · · A· · Correct.                                          25·   · · · A· · Looks that way.

                                                           Page 160                                                           Page 162
      ·1·   · · · Q· · Okay.· And the ortho account became -- was        ·1·   · · · Q· · And he says that he wants to be clear that all
      ·2·   ·acquired by Florida Medical Clinic?                         ·2·   ·future FMC acquisitions of current McKesson accounts will
      ·3·   · · · A· · That's right.                                     ·3·   ·remain under the existing reps, correct?
      ·4·   · · · Q· · And Mr. Brady had serviced the ortho account      ·4·   · · · A· · Correct.
      ·5·   ·before it was acquired by Florida Medical Clinic,           ·5·   · · · Q· · And those were both male and female reps,
      ·6·   ·correct?                                                    ·6·   ·correct?
      ·7·   · · · A· · As far as I know.                                 ·7·   · · · · · ·MS. PISCITELLI:· Object to the form.
      ·8·   · · · Q· · Okay.· And Ms. Boyes said, "We do not want        ·8·   · · · A· · I don't have a -- I don't know who he's
      ·9·   ·Clint on our accounts."· Do you see that?                   ·9·   ·referring to.
      10·   · · · A· · I do.                                             10·   ·BY MS. DYSON:
      11·   · · · Q· · And then you respond to Mr. Jensen and Mr. Nehr   11·   · · · Q· · Well, were there both male and female reps
      12·   ·saying, "I don't know what to do.· See the message          12·   ·assigned to Ship To locations at Florida Medical Clinic
      13·   ·below."                                                     13·   ·in Fiscal Year 2016?
      14·   · · · A· · Mmm-hmm.                                          14·   · · · A· · Where is the date on this?
      15·   · · · · · ·MS. PISCITELLI:· Object to the form.              15·   · · · Q· · You can just answer my question.· My question
      16·   · · · · · ·(Exhibit 24 marked for identification.)           16·   ·was were there male and female reps assigned to --
      17·   ·BY MS. DYSON:                                               17·   · · · A· · I need to know the date.
      18·   · · · Q· · Let me show you what's marked as Exhibit 24.      18·   · · · Q· · Well, if you let me finish asking my question
      19·   ·Do you recognize this document?                             19·   ·that would be helpful.
      20·   · · · A· · That looks kind of crazy at the top.· I don't     20·   · · · A· · Okay.
      21·   ·know.                                                       21·   · · · Q· · Were there male and female representatives
      22·   · · · Q· · Do you see Mr. Jensen's signature at the          22·   ·assigned to the Florida Medical Clinic Ship To locations
      23·   ·bottom?                                                     23·   ·in the Fiscal Year 2016?
      24·   · · · A· · I do.                                             24·   · · · A· · I don't think so.
      25·   · · · Q· · Do you recall receiving this e-mail from          25·   · · · Q· · You don't believe there were any male and


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 18 ofADDRESS
                                                                    93 PageID 1430
                                                       August 09, 2019                                             163 to 166
                                                           Page 163                                                           Page 165
      ·1·   ·female reps assigned to those locations?                    ·1·   · · · Q· · Okay.· When did the lab business become split
      ·2·   · · · A· · Female reps, there weren't any left, as far as    ·2·   ·between you and another representative?
      ·3·   ·I know, in 2016.                                            ·3·   · · · A· · I believe it was when Cyndie came on board with
      ·4·   · · · Q· · Do you know --                                    ·4·   ·InfoLab.
      ·5·   · · · A· · Mary Hagley with the surgery centers -- you're    ·5·   · · · Q· · And since that time, you had -- you had split
      ·6·   ·right.                                                      ·6·   ·the lab business with Florida Medical Clinic, correct?
      ·7·   · · · Q· · What about Michelle Hosley?                       ·7·   · · · A· · Somewhat, yes.
      ·8·   · · · A· · I don't think she -- in 2016, I'm not sure.       ·8·   · · · Q· · I'm sorry?
      ·9·   · · · Q· · Okay.· But Mary Hagley was a female               ·9·   · · · A· · Somewhat.
      10·   ·representative who was assigned to that account in 2016,    10·   · · · Q· · What does that mean, "somewhat"?
      11·   ·correct?                                                    11·   · · · A· · I believe there were accounts -- Ship Tos that
      12·   · · · A· · That's right.                                     12·   ·were still under my number for the lab.
      13·   · · · · · ·(Exhibit 25 marked for identification.)           13·   · · · · · ·(Exhibit 26 marked for identification.)
      14·   ·BY MS. DYSON:                                               14·   ·BY MS. DYSON:
      15·   · · · Q· · Let me show you what's marked as Exhibit 25 to    15·   · · · Q· · Okay.· Let me show you what's marked as
      16·   ·your deposition.· Do you recognize this document?           16·   ·Exhibit 26 to your deposition.· Do you recognize this
      17·   · · · A· · I do, yes.                                        17·   ·document?
      18·   · · · Q· · Okay.· And what is it?                            18·   · · · A· · Looks familiar.
      19·   · · · A· · It's an e-mail from me to Paul Jensen.            19·   · · · Q· · Okay.· The top e-mail of this document is an
      20·   · · · Q· · And Mr. Jensen's response is on the top e-mail,   20·   ·e-mail from you to Mr. Jensen on January 10, 2017 --
      21·   ·correct?                                                    21·   · · · A· · Yes.
      22·   · · · A· · Yes.                                              22·   · · · Q· · -- from Mr. Jensen to you on January 10, 2017.
      23·   · · · Q· · The e-mail that you sent to Mr. Jensen was on     23·   ·Do you see that?
      24·   ·July 18, 2016?                                              24·   · · · A· · I do.
      25·   · · · A· · Yes.                                              25·   · · · Q· · Okay.· So it starts -- the e-mail chain starts

                                                           Page 164                                                           Page 166
      ·1·   · · · Q· · And there was a change in terms of lab            ·1·   ·with an e-mail from Mr. Jensen to you with a copy to
      ·2·   ·representative for Florida Medical Clinic.· Is that         ·2·   ·Mr. Xiques and to himself on January 10, 2017.· Do you
      ·3·   ·correct?                                                    ·3·   ·see that?
      ·4·   · · · A· · That's correct.                                   ·4·   · · · A· · I see that.
      ·5·   · · · Q· · And what's the purpose in you sending this        ·5·   · · · Q· · Now, Mr. Brady is not copied on this e-mail,
      ·6·   ·e-mail?                                                     ·6·   ·correct?
      ·7·   · · · A· · There -- to my knowledge, there was no            ·7·   · · · A· · I don't see his name, no.
      ·8·   ·representation for the lab at the moment.                   ·8·   · · · Q· · And in this e-mail, Mr. Jensen says that he's
      ·9·   · · · Q· · Okay.· And you tell Mr. Jensen, "It just          ·9·   ·going to keep you involved with building a business case,
      10·   ·doesn't make sense to have two people from McKesson         10·   ·ROI and additional solutions that may be available for
      11·   ·working with Gary Steele and Jim Stout.· Is that correct?   11·   ·Florida Medical Clinics.· Do you see that?
      12·   · · · A· · That's correct.                                   12·   · · · A· · I see it.
      13·   · · · Q· · And you're referencing to you and a lab person.   13·   · · · Q· · And then you respond to Mr. Jensen with a copy
      14·   ·Is that correct?                                            14·   ·to Mr. Xiques asking him if there was certain information
      15·   · · · A· · And the lab person was gone.                      15·   ·that he was looking for.· Is that correct?
      16·   · · · Q· · And so you were trying to take over all of that   16·   · · · · · ·MS. PISCITELLI:· Object to the form.
      17·   ·business?                                                   17·   · · · A· · That's what it looks like, yes.
      18·   · · · A· · I was their go-to person when there wasn't        18·   ·BY MS. DYSON:
      19·   ·anybody available.                                          19·   · · · Q· · And you say, "I don't believe we can move
      20·   · · · Q· · Okay.· And were you trying to advocate to         20·   ·forward with any exclusive agreement until we meet Gary's
      21·   ·Mr. Jensen that you take over all of that business?         21·   ·demands," all capitals letters, "as previously reported
      22·   · · · A· · Yes.                                              22·   ·to you and Carlos."
      23·   · · · Q· · And had the lab business always been split from   23·   · · · A· · Yes.
      24·   ·you?                                                        24·   · · · Q· · And did you understand that, unless Florida
      25·   · · · A· · No.                                               25·   ·Medical Clinic assigned an exclusive agreement, that


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 19 ofADDRESS
                                                                    93 PageID 1431
                                                       August 09, 2019                                             167 to 170
                                                           Page 167                                                           Page 169
      ·1·   ·McKesson or PSS would not assign one representative to      ·1·   ·become PSS and then McKesson representatives, they
      ·2·   ·the account?                                                ·2·   ·were -- Cyndie Vigneau was one of them?
      ·3·   · · · A· · That's what they said.                            ·3·   · · · A· · Correct.
      ·4·   · · · Q· · And Mr. Jensen responds to you saying, "We met    ·4·   · · · Q· · And then Jerry Arolsmeyer was the -- another
      ·5·   ·all of Gary's requests February 2016 with flu credits and   ·5·   ·one?
      ·6·   ·waiving fees."· Do you see that?                            ·6·   · · · A· · He replaced Cyndie.
      ·7·   · · · A· · I see that.                                       ·7·   · · · Q· · Okay.· And then Greg Rock replaced Jerry
      ·8·   · · · · · ·(Exhibit 27 marked for identification.)           ·8·   ·Arolsmeyer?
      ·9·   ·BY MS. DYSON:                                               ·9·   · · · A· · As far as I know, that's the sequence.
      10·   · · · Q· · Let me show you what's marked as Exhibit 27 to    10·   · · · Q· · And Greg Rock, does he continue to be the lab
      11·   ·your deposition.· Do you recognize this document?           11·   ·representative for Florida Medical Clinic today?
      12·   · · · A· · I do -- it just -- it looks a little funky.       12·   · · · A· · To my knowledge, yes.
      13·   ·That's all.                                                 13·   · · · Q· · Okay.· But you get some credit for that lab
      14·   · · · Q· · Okay.· And in this document, were you             14·   ·business.· Is that correct?
      15·   ·conducting a business review for Florida Medical Clinic?    15·   · · · A· · We have a new procedure where they ping us.
      16·   · · · A· · Yes.                                              16·   · · · Q· · What does that mean?
      17·   · · · Q· · And Mr. Jensen, in the very first e-mail of       17·   · · · A· · It means we are attached to the account, so we
      18·   ·this document, says that he wants to attend that business   18·   ·are pinged to the account.
      19·   ·review meeting with you.· Is that correct?                  19·   · · · Q· · Okay.· And, therefore, you get credit for some
      20·   · · · A· · Where are you reading that from?                  20·   ·of those sales --
      21·   · · · Q· · Sure.· Very top e-mail.                           21·   · · · A· · Correct.
      22·   · · · A· · Yes.                                              22·   · · · Q· · -- correct?
      23·   · · · Q· · And did you have a business review meeting with   23·   · · · A· · Mmm-hmm.
      24·   ·Florida Medical Clinic?                                     24·   · · · Q· · Okay.· And so, Exhibit 28, do you recognize
      25·   · · · A· · I don't remember.                                 25·   ·this document?

                                                           Page 168                                                           Page 170
      ·1·   · · · · · ·(Exhibit 28 marked for identification.)           ·1·   · · · A· · I don't think I was included in on this.
      ·2·   ·BY MS. DYSON:                                               ·2·   · · · Q· · Okay.· Did you understand that, from time to
      ·3·   · · · Q· · Let me show you what's marked as Exhibit 28 to    ·3·   ·time, Mr. Jensen would advocate to make sure you were
      ·4·   ·your deposition.                                            ·4·   ·getting credit for certain lab sales that were being
      ·5·   · · · · · ·Before we get into Exhibit 28, when we're         ·5·   ·completed on the Florida Medical Clinic account?
      ·6·   ·talking about the lab business for Florida Medical          ·6·   · · · A· · I think so.
      ·7·   ·Clinic, Info -- was it InfoLab?· Is that the name of        ·7·   · · · · · ·(Exhibit 29 marked for identification.)
      ·8·   ·that --                                                     ·8·   ·BY MS. DYSON:
      ·9·   · · · A· · InfoLab.                                          ·9·   · · · Q· · Let me show you what's marked Exhibit 29.· Do
      10·   · · · Q· · Okay.· InfoLab was the company that was           10·   ·you recognize this document?
      11·   ·acquired by McKesson?                                       11·   · · · A· · This is pretty recent, yes.· It looks familiar.
      12·   · · · A· · (Shaking head.)                                   12·   · · · Q· · Okay.· And in this document, the top e-mail in
      13·   · · · Q· · It was acquired by PSS?                           13·   ·this document is from Mr. Jensen to you on March 15,
      14·   · · · A· · Correct.                                          14·   ·2019?
      15·   · · · Q· · Okay.· And came through the acquisition of PSS?   15·   · · · A· · Correct.
      16·   · · · A· · Yes.                                              16·   · · · Q· · And he indicates that he's still trying to
      17·   · · · Q· · Is that correct?                                  17·   ·capture the reagents for the Florida Medical Clinic lab.
      18·   · · · A· · As far as I know, yes.                            18·   ·Do you see that?
      19·   · · · Q· · Okay.· So the representatives under the lab       19·   · · · A· · Yes.
      20·   ·business, did they report to Mr. Jensen?                    20·   · · · Q· · And what does that mean?
      21·   · · · A· · No, not that I -- no.                             21·   · · · A· · We have programs that we have to -- for
      22·   · · · Q· · They had their own sales manager that they        22·   ·instance there is a program called Drive and we -- it's
      23·   ·reported to, correct?                                       23·   ·guidelines that McKesson puts on us that we have to
      24·   · · · A· · That's correct.                                   24·   ·attain a certain amount of business under certain
      25·   · · · Q· · Okay.· And the InfoLab representatives who then   25·   ·categories, whether it be lab, medical supplies,


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 20 ofADDRESS
                                                                    93 PageID 1432
                                                      August 09, 2019                                             171 to 174
                                                           Page 171                                                          Page 173
      ·1·   ·et cetera.· And this would fall into that category that    ·1·   ·see a range.
      ·2·   ·we were getting -- whether or not we were getting credit   ·2·   · · · Q· · And you don't know that this represents a
      ·3·   ·for the lab supplies.                                      ·3·   ·one-year period of time?
      ·4·   · · · Q· · Okay.· And that would have been the lab          ·4·   · · · A· · It doesn't say.
      ·5·   ·supplies that were assigned to Greg Rock?                  ·5·   · · · Q· · Okay.· Looking at the numbers, does that
      ·6·   · · · A· · Correct.                                         ·6·   ·refresh your recollection?
      ·7·   · · · Q· · Okay.· So -- and this is part of your            ·7·   · · · A· · No.
      ·8·   ·compensation package?                                      ·8·   · · · Q· · Okay.· And then Mr. Jensen says that he has
      ·9·   · · · A· · That's right.                                    ·9·   ·removed all obstacles, flu credits, surcharges, minimum
      10·   · · · · · ·(Exhibit 30 marked for identification.)          10·   ·orders based on your information and request so you can
      11·   ·BY MS. DYSON:                                              11·   ·grow the business.· Do you see that?
      12·   · · · Q· · I'll show you what's marked as Exhibit 30 to     12·   · · · A· · I do.
      13·   ·your deposition.· Do you recognize this document?          13·   · · · Q· · And did he, in fact, do that?
      14·   · · · A· · Looks familiar.                                  14·   · · · A· · Eventually.
      15·   · · · Q· · The document starts with an e-mail from you to   15·   · · · Q· · And then he says in here that "Sales are down
      16·   ·Mr. Jensen.· Is that correct?                              16·   ·by $117,000.· Do you see that?
      17·   · · · A· · That's correct.                                  17·   · · · A· · Yes.
      18·   · · · Q· · And this e-mail chain starts with an e-mail      18·   · · · Q· · Okay.· And you don't know over what period of
      19·   ·from Mr. Jensen to you on July 27, 2017.· Do you see       19·   ·time sales were down over $117,000?
      20·   ·that?                                                      20·   · · · A· · There's no scale.
      21·   · · · A· · I do.                                            21·   · · · Q· · I understand in this e-mail, but you don't have
      22·   · · · Q· · And Mr. Jensen references that "Our friends at   22·   ·any recollection, as being the lead account
      23·   ·FMC are way down.· Any reason?"· Do you see that?          23·   ·representative for this account, over what period of time
      24·   · · · A· · I do.                                            24·   ·sales were down $117,000?
      25·   · · · Q· · When he says they are way down, what's that a    25·   · · · A· · It could have been a quarter.· It could have

                                                           Page 172                                                          Page 174
      ·1·   ·reference to?                                              ·1·   ·been a year.· I'm not sure.· It looks like yearly, but
      ·2·   · · · A· · Sales numbers are down.                          ·2·   ·I'm not sure.
      ·3·   · · · Q· · Over what period of time?                        ·3·   · · · Q· · And then you respond to Mr. Jensen on
      ·4·   · · · A· · It doesn't say.                                  ·4·   ·January -- I'm sorry -- on July 31, 2017.· Do you see
      ·5·   · · · Q· · Did you understand what period of time           ·5·   ·that?
      ·6·   ·Mr. Jensen was referencing in this e-mail?                 ·6·   · · · A· · Yes.
      ·7·   · · · A· · No.                                              ·7·   · · · Q· · And you indicate in here that he -- I assume
      ·8·   · · · Q· · And then you respond to Mr. Jensen's e-mail on   ·8·   ·referencing to Gary Steele -- can't -- is not willing to
      ·9·   ·July 31, 2017.· Do you see that?                           ·9·   ·do a business review meeting?
      10·   · · · A· · Yes.                                             10·   · · · A· · Yes.
      11·   · · · Q· · And you say, "FMC wants one rep on this.         11·   · · · Q· · Now, previously, though, Ms. Boyes had said
      12·   ·Please don't push me on this one.· Out of my control."     12·   ·that Mr. Steele will do a business review meeting if they
      13·   ·Do you see that?                                           13·   ·are given credit for the fuel surcharge and the flu
      14·   · · · A· · Yes.                                             14·   ·vaccines, correct?
      15·   · · · Q· · And then Mr. Jensen responds to you on that      15·   · · · A· · At the moment, yes, that she said it.
      16·   ·same day saying that "You own the majority of the FMC      16·   · · · Q· · Which was in 2016, correct?
      17·   ·business and the model has been the same for almost four   17·   · · · A· · Correct.
      18·   ·years."· Do you see that?                                  18·   · · · Q· · And you don't say, in here, why he's refusing
      19·   · · · A· · I see that.                                      19·   ·to meet with Mr. Jensen.· Is that correct?
      20·   · · · Q· · And he also pastes in here some data about the   20·   · · · A· · No.
      21·   ·Florida Medical Clinic account.· Do you see that?          21·   · · · Q· · That's not correct?
      22·   · · · A· · I see it.                                        22·   · · · A· · I don't see that I -- that it had that in
      23·   · · · Q· · And do you know -- does this refresh your        23·   ·there, no.
      24·   ·recollection over what period of time sales were down?     24·   · · · Q· · Okay.· Now, Michelle Rooney, do you know if she
      25·   · · · A· · It doesn't say what period of time.· I don't     25·   ·had any Ship To locations in the Florida Medical Clinic


                                                   U.S. LEGAL SUPPORT
                                                     (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 21 ofADDRESS
                                                                    93 PageID 1433
                                                       August 09, 2019                                             175 to 178
                                                           Page 175                                                           Page 177
      ·1·   ·account?                                                    ·1·   · · · Q· · Well, do you see in this e-mail there being an
      ·2·   · · · A· · I'm not sure.                                     ·2·   ·instance where the client -- the customer thought that he
      ·3·   · · · Q· · And Mary Hagley, do you know if she had any       ·3·   ·had placed the order but he, in fact, had not?
      ·4·   ·communications with Mr. Steele?                             ·4·   · · · A· · That's what he's saying.
      ·5·   · · · A· · Occasionally, I think, she does.                  ·5·   · · · Q· · Do you know if Greg Rock confirmed that he had
      ·6·   · · · · · ·(Exhibit 31 marked for identification.)           ·6·   ·not placed this order?
      ·7·   ·BY MS. DYSON:                                               ·7·   · · · A· · It doesn't say.
      ·8·   · · · Q· · And let me show you what's marked as Exhibit 31   ·8·   · · · Q· · Okay.· Well, can you turn to -- well, look at
      ·9·   ·to your deposition.· Do you recognize Exhibit 31 to your    ·9·   ·the first page.· Mr. Brady says that he called customer
      10·   ·deposition?                                                 10·   ·service and the order was placed on Supply Manager by
      11·   · · · A· · I'm not copied on any of this.                    11·   ·Ally Nolasco.· Do you see that?
      12·   · · · Q· · Okay.· So in this -- and the first e-mail         12·   · · · A· · I see that.
      13·   ·that's in this document is from Mr. Brady to Greg Rock      13·   · · · Q· · Okay.· So is this the instance that Gary Steele
      14·   ·and Amy Boyes.· Do you see that?                            14·   ·told you he was upset that Clint Brady had placed an
      15·   · · · A· · I do.                                             15·   ·order?
      16·   · · · Q· · And Mr. Brady says in this e-mail to Ms. Boyes    16·   · · · A· · Probably wasn't this one.
      17·   ·that he has not placed any orders, including standing       17·   · · · Q· · But you don't have any recollection of what
      18·   ·orders, for this account at all in the last few years and   18·   ·that other instance was?
      19·   ·he would never do so based on their protocols.· Do you      19·   · · · A· · I don't.
      20·   ·see that?                                                   20·   · · · Q· · And there is no document that you can identify
      21·   · · · A· · That's what he said.                              21·   ·that would refresh your recollection on that.· Is that
      22·   · · · Q· · And do you disagree with his statement?           22·   ·correct?
      23·   · · · A· · I know he's done differently.                     23·   · · · A· · Not to my -- I mean, there might be.· I don't
      24·   · · · Q· · And what orders has he placed?                    24·   ·know.
      25·   · · · A· · I don't have specifics.                           25·   · · · Q· · Okay.· Now, prior to the change of the Bill To

                                                           Page 176                                                           Page 178
      ·1·   · · · Q· · Is there something that would refresh your        ·1·   ·in December 2012 to Clint Brady, was PSS a secondary
      ·2·   ·recollection as to those specifics?                         ·2·   ·supplier of Florida Medical Clinic?
      ·3·   · · · A· · Possibly.                                         ·3·   · · · A· · We've always been a secondary.
      ·4·   · · · Q· · And what's that?                                  ·4·   · · · Q· · And that hasn't changed, no matter who the Bill
      ·5·   · · · A· · A conversation, an e-mail.                        ·5·   ·To owner has been, correct?
      ·6·   · · · Q· · A conversation with whom?                         ·6·   · · · A· · That's right.
      ·7·   · · · A· · With Clint Brady.                                 ·7·   · · · · · ·MS. DYSON:· Let's take a break.
      ·8·   · · · Q· · So a conversation with Clint Brady would tell     ·8·   · · · · · ·(Break taken from 11:46 a.m. to 11:55 a.m.)
      ·9·   ·you whether he placed any orders on this account?           ·9·   · · · · · ·MS. DYSON:· Okay.· Are we ready?
      10·   · · · A· · I don't know that he placed any orders for this   10·   ·BY MS. DYSON:
      11·   ·account.                                                    11·   · · · Q· · Okay.· So, Ms. vanHoek, the next account that I
      12·   · · · Q· · Okay.· Did you understand the protocol to be      12·   ·believe your complaint alleges discrimination for is the
      13·   ·that he would not place orders on this account?             13·   ·Access Healthcare account.· Is that correct?
      14·   · · · A· · He is not supposed to place orders for this       14·   · · · A· · That's correct.· That's one of the others.
      15·   ·account.· That's correct.                                   15·   · · · Q· · Okay.· And why do you believe the account
      16·   · · · Q· · And who made that decision?                       16·   ·assignments for the Access Healthcare account was
      17·   · · · A· · That's per Gary Steele.· Everything needs to go   17·   ·discriminatory?
      18·   ·through Purchasing.                                         18·   · · · · · ·MS. PISCITELLI:· Object to the form.
      19·   · · · Q· · And to your knowledge, has he abided by that      19·   · · · A· · I object to the form too.· Ask a specific
      20·   ·protocol then?                                              20·   ·question --
      21·   · · · A· · Not always.                                       21·   ·BY MS. DYSON:
      22·   · · · Q· · And what instance has he not abided by that       22·   · · · Q· · Sure.
      23·   ·protocol?                                                   23·   · · · A· · -- about the account.
      24·   · · · A· · I just remember there was an instance where he    24·   · · · Q· · You allege that you believe that the account
      25·   ·did not and Gary was upset about it.                        25·   ·assignment for the Access Healthcare account was the


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 22 ofADDRESS
                                                                    93 PageID 1434
                                                       August 09, 2019                                             179 to 182
                                                           Page 179                                                           Page 181
      ·1·   ·result of discrimination.· Is that correct?                 ·1·   ·believe is discriminatory?
      ·2·   · · · A· · That's correct.                                   ·2·   · · · · · ·MS. PISCITELLI:· Object to the form.
      ·3·   · · · Q· · Why do you believe that?                          ·3·   · · · A· · Well, the fact that the customer asked to have
      ·4·   · · · · · ·MS. PISCITELLI:· Object to the form.              ·4·   ·a single representative, and it's always denied for me.
      ·5·   · · · A· · Oh, that opens a big can of worms.· Because       ·5·   ·BY MS. DYSON:
      ·6·   ·the -- again, the customer's wishes are not respected.      ·6·   · · · Q· · Okay.· You told me about that already --
      ·7·   ·BY MS. DYSON:                                               ·7·   · · · A· · Okay.
      ·8·   · · · Q· · And when do you believe that the discriminatory   ·8·   · · · Q· · -- with Access.
      ·9·   ·decision was made?                                          ·9·   · · · A· · That's right.
      10·   · · · · · ·MS. PISCITELLI:· Object to the form.              10·   · · · Q· · So other than the single representative -- when
      11·   · · · A· · That's a continuing -- continues.                 11·   ·you told me the single representative, the assignment of
      12·   ·BY MS. DYSON:                                               12·   ·the East Coast accounts and the fact that other
      13·   · · · Q· · Okay.· When was it first made?                    13·   ·representatives get compensation when you do work for the
      14·   · · · A· · I don't know exactly when the date was.           14·   ·Bill To on the account, is there anything else that --
      15·   · · · Q· · Do you have a year?                               15·   · · · A· · At the moment, that's all I can think of right
      16·   · · · A· · But I know there were some specific times, I      16·   ·now.
      17·   ·think, in 2016, 2014.                                       17·   · · · Q· · Okay.· And this exclusivity agreement with
      18·   · · · Q· · Okay.· What decision was made, in 2016, that      18·   ·Access Healthcare, do you know when that was entered?
      19·   ·you contend is discriminatory?                              19·   · · · A· · Top of my head, like 2015, '16.
      20·   · · · A· · I believe that's when the account asked to have   20·   · · · Q· · So at the time that the decision was made with
      21·   ·one representative and they did sign an exclusive           21·   ·respect to the East Coast accounts, Access Healthcare had
      22·   ·agreement, and according to what I had heard previously,    22·   ·not signed an exclusivity agreement?
      23·   ·was when the customer signs an exclusive, that they could   23·   · · · A· · Not to my knowledge.
      24·   ·request one representative.                                 24·   · · · Q· · And were you involved in the negotiation of the
      25·   · · · Q· · Okay.                                             25·   ·exclusivity agreement?

                                                           Page 180                                                           Page 182
      ·1·   · · · A· · Okay.                                             ·1·   · · · A· · I was excluded a lot.· I set up the meeting,
      ·2·   · · · Q· · And then, in 2014, what is the discriminatory     ·2·   ·and then I was excluded.
      ·3·   ·decision that you believe was made?                         ·3·   · · · Q· · On the exclusivity agreement?
      ·4·   · · · A· · Well, I believe that was -- well, it was two --   ·4·   · · · A· · Yes.
      ·5·   ·2012, '13, '14, in reference to the East Coast accounts     ·5·   · · · Q· · Okay.· Do you know if there was any sales reps
      ·6·   ·being taken away from me and given to a male.               ·6·   ·involved in that meeting on the exclusivity agreement?
      ·7·   · · · Q· · Okay.· And is there any other basis on which      ·7·   · · · A· · Just management, as far as I know.
      ·8·   ·you contend the account assignment has been                 ·8·   · · · Q· · And do you know whether the exclusivity
      ·9·   ·discriminatory?                                             ·9·   ·agreement provided for a single representative or account
      10·   · · · A· · Because I do the majority -- or I do almost all   10·   ·manager?
      11·   ·of the work for all the Ship Tos, and I don't get any       11·   · · · A· · Say that again.
      12·   ·compensation for ones that are not under my rep number.     12·   · · · Q· · Yes.· Do you know if the exclusivity
      13·   · · · Q· · And who gets that compensation?                   13·   ·agreement -- did it provide that there would only be one
      14·   · · · A· · The rep that is assigned.                         14·   ·representative for McKesson or PSS?
      15·   · · · Q· · And who are those reps?                           15·   · · · A· · Within the agreement itself, I've never seen
      16·   · · · A· · Okay.· There's Todd Anderson.· There is Laura     16·   ·the agreement.· I've asked for it.
      17·   ·Capriati.· Michelle Hosley.· I think those are the three.   17·   · · · · · ·(Exhibit 32 marked for identification.)
      18·   ·There might be another one, but I think that's the three.   18·   ·BY MS. DYSON:
      19·   · · · Q· · Okay.· And Todd Anderson is a male, right?        19·   · · · Q· · Okay.· Let me show you what's been marked as
      20·   · · · A· · That's right.                                     20·   ·Exhibit 32.
      21·   · · · Q· · And Laurie Capriati and Michelle Hosley are       21·   · · · · · ·MS. DYSON:· Oh, she needs that one, please.
      22·   ·female, correct?                                            22·   · · · · · ·THE WITNESS:· Okay.
      23·   · · · A· · Correct.                                          23·   ·BY MS. DYSON:
      24·   · · · Q· · And is there anything else about the account      24·   · · · Q· · Do you recognize this document?
      25·   ·assignments for the Access Healthcare account that you      25·   · · · A· · I don't see my name on this.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 23 ofADDRESS
                                                                    93 PageID 1435
                                                       August 09, 2019                                             183 to 186
                                                           Page 183                                                           Page 185
      ·1·   · · · Q· · Okay.· So this -- this document is an e-mail      ·1·   ·accounts of Access, or are they owned Access accounts?
      ·2·   ·chain though, Exhibit 32, correct?                          ·2·   · · · A· · East Coast with Chris Barnabo, those were
      ·3·   · · · A· · It looks like that, yeah.                         ·3·   ·bought and owned by Access Healthcare.
      ·4·   · · · Q· · Okay.· And the e-mail chain starts with an        ·4·   · · · Q· · Okay.· And Chris Barnabo, do you know where she
      ·5·   ·e-mail from Craig Williams on April 29, 2013, to            ·5·   ·was located?
      ·6·   ·Mr. Jensen and Ms. Loisey.· Do you see that?                ·6·   · · · A· · In Port St. Lucie, I believe.
      ·7·   · · · A· · This isn't dated on the top.                      ·7·   · · · Q· · Okay.· And do you know where Craig Williams is
      ·8·   · · · Q· · Okay.· But I'm talking about the e-mail that's    ·8·   ·located?
      ·9·   ·below it.· The first e-mail in this chain starts with an    ·9·   · · · A· · I just know he's on the other coast.
      10·   ·e-mail from Mr. Williams to Mr. Jensen and Ms. Loisey,      10·   · · · Q· · Being the East Coast of Florida?
      11·   ·correct?                                                    11·   · · · A· · East Coast of Florida.
      12·   · · · A· · I see it.                                         12·   · · · Q· · And you're here on the West Coast of Florida.
      13·   · · · Q· · And who is Alexandra Loisey?                      13·   ·Is that correct?
      14·   · · · A· · She is an area sales manager.                     14·   · · · A· · That's correct.
      15·   · · · Q· · Okay.· And, by "she," I assume you mean she's a   15·   · · · Q· · And in this e-mail from Mr. Williams, he
      16·   ·female?                                                     16·   ·reflects that Chris is upset about the transition -- is
      17·   · · · A· · Correct.                                          17·   ·being delayed and her wishes to transition the account
      18·   · · · Q· · And Mr. Williams, in this e-mail to Mr. Jensen    18·   ·are not being done as quickly as she needs it.· Do you
      19·   ·and Ms. Loisey, references that Chris Barnabo was           19·   ·see that?
      20·   ·requesting a conference call.· Do you see that?             20·   · · · A· · I do.
      21·   · · · A· · I see that.                                       21·   · · · Q· · And do you know if that's accurate?
      22·   · · · Q· · And do you know who Chris Barnabo is?             22·   · · · A· · I have not a clue.
      23·   · · · A· · I do.                                             23·   · · · Q· · And then in response to this e-mail is an
      24·   · · · Q· · And who is she?                                   24·   ·e-mail from Mr. Jensen.· Do you see that?
      25·   · · · A· · She was a buyer for Access Healthcare.            25·   · · · A· · Has this been copy and paste -- I don't know.

                                                           Page 184                                                           Page 186
      ·1·   · · · Q· · Okay.· Was she the buyer for                      ·1·   ·I mean, you're wanting me to go from the top of the page?
      ·2·   ·Access-2-Healthcare?                                        ·2·   · · · Q· · Yes.
      ·3·   · · · A· · Well, that's -- Access-2 is -- it's very          ·3·   · · · A· · Okay.· Because it doesn't say who it is from.
      ·4·   ·complicated.· The IPA is referred to as Access              ·4·   · · · Q· · Do you see it's Mr. Jensen's signature there at
      ·5·   ·Healthcare 2.· Access Healthcare-owned has never been --    ·5·   ·the bottom?
      ·6·   ·or not that I know -- referred to as Access-2.              ·6·   · · · A· · I see it at the bottom, but this looks like it
      ·7·   · · · Q· · Okay.· So there are two types of entities for     ·7·   ·came from Chris Barnabo.
      ·8·   ·Access?                                                     ·8·   · · · Q· · Okay.· Do you have anything to dispute that
      ·9·   · · · A· · That's right.                                     ·9·   ·Mr. Jensen authored this e-mail?
      10·   · · · Q· · And what's the difference between the two         10·   · · · A· · I don't know.
      11·   ·entities?                                                   11·   · · · Q· · Okay.· In this --
      12·   · · · A· · One is owned and one is affiliates.               12·   · · · A· · It looks funny.
      13·   · · · Q· · Okay.· Can you explain what that means?           13·   · · · Q· · Sure.· I understand that.· But Mr. Jensen's
      14·   · · · A· · Access-owned are owned by the corporation,        14·   ·signature is at the bottom of the document, correct?
      15·   ·which now happens to be HCA Hospital Group and Dr. Singh,   15·   · · · · · ·MS. PISCITELLI:· Objection to arguing with the
      16·   ·and they manage the Access-2 IPA, and any physician can     16·   · · · witness.
      17·   ·join that group.                                            17·   · · · · · ·MS. DYSON:· Well, one -- Ms. Piscitelli, please
      18·   · · · Q· · Okay.· So the Access IPA are not owned            18·   · · · stop interrupting the deposition and trying to coach
      19·   ·physician offices of Access Healthcare.· Is that correct?   19·   · · · the witness through your objection.
      20·   · · · A· · Some of them are.                                 20·   · · · · · ·Please, in accordance with the rules, keep your
      21·   · · · Q· · Okay.                                             21·   · · · objections to the form.
      22·   · · · A· · I mean, they are owned -- can be a part of both   22·   ·BY MS. DYSON:
      23·   ·accounts.                                                   23·   · · · Q· · I'm not arguing with you, Ms. vanHoek.· I'm
      24·   · · · Q· · Oh, okay.· Okay.· The East Coast accounts, as     24·   ·just trying to understand what you're testifying to.· And
      25·   ·you were referring to earlier, are they affiliated          25·   ·what I want to know is do you see that Mr. Jensen's


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 24 ofADDRESS
                                                                    93 PageID 1436
                                                       August 09, 2019                                             187 to 190
                                                           Page 187                                                           Page 189
      ·1·   ·signature is at the bottom of this e-mail document?         ·1·   ·Jensen, I believe.
      ·2·   · · · A· · That looks like Paul Jensen's signature.          ·2·   · · · Q· · And do you know what the decision -- what
      ·3·   · · · Q· · Okay.· Thank you.                                 ·3·   ·decision came out of that meeting?
      ·4·   · · · · · ·So in this e-mail communication, it says,         ·4·   · · · A· · I lost the accounts.
      ·5·   ·"Hopefully, you both understand that due diligence is       ·5·   · · · Q· · Right.· So Mr. Williams was allowed to keep the
      ·6·   ·needed when an existing account is requested to be          ·6·   ·East Coast accounts?
      ·7·   ·transferred when the only communications are coming from    ·7·   · · · · · ·MS. PISCITELLI:· Object to the form.
      ·8·   ·the representatives with future interest."· Do you see      ·8·   · · · A· · He never had the accounts --
      ·9·   ·that?                                                       ·9·   ·BY MS. DYSON:
      10·   · · · A· · I see that.                                       10·   · · · Q· · Okay.
      11·   · · · Q· · And do you dispute that that statement was made   11·   · · · A· · -- to my knowledge.· I mean, even Carlos, in
      12·   ·by Mr. Jensen?                                              12·   ·his deposition, said that I had 100 percent of the
      13·   · · · A· · Like I said, it looks funny.                      13·   ·business, so I don't know.
      14·   · · · Q· · But do you have anything to dispute that that     14·   · · · Q· · You're referencing what Mr. Xiques said in his
      15·   ·statement was made by Mr. Jensen?                           15·   ·deposition during this litigation?
      16·   · · · A· · I do not.                                         16·   · · · A· · Correct.
      17·   · · · Q· · Okay.· And then the e-mail goes on to say, "I     17·   · · · Q· · Because you were present for that deposition?
      18·   ·am disappointed" with -- "that a courtesy call wasn't       18·   · · · A· · I was.
      19·   ·given from the start of the developing relationship with    19·   · · · Q· · Okay.· The -- but my question to you, though,
      20·   ·Access Healthcare personnel."· Do you see that?             20·   ·is that, out of that meeting, came the decision that
      21·   · · · A· · I do.                                             21·   ·Mr. Williams would have those East Coast Ship To
      22·   · · · Q· · And then in this e-mail -- do you have anything   22·   ·locations, correct?
      23·   ·to dispute that Mr. Jensen made that statement?             23·   · · · A· · Yes.
      24·   · · · A· · No.                                               24·   · · · Q· · Okay.· And Ms. -- she was probably known as
      25·   · · · Q· · And in this e-mail, do you understand that        25·   ·Ms. Carmen back then, but Ms. Capriati would also keep

                                                           Page 188                                                           Page 190
      ·1·   ·Mr. Jensen is pushing back on the request to transition     ·1·   ·Ship To locations for Access Healthcare, correct?
      ·2·   ·the Access account to Mr. Williams?                         ·2·   · · · · · ·MS. PISCITELLI:· Object to the form.
      ·3·   · · · A· · It seems that way, yes.                           ·3·   · · · A· · I'm -- some of them.
      ·4·   · · · Q· · And so you understand that he was advocating to   ·4·   ·BY MS. DYSON:
      ·5·   ·keep the account with you.· Is that correct?                ·5·   · · · Q· · And did you understand that the decision also
      ·6·   · · · · · ·MS. PISCITELLI:· Object to the form.              ·6·   ·required Mr. Williams to give up certain West Coast
      ·7·   · · · A· · I can only go by what's written.                  ·7·   ·accounts he had for Access?
      ·8·   ·BY MS. DYSON:                                               ·8·   · · · A· · I -- that was on the McKesson side.· I don't
      ·9·   · · · Q· · And do you see that -- do you understand that     ·9·   ·know.
      10·   ·that's what's being communicated?                           10·   · · · · · ·(Exhibit 33 marked for identification.)
      11·   · · · A· · That looks like what's being communicated, yes.   11·   ·BY MS. DYSON:
      12·   · · · Q· · Okay.· And do you understand that there was a     12·   · · · Q· · I'll show you what's marked as Exhibit 33 to
      13·   ·decision ultimately made about who would be responsible     13·   ·your deposition.· Do you recognize this document?
      14·   ·for those Ship To locations on the East Coast of Florida?   14·   · · · A· · That looks real familiar, yes.
      15·   · · · A· · It's saying "work with Carlos."· Is that what     15·   · · · Q· · What is this document?
      16·   ·you're referring to?                                        16·   · · · A· · This was a document that was produced for --
      17·   · · · Q· · No.· I'm actually not referring to this e-mail.   17·   ·after the merger between PSS and McKesson in reference to
      18·   ·I was asking do you understand there was a decision made    18·   ·splitting the accounts between the sales reps.
      19·   ·as to who would be assigned to the Ship To locations on     19·   · · · Q· · Okay.· And so this document shows, for the
      20·   ·the East Coast?                                             20·   ·accounts that you had assigned to you, at the top -- at
      21·   · · · A· · I heard there was a meeting to discuss it, yes.   21·   ·the time of the acquisition, which accounts would come to
      22·   · · · Q· · And do you know who was present at that           22·   ·you and which accounts you would give up.· Is that
      23·   ·meeting?                                                    23·   ·correct?
      24·   · · · A· · I understand that Steve Tonnesen was there and    24·   · · · A· · They set guidelines here -- that's what I was
      25·   ·that Carlo Xiques was there and Alexandra Loisey and Paul   25·   ·talking about -- the business rules, 70/30.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 25 ofADDRESS
                                                                    93 PageID 1437
                                                       August 09, 2019                                             191 to 194
                                                           Page 191                                                           Page 193
      ·1·   · · · Q· · But this document actually goes through all of    ·1·   ·coming to you from Mr. Williams?
      ·2·   ·the --                                                      ·2·   · · · A· · Yes.
      ·3·   · · · A· · It lists --                                       ·3·   · · · · · ·Well, wait a second.· Transfer to -- no.
      ·4·   · · · Q· · You've got to let me finish.                      ·4·   · · · · · ·Okay.
      ·5·   · · · · · ·MS. PISCITELLI:· Object to the form.              ·5·   · · · Q· · Okay.· So the -- let's start with the first
      ·6·   · · · · · ·MR. HEARING:· Okay.                               ·6·   ·account there, which the Ship To name is
      ·7·   · · · · · ·MS. DYSON:· You've both got to let me finish.     ·7·   ·Access-2-Healthcare Physicians.· Do you see that?
      ·8·   · · · I don't think you can object to a question --          ·8·   · · · A· · And these are all IPA, by the way.
      ·9·   · · · · · ·MS. PISCITELLI:· You paused --                    ·9·   · · · Q· · Okay.· But if you could answer my question --
      10·   · · · · · ·MS. DYSON:· -- I haven't even asked yet.          10·   · · · A· · Okay.
      11·   · · · · · ·MS. PISCITELLI:· You paused, so -- sorry.         11·   · · · Q· · -- do you see where I'm referencing the
      12·   ·BY MS. DYSON:                                               12·   ·Access-2-Healthcare Physicians?· The Ship To number is
      13·   · · · Q· · This document that's marked as Exhibit 33 to      13·   ·4270896?
      14·   ·your deposition actually lists the Ship To locations for    14·   · · · A· · Yes.
      15·   ·your accounts and whether those accounts would stay with    15·   · · · Q· · Okay.· And this is a decision that was made to
      16·   ·you, whether you were acquiring new accounts or whether     16·   ·transfer the account from Craig Williams to you, correct?
      17·   ·you had to give up those accounts.· Is that correct?        17·   · · · A· · That's the way it looks.
      18·   · · · A· · That's what this report was, yes.                 18·   · · · Q· · Okay.· And then the next one down is Sunkara
      19·   · · · Q· · Okay.· And so if the -- in the spreadsheet        19·   ·Dinavahi.· Do you see that?
      20·   ·that's attached here if there is an up arrow, that's an     20·   · · · A· · I see that.
      21·   ·account that you're acquiring, correct?                     21·   · · · Q· · And is that someone affiliated with Access
      22·   · · · · · ·MS. PISCITELLI:· Object to the form.              22·   ·Healthcare?
      23·   · · · A· · I believe so, yes.                                23·   · · · A· · The 996546, as I remember, was the Bill To for
      24·   ·BY MS. DYSON:                                               24·   ·Access.
      25·   · · · Q· · And if there's a down arrow, that's an account    25·   · · · Q· · Okay.· You see that they -- all three of these

                                                           Page 192                                                           Page 194
      ·1·   ·you are handing off.· Is that correct?                      ·1·   ·have the same Bill To number, ending in 143?
      ·2·   · · · A· · That's -- yes --                                  ·2·   · · · A· · I'm referring to the one at the very bottom.
      ·3·   · · · · · ·MS. PISCITELLI:· I have to --                     ·3·   · · · Q· · Okay.· No.· I'm talking about right under the
      ·4·   · · · A· · As far as I remember, yes.                        ·4·   ·Ship To that we just talked about, so the Ship To number
      ·5·   ·BY MS. DYSON:                                               ·5·   ·is 4320050.· Do you see that?
      ·6·   · · · Q· · Okay.· So if we look on Bates Number 1519 --      ·6·   · · · A· · Okay.· These accounts all have 4s, which is --
      ·7·   ·actually, 1518 --                                           ·7·   ·which are McKesson accounts.· They didn't transfer these
      ·8·   · · · A· · Okay.                                             ·8·   ·accounts over to us because we weren't on the same
      ·9·   · · · Q· · Okay -- and we look at -- let's look at the       ·9·   ·platform.· So they couldn't transfer those accounts.
      10·   ·bottom of that page, the last four accounts on the bottom   10·   ·Those were previous sales, and that was part of the IPA.
      11·   ·of that page.                                               11·   ·It doesn't even have a specific doctor name on it.
      12·   · · · A· · Yes.                                              12·   · · · Q· · Okay.· So Sunkara Dinavahi is not a specific
      13·   · · · Q· · Okay.· The -- the three accounts with up          13·   ·doctor?
      14·   ·arrows, do you see those?                                   14·   · · · A· · That is --
      15·   · · · A· · I do.                                             15·   · · · Q· · Okay.
      16·   · · · Q· · And so those were Ship To locations that you      16·   · · · A· · -- but the other two are not.
      17·   ·were acquiring as a result of the acquisition.· Is that     17·   · · · Q· · Okay.· And then this shows -- is that Sunkara
      18·   ·correct?                                                    18·   ·Dinavahi -- Dr. Dinavahi, is he affiliated with Access
      19·   · · · A· · Which ones are you referring to?                  19·   ·Healthcare?
      20·   · · · Q· · Sure.· At the bottom of the page.                 20·   · · · A· · It looks like it.
      21·   · · · A· · If you could, give me the account number.         21·   · · · Q· · Okay.· And this is a -- an account that's going
      22·   · · · Q· · Oh, sure.· You want the Ship To number?· It       22·   ·from Mr. Williams to you, correct?
      23·   ·starts with 4270896.                                        23·   · · · A· · I had an account for them, which is on the
      24·   · · · A· · Okay.· That's not me on the right-hand side.      24·   ·bottom.
      25·   · · · Q· · Right.· Do you see that these are accounts        25·   · · · Q· · And do you see that the account from


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 26 ofADDRESS
                                                                    93 PageID 1438
                                                       August 09, 2019                                             195 to 198
                                                           Page 195                                                           Page 197
      ·1·   ·Mr. Williams is being transferred to you?                   ·1·   · · · A· · Accounts didn't appear on here where there was
      ·2·   · · · A· · Again, this is the IPA.· This was, like, for      ·2·   ·no business from the other rep.· If there wasn't a
      ·3·   ·specific items that they did not -- yes, I see that.        ·3·   ·conflict, it would not be on the report.
      ·4·   · · · Q· · So this account for Dr. Dinavahi was being        ·4·   · · · Q· · And what I -- the question I asked you, though,
      ·5·   ·transferred from Mr. Williams to you.· Is that correct?     ·5·   ·Ms. vanHoek, is there anything in Exhibit 33 --
      ·6·   · · · A· · That's the way it looks.                          ·6·   · · · A· · No.
      ·7·   · · · Q· · Okay.· And then the next one down,                ·7·   · · · Q· · You've got to let me finish asking the
      ·8·   ·Acess-2-Healthcare Physicians, was also being transferred   ·8·   ·question.
      ·9·   ·from Mr. Williams to you, correct?                          ·9·   · · · · · ·Is there anything in Exhibit 33 to your
      10·   · · · A· · It doesn't have a doctor's name.· It doesn't      10·   ·deposition that reflects an account being transferred
      11·   ·make any sense.                                             11·   ·from you to Mr. Williams?
      12·   · · · Q· · Okay.· Mr. Williams, after this decision was      12·   · · · A· · I would have to look at it.· I'm sorry.
      13·   ·made, was not allowed to get credit for any more sales      13·   · · · Q· · Oh, please.· Go ahead.· Take your time.
      14·   ·involving this Ship To location and this Bill To.· Is       14·   · · · A· · I don't see any -- wait.
      15·   ·that correct?                                               15·   · · · · · ·Okay.
      16·   · · · A· · And I really need to see the address.· I don't    16·   · · · Q· · Have you had enough time?
      17·   ·see an address or anything -- I don't know.                 17·   · · · A· · I do.
      18·   · · · Q· · Okay.· But you --                                 18·   · · · Q· · Okay.
      19·   · · · A· · Okay.                                             19·   · · · A· · I do not see anything.
      20·   · · · Q· · -- agree with me, don't you, Ms. vanHoek --       20·   · · · Q· · Okay.· Let's move to Exhibit Number 34 to your
      21·   · · · A· · That's what the report says.                      21·   ·deposition.
      22·   · · · Q· · You have to let me finish.· You have to let me    22·   · · · · · ·(Exhibit 34 marked for identification.)
      23·   ·finish asking the question.                                 23·   ·BY MS. DYSON:
      24·   · · · · · ·Do you agree with me that this report, which      24·   · · · Q· · Do you recognize this document?
      25·   ·shows which accounts were transferred as a result of the    25·   · · · A· · Looks familiar.

                                                           Page 196                                                           Page 198
      ·1·   ·acquisition, reflects that an account was transferred       ·1·   · · · Q· · And what is it?
      ·2·   ·from Mr. Williams to you for Access Healthcare 2            ·2·   · · · A· · It looks like a -- it doesn't show a time
      ·3·   ·Physicians with the Ship To number of 4270935 --            ·3·   ·period.· I -- I see the date on the bottom, 11/15, but I
      ·4·   · · · · · ·MS. PISCITELLI:· Object to the form.              ·4·   ·don't see -- let's see.· FY13.· It looks like it could be
      ·5·   ·BY MS. DYSON:                                               ·5·   ·a yearly report.
      ·6·   · · · Q· · -- is that correct?                               ·6·   · · · Q· · Do you recognize this document as the overall
      ·7·   · · · A· · That's what it says.                              ·7·   ·view of the sales reps and what the impact of the
      ·8·   · · · Q· · Okay.· Then we look at the next page, and about   ·8·   ·acquisition would have on their revenue and their gross
      ·9·   ·halfway down with a Ship To Number 4317588, do you see      ·9·   ·profit?
      10·   ·that?                                                       10·   · · · A· · I do.· I see that.
      11·   · · · A· · What's the name?                                  11·   · · · Q· · Okay.· So, for example, for your line where
      12·   · · · Q· · Sure.· Singh.· Dr. Singh?                         12·   ·you're listed as the sales representative, it shows that
      13·   · · · A· · Singh.· Okay.                                     13·   ·in Fiscal Year 2013, you had 292 Ship Tos and after the
      14·   · · · Q· · And do you see that this entry is reflecting      14·   ·acquisition, you would have 296 Ship Tos?
      15·   ·that this account for Dr. Singh is being transferred from   15·   · · · A· · Yes.
      16·   ·Craig Williams to you?                                      16·   · · · Q· · And that your revenue impact as a result of the
      17·   · · · A· · That's what it looks like.                        17·   ·acquisition was going to increase by 4 percent.· Do you
      18·   · · · Q· · And is there anything in this document that's     18·   ·see that?
      19·   ·Exhibit 33 to your deposition where Mr. Williams is         19·   · · · A· · According to the records, yes.
      20·   ·transferring accounts to you -- or where you were           20·   · · · Q· · Do you have anything to dispute that?
      21·   ·transferring accounts to Mr. Williams -- let me rephrase    21·   · · · A· · I do not.
      22·   ·that.                                                       22·   · · · Q· · Okay.· And that your gross profit impact would
      23·   · · · · · ·Is there anything in this document that's         23·   ·increase by 5 percent.· Do you see that?
      24·   ·Exhibit 33 to your deposition where you are transferring    24·   · · · A· · That's what it says.
      25·   ·accounts to Mr. Williams?                                   25·   · · · Q· · Okay.· And you don't have anything to dispute


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 27 ofADDRESS
                                                                    93 PageID 1439
                                                       August 09, 2019                                             199 to 202
                                                           Page 199                                                           Page 201
      ·1·   ·the accuracy of that document, do you?                      ·1·   · · · Q· · 393.
      ·2·   · · · A· · No.                                               ·2·   · · · A· · Yes.
      ·3·   · · · Q· · Okay.· And then Todd Anderson is right below      ·3·   · · · Q· · And that was for the fiscal year of 2013,
      ·4·   ·you.· Do you see that?                                      ·4·   ·correct?
      ·5·   · · · A· · I do.                                             ·5·   · · · A· · That's what it says, yes.
      ·6·   · · · Q· · So Mr. Anderson was on Carlos Xiques's team?      ·6·   · · · Q· · And you don't have anything to dispute that?
      ·7·   · · · A· · Uh-huh.                                           ·7·   · · · A· · No.
      ·8·   · · · Q· · And you were on Mr. Jensen's team?                ·8·   · · · Q· · And as a result of this acquisition,
      ·9·   · · · A· · I think it -- I'm not sure when the transition    ·9·   ·Mr. Anderson was going to go down to 329 Ship Tos.· Is
      10·   ·happened between Carlos and Paul Jensen.                    10·   ·that correct?
      11·   · · · Q· · Okay.· But on this document, you see where        11·   · · · A· · That is right.
      12·   ·Mr. Jensen is reflected as your future ASM?                 12·   · · · Q· · And his revenue was being to be impacted by
      13·   · · · A· · It looks like all of these reps -- well, I'm      13·   ·negative 8 percent.· Do you see that?
      14·   ·not sure about that, because I don't ever remember being    14·   · · · A· · I do.
      15·   ·on certain teams with all these people in one team.         15·   · · · Q· · And his gross profit was going to be affected
      16·   · · · Q· · Okay.· But you don't disagree that this           16·   ·by negative 11 percent.· Do you see that?
      17·   ·document reflects that Mr. Jensen would be your future      17·   · · · A· · I do.
      18·   ·ASM.· Is that correct?                                      18·   · · · Q· · Now, Mr. Brady is also listed on this document.
      19·   · · · · · ·MS. PISCITELLI:· Object to the form.              19·   ·Do you see that?
      20·   · · · A· · I don't know.                                     20·   · · · A· · I do.
      21·   ·BY MS. DYSON:                                               21·   · · · Q· · And his future ASM is identify as Carlos
      22·   · · · Q· · Okay.                                             22·   ·Xiques.· Do you see that?
      23·   · · · A· · I think this report was for Paul Jensen's team    23·   · · · A· · I do.
      24·   ·and Carlos's team together.                                 24·   · · · Q· · And Mr. Brady's Fiscal Year 2013 Ship Tos is
      25·   · · · Q· · Right.· But, I mean, I'm saying do you see        25·   ·512.· Do you see that?

                                                           Page 200                                                           Page 202
      ·1·   ·where it says "Future ASM" on this document?                ·1·   · · · A· · I do.
      ·2·   · · · A· · Where?                                            ·2·   · · · Q· · And his post-acquisition Ship Tos would be 520.
      ·3·   · · · Q· · In the column, second column from the left?       ·3·   ·Do you see that?
      ·4·   · · · A· · Okay.· I see.                                     ·4·   · · · A· · I do.
      ·5·   · · · Q· · And it reflects that Paul Jensen is your future   ·5·   · · · Q· · And his impact on revenue was plus 1 percent,
      ·6·   ·ASM.· Do you see that?                                      ·6·   ·correct?
      ·7·   · · · A· · That's what it says, yes.                         ·7·   · · · A· · Correct.
      ·8·   · · · Q· · And he, indeed, did become your future ASM,       ·8·   · · · Q· · And his impact on gross profit was plus
      ·9·   ·right?                                                      ·9·   ·1 percent, correct?
      10·   · · · A· · He had.                                           10·   · · · A· · Correct.
      11·   · · · Q· · Okay.· And then for Todd Anderson, it reflects    11·   · · · Q· · So both Mr. Anderson and Mr. Brady had a
      12·   ·that his future ASM is Carlos Xiques.· Do you see that?     12·   ·less-desirable impact on their revenue and gross profit
      13·   · · · A· · Yes.                                              13·   ·than you did, correct?
      14·   · · · Q· · Okay.· And do you know whether Mr. Anderson       14·   · · · A· · These are all numbers.· They're speculating, so
      15·   ·did, in fact, report to Mr. Xiques when he was a sales      15·   ·I don't know whether it actually did or didn't.
      16·   ·manager?                                                    16·   · · · Q· · Okay.· But do you understand that, on this
      17·   · · · A· · Yes.                                              17·   ·spreadsheet, their post-model revenue -- post-model
      18·   · · · Q· · Okay.· Now, Mr. Anderson, on this spreadsheet,    18·   ·revenue was that Mr. Anderson and Mr. Brady were going to
      19·   ·he reflects that in Fiscal Year '13, he had 393 Ship Tos.   19·   ·have less of an increase than you.· Is that correct?
      20·   ·Is that correct?                                            20·   · · · · · ·MS. PISCITELLI:· Object to the form.
      21·   · · · · · ·Do you see that?                                  21·   · · · A· · It says it on the report.
      22·   · · · A· · Who are you referring to?                         22·   ·BY MS. DYSON:
      23·   · · · Q· · Todd Anderson.                                    23·   · · · Q· · Okay.· And you don't have anything to dispute
      24·   · · · A· · Okay.                                             24·   ·that, correct?
      25·   · · · · · ·He has how many Ship Tos?                         25·   · · · A· · No.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 28 ofADDRESS
                                                                    93 PageID 1440
                                                       August 09, 2019                                             203 to 206
                                                           Page 203                                                           Page 205
      ·1·   · · · Q· · And that it also provides that the                ·1·   ·e-mail chain that goes from Bates Number 422 to 434,
      ·2·   ·post-modeling gross profit would impact -- negatively       ·2·   ·correct?
      ·3·   ·impact Mr. Anderson and Mr. Brady, than it would impact     ·3·   · · · A· · 422?
      ·4·   ·you, correct?                                               ·4·   · · · Q· · To 434.
      ·5·   · · · A· · That's what it says.                              ·5·   · · · A· · I mean, it's a chain of events here.· I can
      ·6·   · · · Q· · Okay.· And do you know if -- what Mr. Williams    ·6·   ·take one at a time, if you like.
      ·7·   ·impact was as a result of the acquisition?                  ·7·   · · · Q· · No.· What I'm asking you is your e-mail here
      ·8·   · · · A· · I do not.                                         ·8·   ·that's dated March 26, 2016, is -- contains this entire
      ·9·   · · · Q· · Do you know why the decision was made for         ·9·   ·e-mail chain --
      10·   ·Mr. Williams to have those East Coast Ship To locations     10·   · · · A· · It looks like.
      11·   ·in 2013?                                                    11·   · · · Q· · You have to let me finish asking the question.
      12·   · · · A· · Because Chris Barnabo asked for it.               12·   · · · · · ·This e-mail that's Exhibit 35 that starts with
      13·   · · · Q· · Okay.· And how do you have that information?      13·   ·your e-mail on March 26, 2016, contains this entire
      14·   · · · A· · It was communicated to me, and I'm not sure if    14·   ·e-mail chain.· Is that correct?
      15·   ·it was by e-mail or verbally or how it was communicated.    15·   · · · A· · It looks like it.
      16·   · · · Q· · Do you know who communicated it to you?           16·   · · · Q· · Okay.· Do you have anything to dispute that to
      17·   · · · A· · I think it came through Carlos.                   17·   ·be inaccurate?
      18·   · · · Q· · Okay.· But you don't remember how it was          18·   · · · A· · No.
      19·   ·communicated, whether verbally or by e-mail?                19·   · · · Q· · Okay.· So in this -- let's start with this
      20·   · · · A· · Not exactly, no.                                  20·   ·e-mail that is on the second page of this document.· So
      21·   · · · Q· · Okay.· And do you know when he communicated       21·   ·it's an e-mail from Cary O'Donnell at the bottom of 423,
      22·   ·that to you?                                                22·   ·Bates Number 423.
      23·   · · · A· · After the acquisition.                            23·   · · · A· · Okay.
      24·   · · · Q· · But do you have any specifics as to the time      24·   · · · Q· · Do you see that e-mail?
      25·   ·period?                                                     25·   · · · A· · I do.

                                                           Page 204                                                           Page 206
      ·1·   · · · A· · I don't have a specific date.                     ·1·   · · · Q· · Okay.· And is this an e-mail from
      ·2·   · · · Q· · Okay.· At that time that that decision was made   ·2·   ·Cary O'Donnell to you?
      ·3·   ·and Ms. Barnabo expressed her preference to work with       ·3·   · · · A· · Again, this looks funny, the way this -- I
      ·4·   ·Mr. Williams, do you know if the client was making -- or    ·4·   ·don't understand why the whole heading isn't here.
      ·5·   ·the customer was making a request to have a single          ·5·   · · · Q· · Well, do you see the e-mail above it --
      ·6·   ·representative on the account?                              ·6·   · · · A· · I do.
      ·7·   · · · A· · Say that again.                                   ·7·   · · · Q· · -- that says, "Sent from my iPhone"?
      ·8·   · · · Q· · Sure.· At the time that Ms. Barnabo expressed     ·8·   · · · A· · Okay.
      ·9·   ·her preference to work with Mr. Williams, the client --     ·9·   · · · Q· · Do you know if that's what happens when you
      10·   ·the customer was not asking for a single representative     10·   ·send something from your iPhone?
      11·   ·on the account, were they?                                  11·   · · · A· · Could be possibly, yeah.
      12·   · · · A· · I don't know.                                     12·   · · · Q· · Okay.· So this e-mail from Cary O'Donnell to
      13·   · · · Q· · Okay.                                             13·   ·you, on March 25, 2016, do you recognize that document?
      14·   · · · · · ·(Exhibit 35 marked for identification.)           14·   · · · A· · Yes, I do.
      15·   ·BY MS. DYSON:                                               15·   · · · Q· · Okay.· Who is Cary O'Donnell?
      16·   · · · Q· · Let me show you what's marked as Exhibit 35 to    16·   · · · A· · She's the controller, accounting controller for
      17·   ·your deposition.· Do you recognize this document?           17·   ·Access Healthcare.
      18·   · · · A· · There's a lot of stuff here.· I mean -- let's     18·   · · · Q· · Okay.· And what is she asking you in this
      19·   ·see.                                                        19·   ·e-mail?
      20·   · · · · · ·Looks familiar.                                   20·   · · · A· · She -- Diane Knutson is one of our accounting
      21·   · · · Q· · Okay.· So this is an e-mail -- this document      21·   ·A/R people -- and she had a problem with Diane Knutson.
      22·   ·starts out with an e-mail from you to Mr. Jensen, dated     22·   · · · Q· · Cary O'Donnell had a problem with Diane
      23·   ·March 26, 2016.· Do you see that?                           23·   ·Knutson?
      24·   · · · A· · I do.                                             24·   · · · A· · Yeah.
      25·   · · · Q· · And in this document, you're forwarding the       25·   · · · Q· · And so she's asking to have the accounts


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 29 ofADDRESS
                                                                    93 PageID 1441
                                                       August 09, 2019                                             207 to 210
                                                           Page 207                                                           Page 209
      ·1·   ·consolidated and not under Diane, right?                    ·1·   · · · A· · Mmm-hmm.
      ·2·   · · · A· · That's correct.                                   ·2·   · · · Q· · And the three account managers are you,
      ·3·   · · · Q· · And there's no reference to Mr. Williams in       ·3·   ·Ms. Carmen and Mr. Williams.· Is that correct?
      ·4·   ·this e-mail, correct?                                       ·4·   · · · A· · That's right.
      ·5·   · · · A· · This is all accounting, I believe.                ·5·   · · · Q· · And Mr. Williams reports to Alexandra Loisey
      ·6·   · · · Q· · Okay.· So there is no reference to Mr. Williams   ·6·   ·and so Mr. Jensen and Ms. Loisey are, then, the sales
      ·7·   ·in this e-mail from Ms. O'Donnell, correct?                 ·7·   ·managers that are responsible for this account?
      ·8·   · · · A· · Not that I see, no.                               ·8·   · · · A· · That's right.
      ·9·   · · · Q· · Is it Ms. O'Donnell or Mr. O'Donnell?· Is Cary    ·9·   · · · Q· · And he also indicates that Alexandra and he,
      10·   ·male or female?                                             10·   ·Mr. Jensen, are co-championing the Bill To consolidation
      11·   · · · A· · I'm not sure.                                     11·   ·process?
      12·   · · · Q· · Okay.· Well, you respond on March 25th --         12·   · · · A· · I do.
      13·   ·respond to Cary and copy Kim Boteilho -- I don't know if    13·   · · · Q· · And what's the Bill To consolidation process?
      14·   ·that's how you say her name.· Do you see that?              14·   · · · A· · This was because we were on different platforms
      15·   · · · A· · Kimberly?                                         15·   ·on our computer systems and we couldn't -- that's why
      16·   · · · Q· · Yes.                                              16·   ·they were all eventually assigned different account
      17·   · · · A· · Yes.· She's still there.                          17·   ·numbers.
      18·   · · · Q· · And how do you say her last name?                 18·   · · · Q· · Okay.· And to your knowledge, did Ms. -- I'll
      19·   · · · A· · I don't know.                                     19·   ·say Ms. O'Donnell, because I don't know --
      20·   · · · Q· · Okay.                                             20·   · · · A· · Okay.
      21·   · · · A· · I call her Kim.                                   21·   · · · Q· · -- but I'm going to guess.· Okay?
      22·   · · · Q· · Okay.· Well, then I'll do my best with that one   22·   · · · · · ·Is Ms. Cary O'Donnell and Ms. Boteilho -- did
      23·   ·too.                                                        23·   ·they complain about this assignment that Mr. Jensen is
      24·   · · · · · ·Okay.· So you respond, copying Cary and Kim,      24·   ·reflecting in this e-mail of March 26, 2016?
      25·   ·and say, "Let me see what we can do."                       25·   · · · A· · No.

                                                           Page 208                                                           Page 210
      ·1·   · · · A· · Mmm-hmm.                                          ·1·   · · · Q· · Okay.· Now, you respond just to Mr. Jensen on
      ·2·   · · · Q· · And then Mr. Jensen responds to this e-mail       ·2·   ·March 26, 2016, correct?
      ·3·   ·that's March 25, 2016.· Do you see that?                    ·3·   · · · A· · Yes.
      ·4·   · · · A· · I do.                                             ·4·   · · · Q· · Okay.· And in this e-mail, you're complaining
      ·5·   · · · Q· · Okay.· And in his e-mail -- well, let me go       ·5·   ·about Mr. Williams.· Is that correct?
      ·6·   ·back.                                                       ·6·   · · · A· · Let me read it.
      ·7·   · · · · · ·So when you sent this e-mail to Kimberly          ·7·   · · · Q· · Sure.· Please do.
      ·8·   ·Boteilho, you also copied Mr. Jensen.· Do you see that?     ·8·   · · · A· · Okay.
      ·9·   · · · A· · I do.                                             ·9·   · · · Q· · Okay.· In this e-mail, you're complaining about
      10·   · · · Q· · And so Mr. Jensen is now in this e-mail chain     10·   ·Mr. Williams, correct?
      11·   ·and responding.· Do you see that?                           11·   · · · A· · That's correct.
      12·   · · · A· · I do.                                             12·   · · · Q· · Okay.· And in this e-mail you say, in the first
      13·   · · · Q· · Okay.· And he indicates in this e-mail that all   13·   ·paragraph, "If their corporate office knew what Christine
      14·   ·of the accounts will be eligible for a discount which       14·   ·did, they would have not stuck by her."· Do you see that?
      15·   ·started on March 1, 2016.· Do you see that?                 15·   · · · A· · I do.
      16·   · · · A· · I do.                                             16·   · · · Q· · Okay.· And who is "their" that you're
      17·   · · · Q· · And do you know if that discount is related to    17·   ·referencing in that sentence?
      18·   ·the exclusivity agreement?                                  18·   · · · A· · Christine Barnabo was acquired by Access
      19·   · · · A· · That's what I understand, yes.                    19·   ·Healthcare.· She was an employee.· She was not a
      20·   · · · Q· · Okay.· And that he indicates in here that all     20·   ·decision-maker.
      21·   ·sites will still have their local account manager for       21·   · · · Q· · But who is "their" corporate office?· Who is
      22·   ·day-to-day supplying operations.· Do you see that?          22·   ·that a reference to?
      23·   · · · A· · I do.                                             23·   · · · A· · That would be Maria Jimenez and Dr. Singh.
      24·   · · · Q· · And he indicates that there are three account     24·   · · · Q· · And Maria Jimenez and Dr. Singh stuck by
      25·   ·managers and two sales managers.                            25·   ·Ms. Barnabo.· Is that correct?


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 30 ofADDRESS
                                                                    93 PageID 1442
                                                       August 09, 2019                                             211 to 214
                                                           Page 211                                                           Page 213
      ·1·   · · · A· · They did not.                                     ·1·   ·supervise Ms. Jimenez?
      ·2·   · · · Q· · Well, why did you write in here, "If their        ·2·   · · · A· · Yes.
      ·3·   ·corporate office knew what she did, they would not have     ·3·   · · · Q· · And is Maria Jimenez still employed by Access
      ·4·   ·stuck by her"?                                              ·4·   ·Healthcare?
      ·5·   · · · A· · That's what I said.· They would not have stuck    ·5·   · · · A· · No.
      ·6·   ·by her.                                                     ·6·   · · · Q· · And when did she leave Access Healthcare?
      ·7·   · · · Q· · If they knew what she did?                        ·7·   · · · A· · I don't exactly know, but over a year ago.
      ·8·   · · · A· · Right.                                            ·8·   · · · Q· · Okay.· And Ms. Hayes, is she the one who
      ·9·   · · · Q· · They didn't know what she did?                    ·9·   ·negotiated the exclusivity agreement?
      10·   · · · A· · No.                                               10·   · · · A· · Her and Maria.
      11·   · · · Q· · Okay.· And what was it that she did?              11·   · · · · · ·(Exhibit 36 marked for identification.)
      12·   · · · A· · That she requested to have Craig Williams         12·   ·BY MS. DYSON:
      13·   ·assigned to the accounts on the East Coast.                 13·   · · · Q· · Okay.· Let me show you what's marked as
      14·   · · · Q· · Okay.· But, otherwise, they stuck by her          14·   ·Exhibit 36 to your deposition.· Do you recognize this
      15·   ·because they didn't know that.· Is that correct?            15·   ·document?
      16·   · · · A· · They did not stick by her at all.· They were      16·   · · · A· · Parts of it.
      17·   ·very upset about this.                                      17·   · · · Q· · Okay.· The first e-mail on this document that's
      18·   · · · Q· · Okay.· When did Mr. -- did Mr. -- Dr. Singh       18·   ·on the first page is from you to Mr. Jensen.· Is that
      19·   ·communicate that he was upset about the lack of a single    19·   ·correct?
      20·   ·representative?                                             20·   · · · A· · That's correct.
      21·   · · · A· · Dr. Singh never communicates directly with        21·   · · · Q· · And when you say, "You'll need to ask Laura
      22·   ·anyone.· It all went through Maria Jimenez.                 22·   ·that.· I don't have that information.· The account is
      23·   · · · Q· · Okay.· So Dr. Singh never communicated that, to   23·   ·under her name," who is the Laura you're referring to?
      24·   ·your knowledge, to anyone at McKesson.· Is that correct?    24·   · · · A· · Laura Carmen.
      25·   · · · A· · Directly to McKesson, no.                         25·   · · · Q· · Okay.· Now Laura Capriati?

                                                           Page 212                                                           Page 214
      ·1·   · · · Q· · Okay.· Now, you also say, in the second           ·1·   · · · A· · Yes.
      ·2·   ·paragraph, that "Nobody fought for me."· Do you see that?   ·2·   · · · Q· · And she has ownership over some Ship To
      ·3·   · · · A· · I do.                                             ·3·   ·locations for Access Healthcare?
      ·4·   · · · Q· · Okay.· But now you know that's not true,          ·4·   · · · A· · For the IPA.
      ·5·   ·correct?                                                    ·5·   · · · Q· · So she has some ownership over some Ship To
      ·6·   · · · A· · That's correct.                                   ·6·   ·locations for the Access Healthcare IPA.· Is that
      ·7·   · · · Q· · Because Mr. Jensen fought for you in              ·7·   ·correct?
      ·8·   ·Exhibit 32, correct?                                        ·8·   · · · A· · Yes, both.· Both Access and the IPA.
      ·9·   · · · A· · Correct.                                          ·9·   · · · Q· · So both the owned and the affiliated.· Is that
      10·   · · · Q· · And do you know who Karen Hayes is?               10·   ·correct?
      11·   · · · A· · I do.                                             11·   · · · A· · That's what it looks like, yes.
      12·   · · · Q· · And who is Karen Hayes?                           12·   · · · · · ·(Exhibit 37 marked for identification.)
      13·   · · · A· · She is the CFO for Access Healthcare.· She        13·   ·BY MS. DYSON:
      14·   ·is -- it's kind of complicated.· She is actually an         14·   · · · Q· · Okay.· Let me show you what's marked as
      15·   ·employee of, I believe, HCA Hospital Group and Access       15·   ·Exhibit 37 to your deposition.· Do you recognize this
      16·   ·Healthcare.                                                 16·   ·document?
      17·   · · · Q· · Okay.· And when you said, a few minutes ago,      17·   · · · A· · I do.
      18·   ·that Dr. Singh communicates to Maria Jimenez who then       18·   · · · Q· · And what is it?
      19·   ·communicates that information, how do you know that?        19·   · · · A· · It's a communication between Paul Jensen,
      20·   · · · A· · From Maria.                                       20·   ·myself, in reference to Chris Barnabo no longer being
      21·   · · · Q· · Okay.· You've never seen Dr. Singh communicate    21·   ·employed and an e-mail coming from Maria Jimenez for me
      22·   ·directly with Maria Jimenez regarding anything that it      22·   ·to reach out to Cynthia, who was the operations -- I
      23·   ·relates to McKesson, have you?                              23·   ·believe the operations manager on the East Coast.
      24·   · · · A· · I've not seen that.                               24·   · · · Q· · Okay.· So did you understand that this was the
      25·   · · · Q· · Okay.· And so Karen Hayes, is she -- did she      25·   ·first time that Ms. Jimenez had made a request to have a


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 31 ofADDRESS
                                                                    93 PageID 1443
                                                       August 09, 2019                                             215 to 218
                                                           Page 215                                                           Page 217
      ·1·   ·single representative on the Access-owned accounts or the   ·1·   ·contact."
      ·2·   ·Access-affiliate accounts?                                  ·2·   · · · Q· · Right.· So the question I asked you is is this
      ·3·   · · · A· · She always asked for it.                          ·3·   ·e-mail, the first e-mail on Exhibit 38, Mr. Jensen's
      ·4·   · · · Q· · And when did she previously ask for it?           ·4·   ·response to the e-mail that you sent that is Exhibit 37
      ·5·   · · · A· · I know she specifically asked for it at some of   ·5·   ·to your deposition?
      ·6·   ·the meetings that we had with her with Paul Jensen.         ·6·   · · · A· · That's right.
      ·7·   · · · Q· · And those were subsequent to this e-mail,         ·7·   · · · Q· · Okay.· And Mr. Jensen also copies Ms. Loisey
      ·8·   ·correct?                                                    ·8·   ·and Mr. Sharp on this e-mail response, correct?
      ·9·   · · · A· · Yes, I believe so.                                ·9·   · · · A· · Correct.
      10·   · · · Q· · Okay.· So -- but prior to this e-mail, prior to   10·   · · · Q· · And he notes that Ms. Loisey and Mr. Williams
      11·   ·Ms. Barnabo leaving Access, had she made a request -- had   11·   ·are on vacation.· Is that correct?
      12·   ·she made a request to have a single sales representative?   12·   · · · A· · That's correct.
      13·   · · · A· · Who are you referring to now?                     13·   · · · Q· · And he also notes that "We have both models,
      14·   · · · Q· · Sure.· Maria Jimenez.· So let me restate the      14·   ·single rep and lead rep with multiple representation in
      15·   ·question once more again.                                   15·   ·place at McKesson."· Do you see that?
      16·   · · · A· · Okay.                                             16·   · · · A· · Yes.
      17·   · · · Q· · Sorry.· I was interrupted by the sighing over     17·   · · · Q· · And is that true?
      18·   ·there.                                                      18·   · · · A· · That there are different models, yes -- single
      19·   · · · · · ·The -- this e-mail that was sent on July 20,      19·   ·rep, lead rep, multiple reps.
      20·   ·2016, was there any prior time that Ms. Jimenez made a      20·   · · · Q· · Okay.· And that Access Healthcare purchasing
      21·   ·request to have a single sales representative on either     21·   ·model hadn't changed.· Is that correct?
      22·   ·the Access-owned account or the affiliate account?          22·   · · · A· · That's what he's saying.
      23·   · · · A· · Yes.                                              23·   · · · Q· · And you would continue to be Ms. Jimenez's
      24·   · · · Q· · Okay.· And when did that happen?                  24·   ·primary contact.· Is that correct?
      25·   · · · A· · I don't know exactly when that happened.· She     25·   · · · A· · Yes.

                                                           Page 216                                                           Page 218
      ·1·   ·always communicated that to me.                             ·1·   · · · Q· · And Mr. Jensen also says that he and Ms. Loisey
      ·2·   · · · Q· · While Christine Barnabo was at Access?            ·2·   ·would discuss this situation once Ms. Loisey returns from
      ·3·   · · · A· · Yes.                                              ·3·   ·personal time?
      ·4·   · · · Q· · Okay.· And did she ever communicate that          ·4·   · · · A· · Yes.
      ·5·   ·message to Mr. Jensen?                                      ·5·   · · · Q· · And he thanks you for passing along the
      ·6·   · · · A· · Yes.                                              ·6·   ·information.· Is that correct?
      ·7·   · · · Q· · While Christine Barnabo was at Access?            ·7·   · · · A· · That's correct.
      ·8·   · · · A· · Yes.                                              ·8·   · · · · · ·(Exhibit 39 marked for identification.)
      ·9·   · · · Q· · And when did that happen?                         ·9·   ·BY MS. DYSON:
      10·   · · · A· · We had some business reviews with Maria, and      10·   · · · Q· · Let me show you what's marked as Exhibit 39 to
      11·   ·Maria, I think, even called him directly.· There was        11·   ·your deposition.
      12·   ·communications.· I'm not sure -- e-mails, phone calls.      12·   · · · · · ·MS. DYSON:· Sorry.
      13·   · · · Q· · When were those communications?                   13·   ·BY MS. DYSON:
      14·   · · · A· · I don't know exactly.                             14·   · · · Q· · Do you recognize this document?
      15·   · · · Q· · Okay.                                             15·   · · · A· · Okay.· This is the continuation of 38.
      16·   · · · · · ·(Exhibit 38 marked for identification.)           16·   · · · Q· · So this is your response to Mr. Jensen's e-mail
      17·   ·BY MS. DYSON:                                               17·   ·that is in Exhibit 38 to your deposition.· Is that
      18·   · · · Q· · Show you what's marked as Exhibit 38 to your      18·   ·correct?
      19·   ·deposition.· Do you recognize this document?                19·   · · · A· · Looks like it.
      20·   · · · A· · It's a continuation of 37.                        20·   · · · Q· · And you respond that Ms. Jimenez wants single
      21·   · · · Q· · Right.· So the top e-mail is Mr. Jensen's         21·   ·representation in place, "She has made that perfectly
      22·   ·response to your e-mail forwarding Ms. Jimenez's request    22·   ·clear and has made that request of you for the last two
      23·   ·to have a single sales representative.· Is that correct?    23·   ·or three years"?
      24·   · · · A· · He's saying that there hasn't been any change     24·   · · · A· · That's correct.
      25·   ·and that "Hilda will continue to be Maria's primary         25·   · · · Q· · And so that was on July 20, 2015.· Is that


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 32 ofADDRESS
                                                                    93 PageID 1444
                                                       August 09, 2019                                             219 to 222
                                                           Page 219                                                           Page 221
      ·1·   ·correct?                                                    ·1·   · · · Q· · It's not correct?
      ·2·   · · · A· · Yes.                                              ·2·   · · · A· · This is the first time I've seen this, Sacha,
      ·3·   · · · · · ·(Exhibit 40 marked for identification.)           ·3·   ·so give me a minute.
      ·4·   ·BY MS. DYSON:                                               ·4·   · · · Q· · Oh, please.· Take your time.
      ·5·   · · · Q· · Let me show you what's marked as Exhibit 40 to    ·5·   · · · A· · Thank you.
      ·6·   ·your deposition.· Do you recognize this document?           ·6·   · · · · · ·You know, I can't say what she was thinking,
      ·7·   · · · A· · I'm not on this, so I don't recognize it, no.     ·7·   ·but she's saying she doesn't require Mr. Williams now,
      ·8·   · · · Q· · Okay.· Do you have anything to dispute that       ·8·   ·so.
      ·9·   ·this is a document that reflects communications between     ·9·   · · · Q· · But she's not asking to get rid of Ms. Carmen,
      10·   ·Ms. Hayes -- Karen Hayes -- and Mr. Jensen?                 10·   ·correct?
      11·   · · · A· · It looks like it.                                 11·   · · · A· · Not in that e-mail, no.
      12·   · · · Q· · And Mr. Jensen reflects in this second            12·   · · · Q· · Okay.· And Ms. Hayes, at the time that she sent
      13·   ·e-mail -- really, the third e-mail down, on July 28,        13·   ·this e-mail, was the chief financial officer of Access
      14·   ·2016 --                                                     14·   ·Healthcare?
      15·   · · · A· · Okay.                                             15·   · · · A· · Yes.
      16·   · · · Q· · -- Mr. Jensen sends an e-mail to Ms. Hayes that   16·   · · · Q· · And Ms. Jimenez reported to her, correct?
      17·   ·reflects that you and Ms. Carmen are his West Coast reps    17·   · · · A· · Yes.
      18·   ·for the Access Health and Mr. Williams is the               18·   · · · Q· · Okay.· I just want to make sure I understood
      19·   ·representative for the East Coast Access Healthcare         19·   ·that.
      20·   ·accounts.· Do you see that?                                 20·   · · · · · ·So Mr. Jensen responds back to Ms. Hayes asking
      21·   · · · A· · Where are you referring to?                       21·   ·to set up a call to discuss this, correct?
      22·   · · · Q· · Sure.· The third e-mail down, right at the top    22·   · · · A· · Yes.
      23·   ·one-third --                                                23·   · · · Q· · Do you know who Regina Conner is?
      24·   · · · A· · Okay.                                             24·   · · · A· · I do.
      25·   · · · Q· · Mmm-hmm.                                          25·   · · · Q· · And who is she?

                                                           Page 220                                                           Page 222
      ·1·   · · · A· · Okay.                                             ·1·   · · · A· · She was Maria Jimenez's assistant.
      ·2·   · · · Q· · Do you disputes that Mr. Jensen sent that         ·2·   · · · · · ·(Exhibit 41 marked for identification.)
      ·3·   ·e-mail to Ms. Hayes?                                        ·3·   ·BY MS. DYSON:
      ·4·   · · · A· · It looks like it.                                 ·4·   · · · Q· · Let me show you what's marked as Exhibit 41 to
      ·5·   · · · Q· · And that was the correct assignment at that       ·5·   ·your deposition.
      ·6·   ·time, on July 28, 2016.· Is that correct?                   ·6·   · · · A· · Okay.
      ·7·   · · · A· · That's how it was assigned, yes.                  ·7·   · · · Q· · Do you recognize this document?
      ·8·   · · · Q· · Okay.· And Ms. Hayes responds that, "Our West     ·8·   · · · A· · It looks familiar, yes.
      ·9·   ·Coast employees will be handling the supply orders for      ·9·   · · · Q· · Okay.· And before we go to 41, I want to go
      10·   ·the East Coast, so it may be that we don't require          10·   ·back to Exhibit 35, if we could.
      11·   ·Mr. Williams now."· Do you see that?                        11·   · · · A· · Okay.
      12·   · · · A· · Where?                                            12·   · · · Q· · So in the -- in that first e-mail that's
      13·   · · · Q· · Sure.· The e-mail that's right above the one      13·   ·Exhibit 35 -- are you at 35?
      14·   ·that Mr. Jensen sent to Ms. Hayes.                          14·   · · · A· · 35 is here.
      15·   · · · A· · Yes, I do see that.                               15·   · · · Q· · Yeah.· I'm going to talk about 35 first before
      16·   · · · Q· · Okay.· So she wasn't asking for a single          16·   ·I go to 41.
      17·   ·representative in this e-mail, correct?                     17·   · · · A· · Okay.
      18·   · · · A· · She's saying she doesn't require Mr. Williams     18·   · · · Q· · So in the last paragraph of Exhibit 35, last
      19·   ·now.                                                        19·   ·paragraph of the first e-mail in Exhibit 35, you
      20·   · · · Q· · Sure.· She says, "Maybe we don't require          20·   ·reference the Florida Hospital Physician Group account.
      21·   ·Mr. Williams now," correct?                                 21·   ·Do you see that?
      22·   · · · A· · Correct.                                          22·   · · · A· · Mmm-hmm.· Yes.
      23·   · · · Q· · But she wasn't asking for one representative on   23·   · · · Q· · FHPG is a reference to Florida Hospital
      24·   ·this account.· Is that correct?                             24·   ·Physician Group?
      25·   · · · A· · No.                                               25·   · · · A· · Correct.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 33 ofADDRESS
                                                                    93 PageID 1445
                                                       August 09, 2019                                             223 to 226
                                                           Page 223                                                           Page 225
      ·1·   · · · Q· · Okay.· And you say in here that "Customer         ·1·   · · · A· · I do not.
      ·2·   ·requests always come first and are respected."· Do you      ·2·   · · · Q· · But you say in this e-mail, "But as I said, I
      ·3·   ·see that?                                                   ·3·   ·understand the business decision."· Do you see that?
      ·4·   · · · A· · Yes.                                              ·4·   · · · A· · I do.
      ·5·   · · · Q· · Do you know if that's true?                       ·5·   · · · Q· · And you are referencing you understood the
      ·6·   · · · A· · That's not true.                                  ·6·   ·business's decision to move the Florida Hospital
      ·7·   · · · Q· · Okay.· And you were referencing the Florida       ·7·   ·Physician Group account to Mr. Irish, correct?
      ·8·   ·Hospital Physician Group account and you say that "This     ·8·   · · · A· · Yes.
      ·9·   ·represented a lot of my hard work, personally seeing each   ·9·   · · · Q· · Okay.· Now, back to Exhibit 41 -- do you have
      10·   ·account and setting them up with online order entry."· Do   10·   ·that one in front of you?
      11·   ·you see that?                                               11·   · · · · · ·Okay.· And if you could put 39 in front of you
      12·   · · · A· · Yes.                                              12·   ·as well.
      13·   · · · Q· · Do you know if -- Mr. Brady, he was also          13·   · · · · · ·Okay.· So is 41 -- the first e-mail on 41, your
      14·   ·assigned to the Florida Hospital Physician Group account,   14·   ·response to the last e-mail you sent in December -- in
      15·   ·correct?                                                    15·   ·Defendant's Exhibit 39 to your deposition?
      16·   · · · A· · He had Ship Tos.                                  16·   · · · A· · I don't know.· This is in August.· This is
      17·   · · · Q· · Okay.· And you had Ship Tos, correct?             17·   ·July.
      18·   · · · A· · Correct.                                          18·   · · · Q· · Okay.· But do you see, in the Exhibit 41, the
      19·   · · · Q· · And do you know if Mr. Brady also was involved    19·   ·e-mail right below the e-mail that you sent on August 2nd
      20·   ·in setting them up with online order entry?                 20·   ·is an e-mail of July 20, 2016, from you to Mr. Jensen?
      21·   · · · A· · He was not.                                       21·   · · · A· · I do.
      22·   · · · Q· · And how do you know that?                         22·   · · · Q· · And that's the same e-mail that's the start of
      23·   · · · A· · Because I was the one, exclusively, working       23·   ·Exhibit 39, correct?
      24·   ·with Kim Teel -- Kim Teel.                                  24·   · · · A· · That is, yes.
      25·   · · · Q· · Okay.· But Mr. Brady was responsible for some     25·   · · · Q· · Okay.

                                                           Page 224                                                           Page 226
      ·1·   ·portion of the Florida Hospital Physician Group account,    ·1·   · · · A· · 39 away?
      ·2·   ·correct?                                                    ·2·   · · · Q· · Yeah.· Yeah.· I don't need 39 anymore.
      ·3·   · · · A· · Most everything went through me.                  ·3·   · · · · · ·So -- okay.· So 41 is you responding to the
      ·4·   · · · Q· · Okay.· And there were other reps, beyond          ·4·   ·e-mail that you had sent but now on August 2, 2016.· Do
      ·5·   ·Mr. Brady, that were involved in the Florida Hospital       ·5·   ·you see that?
      ·6·   ·Physician Group account too, correct?                       ·6·   · · · A· · Yes.
      ·7·   · · · A· · Correct.                                          ·7·   · · · Q· · And when Ms. Jimenez made the request to have a
      ·8·   · · · Q· · Jeanette Stack?                                   ·8·   ·single representative, did she threaten to end the
      ·9·   · · · A· · Yes.                                              ·9·   ·business relationship if she wasn't granted a single
      10·   · · · Q· · Was there anyone else?                            10·   ·representative for the Access accounts?
      11·   · · · A· · Vaguely, I think maybe Michelle Hosley, but I'm   11·   · · · A· · No.
      12·   ·not real sure.                                              12·   · · · Q· · Could Ms. Jimenez end the business relationship
      13·   · · · Q· · Okay.· And Ms. Stack, Ms. Hosley, Mr. Brady and   13·   ·between Access Healthcare and McKesson?
      14·   ·you all lost your accounts when they were transferred to    14·   · · · A· · I'm sure she could.
      15·   ·Mr. Irish.· Is that correct?                                15·   · · · Q· · That wouldn't have been a decision that would
      16·   · · · A· · Yes.                                              16·   ·have been made by Karen Hayes?
      17·   · · · Q· · And you say in this e-mail that "This is a        17·   · · · A· · Karen Hayes left most everything up to
      18·   ·pretty big," all caps, "loss for you financially."· Do      18·   ·Maria Jimenez to deal with.
      19·   ·you see that?                                               19·   · · · Q· · And Maria Jimenez never attempted to end that
      20·   · · · A· · Yes.                                              20·   ·relationship.· Is that correct?
      21·   · · · Q· · Do you know if it was a big loss for Ms. Stack?   21·   · · · A· · No.
      22·   · · · A· · She only, I think, had a few Ship To accounts.    22·   · · · Q· · And this request to have a single
      23·   ·I had the majority of the business.                         23·   ·representative, if that had been granted, then
      24·   · · · Q· · Do you know if Mr. Brady -- it was a big loss     24·   ·Ms. Capriati would have lost her accounts for Access
      25·   ·for Mr. Brady?                                              25·   ·Healthcare, correct?


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 34 ofADDRESS
                                                                    93 PageID 1446
                                                      August 09, 2019                                             227 to 230
                                                           Page 227                                                          Page 229
      ·1·   · · · A· · Yes.                                             ·1·   · · · · · ·(Exhibit 43 marked for identification.)
      ·2·   · · · Q· · And the same impact would have happened to       ·2·   ·BY MS. DYSON:
      ·3·   ·Michelle Hosley, correct?                                  ·3·   · · · Q· · Okay.· Show you what's marked as Exhibit 43 to
      ·4·   · · · A· · Same as what happened with Florida Hospital      ·4·   ·your deposition.· Do you recognize Exhibit 43 to your
      ·5·   ·Physician Group, yes.                                      ·5·   ·deposition?
      ·6·   · · · Q· · Well, that's not an answer to my question.       ·6·   · · · A· · It's a continuation of 42.
      ·7·   · · · · · ·My question is, if -- if Access had gone to a    ·7·   · · · Q· · Does this refresh your recollection as to your
      ·8·   ·single representative, that would have required taking     ·8·   ·knowledge regarding a call that was going to be set up to
      ·9·   ·accounts away from Michelle Hosley.· Is that correct?      ·9·   ·discuss the account assignment?
      10·   · · · A· · That's right.                                    10·   · · · A· · Yes.
      11·   · · · Q· · And then at the -- in the second sentence --     11·   · · · Q· · Okay.· And in this e-mail, the top e-mail
      12·   ·the second paragraph, you, again, reference the Florida    12·   ·that's on Exhibit 43, on August 4, 2016, Mr. Jensen asks
      13·   ·Hospital Physician Group account.· Do you see that?        13·   ·whether it would be possible for Karen Hayes to join the
      14·   · · · A· · Yes, I do.                                       14·   ·call because the request alters the original agreement
      15·   · · · Q· · And in this -- the end of this paragraph, the    15·   ·from earlier this year.· Do you see that?
      16·   ·last sentence you say, "I understand that this is a        16·   · · · A· · I don't see it, but I remember that.
      17·   ·reasonable and more efficient way to do business with      17·   · · · Q· · Okay.· Do you see that in this e-mail?
      18·   ·them going forward."· Do you see that?                     18·   · · · A· · I see it here.
      19·   · · · A· · I do.                                            19·   · · · Q· · Okay.
      20·   · · · · · ·(Exhibit 42 marked for identification.)          20·   · · · A· · I do.
      21·   ·BY MS. DYSON:                                              21·   · · · Q· · And did you understand that this request did
      22·   · · · Q· · I'll show you what's marked as Exhibit 42 to     22·   ·alter the agreement that was previously entered into?
      23·   ·your deposition.                                           23·   · · · A· · I understood that it had nothing -- the
      24·   · · · · · ·MS. DYSON:· Do you want to take a break?         24·   ·agreement had nothing in reference to that.
      25·   · · · · · ·THE WITNESS:· No.                                25·   · · · Q· · Did you understand that the agreement didn't

                                                           Page 228                                                          Page 230
      ·1·   · · · · · ·MS. DYSON:· Okay.                                ·1·   ·provide for a single representative?
      ·2·   ·BY MS. DYSON:                                              ·2·   · · · A· · It -- the question was did this alter the
      ·3·   · · · Q· · Do you recognize this document?                  ·3·   ·original agreement and that was having one rep, and it
      ·4·   · · · A· · Yes.                                             ·4·   ·did not alter the agreement that we had with Karen Hayes
      ·5·   · · · Q· · And what is it?                                  ·5·   ·and Access Healthcare.
      ·6·   · · · A· · Communication between Paul, Regina, Maria.       ·6·   · · · Q· · Did the agreement require one representative?
      ·7·   · · · Q· · Okay.· The document that's Exhibit 42 starts     ·7·   · · · A· · It doesn't -- I never saw the agreement, so I'm
      ·8·   ·with an e-mail from you to Mr. Jensen --                   ·8·   ·not certain.
      ·9·   · · · A· · Mmm-hmm.                                         ·9·   · · · Q· · Okay.
      10·   · · · Q· · -- with a copy to Ms. Conner, Ms. Jimenez and    10·   · · · · · ·(Exhibit 44 marked for identification.)
      11·   ·Felicia Bedford.· Do you see that?                         11·   ·BY MS. DYSON:
      12·   · · · A· · I do.                                            12·   · · · Q· · Let me show you what's marked as Exhibit 44.
      13·   · · · Q· · Okay.· And this is on August 4, 2016?            13·   ·Do you recognize this document?
      14·   · · · A· · Yes.                                             14·   · · · A· · No.
      15·   · · · Q· · And you told me that Regina Conner was           15·   · · · Q· · Do you know who Rachel Strong is?
      16·   ·Ms. Jimenez's assistant.· Is that correct?                 16·   · · · A· · I do.
      17·   · · · A· · That's right.                                    17·   · · · Q· · And who is she?
      18·   · · · Q· · Did you understand, at the time that you sent    18·   · · · A· · She is the representative for -- it's called
      19·   ·this e-mail to Mr. Jensen, that there was a meeting that   19·   ·AdvantageTrust, now referred to as HealthTrust.· It's a
      20·   ·was going to be set up with Ms. Hayes and Ms. Jimenez to   20·   ·GPO.
      21·   ·discuss the account representation?                        21·   · · · Q· · And what is a GPO?
      22·   · · · A· · Does it reference it in here?                    22·   · · · A· · Group purchasing organization.
      23·   · · · Q· · No.· I'm just asking you if you were aware of    23·   · · · Q· · And what does -- how does that relate to Access
      24·   ·that.                                                      24·   ·Healthcare?
      25·   · · · A· · No.· I don't remember.                           25·   · · · A· · They belong to that group through the HCA


                                                   U.S. LEGAL SUPPORT
                                                     (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 35 ofADDRESS
                                                                    93 PageID 1447
                                                       August 09, 2019                                             231 to 234
                                                           Page 231                                                           Page 233
      ·1·   ·Hospital.                                                   ·1·   · · · Q· · Okay.· Do you know from any other way that --
      ·2·   · · · Q· · So it gives them pricing?                         ·2·   ·whether there was an agreement about how this account
      ·3·   · · · A· · It gives them better pricing, yes.                ·3·   ·would be staffed going forward?
      ·4·   · · · Q· · Okay.· And in this document that's Exhibit 44,    ·4·   · · · A· · I know that Maria Jimenez requested it and she
      ·5·   ·do you see that Mr. Jensen is asking Ms. Strong whether     ·5·   ·asked Karen Hayes if she would support her and Karen
      ·6·   ·there has been any discussion about Bill To consolidation   ·6·   ·Hayes said she would support her --
      ·7·   ·or a single rep assignment?                                 ·7·   · · · Q· · And do you know if --
      ·8·   · · · A· · Say your question again, please.                  ·8·   · · · A· · -- in having a single rep --
      ·9·   · · · Q· · Sure.· In this e-mail in the document             ·9·   · · · Q· · Okay.
      10·   ·Number 44 -- Exhibit Number 44 -- is Mr. Jensen asking      10·   · · · A· · -- sorry.
      11·   ·Ms. Strong whether she's heard about any request by the     11·   · · · Q· · No.· No, that's no problem.
      12·   ·customer, being Access Healthcare, for a single             12·   · · · · · ·So do you know if, on that call on August 5,
      13·   ·representative assignment?                                  13·   ·2016, Karen Hayes did, in fact, support Ms. Jimenez?
      14·   · · · A· · It says, "a single Bill To consolidation."        14·   · · · A· · I understand that, yes.
      15·   · · · Q· · Okay.· Do you see, on August 4th, where           15·   · · · Q· · And how do you understand that?
      16·   ·Mr. Jensen writes, "Was there any discussion regarding      16·   · · · A· · Through Maria Jimenez, and I saw the e-mail
      17·   ·Bill To consolidation or single rep assignment?"            17·   ·that she forwarded to me.
      18·   · · · A· · Which one is that?                                18·   · · · Q· · Okay.· But you don't know whether Ms. Hayes, in
      19·   · · · Q· · Sure.· It's the third e-mail down from the top.   19·   ·fact, did make that request for a single representative
      20·   · · · A· · Okay.                                             20·   ·during that call, correct?
      21·   · · · Q· · You don't dispute then, do you, that Mr. Jensen   21·   · · · A· · Maria Jimenez asked Karen Hayes and Karen Hayes
      22·   ·asked Ms. Strong whether the customer, being Access         22·   ·left it up to Maria to make that decision because she was
      23·   ·Healthcare, had ever asked for a single rep assignment,     23·   ·the one that would be work -- she was the one actually
      24·   ·correct?                                                    24·   ·doing the work and communicating with the supplier.
      25·   · · · A· · He asked that, yes.                               25·   · · · Q· · Okay.· But on that call with Mr. Jensen, you

                                                           Page 232                                                           Page 234
      ·1·   · · · Q· · And Ms. Strong said that she never heard a word   ·1·   ·don't know what Ms. Hayes said during that call, correct?
      ·2·   ·from anyone about that.· Is that correct?                   ·2·   · · · A· · I don't.
      ·3·   · · · A· · Yes.                                              ·3·   · · · Q· · Okay.· And were there any other
      ·4·   · · · Q· · And you were aware, though, that there was a      ·4·   ·representatives, any sales representatives that
      ·5·   ·call set up with Ms. Hayes, Ms. Jimenez and Ms. Conner to   ·5·   ·participated in that call?
      ·6·   ·talk about the Access Healthcare account?                   ·6·   · · · A· · No.
      ·7·   · · · A· · Yes.                                              ·7·   · · · Q· · Do you recall Mr. Jensen trying to reach out to
      ·8·   · · · Q· · Do you recall that conversation occurring on      ·8·   ·you prior to that call with the Access Healthcare folks?
      ·9·   ·August 5, 2016?                                             ·9·   · · · A· · I don't know.
      10·   · · · A· · Do I?                                             10·   · · · · · ·(Exhibit 45 marked for identification.)
      11·   · · · Q· · Mmm-hmm.                                          11·   ·BY MS. DYSON:
      12·   · · · A· · Say that again.                                   12·   · · · Q· · I'll show you what's marked as Exhibit 45 to
      13·   · · · Q· · Do you recall that conversation occurring on      13·   ·your deposition.· Do you recognize this document?
      14·   ·August 5, 2016?                                             14·   · · · A· · I recognize -- yes.· Pretty much, yeah.
      15·   · · · A· · What conversation?                                15·   · · · Q· · Is there any part of this document you don't
      16·   · · · Q· · The conversation with Ms. Hayes, Ms. Conner and   16·   ·recognize?
      17·   ·Ms. Jimenez and Mr. Jensen?                                 17·   · · · A· · I recognize it.
      18·   · · · A· · I wasn't there.                                   18·   · · · Q· · Okay.· And so Document 45 -- Exhibit 45 starts
      19·   · · · Q· · Okay.· So you don't know what occurred during     19·   ·with an e-mail from Mr. Jensen to you on August 5, 2016.
      20·   ·that conversation?                                          20·   ·Do you see that?
      21·   · · · A· · No.                                               21·   · · · A· · I do.
      22·   · · · Q· · Do you know -- do you know, then, whether         22·   · · · Q· · And Mr. Jensen indicates that he left you a
      23·   ·Ms. Hayes agreed that there would be no single rep          23·   ·message last evening, being August 4, 2016, and one a few
      24·   ·assignment for Access Healthcare?                           24·   ·minutes ago asking you to call to discuss Access.· Do you
      25·   · · · A· · I wasn't there.                                   25·   ·see that?


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 36 ofADDRESS
                                                                    93 PageID 1448
                                                       August 09, 2019                                             235 to 238
                                                           Page 235                                                           Page 237
      ·1·   · · · A· · I see that.                                       ·1·   ·the service model to best meet needs for Access
      ·2·   · · · Q· · And did you return his call?                      ·2·   ·Healthcare.· Do you see that?
      ·3·   · · · A· · I would assume so.                                ·3·   · · · A· · Yes.
      ·4·   · · · Q· · Do you know if you returned his call?             ·4·   · · · Q· · So Ms. Jimenez was told why you wouldn't be on
      ·5·   · · · A· · I always returned his phone calls, but.           ·5·   ·that call, correct?
      ·6·   · · · Q· · Did you return his phone call before he --        ·6·   · · · A· · That's what it says.
      ·7·   ·before he had that call with the Access Healthcare          ·7·   · · · Q· · And in this e-mail that's in Defendants'
      ·8·   ·people?                                                     ·8·   ·Exhibit 45 to your deposition that's dated August 5,
      ·9·   · · · A· · I don't know.                                     ·9·   ·2016 -- excuse me -- you say, in the second paragraph,
      10·   · · · Q· · And he is sending this e-mail in response to an   10·   ·"After arranging the meeting, I was excluded from all
      11·   ·e-mail that you sent him on August 5, 2016, at 1:35 p.m.?   11·   ·future meetings."· Do you see that?
      12·   · · · A· · Correct.                                          12·   · · · A· · Yes.
      13·   · · · Q· · So you didn't call him; you e-mailed him?         13·   · · · Q· · What is that a reference to?
      14·   · · · A· · It looks like I e-mailed him and then he said     14·   · · · A· · Well, I put Paul Jensen and Karen Hayes
      15·   ·he wanted to have a call.                                   15·   ·together.
      16·   · · · Q· · Right.· And you, in the e-mail from August 5,     16·   · · · Q· · Okay.· And what meeting were you excluded from?
      17·   ·2016, at 1:35 p.m., you said to him that you were not       17·   · · · A· · The meeting -- this one, Exhibit 46.
      18·   ·invited to the meeting and the customer didn't understand   18·   · · · Q· · Okay.· That was just going to be the leaders of
      19·   ·why?                                                        19·   ·the business?
      20·   · · · A· · That's right.                                     20·   · · · A· · Right.
      21·   · · · Q· · Why was the customer asking for you to be         21·   · · · Q· · Okay.· Any other meetings that you were
      22·   ·invited to the meeting?                                     22·   ·excluded from?
      23·   · · · A· · Because I was the lead sales rep on that          23·   · · · A· · I think I was excluded from lots of calls
      24·   ·account.                                                    24·   ·and -- I don't know if I was excluded from other
      25·   · · · Q· · Okay.                                             25·   ·meetings.

                                                           Page 236                                                           Page 238
      ·1·   · · · A· · That's highly unusual.                            ·1·   · · · Q· · Which calls do you believe you were excluded
      ·2·   · · · Q· · And did you understand that that call was just    ·2·   ·from?
      ·3·   ·going to be the leaders of the business?                    ·3·   · · · A· · I don't know.
      ·4·   · · · A· · It was highly unusual.                            ·4·   · · · Q· · Who were the calls with?
      ·5·   · · · Q· · Do you understand that that call was just going   ·5·   · · · A· · I don't know.
      ·6·   ·to be the leaders of the business?                          ·6·   · · · Q· · What were they about?
      ·7·   · · · A· · Yes.                                              ·7·   · · · A· · Don't know.
      ·8·   · · · · · ·(Exhibit 46 marked for identification.)           ·8·   · · · Q· · Okay.· In this e-mail that's dated
      ·9·   ·BY MS. DYSON:                                               ·9·   ·August 5th -- sorry -- 2016, in the third paragraph,
      10·   · · · Q· · Let me show you what's marked as Exhibit 46 to    10·   ·there is a reference to Fana Medical.· Do you see that?
      11·   ·your deposition.                                            11·   · · · A· · Mmm-hmm.· Yes.
      12·   · · · A· · Mmm-hmm.                                          12·   · · · Q· · And in this third paragraph, you're complaining
      13·   · · · Q· · Did you recognize this document?                  13·   ·about Michelle Hosley in this e-mail, correct?
      14·   · · · A· · No.                                               14·   · · · A· · Yes.
      15·   · · · Q· · Do you dispute that this is a calendar            15·   · · · · · ·(Exhibit 47 marked for identification.)
      16·   ·invitation for the Access Healthcare call?                  16·   ·BY MS. DYSON:
      17·   · · · A· · Looks like it.                                    17·   · · · Q· · Okay.· Let me show you what's marked as
      18·   · · · Q· · And Ms. Jimenez was not copied -- no.· She was    18·   ·Exhibit 47 to your deposition.· Do you recognize this
      19·   ·copied on this particular e-mail, wasn't she?               19·   ·document?
      20·   · · · A· · Yes.                                              20·   · · · A· · It looks familiar.
      21·   · · · Q· · And in that call invitation, Mr. Jensen           21·   · · · Q· · And this is a text message exchange that you
      22·   ·specifically said that the call is intended only for the    22·   ·had with Mr. Jensen?
      23·   ·leaders of both businesses.· Do you see that?               23·   · · · A· · Yes, looks like it.
      24·   · · · A· · Yes.                                              24·   · · · Q· · In the first text message on that page, is that
      25·   · · · Q· · And the purpose of the call was to understand     25·   ·from Mr. Jensen?


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 37 ofADDRESS
                                                                    93 PageID 1449
                                                       August 09, 2019                                             239 to 242
                                                           Page 239                                                           Page 241
      ·1·   · · · A· · It looks like it.                                 ·1·   ·with an e-mail from Mr. Jensen to you communicating that
      ·2·   · · · Q· · And the second text message on that page, is      ·2·   ·he wished that he would have been able to speak to you
      ·3·   ·that from you?                                              ·3·   ·before the call with Access.· Is that correct?
      ·4·   · · · A· · It looks like it.                                 ·4·   · · · A· · Yes.
      ·5·   · · · Q· · And Mr. Jensen is saying to you that he was       ·5·   · · · Q· · And that he looks forward to speaking to you
      ·6·   ·hoping you would have returned his call before the Access   ·6·   ·about it on Monday?
      ·7·   ·call?                                                       ·7·   · · · A· · Okay.· Yeah.
      ·8·   · · · A· · Okay.                                             ·8·   · · · Q· · And then you respond to him that Maria was
      ·9·   · · · Q· · And that no McKesson reps were included in the    ·9·   ·upset, saying she came late to the meeting.· Is that
      10·   ·invite for the call.· Do you see that?                      10·   ·correct?
      11·   · · · A· · I do.                                             11·   · · · A· · Where are you?
      12·   · · · Q· · And do you dispute that to be accurate?           12·   · · · Q· · Sure.· The e-mail from you to Mr. Jensen on
      13·   · · · A· · No.                                               13·   ·August 5, 2016.
      14·   · · · Q· · And you responded that you're not in a good       14·   · · · A· · Okay.· I see that, yes.
      15·   ·frame of mind right now?                                    15·   · · · Q· · Okay.· So Ms. Jimenez came late to that
      16·   · · · A· · Mmm-hmm.                                          16·   ·meeting, based on what she told you?
      17·   · · · Q· · Why is that?                                      17·   · · · A· · That's what it looks like, yes.
      18·   · · · A· · To my knowledge, no lead sales rep has ever       18·   · · · Q· · Okay.· And she says that she wanted a copy of
      19·   ·been excluded from a meeting like this.· I set up the       19·   ·the signed contract between Access Healthcare and
      20·   ·meeting.· I'm the one that has the relationship with        20·   ·McKesson.· Do you see that?
      21·   ·Access Healthcare.· Yes, I was very upset.                  21·   · · · A· · I do.
      22·   · · · Q· · Okay.· And you said "to your knowledge," so are   22·   · · · Q· · You say, "I would assume this is something that
      23·   ·you aware of every meeting that's been set up on a shared   23·   ·Dr. Singh asked for"?
      24·   ·account?                                                    24·   · · · A· · Yes.
      25·   · · · A· · I don't know.                                     25·   · · · Q· · Do you see that?

                                                           Page 240                                                           Page 242
      ·1·   · · · Q· · Okay.· So you don't know whether it's possible    ·1·   · · · A· · Mmm-hmm.
      ·2·   ·that there are other meetings like this where the reps      ·2·   · · · Q· · Do you know whether it's something Dr. Singh
      ·3·   ·have been excluded?                                         ·3·   ·asked for?
      ·4·   · · · A· · I don't.                                          ·4·   · · · A· · According to Maria.
      ·5·   · · · Q· · In this text message, you say, "In the 32 years   ·5·   · · · Q· · She said Dr. Singh asked for that?
      ·6·   ·I've been a sales rep, I've never experienced this type     ·6·   · · · A· · I'm assuming by -- I don't know.
      ·7·   ·of exclusion"?                                              ·7·   · · · Q· · Okay.
      ·8·   · · · A· · That's right.                                     ·8·   · · · A· · Okay.
      ·9·   · · · Q· · And that was being excluded from the meeting on   ·9·   · · · Q· · Then do you know if Karen Hayes had a copy of
      10·   ·August 5, 2016?                                             10·   ·the agreement?
      11·   · · · A· · I believe that's the meeting, yes.                11·   · · · A· · I'm assuming, again, she does.
      12·   · · · Q· · And do you know what the reason was for           12·   · · · Q· · But Ms. Jimenez didn't go to Ms. Hayes for a
      13·   ·excluding sales representatives from that meeting?          13·   ·copy of the agreement to your knowledge.· Is that
      14·   · · · A· · I do not.                                         14·   ·correct?
      15·   · · · · · ·(Exhibit 48 marked for identification.)           15·   · · · A· · I don't know if Karen Hayes has a copy of the
      16·   ·BY MS. DYSON:                                               16·   ·agreement.· Maybe they signed the agreement and took the
      17·   · · · Q· · Let me show you what's marked as Exhibit 48 to    17·   ·original and didn't give a copy.· I don't know.
      18·   ·your deposition.· Do you recognize this document?           18·   · · · Q· · Okay.
      19·   · · · A· · Okay.· Yeah.                                      19·   · · · · · ·(Exhibit 49 marked for identification.)
      20·   · · · Q· · What is this document?                            20·   ·BY MS. DYSON:
      21·   · · · A· · Okay.· I recognize -- let's see.· This was in     21·   · · · Q· · Show you what's marked as Exhibit 49 to your
      22·   ·reference to Maria questioning whether or not asking for    22·   ·deposition.· Do you recognize this document?
      23·   ·a single representative would alter the agreement they      23·   · · · A· · Yes.
      24·   ·had signed.                                                 24·   · · · Q· · And in this e-mail from Ms. Conner to you, copy
      25·   · · · Q· · Okay.· So it starts -- the e-mail chain starts    25·   ·with -- with a copy to Maria Jimenez, on August 8, 2016,


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 38 ofADDRESS
                                                                    93 PageID 1450
                                                       August 09, 2019                                             243 to 246
                                                           Page 243                                                           Page 245
      ·1·   ·is there any request in this e-mail for a single            ·1·   · · · A· · No.
      ·2·   ·representative?                                             ·2·   · · · Q· · And you didn't forward this e-mail to
      ·3·   · · · A· · Second paragraph?                                 ·3·   ·Mr. Jensen, correct?
      ·4·   · · · Q· · Sure.· What does it say in the second             ·4·   · · · A· · I don't know.
      ·5·   ·paragraph, that she wants a single representative?          ·5·   · · · Q· · Well, the e-mail above it is a forward from you
      ·6·   · · · A· · Let me read it.                                   ·6·   ·to you.· Do you see that?
      ·7·   · · · Q· · Oh, sure.· Go ahead.                              ·7·   · · · A· · Yeah.
      ·8·   · · · A· · Thanks.                                           ·8·   · · · Q· · And the e-mail above that is another forward
      ·9·   · · · · · ·Not in this e-mail.                               ·9·   ·from you to you.
      10·   · · · Q· · And are you aware of any instance after Oct- --   10·   · · · A· · Okay.
      11·   ·August -- let me restate that.                              11·   · · · Q· · Is that right?
      12·   · · · · · ·Are you aware of any instance after August 5,     12·   · · · A· · Yeah.
      13·   ·2016, of Ms. Conner requesting a single sales               13·   · · · Q· · Okay.· And in this e-mail from Ms. Jimenez, she
      14·   ·representative?                                             14·   ·is referencing Michelle Hosley and Laura Capriati.· Do
      15·   · · · A· · It was all -- as far as I know, it always came    15·   ·you see that?
      16·   ·from Maria.                                                 16·   · · · A· · I do.
      17·   · · · Q· · Okay.· So are you aware of any instance of        17·   · · · Q· · And there's no reference to Craig Williams at
      18·   ·Ms. Conner, after August 5, 2016, asking for a single       18·   ·all in this e-mail, is there?
      19·   ·sales representative?                                       19·   · · · A· · Not in this particular instance, no.
      20·   · · · A· · I don't recall that.                              20·   · · · Q· · And she -- in this -- in the second page of
      21·   · · · Q· · Are you aware of any instance after August 5,     21·   ·this e-mail says, "Will you agree to this, please, so I
      22·   ·2016, where Karen Hayes asked for a single sales            22·   ·can inform Mr. Jensen?"· Do you see that?
      23·   ·representative?                                             23·   · · · A· · I do.
      24·   · · · A· · I didn't speak to Karen Hayes.                    24·   · · · Q· · Do you know if Ms. Hayes agreed to that?
      25·   · · · Q· · Okay.· So are you aware of any instance after     25·   · · · A· · I understand she did.

                                                           Page 244                                                           Page 246
      ·1·   ·August 5, 2016, where Karen Hayes asked for a single        ·1·   · · · Q· · And how is it that you understand that?
      ·2·   ·sales representative?                                       ·2·   · · · A· · From Maria.
      ·3·   · · · A· · Karen Hayes asked that Maria Jimenez's request    ·3·   · · · Q· · Are you aware of any e-mail from Maria Jimenez
      ·4·   ·be respected.                                               ·4·   ·to Mr. Jensen informing him that Karen Hayes had
      ·5·   · · · Q· · When was that?                                    ·5·   ·requested a single representative?
      ·6·   · · · A· · That was all around the same time.                ·6·   · · · A· · I don't know.
      ·7·   · · · Q· · And what I'm asking you is are you aware of any   ·7·   · · · Q· · Did Ms. Jimenez know how you were compensated
      ·8·   ·instance after August 5, 2016, where Ms. Hayes asked for    ·8·   ·for the Access Healthcare account?
      ·9·   ·a single sales representative at Access Healthcare?         ·9·   · · · A· · No.
      10·   · · · A· · Not directly from Karen Hayes.                    10·   · · · Q· · You didn't share that with her?
      11·   · · · · · ·(Exhibit 50 marked for identification.)           11·   · · · A· · No.
      12·   ·BY MS. DYSON:                                               12·   · · · Q· · Now, the Bill To consolidation for Access
      13·   · · · Q· · Let me show you what's marked as Exhibit 50 to    13·   ·Healthcare did occur, correct?
      14·   ·your deposition.· Do you recognize this document?           14·   · · · A· · Eventually, yeah.
      15·   · · · A· · Yes.                                              15·   · · · Q· · And what impact did that have on you, if any?
      16·   · · · Q· · And what is it?                                   16·   · · · A· · It didn't, other than the pricing was more
      17·   · · · A· · It's an e-mail, I believe, that Maria -- well,    17·   ·consecutive.
      18·   ·it's an e-mail from Maria to Karen Hayes, and obviously,    18·   · · · Q· · So the -- what was the -- what was the reason
      19·   ·it was forwarded to me.                                     19·   ·for the Bill To consolidation then?
      20·   · · · Q· · From Ms. Jimenez?                                 20·   · · · A· · For their accounting department, it was easier.
      21·   · · · A· · I believe so.                                     21·   · · · Q· · And so you had several Bill Tos for this one
      22·   · · · Q· · Do you know if Ms. Hayes responded to this        22·   ·account.· Is that what was going on?
      23·   ·e-mail in any way?                                          23·   · · · A· · We had Bill Tos on platforms of McKesson and of
      24·   · · · A· · I don't know, probably to Maria.                  24·   ·PSS.
      25·   · · · Q· · But you don't know, correct?                      25·   · · · Q· · Okay.· And so the purpose of the Bill To


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 39 ofADDRESS
                                                                    93 PageID 1451
                                                       August 09, 2019                                             247 to 250
                                                           Page 247                                                           Page 249
      ·1·   ·consolidation was to put them all under one Bill To?        ·1·   ·deposition.· Do you recognize this document?
      ·2·   · · · A· · Mmm-hmm.                                          ·2·   · · · A· · Yes.
      ·3·   · · · Q· · Okay.                                             ·3·   · · · Q· · And what is this document?
      ·4·   · · · A· · So they would only get one bill.                  ·4·   · · · A· · It's an e-mail in reference to their COO at the
      ·5·   · · · Q· · And you were the owner of all those different     ·5·   ·time, Carlos A-r-i-a-s.
      ·6·   ·Bill Tos, correct?                                          ·6·   · · · Q· · Okay.· And he was upset about the flu vaccines?
      ·7·   · · · A· · Not all, no.                                      ·7·   · · · A· · That's what it looks like, yeah.
      ·8·   · · · Q· · Were you the owner of the one Bill To after the   ·8·   · · · Q· · And you indicate that he's just making all kind
      ·9·   ·consolidation?                                              ·9·   ·of threats that he would find other GPO, a distributor,
      10·   · · · A· · Yes.                                              10·   ·et cetera, et cetera, correct?
      11·   · · · · · ·(Exhibit 51 marked for identification.)           11·   · · · A· · That's right.
      12·   ·BY MS. DYSON:                                               12·   · · · Q· · And he was making those threats because of the
      13·   · · · Q· · Let me show you what's marked as Exhibit 51 to    13·   ·flu vaccine, not related to a lack of single
      14·   ·your deposition.· Do you recognize this document?           14·   ·representative, correct?
      15·   · · · A· · I don't believe so.                               15·   · · · A· · That's right.
      16·   · · · Q· · Do you dispute that Ms. Jimenez sent this         16·   · · · · · ·(Exhibit 54 marked for identification.)
      17·   ·document to Ms. Serrano and with a copy to Mr. Jensen,      17·   ·BY MS. DYSON:
      18·   ·Ms. Conner and Ms. Hayes?                                   18·   · · · Q· · Show you what's marked as Exhibit 54.· Do you
      19·   · · · A· · I don't dispute that.                             19·   ·recognize this document?
      20·   · · · Q· · And there's no mention in this e-mail from        20·   · · · A· · Yes.
      21·   ·Ms. Jimenez about requesting a single representative,       21·   · · · Q· · And what is this document?
      22·   ·correct?                                                    22·   · · · A· · It is in reference to orders going through
      23·   · · · A· · Let me read it.                                   23·   ·without approval from the Purchasing department.· Our
      24·   · · · · · ·That's correct.                                   24·   ·orders go pending the super user, which is the Purchasing
      25·   · · · Q· · Okay.· And then this e-mail that's Exhibit 51     25·   ·department.· So each site can place their own orders, but

                                                           Page 248                                                           Page 250
      ·1·   ·to your deposition was sent after Exhibit 50 to your        ·1·   ·they can't actually place their -- send them through.
      ·2·   ·deposition, correct?                                        ·2·   · · · Q· · Okay.· And so that was an issue that was going
      ·3·   · · · A· · Yes.                                              ·3·   ·on internally within Access Healthcare that Maria and
      ·4·   · · · Q· · Okay.· So after Ms. Jimenez sent that e-mail to   ·4·   ·Regina wanted to control the orders leaving Access
      ·5·   ·Ms. Hayes, which is 50, on August 11th, she sent this       ·5·   ·Healthcare.· Is that -- do I have that right?
      ·6·   ·e-mail to Mr. Jensen on August 23rd and didn't mention      ·6·   · · · A· · That's right.
      ·7·   ·any request for a single sales representative, correct?     ·7·   · · · Q· · Okay.
      ·8·   · · · A· · Correct.                                          ·8·   · · · A· · Actually, being consummated.
      ·9·   · · · · · ·(Exhibit 52 marked for identification.)           ·9·   · · · Q· · Okay.· And Mr. Jensen responds that he's not
      10·   ·BY MS. DYSON:                                               10·   ·pulling back or delaying the request; he just wants to
      11·   · · · Q· · Show you what's marked as Exhibit 52 to your      11·   ·make sure it's the right choice.· Is that correct?
      12·   ·deposition.· Do you recognize this document?                12·   · · · A· · Yes.
      13·   · · · A· · Yes.                                              13·   · · · Q· · And then he asks you to set up a business
      14·   · · · Q· · And in this document that's Exhibit 52 to your    14·   ·review with Maria or asks you if he should reach out to
      15·   ·deposition, it reflects that Craig Williams was             15·   ·Karen Hayes directly to actually set up that business
      16·   ·performing some personal training and other work on the     16·   ·review.· Is that correct?
      17·   ·Ship To locations that he was assigned on the East Coast.   17·   · · · A· · Which e-mail?
      18·   ·Is that correct?                                            18·   · · · Q· · Sure.· The first e-mail.
      19·   · · · A· · It says they were asking him to.· I don't know    19·   · · · A· · First.· That's from me, right -- no.
      20·   ·if he did.                                                  20·   · · · Q· · It's from --
      21·   · · · Q· · Do you know that he didn't?                       21·   · · · A· · Gotcha.
      22·   · · · A· · No.                                               22·   · · · Q· · -- Mr. Jensen to you.· Do you see that?
      23·   · · · · · ·(Exhibit 53 marked for identification.)           23·   · · · A· · I do.
      24·   ·BY MS. DYSON:                                               24·   · · · Q· · Okay.
      25·   · · · Q· · Show you what's marked as Exhibit 53 to your      25·   · · · A· · They reverse the order.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 40 ofADDRESS
                                                                    93 PageID 1452
                                                       August 09, 2019                                             251 to 254
                                                           Page 251                                                           Page 253
      ·1·   · · · · · ·Yes.                                              ·1·   · · · Q· · And you asked him to do a credit and a rebill
      ·2·   · · · Q· · And did you set up that business review for       ·2·   ·and send you and Michelle a copy of the credit.· Do you
      ·3·   ·Access Healthcare?                                          ·3·   ·see that?
      ·4·   · · · A· · I don't remember.                                 ·4·   · · · A· · Yes.
      ·5·   · · · · · ·(Exhibit 55 marked for identification.)           ·5·   · · · Q· · And did he, in fact, do that work?
      ·6·   ·BY MS. DYSON:                                               ·6·   · · · A· · I don't think he did.
      ·7·   · · · Q· · Let me show you what's marked as Exhibit 55 to    ·7·   · · · Q· · Do you know one way or the other?
      ·8·   ·your deposition.· Do you recognize this document?           ·8·   · · · A· · I don't know for sure, but there have been so
      ·9·   · · · A· · Yes.                                              ·9·   ·many instances where he turns it around and gives it back
      10·   · · · Q· · And is this an e-mail -- one of these e-mails     10·   ·to me.
      11·   ·are from Craig Williams, correct?                           11·   · · · Q· · Was this one of them?
      12·   · · · A· · Yes.                                              12·   · · · A· · Possibly.
      13·   · · · Q· · To one of the East Coast customers for Access     13·   · · · Q· · But you don't know for sure sitting here,
      14·   ·Healthcare?                                                 14·   ·correct?
      15·   · · · A· · Let me see how it goes.                           15·   · · · A· · Right.
      16·   · · · · · ·Okay.· It's from the Accounting department of     16·   · · · Q· · Go to Exhibit 56.· Do you recognize this
      17·   ·Access to Craig Williams.· It looks like orders were        17·   ·document?
      18·   ·being placed under the wrong accounts, under the IPA when   18·   · · · A· · Some of the correspondences, yeah.
      19·   ·they should have been under the owned accounts and vice     19·   · · · Q· · And do you --
      20·   ·versa.                                                      20·   · · · A· · The ones that I was included in on.
      21·   · · · Q· · And Mr. Williams responds to Michelle Corso       21·   · · · Q· · Okay.· And the beginning e-mail in this
      22·   ·that orders don't go through him anymore?                   22·   ·document -- the one that's on the first page -- is from
      23·   · · · A· · Right, because I handled everything.              23·   ·Ms. Conner to Mr. Jensen.· Do you see that?
      24·   · · · Q· · And that was because of the customer's request?   24·   · · · A· · Yes.
      25·   · · · A· · Yes.                                              25·   · · · Q· · And so the first couple of e-mails on -- the

                                                           Page 252                                                           Page 254
      ·1·   · · · Q· · Which was granted?                                ·1·   ·first three e-mails are communications between Mr. Jensen
      ·2·   · · · A· · Oh, yeah.· They dealt with me, totally.           ·2·   ·and -- Mr. Jensen and Ms. Conner, correct?
      ·3·   · · · · · ·(Exhibit 56 marked for identification.)           ·3·   · · · A· · Yes.
      ·4·   ·BY MS. DYSON:                                               ·4·   · · · Q· · You don't have anything to dispute the contents
      ·5·   · · · Q· · Show you what's marked Exhibit 56.                ·5·   ·of these communications, do you?
      ·6·   · · · · · ·Before we get into 56, who is Michelle Corso?     ·6·   · · · A· · I don't know.
      ·7·   · · · A· · She was in the Accounting department for Access   ·7·   · · · Q· · Okay.· And in this communication that's the
      ·8·   ·Healthcare, Accounts Payable department.                    ·8·   ·second e-mail that Mr. Jensen says to Ms. O'Conner -- he
      ·9·   · · · Q· · Okay.                                             ·9·   ·thanks her for the words of support that Ms. Conner
      10·   · · · · · ·MS. PISCITELLI:· If there's no question           10·   ·provided for you recording Access Medical, correct?
      11·   · · · pending, can we take a break?                          11·   · · · A· · Yes.
      12·   · · · · · ·MS. DYSON:· Sure.                                 12·   · · · Q· · And in this e-mail communication, Ms. Conner
      13·   · · · · · ·(Break taken from 1:41 p.m. to 2:26 p.m., and     13·   ·does not ask for a single representative on the Access
      14·   ·proceedings continued without Mr. Hearing.)                 14·   ·account, correct?
      15·   ·BY MS. DYSON:                                               15·   · · · A· · Correct.
      16·   · · · Q· · Okay.· So going to Exhibit 55, do you have that   16·   · · · Q· · Show you what's marked as Exhibit 57 -- or 58?
      17·   ·in front of you?                                            17·   · · · · · ·MS. DYSON:· Did I skip 57?
      18·   · · · A· · 55.                                               18·   · · · · · ·Here's 57.
      19·   · · · Q· · I think it's right over there.                    19·   · · · · · ·(Exhibit 57 marked for identification.)
      20·   · · · A· · Okay.                                             20·   ·BY MS. DYSON:
      21·   · · · Q· · So the first e-mail in this exhibit is an         21·   · · · Q· · Do you recognize Exhibit 57 to your deposition?
      22·   ·e-mail from you to Craig Williams, correct?                 22·   · · · A· · I do not.
      23·   · · · A· · Mmm-hmm.                                          23·   · · · · · ·Oh, wait a second.· I mean, I'm reading it. I
      24·   · · · Q· · Is that "yes"?                                    24·   ·don't remember it.
      25·   · · · A· · Yes.                                              25·   · · · Q· · Okay.· In this e-mail, is Mr. Jensen following


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 41 ofADDRESS
                                                                    93 PageID 1453
                                                       August 09, 2019                                             255 to 258
                                                           Page 255                                                           Page 257
      ·1·   ·up with you on a request that he made to set up a           ·1·   · · · A· · Okay.
      ·2·   ·business review?                                            ·2·   · · · Q· · Do you recognize this document?
      ·3·   · · · A· · Yes.                                              ·3·   · · · A· · Yes.
      ·4·   · · · Q· · And to include Karen Hayes in that business       ·4·   · · · Q· · And in this e-mail communication, you and
      ·5·   ·review, correct?                                            ·5·   ·Mr. Jensen are discussing a piece of refurbished
      ·6·   · · · A· · Yes.                                              ·6·   ·equipment that was provided to Access Healthcare,
      ·7·   · · · Q· · And did you set up that business review?          ·7·   ·correct?
      ·8·   · · · A· · I don't know.                                     ·8·   · · · A· · It didn't say it was refurbished on the
      ·9·   · · · Q· · And Mr. Jensen, in this e-mail, is expressing     ·9·   ·description, but it ended up being a refurbished piece of
      10·   ·that you haven't -- you don't have any funnel activity      10·   ·equipment.
      11·   ·for Florida Medical Clinic.· Do you see that?               11·   · · · Q· · Okay.· And Mr. Jensen is specifically saying
      12·   · · · A· · Yes.                                              12·   ·it's not your fault or McKesson's fault, correct?
      13·   · · · Q· · And what's a funnel?                              13·   · · · A· · Correct.
      14·   · · · A· · It's a report that we're required to fill out     14·   · · · Q· · Okay.· And he's coaching you on how to deepen
      15·   ·monthly showing what we've got in the funnel and going      15·   ·your relationship with the customer, correct?
      16·   ·forward with business.                                      16·   · · · A· · Which particular e-mail are you referring to?
      17·   · · · Q· · And you didn't have anything for Florida          17·   · · · Q· · Sure.· The second e-mail down.
      18·   ·Medical Clinic?                                             18·   · · · A· · Yes.
      19·   · · · A· · I don't know.                                     19·   · · · · · ·(Exhibit 61 marked for identification.)
      20·   · · · · · ·(Exhibit 58 marked for identification.)           20·   ·BY MS. DYSON:
      21·   ·BY MS. DYSON:                                               21·   · · · Q· · I'll show you what's marked as Exhibit 61 to
      22·   · · · Q· · Okay.· Let me show you what's marked as           22·   ·your deposition.· Do you recognize this document?
      23·   ·Exhibit 58 to your deposition.                              23·   · · · A· · Yes.
      24·   · · · A· · Okay.                                             24·   · · · Q· · In this document, Mr. Jensen is affirming the
      25·   · · · Q· · Do you recognize this document?                   25·   ·information you provided to the customer as being

                                                           Page 256                                                           Page 258
      ·1·   · · · A· · I do.                                             ·1·   ·correct?
      ·2·   · · · Q· · And is this document confirmation that            ·2·   · · · A· · Yes.
      ·3·   ·Mr. Jensen is assigning certain accounts to you under the   ·3·   · · · Q· · Is that right?
      ·4·   ·Access account Bill To?                                     ·4·   · · · A· · Yes.
      ·5·   · · · A· · I don't understand your question.                 ·5·   · · · Q· · And recommending to call you before they place
      ·6·   · · · Q· · Sure.· Is this document that's Exhibit 58 to      ·6·   ·any orders in the future, correct?
      ·7·   ·your deposition -- does it reflect Mr. Jensen assigning     ·7·   · · · A· · Correct.
      ·8·   ·accounts to be placed under your territory for Access       ·8·   · · · Q· · And that's Access Healthcare, correct?
      ·9·   ·Healthcare?                                                 ·9·   · · · A· · Yes.
      10·   · · · A· · Yes.                                              10·   · · · · · ·(Exhibit 62 marked for identification.)
      11·   · · · Q· · So that you would receive credit for the sales    11·   ·BY MS. DYSON:
      12·   ·on those accounts, correct?                                 12·   · · · Q· · Let me show you Exhibit 62 to your deposition.
      13·   · · · A· · Yes.                                              13·   ·Do you recognize this document?
      14·   · · · · · ·(Exhibit 59 marked for identification.)           14·   · · · A· · Yes.
      15·   ·BY MS. DYSON:                                               15·   · · · Q· · And in this document, does Ms. Conner of Access
      16·   · · · Q· · Show you what's marked as Exhibit 59 to your      16·   ·Healthcare indicate that Access has acquired three
      17·   ·deposition.· Do you recognize this document?                17·   ·medical offices?
      18·   · · · A· · Yes.                                              18·   · · · A· · Yes.
      19·   · · · Q· · And is this Mr. Jensen following up with you      19·   · · · Q· · And did you obtain the sales as it relates to
      20·   ·again about the business review for Access Healthcare?      20·   ·those offices?
      21·   · · · A· · It looks like it.                                 21·   · · · A· · I don't know without seeing which offices those
      22·   · · · · · ·(Exhibit 60 marked for identification.)           22·   ·are.· It doesn't reference specific offices.
      23·   ·BY MS. DYSON:                                               23·   · · · Q· · And you don't recall that in March of last
      24·   · · · Q· · Let me show you what's marked Exhibit 60 to       24·   ·year?
      25·   ·your deposition.                                            25·   · · · A· · I recall, but I don't know exactly which


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 42 ofADDRESS
                                                                    93 PageID 1454
                                                       August 09, 2019                                             259 to 262
                                                           Page 259                                                           Page 261
      ·1·   ·accounts they are.                                          ·1·   · · · Q· · Let me show you what's been marked as
      ·2·   · · · Q· · Okay.· So do you recall, in March of last year,   ·2·   ·Exhibit 64 to your deposition.· Do you recognize this
      ·3·   ·receiving three new Ship To locations in the Access         ·3·   ·document?
      ·4·   ·Healthcare account?                                         ·4·   · · · A· · Yes.
      ·5·   · · · A· · Only by reading this.                             ·5·   · · · Q· · And what is it?
      ·6·   · · · Q· · Okay.· Well, if they weren't -- if the Ship To    ·6·   · · · A· · It's a text to me from Paul Jensen wanting to
      ·7·   ·locations weren't assigned to you, who would they have      ·7·   ·make sure that Craig Williams was getting credit for the
      ·8·   ·been assigned to?                                           ·8·   ·flu vaccine sales.
      ·9·   · · · A· · Well, if they were another rep's accounts, then   ·9·   · · · Q· · For 98 units to those five locations that he
      10·   ·I will still set them up but they would be set up under     10·   ·has?
      11·   ·those reps.                                                 11·   · · · A· · Yes.
      12·   · · · Q· · Okay.· And you don't have a recollection,         12·   · · · Q· · And how many units of flu vaccine did you sell
      13·   ·sitting here, to as to who they are?                        13·   ·to Access that same year?
      14·   · · · A· · Not totally, no.                                  14·   · · · A· · I have not a clue.
      15·   · · · Q· · What does it mean, "not totally"?                 15·   · · · Q· · You can't guess?
      16·   · · · A· · I don't.                                          16·   · · · A· · What year was this?
      17·   · · · · · ·(Exhibit 63 marked for identification.)           17·   · · · Q· · Well, you produced this e-mail to us, so I'm
      18·   ·BY MS. DYSON:                                               18·   ·not sure what year you're referring to.
      19·   · · · Q· · Okay.· Let me show you what's marked              19·   · · · A· · I don't know if I don't see the year.
      20·   ·Exhibit 63 -- oh, knocking everything over.                 20·   · · · Q· · Okay.· So if you turn to the second page, it
      21·   · · · · · ·Show you what's marked as Exhibit 63 to your      21·   ·has an item description that has 2018 in it?
      22·   ·deposition.· Do you recognize this document?                22·   · · · A· · Okay.
      23·   · · · A· · Yes.                                              23·   · · · Q· · So I'm assuming that's referencing a 2018
      24·   · · · Q· · And do you recall, in April 2018, there being     24·   ·vaccine, correct?
      25·   ·an instance where you were on vacation?                     25·   · · · A· · Mmm-hmm.

                                                           Page 260                                                           Page 262
      ·1·   · · · A· · It could be.                                      ·1·   · · · Q· · So in 2018, how many units of flu vaccine did
      ·2·   · · · Q· · And Ms. Capriati serviced the Access Healthcare   ·2·   ·you sell to Access Healthcare?
      ·3·   ·account while you were on vacation?                         ·3·   · · · A· · Totally?
      ·4·   · · · A· · I didn't know.· I don't recognize this at all.    ·4·   · · · Q· · Yes, that you got credit for.
      ·5·   · · · Q· · Okay.· You don't dispute that this e-mail is a    ·5·   · · · A· · I mean, we don't get paid on flu vaccine.
      ·6·   ·true and correct copy of e-mail communication?              ·6·   · · · Q· · Okay.
      ·7·   · · · A· · I don't know.· I mean, I don't know.· I've        ·7·   · · · A· · It's --
      ·8·   ·never seen it before.                                       ·8·   · · · Q· · How many units of --
      ·9·   · · · Q· · Okay.· What I'm asking you is do you have any     ·9·   · · · A· · I would assume maybe 1500.
      10·   ·information to dispute that it's a true and accurate        10·   · · · Q· · Okay.· So you -- you sold about 1500 units of
      11·   ·copy --                                                     11·   ·flu vaccine to the Ship To locations that you have for
      12·   · · · A· · Not that I --                                     12·   ·Access Healthcare.· Is that correct?
      13·   · · · Q· · You have to let me finish asking the question.    13·   · · · A· · As a whole?
      14·   · · · · · ·Is this a -- do you have anything to dispute      14·   · · · Q· · Yes.
      15·   ·that this is a true and accurate copy of an e-mail          15·   · · · A· · Yes.
      16·   ·communication between Ms. Conner and Ms. Capriati?          16·   · · · Q· · Okay.· And in here, it's just referencing
      17·   · · · A· · Not that I know.                                  17·   ·98 units to Mr. William, correct?
      18·   · · · Q· · And in this e-mail communication, Ms. Conner      18·   · · · A· · Right.
      19·   ·thanked Ms. Capriati for her help, correct?                 19·   · · · Q· · And you said you don't get paid on those units?
      20·   · · · A· · Yes.                                              20·   · · · A· · We do not get commission on those sales.
      21·   · · · Q· · And she wasn't asking for a single                21·   · · · Q· · Okay.· So going back to your claim of
      22·   ·representative in that e-mail, correct?                     22·   ·discrimination, is another one of the account assignments
      23·   · · · A· · No.                                               23·   ·that you claim was discrimination the Florida Hospital
      24·   · · · · · ·(Exhibit 64 marked for identification.)           24·   ·Physician Group account?
      25·   ·BY MS. DYSON:                                               25·   · · · A· · Mmm-hmm.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 43 ofADDRESS
                                                                    93 PageID 1455
                                                       August 09, 2019                                             263 to 266
                                                           Page 263                                                           Page 265
      ·1·   · · · Q· · And why is it that you believe that account       ·1·   ·an account assignment?
      ·2·   ·assignment was discriminatory?                              ·2·   · · · A· · Well, there was another e-mail that I was
      ·3·   · · · A· · Because, again, the customer asked to have a      ·3·   ·referring to, but this is part of the -- yes, around the
      ·4·   ·single rep.                                                 ·4·   ·same time.
      ·5·   · · · Q· · And when did that -- when did that action         ·5·   · · · Q· · What's the e-mail that you are referring to?
      ·6·   ·occur?                                                      ·6·   · · · A· · There was an e-mail where she said that she
      ·7·   · · · A· · Well, there are e-mails referring to that, and    ·7·   ·only -- would prefer to have only one rep.
      ·8·   ·I'm not exactly sure on the dates.                          ·8·   · · · Q· · That's in this e-mail, isn't it?
      ·9·   · · · Q· · Okay.· Is that the --                             ·9·   · · · A· · Is it?· Let's see.
      10·   · · · A· · Cheryl Schmidt sent an e-mail that tells the      10·   · · · · · ·Yes.· Okay.
      11·   ·date.                                                       11·   · · · Q· · And is this the decision that you're referring
      12·   · · · Q· · You're looking at the documents that are in       12·   ·to as discriminatory?
      13·   ·front of me?                                                13·   · · · A· · Yes.
      14·   · · · A· · Well, I'm just saying that there is an e-mail     14·   · · · Q· · Is there any other decision that you contend
      15·   ·that shows the date --                                      15·   ·was discriminatory as it relates to the Florida
      16·   · · · Q· · Is that the --                                    16·   ·Physicians Healthcare Group --
      17·   · · · A· · -- that she requested.                            17·   · · · A· · Well.
      18·   · · · Q· · Okay.· And that's what you're asking -- that's    18·   · · · Q· · -- or Florida Hospital Physician Group?
      19·   ·what you're complaining about?                              19·   · · · A· · Even before -- before this, I worked with Kim
      20·   · · · A· · That's right.                                     20·   ·Teel and she exclusively worked with me and we had a lot
      21·   · · · Q· · Okay.                                             21·   ·of setups during that period of time.· And I did -- I was
      22·   · · · · · ·(Exhibit 65 marked for identification.)           22·   ·the sole contact for her.· I did all the work.
      23·   ·BY MS. DYSON:                                               23·   · · · Q· · Okay.· And is there any other decision that you
      24·   · · · Q· · So since you're looking at the e-mail, we'll      24·   ·believe was discriminatory as it relates to the Florida
      25·   ·just put it in front of you.· Let me show you               25·   ·Hospital Physician Group?

                                                           Page 264                                                           Page 266
      ·1·   ·Exhibit 65 --                                               ·1·   · · · A· · In reference to having one rep?
      ·2·   · · · A· · Okay.                                             ·2·   · · · Q· · However you contend that, in this case, that
      ·3·   · · · Q· · -- to your deposition.· And do you recognize      ·3·   ·you have been discriminated against as it relates to that
      ·4·   ·this document?                                              ·4·   ·account.
      ·5·   · · · A· · Okay.                                             ·5·   · · · A· · At the moment, yes.
      ·6·   · · · Q· · Do you recognize this document?                   ·6·   · · · Q· · Now, with respect to Ms. Schmidt's e-mail on
      ·7·   · · · A· · I do.                                             ·7·   ·February 24, 2014, do you recall that there was a meeting
      ·8·   · · · Q· · Is this an e-mail -- well, there's two e-mail     ·8·   ·with Mr. Jensen and Mr. Xiques and Ms. Schmidt regarding
      ·9·   ·communications here.· The first e-mail communication is     ·9·   ·the account representation?
      10·   ·from you to Mr. Helwig on February 24, 2014.· Do you see    10·   · · · A· · That's what I was referring to, yeah.
      11·   ·that?                                                       11·   · · · Q· · You do recall that?
      12·   · · · A· · I do.                                             12·   · · · A· · Mmm-hmm.
      13·   · · · Q· · But there's no content to that communication.     13·   · · · Q· · Okay.
      14·   ·Is that correct?                                            14·   · · · · · ·(Exhibit 66 marked for identification.)
      15·   · · · A· · That's right.                                     15·   ·BY MS. DYSON:
      16·   · · · Q· · Okay.· And then there is an e-mail                16·   · · · Q· · Let me show you what's marked as Exhibit 66 to
      17·   ·communication from Ms. Schmidt to Mr. Jensen with a copy    17·   ·your deposition.
      18·   ·to you on February 24, 2014?                                18·   · · · A· · I don't know if that's the one you have, but --
      19·   · · · A· · Right.                                            19·   ·is that this -- okay.
      20·   · · · Q· · And in this communication, Ms. Schmidt            20·   · · · · · ·Okay.
      21·   ·indicates that her preference is to have one                21·   · · · Q· · Do you recognize this document?
      22·   ·representative for all the practices that are part of her   22·   · · · A· · Yes.
      23·   ·medical group.· Is that correct?                            23·   · · · Q· · And so the e-mail from Ms. Schmidt on March 7,
      24·   · · · A· · That's correct.                                   24·   ·2014, to Mr. Jensen and Mr. Xiques reflects the agreement
      25·   · · · Q· · And this is the decision that you contend was     25·   ·that Ms. Schmidt reached with them, correct?


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 44 ofADDRESS
                                                                    93 PageID 1456
                                                       August 09, 2019                                             267 to 270
                                                           Page 267                                                           Page 269
      ·1·   · · · A· · I don't know.                                     ·1·   ·remain with either you or Clint, if you had a
      ·2·   · · · Q· · Okay.· Well, do you see, in the second sentence   ·2·   ·relationship with that physician, correct?
      ·3·   ·of the e-mail that's at the bottom of the first page,       ·3·   · · · A· · That's what it says.
      ·4·   ·Ms. Schmidt says, "To summarize what we discussed, we       ·4·   · · · Q· · Okay.· And that -- but that no business,
      ·5·   ·agreed that there would only be two service reps for        ·5·   ·current business was being transitioned away from any
      ·6·   ·Florida Hospital, Hilda and Clint, and that the             ·6·   ·representatives, correct?
      ·7·   ·territories would be split geographically.· The             ·7·   · · · A· · That's correct.
      ·8·   ·geographic split will be Hilda covering Hillsborough and    ·8·   · · · Q· · With the one exception being Dr. Kristen
      ·9·   ·Pasco counties and Clint covering Pinellas County."· Do     ·9·   ·Marsonek, which was going to be reassigned from Mr. Brady
      10·   ·you see that?                                               10·   ·to you, correct?
      11·   · · · A· · I do.                                             11·   · · · A· · Correct.
      12·   · · · Q· · And so that's the agreement that Mr. Jensen and   12·   · · · Q· · And then earlier, a few minutes ago, you
      13·   ·Mr. Xiques reached with Ms. Schmidt?                        13·   ·mentioned Kim Teel.· Was she the account representative
      14·   · · · · · ·MS. PISCITELLI:· Object to the form.              14·   ·or the customer representative after Ms. Schmidt?
      15·   · · · A· · I need to read this a little better because I'm   15·   · · · A· · No.· She -- they never assigned her as being,
      16·   ·not even included on these.                                 16·   ·like, under or that Cheryl Schmidt was her boss, but
      17·   ·BY MS. DYSON:                                               17·   ·she's the one that I worked with directly.
      18·   · · · Q· · Sure.· Take your time.                            18·   · · · · · ·(Exhibit 68 marked for identification.)
      19·   · · · A· · Thank you.                                        19·   ·BY MS. DYSON:
      20·   · · · · · ·Okay.                                             20·   · · · Q· · Okay.· Let me show you what's marked as
      21·   · · · Q· · Okay.· So this e-mail from Ms. Schmidt            21·   ·Exhibit 68 to your deposition.
      22·   ·establishes what the agreement was between Ms. Schmidt,     22·   · · · · · ·And I think what you said previously is the
      23·   ·the customer, and Mr. Jensen and Mr. Xiques as it relates   23·   ·that the communication with Ms. Teel was before the
      24·   ·to account representation for the Florida Hospital          24·   ·communication with Ms. Schmidt?
      25·   ·Physician Group, correct?                                   25·   · · · A· · I don't know.

                                                           Page 268                                                           Page 270
      ·1·   · · · A· · That's what it says.· I don't --                  ·1·   · · · Q· · Okay.· Perhaps this e-mail will refresh your
      ·2·   · · · Q· · And the geographic split that's referenced        ·2·   ·recollection as to the timing of that.
      ·3·   ·here, that is, in fact, how the account was split up,       ·3·   · · · A· · Sure.· Okay.
      ·4·   ·correct?                                                    ·4·   · · · · · ·Okay.
      ·5·   · · · A· · I don't know.                                     ·5·   · · · Q· · Do you recognize this e-mail?
      ·6·   · · · · · ·(Exhibit 67 marked for identification.)           ·6·   · · · A· · I do not.
      ·7·   ·BY MS. DYSON:                                               ·7·   · · · Q· · Do you dispute that this e-mail was sent by
      ·8·   · · · Q· · Let me show you what's marked as Exhibit 67 to    ·8·   ·Mr. Jensen to Ms. Teel?
      ·9·   ·your deposition.· Do you recognize this document?           ·9·   · · · A· · I have no way of knowing, but I guess so.
      10·   · · · A· · Yes.                                              10·   ·That's what it says.
      11·   · · · Q· · And this is an e-mail from Mr. Jensen to you on   11·   · · · Q· · So you don't dispute it, correct?
      12·   ·March 7, 2014, explaining how the account would be          12·   · · · A· · I'm not going to dispute it, no.
      13·   ·assigned going forward.· Is that correct?                   13·   · · · Q· · Now, this e-mail was sent on November 2014.· Do
      14·   · · · A· · That's correct.                                   14·   ·you see that?
      15·   · · · Q· · And Mr. Jensen informed you that, going           15·   · · · · · ·Do you see at the top --
      16·   ·forward, all new practices under the Florida Hospital       16·   · · · A· · December or November?
      17·   ·Physician Group umbrella would be assigned to one of two    17·   · · · Q· · November --
      18·   ·reps, either you or Mr. Brady, correct?                     18·   · · · A· · November, yes.
      19·   · · · A· · Correct.                                          19·   · · · Q· · -- 12, 2014.
      20·   · · · Q· · And that you would have any account sites in      20·   · · · A· · Yeah.
      21·   ·Hillsborough and Pasco County and Mr. Brady would have      21·   · · · Q· · Do you see that?
      22·   ·those in Pinellas County, correct?                          22·   · · · A· · I do.
      23·   · · · A· · That's what it says.                              23·   · · · Q· · Now, the agreement on account representation
      24·   · · · Q· · Okay.· And the exception would be, if the         24·   ·was reached with Ms. Schmidt on March 7, 2014.· Do you
      25·   ·physician has a relationship, then that business would      25·   ·recall that from Defendants' Exhibit 66?


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 45 ofADDRESS
                                                                    93 PageID 1457
                                                       August 09, 2019                                             271 to 274
                                                           Page 271                                                           Page 273
      ·1·   · · · A· · Okay, yeah.                                       ·1·   · · · Q· · -- that Ms. Stack provided to you?
      ·2·   · · · Q· · So this communication with Ms. Teel was           ·2·   · · · A· · That's right.
      ·3·   ·subsequent to the communication with Ms. Schmidt,           ·3·   · · · Q· · But what did happen is that you continued to
      ·4·   ·correct?                                                    ·4·   ·receive any new business for the Hillsborough and Pasco
      ·5·   · · · A· · Yes.· Correct.                                    ·5·   ·areas, correct?
      ·6·   · · · Q· · And in this e-mail, Mr. Jensen relates to         ·6·   · · · A· · Correct.
      ·7·   ·Ms. Teel -- it is Ms. Teel, right?                          ·7·   · · · Q· · And you didn't lose any business as a result of
      ·8·   · · · A· · Yes.                                              ·8·   ·this e-mail that's sent on November 12, 2014, correct?
      ·9·   · · · Q· · Okay -- Ms. Teel that they are going to follow    ·9·   · · · A· · Correct.
      10·   ·the same guidelines that have been in place between         10·   · · · Q· · And Mr. Jensen also reflects in here that he is
      11·   ·Florida Hospital Physician Group and McKesson, correct?     11·   ·pleased to hear that Ms. Teel has developed a working
      12·   · · · A· · Correct.                                          12·   ·relationship with Clint Brady.· Do you see that?
      13·   · · · Q· · And that's the same split between you and Clint   13·   · · · A· · I dispute that.
      14·   ·Brady on the geographic lines of the Tampa Bay area,        14·   · · · Q· · How do you dispute that?
      15·   ·correct?                                                    15·   · · · A· · Because she only dealt with me directly.
      16·   · · · A· · Correct.                                          16·   · · · Q· · And how do you know that?
      17·   · · · Q· · And that Mr. Jensen further explains that if      17·   · · · A· · Because of communications that I had with her.
      18·   ·there are any accounts with current sales that those        18·   · · · Q· · Okay.
      19·   ·accounts will be grandfathered in and assigned to the       19·   · · · A· · And I would do the work for Clint Brady's
      20·   ·other McKesson reps and will remain serviced by them,       20·   ·Ship To accounts.
      21·   ·correct?                                                    21·   · · · Q· · And do you know whether Mr. Brady did any work
      22·   · · · A· · Yes.                                              22·   ·for those accounts?
      23·   · · · Q· · So this assignment between you and Mr. Brady      23·   · · · A· · To my knowledge, no.
      24·   ·would only relate to new business, assuming that there      24·   · · · Q· · Okay.· But is it possible that he did, that you
      25·   ·was no rep that already had a relationship with the         25·   ·don't know about?

                                                           Page 272                                                           Page 274
      ·1·   ·account, correct?                                           ·1·   · · · A· · I don't --
      ·2·   · · · · · ·MS. PISCITELLI:· Object to the form.              ·2·   · · · · · ·MS. PISCITELLI:· Object to the form.
      ·3·   · · · A· · Well, I'm a little confused because Jan and       ·3·   · · · A· · Not according to Tim Keel -- Kim Teel.
      ·4·   ·Michelle, from what I understood, got taken off of all      ·4·   ·BY MS. DYSON:
      ·5·   ·the accounts.                                               ·5·   · · · Q· · Okay.· So you are relying on information that
      ·6·   ·BY MS. DYSON:                                               ·6·   ·Ms. Teel has provided to you?
      ·7·   · · · Q· · And how is it that you understood that?           ·7·   · · · A· · And I know I worked on his accounts.
      ·8·   · · · A· · That's what I understood from Jan Stack.          ·8·   · · · Q· · Okay.· What did you do on his accounts?
      ·9·   · · · Q· · Okay.· Do you know when that occurred?            ·9·   · · · A· · Whenever there was a setup, I would be present
      10·   · · · A· · At this same time period.                         10·   ·and helping -- I would help with the ordering of the
      11·   · · · Q· · Okay.· Do you have any documentation that         11·   ·supplies and the setup, and I would actually be there
      12·   ·reflects her being taken off the account at                 12·   ·receiving them and helping them put them on the shelves
      13·   ·November 2014?                                              13·   ·and setting the tables up and do whatever is necessary.
      14·   · · · A· · Just verbal.                                      14·   · · · Q· · And for what accounts did you do that?
      15·   · · · Q· · Okay.· This document reflects that any of those   15·   · · · A· · Specifically, I don't know.· It was all of the
      16·   ·reps with already current sales will continue to maintain   16·   ·Ship To accounts.
      17·   ·those accounts, correct?                                    17·   · · · Q· · And which Ship To accounts had new setups
      18·   · · · · · ·MS. PISCITELLI:· Object to the form.              18·   ·during this period of time?
      19·   · · · A· · But it didn't happen.                             19·   · · · A· · I don't know right off the hand.
      20·   ·BY MS. DYSON:                                               20·   · · · Q· · Is there a document that would refresh your
      21·   · · · Q· · But how do you know that?                         21·   ·recollection?
      22·   · · · A· · Because Jan told me.                              22·   · · · A· · Could.
      23·   · · · Q· · Okay.· So you're relying on just the              23·   · · · Q· · And what document would that be?
      24·   ·information --                                              24·   · · · A· · I said it could.· I don't have one.
      25·   · · · A· · That's correct.                                   25·   · · · Q· · Okay.· Is there some document that you're


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 46 ofADDRESS
                                                                    93 PageID 1458
                                                       August 09, 2019                                             275 to 278
                                                           Page 275                                                           Page 277
      ·1·   ·thinking of that could refresh your recollection?           ·1·   · · · Q· · And do you know if Florida Hospital Physician
      ·2·   · · · A· · If I saw a list of the accounts that were being   ·2·   ·Group became part of AHS?
      ·3·   ·set up during this period of time.                          ·3·   · · · A· · That's what I understand.
      ·4·   · · · Q· · Okay.· And do you know if a shared account        ·4·   · · · Q· · And do you know if, because of that acquisition
      ·5·   ·worked that way for any other shared account where the      ·5·   ·or other corporate restructuring, that this account was
      ·6·   ·Bill To representative would be the one that set up that    ·6·   ·then reassigned to Mr. Irish?
      ·7·   ·account?                                                    ·7·   · · · A· · Say that again.· I'm sorry.
      ·8·   · · · A· · Not to my knowledge.                              ·8·   · · · Q· · Sure.· Do you know if because of the
      ·9·   · · · Q· · But you would only have knowledge of the          ·9·   ·acquisition of AHS of Florida Hospital Physician Group
      10·   ·accounts that you're directly involved in, correct?         10·   ·that that caused the account assignment decision?
      11·   · · · A· · That's right.                                     11·   · · · · · ·MS. PISCITELLI:· Objection.
      12·   · · · Q· · Okay.· Now, you and Mr. Brady and Jan Stack and   12·   · · · A· · I do not -- sorry.· I do not.
      13·   ·Ms. Hosley all lost the Florida Hospital Physician Group    13·   ·BY MS. DYSON:
      14·   ·account when it was transferred to Mr. Irish, correct?      14·   · · · Q· · Okay.· The -- do you know if Mr. Irish is still
      15·   · · · A· · Correct.                                          15·   ·assigned to this account?
      16·   · · · · · ·(Exhibit 69 marked for identification.)           16·   · · · A· · As far as I know.
      17·   ·BY MS. DYSON:                                               17·   · · · Q· · You don't know whether he lost the entire
      18·   · · · Q· · Let me show you what's marked as Exhibit 68 to    18·   ·account?
      19·   ·your deposition -- did I do 68 already?                     19·   · · · A· · I have not -- I don't know.· McKesson has made
      20·   · · · · · ·Yeah.· 69.· I'm on 69.                            20·   ·a lot of changes lately.
      21·   · · · · · ·Do you recognize this document?                   21·   · · · · · ·(Exhibit 70 marked for identification.)
      22·   · · · A· · I do.                                             22·   ·BY MS. DYSON:
      23·   · · · Q· · And earlier in your deposition you told me that   23·   · · · Q· · Let me show you what's marked as Exhibit 70 --
      24·   ·there was a document e-mail from Francis D'Avanza that      24·   ·71 -- 70 -- sorry.
      25·   ·relate -- that told you that the transition to              25·   · · · · · ·70.· Do you recognize this document?

                                                           Page 276                                                           Page 278
      ·1·   ·Brian Irish of the Florida Hospital Physician Group         ·1·   · · · A· · I do not.
      ·2·   ·account was because of a customer request?                  ·2·   · · · Q· · Did you understand that your sales goal went
      ·3·   · · · A· · Okay.· Let me check.                              ·3·   ·down because of the removal of the Florida Hospital
      ·4·   · · · · · ·MS. PISCITELLI:· Object to the form.              ·4·   ·Physician Group account?
      ·5·   · · · A· · Okay.· Yes, I recognize it.                       ·5·   · · · A· · That's what I was told.
      ·6·   ·BY MS. DYSON:                                               ·6·   · · · Q· · And you don't dispute this e-mail that reflects
      ·7·   · · · Q· · And is this the e-mail that you were referring    ·7·   ·that information, do you?
      ·8·   ·to earlier in your testimony today --                       ·8·   · · · A· · I didn't see that my forecast went down, but.
      ·9·   · · · A· · I was --                                          ·9·   · · · · · ·(Exhibit 71 marked for identification.)
      10·   · · · Q· · -- that -- you've got to let me finish            10·   ·BY MS. DYSON:
      11·   ·answering -- asking my question.                            11·   · · · Q· · Okay.· I'll show you what's marked as
      12·   · · · · · ·Is this the e-mail that you were referring to     12·   ·Exhibit 71.
      13·   ·earlier today that gave you the information about why the   13·   · · · A· · Okay.
      14·   ·account was transitioned?                                   14·   · · · Q· · Do you recognize this document?
      15·   · · · A· · Yes.                                              15·   · · · A· · Yes.
      16·   · · · Q· · Okay.· And where does it say in this account      16·   · · · Q· · And what does this document reflect?
      17·   ·that there was a customer request?                          17·   · · · A· · It is saying that they took this off of my
      18·   · · · A· · It says a collaborative effort between HSS --     18·   ·forecast.
      19·   ·AHS and McKesson Medical/Surgical.                          19·   · · · Q· · They took what off your forecast?
      20·   · · · Q· · Okay.· Do you know what AHS is?                   20·   · · · A· · The numbers.
      21·   · · · A· · That's the hospital group, and I don't know       21·   · · · Q· · For the Florida Hospital Physician Group?
      22·   ·what those abbreviations stand for.                         22·   · · · A· · That's what they said, yeah.
      23·   · · · Q· · Okay.· And do you know if Mr. Irish was already   23·   · · · Q· · Do you have some reason to dispute that to be
      24·   ·serving AHS?                                                24·   ·the case?
      25·   · · · A· · I do not.                                         25·   · · · A· · Yeah.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 47 ofADDRESS
                                                                    93 PageID 1459
                                                       August 09, 2019                                             279 to 282
                                                           Page 279                                                           Page 281
      ·1·   · · · Q· · And what is that?                                 ·1·   · · · A· · Well, the account was first given to me.· It
      ·2·   · · · A· · I just don't believe that they were, but I        ·2·   ·was under -- it was left -- he left Florida Hospital
      ·3·   ·would have to look at the numbers.                          ·3·   ·Physician Group and the account was originally set up
      ·4·   · · · Q· · And what would you look at to make that           ·4·   ·under me and then somehow someone closed it and reopened
      ·5·   ·determination?                                              ·5·   ·it under Clint Brady.
      ·6·   · · · A· · Previous sales to the sales the following year.   ·6·   · · · Q· · Okay.· Is there any other decision that you're
      ·7·   · · · Q· · Okay.                                             ·7·   ·complaining about as it relates to Dr. Knight?
      ·8·   · · · A· · Forecast.                                         ·8·   · · · A· · That I don't have the account.
      ·9·   · · · Q· · So do you have any specific information,          ·9·   · · · Q· · Is there any other decision?
      10·   ·sitting here today, that would dispute the information      10·   · · · A· · No.
      11·   ·reflected in Exhibit 71 to your deposition that your        11·   · · · Q· · Okay.· Now, do you know when Dr. Knight left
      12·   ·sales goal was reduced because of the Florida Hospital      12·   ·Florida Hospital Physician Group and opened up his own
      13·   ·Physician Group account?                                    13·   ·practice whether he contacted McKesson directly for
      14·   · · · A· · I don't.                                          14·   ·medical supplies?
      15·   · · · Q· · Do you know of any instance where Mr. Brady's     15·   · · · A· · I don't know.
      16·   ·sales goal was impacted differently than yours was as to    16·   · · · Q· · Do you know whether he -- when he contacted
      17·   ·the Florida Hospital Physician Group?                       17·   ·McKesson directly, if he put any note that you had --
      18·   · · · A· · I have no clue.                                   18·   · · · · · ·MS. DYSON:· I'm sorry.· What is your hand up
      19·   · · · Q· · And going back to Exhibit 69, if we could --      19·   · · · for?
      20·   · · · A· · Sure.                                             20·   · · · · · ·MS. PISCITELLI:· Because I would like to make
      21·   · · · Q· · -- the -- do you know who made this decision to   21·   · · · an objection, so I'm waiting for you to finish.
      22·   ·move the account to Mr. Irish?                              22·   · · · · · ·MS. DYSON:· Okay.· It's very distracting that
      23·   · · · A· · The message came from Francis, but I don't        23·   · · · your hand is up.
      24·   ·know, when they're talking collaborative, who they're       24·   · · · · · ·MS. PISCITELLI:· I'm sorry.· It's not up.· It's
      25·   ·referring to.                                               25·   · · · up a little bit.

                                                           Page 280                                                           Page 282
      ·1·   · · · Q· · So you don't know who made the decision to move   ·1·   ·BY MS. DYSON:
      ·2·   ·this account, the Florida Hospital Physician Group          ·2·   · · · Q· · Okay.· So do you have any information that --
      ·3·   ·account.· Is that correct?                                  ·3·   ·well, let me ask it a different way.
      ·4·   · · · A· · That's correct.                                   ·4·   · · · · · ·When Dr. Knight contacted McKesson, do you know
      ·5·   · · · Q· · Now, there's an account involving Dr. Randolph    ·5·   ·if he put your name down as his sales representative?
      ·6·   ·Knight.                                                     ·6·   · · · A· · I don't think Dr. Knight filled it out at all.
      ·7·   · · · A· · Mmm-hmm.                                          ·7·   ·It got filled out by his office manager.
      ·8·   · · · Q· · Do you recall that account?                       ·8·   · · · Q· · And who was his office manager?
      ·9·   · · · A· · I do.                                             ·9·   · · · A· · Lisa DeLong.
      10·   · · · Q· · Is that one of the accounts that you contend      10·   · · · Q· · And do you know if she put your name down as a
      11·   ·the assignment was discrimination based on your gender?     11·   ·sales representative?
      12·   · · · A· · Yes.                                              12·   · · · A· · I don't know.
      13·   · · · Q· · And why do you believe the account assignment     13·   · · · Q· · Okay.· And do you know -- Ms. DeLong, is she
      14·   ·was based on discrimination?                                14·   ·still his office manager?
      15·   · · · A· · It was taken away from me and given to a male.    15·   · · · A· · Not that I know of.
      16·   · · · Q· · And when did that happen?                         16·   · · · Q· · And do you know when she left?
      17·   · · · A· · I don't have the exact dates, but I'm sure you    17·   · · · A· · I do not.
      18·   ·have that on the e-mail.                                    18·   · · · Q· · And before Dr. Knight moved to his own
      19·   · · · Q· · Okay.· Do you know the year that it happened?     19·   ·practice, when was the last time that you sold anything
      20·   · · · A· · I'm thinking, maybe -- I don't know.              20·   ·to him?
      21·   · · · Q· · Okay.· And we can go through e-mails.· Is it      21·   · · · A· · I sold something to him up and to the point
      22·   ·just one decision then that was made then as it relates     22·   ·that he left Florida Hospital Physician Group.
      23·   ·to Dr. Knight that you are complaining about?               23·   · · · Q· · What did you sell to him?
      24·   · · · A· · Well, there were a lot of moving parts.           24·   · · · A· · Orthopedic supplies.
      25·   · · · Q· · When -- what moving parts are you referring to?   25·   · · · Q· · Do you remember specifically what supplies you


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 48 ofADDRESS
                                                                    93 PageID 1460
                                                       August 09, 2019                                             283 to 286
                                                           Page 283                                                           Page 285
      ·1·   ·sold to him?                                                ·1·   · · · A· · Okay.
      ·2·   · · · A· · No.· Casting.                                     ·2·   · · · Q· · And you tell me if that refreshes your
      ·3·   · · · Q· · Are you guessing?                                 ·3·   ·recollection.
      ·4·   · · · A· · Well, I know he is an orthopedic doctor, and I    ·4·   · · · A· · Okay.· It looks like it was in March.· March,
      ·5·   ·know he bought casting material from me.                    ·5·   ·April 2014.
      ·6·   · · · Q· · Okay.· Do you have a recollection, sitting here   ·6·   · · · Q· · Okay.· And so Ms. DeLong, however, didn't raise
      ·7·   ·today, of actually selling him something before he left     ·7·   ·an issue related to this until August 2014, correct?
      ·8·   ·the practice to open up his own business?                   ·8·   · · · A· · There is no place on our credit applications
      ·9·   · · · A· · Yes.                                              ·9·   ·that asks what representative.
      10·   · · · Q· · Okay.· And when did that sale go through?         10·   · · · Q· · I don't know what question you're answering.
      11·   · · · A· · I don't know exactly.                             11·   · · · A· · Okay.· I don't understand the question.
      12·   · · · Q· · And is there some document that would refresh     12·   · · · Q· · Okay.· The question was that you told me that
      13·   ·your recollection as to that?                               13·   ·Dr. Knight opened up his own practice in April 2014,
      14·   · · · A· · There might be.                                   14·   ·correct?
      15·   · · · Q· · And what document would that be?                  15·   · · · A· · He reopened his practice between March and
      16·   · · · A· · I don't have one.                                 16·   ·April 2014.
      17·   · · · Q· · Okay.· So let's look at some documents related    17·   · · · Q· · Okay.· And Ms. DeLong didn't send you this
      18·   ·to Dr. Knight.                                              18·   ·e-mail until August 20, 2014, correct?
      19·   · · · · · ·MS. DYSON:· I think I'm on 72?                    19·   · · · A· · She was told I was no longer in the area.
      20·   · · · · · ·(Exhibit 72 marked for identification.)           20·   · · · Q· · Okay.· That still doesn't answer my question.
      21·   ·BY MS. DYSON:                                               21·   · · · · · ·Ms. DeLong didn't send you this e-mail --
      22·   · · · Q· · There you go.· Showing you what's marked          22·   · · · A· · That's right.
      23·   ·Exhibit 72.· Do you recognize this document?                23·   · · · Q· · -- until August 20, 2014?
      24·   · · · A· · I do.                                             24·   · · · A· · That's correct.
      25·   · · · Q· · And do you know when Dr. Knight opened up his     25·   · · · Q· · Correct?

                                                           Page 284                                                           Page 286
      ·1·   ·own practice?                                               ·1·   · · · A· · That's correct.
      ·2·   · · · A· · He opened up his own -- he still owns the         ·2·   · · · Q· · Okay.· Now -- and you didn't raise any issue of
      ·3·   ·building that he's in right now, and he's probably been     ·3·   ·Dr. Knight's office until you received this e-mail from
      ·4·   ·there for 20-plus years.                                    ·4·   ·Ms. DeLong, correct?
      ·5·   · · · Q· · Do you know when he opened his own practice?      ·5·   · · · A· · That's correct.
      ·6·   · · · A· · I do not know exactly when, no.                   ·6·   · · · Q· · And do you know how quickly after this e-mail
      ·7·   · · · Q· · Okay.· In looking at this e-mail that's dated     ·7·   ·Ms. DeLong left Dr. Knight's practice?
      ·8·   ·August 20, 2014, do you know how long before this e-mail    ·8·   · · · A· · I do not.
      ·9·   ·was sent by Ms. DeLong that Dr. Knight opened up his own    ·9·   · · · Q· · And are you aware of any communication that
      10·   ·practice and requested supplies from McKesson?              10·   ·Dr. Knight made directly to McKesson asking to have you
      11·   · · · A· · You mean reopened his own practice?               11·   ·assigned as his representative?
      12·   · · · Q· · Sure --                                           12·   · · · A· · I do not.
      13·   · · · A· · Okay.                                             13·   · · · Q· · And do you know who the office manager was that
      14·   · · · Q· · -- reopened his practice.                         14·   ·replaced Ms. DeLong?
      15·   · · · A· · Okay.· No.                                        15·   · · · A· · I was told to stay out of the account.· I do
      16·   · · · Q· · Okay.· You don't know when that was?              16·   ·not.
      17·   · · · A· · Well, there's an e-mail reflecting that, but I    17·   · · · Q· · So you don't know who the office manager is?
      18·   ·don't know exactly when it was.                             18·   · · · A· · I do not know.
      19·   · · · Q· · Okay.· Let me see if I have that e-mail.          19·   · · · Q· · Okay.· So after you received this e-mail from
      20·   · · · A· · There was one from Leisa Meredith that had --     20·   ·Ms. DeLong, on the same day, you sent an e-mail to
      21·   ·when my account was closed and when the other one was       21·   ·Mr. Xiques, correct?
      22·   ·reopened and that had to be right at that time period.      22·   · · · A· · Yes.
      23·   · · · · · ·(Exhibit 73 marked for identification.)           23·   · · · Q· · And that was Mr. Xiques and Mr. Jensen,
      24·   ·BY MS. DYSON:                                               24·   ·correct?
      25·   · · · Q· · Okay.· Let's look at Exhibit 73.                  25·   · · · A· · Yes.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 49 ofADDRESS
                                                                    93 PageID 1461
                                                       August 09, 2019                                             287 to 290
                                                           Page 287                                                           Page 289
      ·1·   · · · Q· · And that was the first time that you complained   ·1·   · · · A· · Yes.
      ·2·   ·about the assignment of this account, correct?              ·2·   · · · Q· · And in the first e-mail here, Defendants'
      ·3·   · · · A· · I don't think so.                                 ·3·   ·Exhibit 74, that was dated September 5, 2014, Mr. Jensen
      ·4·   · · · Q· · When did you complain about the assignment of     ·4·   ·is communicating with Mr. Xiques about this particular
      ·5·   ·this account prior to that date?                            ·5·   ·account assignment, correct?
      ·6·   · · · A· · It looks like this has August on it.              ·6·   · · · A· · You're on the first page now?
      ·7·   · · · Q· · Yes.· And when did you complain to Mr. Jensen     ·7·   · · · Q· · Yep.
      ·8·   ·or Mr. Xiques --                                            ·8·   · · · A· · The first e-mail?
      ·9·   · · · A· · I don't know the exact --                         ·9·   · · · Q· · Yep.
      10·   · · · Q· · -- about -- you have to let me finish asking my   10·   · · · A· · Okay.· I need to read it.
      11·   ·question.                                                   11·   · · · Q· · Please do.
      12·   · · · · · ·When did you complain to Mr. Jensen or            12·   · · · A· · Okay.
      13·   ·Mr. Xiques, prior to August 20, 2014, about the             13·   · · · Q· · And do you understand, in this e-mail from
      14·   ·assignment of Dr. Knight's account?                         14·   ·Mr. Jensen to Mr. Xiques, Mr. Jensen is advocating for
      15·   · · · A· · I don't know.                                     15·   ·you to keep this account.· Is that correct?
      16·   · · · · · ·(Exhibit 74 marked for identification.)           16·   · · · A· · Yes.
      17·   ·BY MS. DYSON:                                               17·   · · · Q· · But he says that it was a matter of talking to
      18·   · · · Q· · Okay.· Let's look at Exhibit 74.· Do you          18·   ·the customer, correct?
      19·   ·recognize this document?                                    19·   · · · A· · Yes.
      20·   · · · A· · Parts of it.                                      20·   · · · Q· · And Mr. Xiques was going to have that
      21·   · · · Q· · Okay.· And in these e-mail -- the first page      21·   ·communication with the customer, correct?
      22·   ·relates to e-mail communications between Mr. Jensen and     22·   · · · A· · Yes.
      23·   ·Mr. Xiques, correct?                                        23·   · · · Q· · Okay.· And Mr. Jensen refers to this as a small
      24·   · · · A· · Correct.                                          24·   ·account.· Would you agree that it was a small account?
      25·   · · · Q· · Now, at the time that the account assignment      25·   · · · A· · Yes.

                                                           Page 288                                                           Page 290
      ·1·   ·decision was made in April 2014, Mr. Brady didn't report    ·1·   · · · Q· · And do you know how much in sales this account
      ·2·   ·to Mr. Jensen.· Is that correct?                            ·2·   ·represents annually?
      ·3·   · · · A· · That's correct.                                   ·3·   · · · A· · No.
      ·4·   · · · Q· · He reported to Mr. Xiques?                        ·4·   · · · Q· · And so Mr. Jensen ends this e-mail with the
      ·5·   · · · A· · Yes.                                              ·5·   ·agreement that Mr. Xiques is going to have a live
      ·6·   · · · Q· · And do you know, when this account request came   ·6·   ·dialogue with Lisa DeLong, correct?
      ·7·   ·in to customer service, if Mr. Xiques was the sales         ·7·   · · · A· · Yes.
      ·8·   ·manager who was responsible for assigning that?             ·8·   · · · · · ·(Exhibit 75 marked for identification.)
      ·9·   · · · A· · Say that again.                                   ·9·   ·BY MS. DYSON:
      10·   · · · Q· · Sure.· When the request came in from customer     10·   · · · Q· · As a result of that agreement, Mr. Jensen then
      11·   ·service to assign an account representative, do you know    11·   ·sends you an e-mail.· Do you remember this?
      12·   ·if it was assigned to Mr. Xiques to make that assignment?   12·   · · · · · ·I'll show you what's marked as Exhibit 75 to
      13·   · · · A· · I do not.                                         13·   ·your deposition.
      14·   · · · Q· · Okay.· So now, in this communication between      14·   · · · A· · Yes.
      15·   ·Mr. Xiques and Mr. Jensen, Mr. Jensen and Mr. Xiques        15·   · · · Q· · Okay.· And, now, in this e-mail on November --
      16·   ·agreed that Mr. Xiques should reach out to Lisa DeLong to   16·   ·sorry -- on September 11, 2014, then Mr. Jensen says to
      17·   ·discuss her concern, correct?                               17·   ·you -- he notifies you that Mr. Xiques is going to be
      18·   · · · A· · You're talking about this first e-mail here on    18·   ·calling Dr. Knight's office, correct?
      19·   ·the top?                                                    19·   · · · A· · Yes.
      20·   · · · Q· · On the second page, first e-mail.                 20·   · · · Q· · And asks you not to have any contact until that
      21·   · · · A· · And what part of it are you asking me a           21·   ·conversation is held, correct?
      22·   ·question about?                                             22·   · · · A· · Yes.
      23·   · · · Q· · Sure.· The question I asked you is did you        23·   · · · Q· · And that he said that he understood your
      24·   ·understand that Mr. Jensen asked Mr. Xiques to reach out    24·   ·position, correct?
      25·   ·to Ms. DeLong to talk about the account assignment?         25·   · · · A· · Yes.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 50 ofADDRESS
                                                                    93 PageID 1462
                                                       August 09, 2019                                             291 to 294
                                                           Page 291                                                           Page 293
      ·1·   · · · Q· · Now, the time that -- he also tells that          ·1·   ·with Ms. DeLong, do you know what occurred in that
      ·2·   ·Dr. Knight is back on his own and he set up a new account   ·2·   ·conversation?
      ·3·   ·within PSS customer service, correct?                       ·3·   · · · A· · I do not.
      ·4·   · · · A· · Say that again.· I'm sorry.                       ·4·   · · · Q· · Now, Mr. Jensen goes on to say that he's made a
      ·5·   · · · Q· · Sure.· In this e-mail, Mr. Jensen explains that   ·5·   ·commitment to you in terms of double-checking both
      ·6·   ·when Dr. Knight went back on his own, he set up a new       ·6·   ·platforms going forward on these issues, correct?
      ·7·   ·account with PSS customer service, correct?                 ·7·   · · · A· · Yes.
      ·8·   · · · A· · Yes.                                              ·8·   · · · Q· · And Mr. Xiques responds to Mr. Jensen saying,
      ·9·   · · · Q· · And it was presented to Carlos and assigned to    ·9·   ·"You got it.· And thank you-all," correct?
      10·   ·Clint, correct?                                             10·   · · · A· · Yes.
      11·   · · · A· · Yes.                                              11·   · · · Q· · And then you respond to Mr. Xiques and
      12·   · · · Q· · At the time that it was presented to              12·   ·Mr. Jensen, continuing to complain about the account,
      13·   ·Mr. Xiques, you were not on Mr. Xiques's team, correct?     13·   ·correct?
      14·   · · · A· · Correct.                                          14·   · · · A· · Yes.
      15·   · · · Q· · Now, going back to Exhibit 73 -- and if we        15·   · · · Q· · And at the end of this e-mail, you say that the
      16·   ·could start with the first e-mail in this chain --          16·   ·account, obviously, doesn't want Clint as the
      17·   · · · A· · Okay.                                             17·   ·representative?
      18·   · · · Q· · -- on November 6, 2014, Mr. Jensen sends          18·   · · · A· · Mmm-hmm.
      19·   ·Mr. Xiques an e-mail with a copy to you.· Do you see        19·   · · · Q· · Do you know --
      20·   ·that?                                                       20·   · · · A· · Yes.
      21·   · · · A· · I do.                                             21·   · · · Q· · -- if that was communicated to Mr. Xiques?
      22·   · · · Q· · Okay.· And in this e-mail, he says that --        22·   · · · A· · He saw it in the e-mail.
      23·   · · · A· · Wait a minute.· Which one are you looking at?     23·   · · · Q· · And when he had a conversation with Ms. DeLong
      24·   · · · Q· · Sure.· The first e-mail on the chain.             24·   ·or Dr. Knight about this, do you know what they
      25·   · · · A· · Okay.                                             25·   ·communicated to him?

                                                           Page 292                                                           Page 294
      ·1·   · · · Q· · Do you see the e-mail from Mr. Jensen on          ·1·   · · · A· · I wasn't there.
      ·2·   ·November 6, 2014?                                           ·2·   · · · Q· · So you don't know whether they actually
      ·3·   · · · A· · I do.                                             ·3·   ·continued to complain about him, correct?
      ·4·   · · · Q· · And in this e-mail, he's relaying a               ·4·   · · · A· · No.
      ·5·   ·conversation that he had with you regarding the             ·5·   · · · Q· · That's correct?· You don't know?
      ·6·   ·assignment of this account, correct?                        ·6·   · · · A· · I don't know.
      ·7·   · · · A· · Yes.                                              ·7·   · · · · · ·MS. DYSON:· Okay.· Let's take a brief break.
      ·8·   · · · Q· · And that this was going to stay under             ·8·   · · · · · ·(Break taken from 3:24 p.m. to 3:31 p.m.)
      ·9·   ·Clint Brady, correct?                                       ·9·   · · · · · ·MS. DYSON:· Okay.· Ready to go back on?
      10·   · · · A· · Yes.                                              10·   · · · · · ·(Exhibit 76 marked for identification.)
      11·   · · · Q· · And that it was -- Mr. Jensen said it was a       11·   ·BY MS. DYSON:
      12·   ·unique situation in that a long-term customer of yours      12·   · · · Q· · Show you what's marked Exhibit 76 to your
      13·   ·left the Florida Hospital network to branch out on his      13·   ·deposition.· Do you recognize this document?
      14·   ·own, correct?                                               14·   · · · A· · Other than the one here with -- or two here
      15·   · · · A· · Yes.                                              15·   ·with my name on it.
      16·   · · · Q· · And, Mr. Jensen then says, "Unfortunately,        16·   · · · Q· · Well, the top e-mail you recognize as being
      17·   ·recognition of this doctor's practice was not caught        17·   ·from Mr. Jensen to you?
      18·   ·internally and the lead was given to Clint Brady and        18·   · · · A· · Yes.
      19·   ·Carlos."· Do you see that?                                  19·   · · · Q· · And this e-mail has this entire e-mail chain in
      20·   · · · A· · Yes.                                              20·   ·it, correct?
      21·   · · · Q· · And that this was a customer relationship         21·   · · · A· · I don't know that for sure.
      22·   ·established for 90-plus days and so it continues for        22·   · · · Q· · Do you have anything to dispute that?
      23·   ·today, correct?                                             23·   · · · A· · It doesn't look familiar.
      24·   · · · A· · 90 days, yes.                                     24·   · · · Q· · Did you understand, in this e-mail, that
      25·   · · · Q· · Okay.· And the conversation that Mr. Xiques had   25·   ·Mr. Jensen was communicating to you that business was


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 51 ofADDRESS
                                                                    93 PageID 1463
                                                       August 09, 2019                                             295 to 298
                                                           Page 295                                                           Page 297
      ·1·   ·going to be moved from Mr. Williams to you?                 ·1·   · · · · · ·MS. PISCITELLI:· Object to the form.
      ·2·   · · · A· · Let's see.· This is very confusing.· I don't      ·2·   · · · A· · That's what he says.
      ·3·   ·know.                                                       ·3·   ·BY MS. DYSON:
      ·4·   · · · Q· · Do you see the e-mail that Mr. Jensen sent to     ·4·   · · · Q· · And Mr. Jensen also said that you were worth
      ·5·   ·you and Ms. Loisey on September 29, 2017, where he's        ·5·   ·more than he is paying for all the work you do for Gary.
      ·6·   ·directing you to take the lead and follow up with him on    ·6·   ·Do you see that?
      ·7·   ·results?                                                    ·7·   · · · A· · I do.
      ·8·   · · · A· · Where?                                            ·8·   · · · Q· · And Mr. Jensen continues to say, "We clearly
      ·9·   · · · Q· · In the middle of the page, the third e-mail       ·9·   ·can save him money if he would be willing to work with
      10·   ·down.                                                       10·   ·you (McKesson).· If you don't hold pace with the cost
      11·   · · · A· · Okay.· I see it.                                  11·   ·increases, you will make less money."· Do you see that?
      12·   · · · Q· · And this account was actually moved to you.· Do   12·   · · · A· · Okay.· This looks funny.· I mean, I'm not
      13·   ·you recall that?                                            13·   ·attached to this e-mail here with this information here.
      14·   · · · A· · I don't.                                          14·   · · · Q· · Do you dispute that this e-mail was sent by
      15·   · · · Q· · Do you have anything to dispute that?             15·   ·Mr. Jensen to you?
      16·   · · · A· · No.                                               16·   · · · A· · I have not a clue.· I don't.
      17·   · · · Q· · Okay.· Let me show you what's marked as           17·   · · · Q· · Okay.· And do you dispute in this e-mail that
      18·   ·Exhibit 77 to your deposition.                              18·   ·it says that Mr. Jensen says to you, "Take one more look
      19·   · · · · · ·(Exhibit 77 marked for identification.)           19·   ·at the report.· Get what you deserve, a pay increase"?
      20·   ·BY MS. DYSON:                                               20·   · · · A· · That's what it says.
      21·   · · · Q· · Do you recognize Exhibit 77 to your deposition?   21·   · · · Q· · And you don't have any evidence to dispute that
      22·   · · · A· · Yes.                                              22·   ·Mr. Jensen -- that Mr. Jensen sent this e-mail, correct?
      23·   · · · Q· · And do these e-mails reflect that an account, a   23·   · · · · · ·MS. PISCITELLI:· Object to the form.
      24·   ·doctor's account is being moved from Mr. Brady to you?      24·   · · · A· · I don't know.
      25·   · · · A· · Which was originally my account.                  25·   · · · · · ·(Exhibit 79 marked for identification.)

                                                           Page 296                                                           Page 298
      ·1·   · · · Q· · Do they reflect that the account is being moved   ·1·   ·BY MS. DYSON:
      ·2·   ·from Mr. Brady to you?                                      ·2·   · · · Q· · Show you what's marked as Exhibit 79.
      ·3·   · · · A· · Yes.                                              ·3·   · · · · · ·MS. DYSON:· You get to have the one that I
      ·4·   · · · · · ·(Exhibit 78 marked for identification.)           ·4·   · · · wrote "Exhibit 79" on so I'm not making it up for my
      ·5·   ·BY MS. DYSON:                                               ·5·   · · · own exhibit.· Thank you.
      ·6·   · · · Q· · Show you what's being marked Exhibit 78 to your   ·6·   ·BY MS. DYSON:
      ·7·   ·deposition.· Do you recognize these e-mails?                ·7·   · · · Q· · Do you recognize this e-mail?
      ·8·   · · · A· · Vaguely.                                          ·8·   · · · A· · Yes.
      ·9·   · · · Q· · Now, this e-mail on December 18, 2014, from       ·9·   · · · Q· · And in this e-mail, Mr. Jensen is telling you
      10·   ·Mr. Jensen to you, relates to the margin that you were      10·   ·you did a good job?
      11·   ·setting?                                                    11·   · · · A· · Yes.
      12·   · · · A· · Yes.                                              12·   · · · Q· · Is that correct?
      13·   · · · Q· · And that was for the Florida Medical Clinic       13·   · · · A· · Yes.
      14·   ·account?                                                    14·   · · · Q· · As it relates to your claim of discrimination,
      15·   · · · A· · Yes.                                              15·   ·are there any other acts that form the basis for your
      16·   · · · Q· · And as the lead representative on that account,   16·   ·claim of discrimination?
      17·   ·that was your prerogative to set the pricing for that       17·   · · · A· · That's too broad a question for me.
      18·   ·account, correct?                                           18·   · · · Q· · Is there any other basis for your claim of
      19·   · · · A· · Yes.                                              19·   ·discrimination?
      20·   · · · Q· · Okay.· And Mr. Jensen is encouraging you to       20·   · · · · · ·MS. PISCITELLI:· Object to the form.
      21·   ·increase the pricing on that account, correct?              21·   · · · A· · I don't have an answer.
      22·   · · · A· · Correct.                                          22·   ·BY MS. DYSON:
      23·   · · · Q· · And specifically he says that "We're not the      23·   · · · Q· · Okay.· Is there any other evidence that you
      24·   ·primary go to supplier" and that Mr. Steele is              24·   ·would rely on to support your claim of discrimination?
      25·   ·cherry-picking you, correct?                                25·   · · · · · ·MS. PISCITELLI:· Object to the form.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 52 ofADDRESS
                                                                    93 PageID 1464
                                                       August 09, 2019                                             299 to 302
                                                           Page 299                                                           Page 301
      ·1·   · · · A· · Not at the moment.                                ·1·   ·account.
      ·2·   ·BY MS. DYSON:                                               ·2·   · · · A· · Okay.
      ·3·   · · · Q· · Now, you've also brought a claim of               ·3·   · · · Q· · Do you know how the PrimeCare account came into
      ·4·   ·retaliation?                                                ·4·   ·McKesson?
      ·5·   · · · A· · Mmm-hmm.                                          ·5·   · · · A· · I do.
      ·6·   · · · Q· · Correct.· And you contend that you engaged in     ·6·   · · · Q· · And how is that?
      ·7·   ·activity protected by law, correct?                         ·7·   · · · A· · E-mailed -- or -- I don't know if it was
      ·8·   · · · A· · Yes.                                              ·8·   ·electronic, but somehow a credit application was sent
      ·9·   · · · Q· · And what's the activity you contend was           ·9·   ·into the office.
      10·   ·protected by law?                                           10·   · · · Q· · And did that credit application have your name
      11·   · · · A· · Retaliation.                                      11·   ·as the representative on it?
      12·   · · · Q· · Okay.· What's the activity that you contend       12·   · · · A· · There's no place on the application that
      13·   ·that you engaged in that's protected by law?                13·   ·showed -- that even has a space for a customer to put the
      14·   · · · A· · That I engaged in.                                14·   ·name of the representative.
      15·   · · · · · ·Retaliation means someone else --                 15·   · · · Q· · So you're saying, that when a customer sends in
      16·   · · · Q· · Do you want to take a break?                      16·   ·the credit application, there's no way that they can note
      17·   · · · A· · No.                                               17·   ·that that relates to a particular sales representative?
      18·   · · · · · ·MS. PISCITELLI:· She's trying to stop her         18·   · · · A· · I was surprised when I really looked and read
      19·   · · · phone.· Apparently, it's ringing.                      19·   ·the application because our old applications did have a
      20·   · · · · · ·THE WITNESS:· I'll put it on Airplane.            20·   ·part where it says "Sales Rep."
      21·   · · · A· · PrimeCare is a perfect example, I feel, of        21·   · · · Q· · Okay.· So then if you go out there and sell an
      22·   ·retaliation.                                                22·   ·account and the customer sends in and you send in a
      23·   ·BY MS. DYSON:                                               23·   ·credit application, then how do they know to assign it to
      24·   · · · Q· · Okay.· And do you understand that your            24·   ·you?
      25·   ·retaliation claim -- at least as you've told me, is that    25·   · · · A· · I ask to send it in for them.

                                                           Page 300                                                           Page 302
      ·1·   ·you believe that some action was taken against you          ·1·   · · · Q· · Okay.· And so when a customer sends in a credit
      ·2·   ·because you engaged in activity protected by law?           ·2·   ·application on their own, you say there's no way to know,
      ·3·   · · · A· · Say that again.                                   ·3·   ·"I've worked with Hilda on this"?
      ·4·   · · · Q· · Sure.· Sure.· Your claim of retaliation that      ·4·   · · · A· · Not that I know of.
      ·5·   ·you've told me is that you were -- some action was taken    ·5·   · · · Q· · Okay.· So you understand that the PrimeCare
      ·6·   ·against you because of some act you took to protect         ·6·   ·account came into the customer service center though,
      ·7·   ·yourself under the law.                                     ·7·   ·correct?
      ·8·   · · · A· · I don't quite understand the question.            ·8·   · · · A· · I do.
      ·9·   · · · Q· · Okay.· Sure.                                      ·9·   · · · Q· · Okay.· So they didn't go to you directly and
      10·   · · · A· · Sorry.                                            10·   ·ask you to submit the credit application, correct?
      11·   · · · Q· · I'll be happy to rephrase it.                     11·   · · · A· · No.
      12·   · · · · · ·So you said PrimeCare is a perfect example.       12·   · · · Q· · That's not correct?
      13·   ·What is PrimeCare a perfect example of?                     13·   · · · A· · That's -- that's correct that -- do you want to
      14·   · · · A· · Where an account was given to someone else when   14·   ·know how it happened?
      15·   ·I had done all the work -- and it was a customer of mine.   15·   · · · Q· · No.· What I want to know is did they come to
      16·   · · · Q· · And why is that retaliation?                      16·   ·you -- did someone from PrimeCare come to you and say,
      17·   · · · A· · I feel it's -- I don't have any other answer      17·   ·"Here's my credit application --
      18·   ·for it than it is retaliation.                              18·   · · · A· · No.
      19·   · · · Q· · What is it retaliation for?                       19·   · · · Q· · -- can you submit that"?
      20·   · · · A· · For me filing a lawsuit.                          20·   · · · A· · No.
      21·   · · · Q· · Okay.· Is there any other activity that you       21·   · · · Q· · Okay.· Did they contact you and say, "Here's
      22·   ·believe it's retaliation for?                               22·   ·all my -- the supplies I need, go ahead and submit that
      23·   · · · A· · I can't read people's minds.· I don't know why    23·   ·order"?
      24·   ·people do what they do.                                     24·   · · · A· · Yes.
      25·   · · · Q· · Okay.· So then let's talk about the PrimeCare     25·   · · · Q· · Okay.· And when did that happen?


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 53 ofADDRESS
                                                                    93 PageID 1465
                                                       August 09, 2019                                             303 to 306
                                                           Page 303                                                           Page 305
      ·1·   · · · A· · I don't know exactly, but Maria e-mailed me the   ·1·   · · · Q· · And what do you dispute about her making
      ·2·   ·list or told me to create the list for setting up a --      ·2·   ·contact with the customer?
      ·3·   ·let's say, a three- or four-room practice.                  ·3·   · · · A· · Because I asked Maria and Cynthia if they had
      ·4·   · · · · · ·(Exhibit 80 marked for identification.)           ·4·   ·heard from Laura, and they said, no.
      ·5·   ·BY MS. DYSON:                                               ·5·   · · · Q· · Okay.· Do you dispute that Mr. Jensen believed
      ·6·   · · · Q· · Okay.· So let me show you what's marked as        ·6·   ·that Laura had made contact with the customer?
      ·7·   ·Exhibit 80 to your deposition.                              ·7·   · · · A· · I -- I don't know what he believed.
      ·8·   · · · · · ·MS. DYSON:· I did it again, but there you go.     ·8·   · · · Q· · Okay.· And then Mr. Jensen reports that, on
      ·9·   · · · · · ·MS. PISCITELLI:· Thank you.                       ·9·   ·December 23rd, he received an e-mail from MMS, new
      10·   ·BY MS. DYSON:                                               10·   ·customer setup, that you requested to set up a customer
      11·   · · · Q· · Okay.· Thank you.· Let me show you Exhibit 80.    11·   ·already in the system.· Do you see that?
      12·   ·Do you recognize this document?                             12·   · · · A· · Sounds about right, yeah.
      13·   · · · A· · It looks familiar.                                13·   · · · Q· · And that Mr. Jensen says he made the decision
      14·   · · · Q· · Okay.· And this is a document you provided to     14·   ·the account would stay with Laura Carmen based on Laura
      15·   ·the Florida Commission on Human Relations?                  15·   ·making contact with the customer.· Do you see that?
      16·   · · · A· · Okay.                                             16·   · · · A· · I see that.
      17·   · · · Q· · That's why there's -- this is just what we        17·   · · · Q· · And do you dispute that was the reason that he
      18·   ·received --                                                 18·   ·decided to keep the account with Ms. Capriati?
      19·   · · · A· · Okay.                                             19·   · · · A· · I don't know.
      20·   · · · Q· · -- so there's no other indication on this.· But   20·   · · · · · ·(Exhibit 81 marked for identification.)
      21·   ·it appears to be an e-mail that Mr. Jensen sent you.· Is    21·   ·BY MS. DYSON:
      22·   ·that correct?                                               22·   · · · Q· · Now, let me show you what's marked as
      23·   · · · A· · That's what it appears to be, yes.                23·   ·Exhibit 81.· Do you recognize this document?
      24·   · · · Q· · Is this a document you created, you took a        24·   · · · A· · It's a piece of an e-mail.
      25·   ·screen shot of?                                             25·   · · · Q· · Again, a document you provided to the Florida

                                                           Page 304                                                           Page 306
      ·1·   · · · A· · Must have been.                                   ·1·   ·Commission on Human Relations --
      ·2·   · · · Q· · And in this --                                    ·2·   · · · · · ·MS. PISCITELLI:· Objet to the form.
      ·3·   · · · A· · I just remember seeing it.                        ·3·   ·BY MS. DYSON:
      ·4·   · · · Q· · And in this e-mail, Mr. Jensen says that          ·4·   · · · Q· · -- correct?
      ·5·   ·PrimeCare sent in an application for a new account to       ·5·   · · · · · ·MS. PISCITELLI:· Object to the form.
      ·6·   ·McKesson on December 16th.· Do you see that?                ·6·   · · · A· · I didn't present it like this, so it's kind of
      ·7·   · · · A· · I do.                                             ·7·   ·hard to say.
      ·8·   · · · Q· · Do you know what year that was?                   ·8·   ·BY MS. DYSON:
      ·9·   · · · A· · It was the year my father died, so I think it     ·9·   · · · Q· · You don't believe you presented it like this?
      10·   ·was 2015.                                                   10·   · · · A· · In this format?
      11·   · · · Q· · Okay.· And you don't dispute that that's, in      11·   · · · Q· · Mmm-hmm.
      12·   ·fact, what happened, correct?                               12·   · · · A· · I mean, there's --
      13·   · · · A· · Correct.                                          13·   · · · Q· · You believe you presented it in a different --
      14·   · · · Q· · Okay.· Now, Mr. Jensen says he assigned it to     14·   · · · A· · There's a part missing.
      15·   ·Laura Carmen on December 16, 2015, and the account was      15·   · · · Q· · Do you have a different version of this e-mail?
      16·   ·assigned -- was in the system on December 18, 2018,         16·   · · · A· · I don't know.· I turned everything over.
      17·   ·correct?                                                    17·   · · · Q· · Okay.
      18·   · · · A· · Correct.                                          18·   · · · A· · Go ahead.
      19·   · · · Q· · Okay.· And you don't dispute that that            19·   · · · Q· · So in this e-mail, the top e-mail is from you
      20·   ·happened?                                                   20·   ·to Maria Jimenez, correct?
      21·   · · · A· · No.                                               21·   · · · A· · Yes.
      22·   · · · Q· · Okay.· Now, Laura -- he says that Laura made      22·   · · · Q· · And this is the first e-mail response that you
      23·   ·contact with the customer.· Do you dispute she made         23·   ·made on the PrimeCare account, correct?
      24·   ·contact with the customer?                                  24·   · · · A· · I don't know if this was the first.
      25·   · · · A· · I do.                                             25·   · · · Q· · Do you have an earlier e-mail that you have


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 54 ofADDRESS
                                                                    93 PageID 1466
                                                       August 09, 2019                                             307 to 310
                                                           Page 307                                                           Page 309
      ·1·   ·with Ms. Jimenez?                                           ·1·   ·out to PrimeCare?
      ·2·   · · · A· · Not that I know of.· I don't know.                ·2·   · · · A· · Yes, but she didn't do any work.
      ·3·   · · · Q· · Okay.· Well, you see the e-mail below was on      ·3·   · · · Q· · And how do you know that?
      ·4·   ·December 17th at 9:02 p.m.· Do you see that?                ·4·   · · · A· · Because I know that.· I was asked to turn over
      ·5·   · · · A· · Yes.                                              ·5·   ·my records.
      ·6·   · · · Q· · And it says, "Hilda, can you please reach out     ·6·   · · · Q· · How do you know Ms. Capriati didn't do any
      ·7·   ·to Cindy?· This is a PrimeCare office, and they are         ·7·   ·work?
      ·8·   ·needing to order supplies, et cetera.· I've included        ·8·   · · · A· · I believe she didn't have any -- she hadn't
      ·9·   ·Cindy on this e-mail."                                      ·9·   ·even reached out to the account.
      10·   · · · A· · Yes.                                              10·   · · · Q· · And how is it that you know she hadn't reached
      11·   · · · Q· · Do you see that?                                  11·   ·out to the account?
      12·   · · · A· · Yes.                                              12·   · · · A· · Because Cindy told me she hadn't.
      13·   · · · Q· · So was that the first e-mail communication you    13·   · · · Q· · So you are relying on -- who is Cindy?
      14·   ·received from Ms. Jimenez?                                  14·   · · · A· · Cindy is the person I was working with.· She is
      15·   · · · A· · It seems like it.                                 15·   ·the one that filled out the credit application.
      16·   · · · Q· · Okay.· So the first communication you received    16·   · · · Q· · What's her last name?
      17·   ·on the PrimeCare account, correct?                          17·   · · · A· · B-o-r-g-n-i-s.
      18·   · · · A· · Correct.                                          18·   · · · Q· · How do you say that?
      19·   · · · Q· · And then your response was at 1:01 p.m. on        19·   · · · A· · Borgnis.
      20·   ·December 18th, correct?                                     20·   · · · Q· · Okay.· So Ms. Borgnis told you that
      21·   · · · A· · That's what it says.                              21·   ·Ms. Capriati had not reached out?
      22·   · · · Q· · Okay.· By the time Ms. Jimenez sent you this      22·   · · · A· · That's right.
      23·   ·e-mail, PrimeCare had already communicated to McKesson      23·   · · · Q· · And you weren't a witness to whether
      24·   ·and Mr. Jensen had assigned it to Laura Carmen before you   24·   ·Ms. Capriati had reached out or not, correct?
      25·   ·each received this e-mail, correct?                         25·   · · · A· · No.

                                                           Page 308                                                           Page 310
      ·1·   · · · A· · So what's your question?                          ·1·   · · · Q· · And do you know if Ms. Capriati told Mr. Jensen
      ·2·   · · · Q· · The question is before you received this e-mail   ·2·   ·that she had reached out?
      ·3·   ·from Maria Jimenez, Mr. Jensen had already assigned the     ·3·   · · · A· · I don't know.· I think one of the documents
      ·4·   ·account to Ms. Carmen, correct?                             ·4·   ·said something.
      ·5·   · · · A· · That's right.                                     ·5·   · · · Q· · Okay.· Now, this account was ultimately
      ·6·   · · · · · ·(Exhibit 82 marked for identification.)           ·6·   ·assigned to you, though, correct?
      ·7·   ·BY MS. DYSON:                                               ·7·   · · · A· · Correct.
      ·8·   · · · Q· · Let me show you what's marked as Exhibit 82.      ·8·   · · · Q· · Okay.· And do you know what date it became your
      ·9·   ·Do you recognize this document?                             ·9·   ·account?
      10·   · · · A· · I do.                                             10·   · · · A· · When I got back from Holland.
      11·   · · · Q· · Okay.· And the bottom e-mail, Defendants'         11·   · · · Q· · Which was when?
      12·   ·Exhibit 82, is dated December 21, 2017.· Do you see that?   12·   · · · A· · Had to be in 2000- -- beginning of 2016, I
      13·   · · · · · ·(Mr. Hearing returned to the room.)               13·   ·would think.· This was all through Christmas.
      14·   · · · A· · I do.                                             14·   · · · · · ·(Exhibit 83 marked for identification.)
      15·   ·BY MS. DYSON:                                               15·   ·BY MS. DYSON:
      16·   · · · Q· · And this is -- is this the first time that you    16·   · · · Q· · I'll show you what's marked as Exhibit 83.
      17·   ·provided an attached list of medical supplies for           17·   · · · · · ·MS. PISCITELLI:· I believe you are just at the
      18·   ·PrimeCare?                                                  18·   · · · seven hours.
      19·   · · · A· · It looks like it.· I'm asking her to review the   19·   · · · · · ·MS. DYSON:· Okay.· Well, I'm not done with the
      20·   ·list.                                                       20·   · · · deposition yet.
      21·   · · · Q· · Is this list made in particular as it relates     21·   · · · · · ·MS. PISCITELLI:· I can allow you to go another
      22·   ·to PrimeCare?                                               22·   · · · five minutes.
      23·   · · · A· · Yes.· There's a lot of work there.                23·   · · · · · ·MS. DYSON:· Well, I need to complete this
      24·   · · · Q· · And do you know if, by December 21, 2011,         24·   · · · deposition.· I've moved as fast as I could through
      25·   ·Ms. Capriati, formerly Ms. Carmen, had already reached      25·   · · · the amount of documents.· This claim alleges case --


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 55 ofADDRESS
                                                                    93 PageID 1467
                                                         August 09, 2019                                             311 to 314
                                                             Page 311                                                           Page 313
      ·1·   ··    · the case allegation actions over a six-year period     ·1·   ·time.
      ·2·   ··    · of time.· I don't think I've been slow in any way.     ·2·   · · · MS. PISCITELLI:· Okay.· Well, the rules are the
      ·3·   ··    · · · ·I have allowed your client in numerous            ·3·   ·rules, so if you want to -- I'll give you another --
      ·4·   ··    · opportunities to review the documents at issue. I      ·4·   ·I'll allow you to go another 15 minutes, or to 4:15
      ·5·   ··    · haven't pushed through any of that, and so I would     ·5·   ·and then -- and that's it.
      ·6·   ··    · like the time that's necessary to complete this        ·6·   · · · MS. DYSON:· Okay.· And I need to be able to
      ·7·   ··    · deposition so that I can understand the basis for      ·7·   ·inquire of your client as to the basis of her
      ·8·   ··    · the claim in this case.                                ·8·   ·claims, and I have done it as fast I could possibly
      ·9·   ·BY   MS. DYSON:                                               ·9·   ·get through the mountain of documents that we have
      10·   ··    · Q· · Did you recognize that document?                  10·   ·to get through in this case.
      11·   ··    · · · ·MS. PISCITELLI:· I will give you -- okay.· It's   11·   · · · And I think it's utterly unreasonable for you
      12·   ··    · now 3:56 p.m.· I'll let you do -- go over the one      12·   ·to have me on a stopwatch in the middle of this
      13·   ··    · further exhibit you have, and then we're off.          13·   ·deposition when the first deposition, which I was
      14·   ··    · · · ·Unless I -- you know, that's my computation, is   14·   ·prepared to complete, was interrupted and therefore
      15·   ··    · that it was at 4 -- excuse me -- 3:55 is where we      15·   ·I had to go over at the beginning of this deposition
      16·   ··    · hit the seven hours --                                 16·   ·things that I wouldn't have had to go over if we had
      17·   ··    · · · ·MS. DYSON:· Well, I haven't been running a        17·   ·been able to continue the deposition, but for the
      18·   ··    · clock on this.· I've been trying to get through this   18·   ·motion that you filed to end the first deposition.
      19·   ··    · deposition, so I'm going to continue to ask            19·   · · · So, therefore, I think it is a reasonable
      20·   ··    · questions.                                             20·   ·interpretation of the rules to allow me to complete
      21·   ··    · · · ·If you feel you want to file a motion for         21·   ·this deposition today, which I don't anticipate is
      22·   ··    · protective order, then you go right ahead and do       22·   ·going to go on for any great length of time unless
      23·   ··    · that.                                                  23·   ·your client --
      24·   ·BY   MS. DYSON:                                               24·   · · · MS. PISCITELLI:· How much longer do you
      25·   ··    · Q· · Okay.· So, Ms. vanHoek, do you recognize what I   25·   ·anticipate?

                                                           Page 312                                                             Page 314
      ·1·   ·put in front of you which is Exhibit 83 to this               ·1·   · · · · · ·MS. DYSON:· Probably an hour.
      ·2·   ·deposition?                                                   ·2·   · · · · · ·MS. PISCITELLI:· Okay.· I will allow you to go
      ·3·   · · · A· · Yes.                                                ·3·   · · · to -- okay.· It's going on 4:00 now.· I'll allow you
      ·4·   · · · Q· · Okay.· And so by January 8, 2016, was the           ·4·   · · · to 4:30, and that's it.
      ·5·   ·PrimeCare account assigned to you?                            ·5·   · · · · · ·(Exhibit 84 marked for identification.)
      ·6·   · · · A· · I am not -- I wouldn't know.· I would assume        ·6·   ·BY MS. DYSON:
      ·7·   ·sometime in January, but I don't know.                        ·7·   · · · Q· · Ms. vanHoek, so let me go to Exhibit 84.
      ·8·   · · · Q· · Okay.· Well, this e-mail -- this e-mail             ·8·   · · · A· · Okay.
      ·9·   ·calendar invite for January 8, 2016, is giving you the        ·9·   · · · Q· · Does this document refresh your recollection as
      10·   ·address for the location of PrimeCare, correct?               10·   ·to when you had been assigned the PrimeCare account?
      11·   · · · A· · That's correct.                                     11·   · · · A· · It doesn't definitively say that this is under
      12·   · · · Q· · And so does that refresh your recollection as       12·   ·my rep number.
      13·   ·to whether this account was assigned to you by January 8,     13·   · · · Q· · Okay.· What document would refresh your
      14·   ·2016?                                                         14·   ·recollection as to when you were assigned the PrimeCare
      15·   · · · A· · I don't know exactly when they reassigned it to     15·   ·account?
      16·   ·me.                                                           16·   · · · A· · To see a document that had my name on it as the
      17·   · · · Q· · Okay.· And --                                       17·   ·sales rep.
      18·   · · · · · ·MS. PISCITELLI:· Ms. Dyson, let me just             18·   · · · Q· · Okay.· Let's try this one then.
      19·   · · · interrupt.                                               19·   · · · A· · Okay.
      20·   · · · · · ·How much time did you determine was remaining       20·   · · · · · ·(Exhibit 85 marked for identification.)
      21·   · · · for today's deposition?                                  21·   · · · · · ·THE WITNESS:· This is 2017.· This isn't in
      22·   · · · · · ·MS. DYSON:· What do you mean?                       22·   · · · reference to PrimeCare, the set-up account.
      23·   · · · · · ·MS. PISCITELLI:· After the last one, how much       23·   ·BY MS. DYSON:
      24·   · · · time did you determine that you had?                     24·   · · · Q· · Okay.· So by October 2017, it certainly was
      25·   · · · · · ·MS. DYSON:· I didn't determine any amount of        25·   ·your account, correct?


                                                      U.S. LEGAL SUPPORT
                                                        (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 56 ofADDRESS
                                                                    93 PageID 1468
                                                       August 09, 2019                                             315 to 318
                                                           Page 315                                                           Page 317
      ·1·   · · · A· · It seems that way, yes.                           ·1·   ·was rightfully mine.
      ·2·   · · · Q· · Okay.· And you received credit for all the        ·2·   · · · Q· · Okay.· What else did you have to fight for?
      ·3·   ·sales in the PrimeCare account after it was transferred     ·3·   · · · A· · I had to fight for getting credit for the
      ·4·   ·to you?                                                     ·4·   ·setup.
      ·5·   · · · A· · After the setup was all done, yeah.               ·5·   · · · Q· · And did you get credit for the setup?
      ·6·   · · · Q· · Okay.· Well, I'm not sure why you're making a     ·6·   · · · A· · Not the setup.
      ·7·   ·noise as it relates to that --                              ·7·   · · · Q· · Okay.· And you believe that the PrimeCare
      ·8·   · · · A· · Well, because I did all the work for the setup    ·8·   ·account was rightfully yours because you had a
      ·9·   ·and I did not get credit for it, and there's a lot of       ·9·   ·communication with the customer?
      10·   ·work that goes into doing a setup.                          10·   · · · A· · Because it was Dr. Singh's account and
      11·   · · · Q· · What work did you do for the setup?               11·   ·Dr. Singh is Access Healthcare, which -- Maria was doing
      12·   · · · A· · Did you -- the three pages of the documents       12·   ·the setup.· I mean, she was my customer.
      13·   ·that you had attached with the e-mail with all the items.   13·   · · · Q· · Okay.
      14·   · · · Q· · So you sent a list of supplies --                 14·   · · · A· · Okay.
      15·   · · · A· · Right.                                            15·   · · · Q· · And do you know that Mr. Jensen believed that
      16·   · · · Q· · -- with prices to the client?                     16·   ·Ms. Capriati had had contact with that customer?
      17·   · · · A· · Right.                                            17·   · · · A· · At that particular moment, but he knew right
      18·   · · · Q· · Did you do anything else as it relates to the     18·   ·away afterwards that it wasn't.
      19·   ·setup?                                                      19·   · · · Q· · And how is it that he knew that?
      20·   · · · A· · I was actually there for the setup.               20·   · · · A· · Because I told him.
      21·   · · · Q· · Okay.· And when was that?                         21·   · · · Q· · And when did you tell him?
      22·   · · · A· · I don't remember exactly.                         22·   · · · A· · Through e-mails.
      23·   · · · Q· · And were you there for the setup because it was   23·   · · · Q· · And when are those e-mails?
      24·   ·now transferred to you?                                     24·   · · · A· · It was in December 2015.
      25·   · · · A· · Yes, but I didn't get credit for it -- did not    25·   · · · Q· · Okay.· And you told him that this was the

                                                           Page 316                                                           Page 318
      ·1·   ·get credit for the setup.                                   ·1·   ·Access Healthcare account?
      ·2·   · · · Q· · Okay.· If you look at Exhibit 85 that's in        ·2·   · · · A· · Yes.
      ·3·   ·front of you, does that refresh your recollection as to     ·3·   · · · Q· · But it wasn't opened under an Access Healthcare
      ·4·   ·when this account became your account?                      ·4·   ·Bill To number, correct?
      ·5·   · · · A· · It looks like it was my account the 20th.         ·5·   · · · A· · No.
      ·6·   · · · Q· · So by January 20, 2016?                           ·6·   · · · Q· · It wasn't opened up as an Access Healthcare
      ·7·   · · · A· · Right.                                            ·7·   ·Ship To number, correct?
      ·8·   · · · Q· · And so your complaint with the PrimeCare          ·8·   · · · · · ·Is that correct?
      ·9·   ·account is that you didn't get credit for the setup of      ·9·   · · · A· · That's correct.
      10·   ·the account?                                                10·   · · · Q· · Okay.· And so what other acts, other than the
      11·   · · · A· · That's right.                                     11·   ·PrimeCare account, do you contend are the basis for your
      12·   · · · Q· · Okay.· And why is it that you believe that's      12·   ·claim of retaliation?
      13·   ·retaliation?                                                13·   · · · A· · There are a lot of things that happened.· I --
      14·   · · · A· · I can't think of it any other reason why          14·   ·at the moment, I just can't think of them.
      15·   ·someone would do something like that.                       15·   · · · Q· · You can't tell me what they are?
      16·   · · · Q· · Okay.· Is there any other basis of why you        16·   · · · A· · I can't think of them right now.
      17·   ·believe that's retaliation?                                 17·   · · · Q· · Okay.
      18·   · · · A· · Not at the moment.                                18·   · · · A· · Okay.
      19·   · · · Q· · Okay.· What other acts do you believe are the     19·   · · · Q· · So if you think of them later, then you're
      20·   ·basis for your claim of retaliation?                        20·   ·going to tell your attorney, correct, so she can tell me
      21·   · · · · · ·MS. PISCITELLI:· Object to the form.              21·   ·that you've thought of those things?
      22·   · · · A· · The fact that I have to fight for everything.     22·   · · · A· · Absolutely.
      23·   ·BY MS. DYSON:                                               23·   · · · Q· · Okay.· And is there any other evidence that you
      24·   · · · Q· · What does that mean?                              24·   ·contend is the basis for your claim of retaliation?
      25·   · · · A· · I had to fight to get that account back that      25·   · · · · · ·MS. PISCITELLI:· Object to the form.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 57 ofADDRESS
                                                                    93 PageID 1469
                                                       August 09, 2019                                             319 to 322
                                                           Page 319                                                           Page 321
      ·1·   · · · A· · Same answer.                                      ·1·   ·copy of the supplemental response to defendant's first
      ·2·   ·BY MS. DYSON:                                               ·2·   ·set of interrogatories?
      ·3·   · · · Q· · What does the "same answer" mean?                 ·3·   · · · A· · To the best of my knowledge, yes.
      ·4·   · · · A· · I'll get back with you.                           ·4·   · · · · · ·(Exhibit 89 marked for identification.)
      ·5·   · · · Q· · You'll get back to me on what you think is the    ·5·   ·BY MS. DYSON:
      ·6·   ·evidence that forms -- for the basis of your claim of       ·6·   · · · Q· · Show you what's marked as Exhibit 89.· Is -- do
      ·7·   ·retaliation?                                                ·7·   ·you recognize Exhibit Number 89?
      ·8·   · · · A· · Yes.                                              ·8·   · · · A· · It looks -- looks like it.
      ·9·   · · · Q· · Okay.                                             ·9·   · · · Q· · Is Exhibit Number 89 a true, accurate and
      10·   · · · · · ·(Exhibit 86 marked for identification.)           10·   ·complete copy of your sixth supplemental mandatory
      11·   ·BY MS. DYSON:                                               11·   ·disclosure?
      12·   · · · Q· · I'm going to show you what's marked as            12·   · · · A· · To the best of my knowledge, yes.
      13·   ·Exhibit 86 to your deposition.· Do you recognize this       13·   · · · Q· · Have you identified every individual that you
      14·   ·document?                                                   14·   ·believe has knowledge related to your claims in this
      15·   · · · A· · Yes.                                              15·   ·document?
      16·   · · · Q· · And is this a true, correct and accurate and      16·   · · · · · ·MS. PISCITELLI:· Object to the form.
      17·   ·complete copy of your fourth amended complaint in this      17·   · · · A· · Say that again.
      18·   ·case?                                                       18·   ·BY MS. DYSON:
      19·   · · · A· · As far as I can tell.                             19·   · · · Q· · Sure.· Have you identified every individual
      20·   · · · Q· · Okay.                                             20·   ·that you believe has knowledge -- that has knowledge
      21·   · · · · · ·MS. PISCITELLI:· It's got pages on the back       21·   ·related to the claims that you're bringing in this case?
      22·   · · · so --                                                  22·   · · · · · ·MS. PISCITELLI:· Object to the form.
      23·   · · · · · ·THE WITNESS:· Yeah, I see that.                   23·   · · · A· · At the moment.
      24·   · · · · · ·MS. PISCITELLI:· -- review the whole thing.       24·   ·BY MS. DYSON:
      25·   · · · · · ·MS. DYSON:· Are you instructing the witness       25·   · · · Q· · What does that mean, "at the moment"?

                                                           Page 320                                                           Page 322
      ·1·   · · · during this deposition?                                ·1·   · · · A· · For what I can see right now, yes.
      ·2·   · · · · · ·MS. PISCITELLI:· I just -- I'm sorry.· It's       ·2·   · · · Q· · Okay.· And you identified Danielle Galvin in
      ·3·   · · · got -- this has got -- it's printed.· It's two-sided   ·3·   ·this --
      ·4·   · · · pages.· That's all.                                    ·4·   · · · A· · Mmm-hmm.
      ·5·   · · · · · ·THE WITNESS:· Okay.                               ·5·   · · · Q· · -- in this Defendants' exhibit 89.· Is that
      ·6·   ·BY MS. DYSON:                                               ·6·   ·correct?
      ·7·   · · · Q· · Okay.· Does the fact that it's a double-sided     ·7·   · · · A· · That's correct.
      ·8·   ·document -- does that change your testimony on whether      ·8·   · · · Q· · And you say that Danielle Galvin's subjects of
      ·9·   ·it's a true, accurate and complete copy of your fourth      ·9·   ·information are sex discrimination by defendants and Paul
      10·   ·amended complaint, Ms. vanHoek?                             10·   ·Jensen.· Is that correct?
      11·   · · · A· · No, ma'am.                                        11·   · · · A· · Yes.
      12·   · · · · · ·(Exhibit 87 marked for identification.)           12·   · · · Q· · And what does that mean?
      13·   ·BY MS. DYSON:                                               13·   · · · A· · She was treated the same way I was.
      14·   · · · Q· · Show you what's marked as Exhibit 87 to your      14·   · · · Q· · And how is that that you know that?
      15·   ·deposition.· Do you recognize this document?                15·   · · · A· · She's a friend of mine.
      16·   · · · A· · I do.                                             16·   · · · Q· · So how is it that you know how she was treated?
      17·   · · · Q· · And is Defendant's Exhibit 87 a true accurate     17·   · · · A· · She told me.
      18·   ·and complete copy of your answers to interrogatories?       18·   · · · Q· · Do you have any other information --
      19·   · · · A· · To the best of my knowledge, yes.                 19·   · · · A· · Nothing --
      20·   · · · · · ·(Exhibit 88 marked for identification.)           20·   · · · Q· · -- any other basis for that conclusion, other
      21·   ·BY MS. DYSON:                                               21·   ·than your conversations with Ms. Galvin?
      22·   · · · Q· · Show you what's marked as Exhibit 88.· Do you     22·   · · · A· · No.
      23·   ·recognize Exhibit 88?                                       23·   · · · Q· · And was Ms. Galvin terminated from her
      24·   · · · A· · Yes.                                              24·   ·employment?
      25·   · · · Q· · And is Exhibit 88 a true, accurate and complete   25·   · · · A· · She was.


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 58 ofADDRESS
                                                                    93 PageID 1470
                                                       August 09, 2019                                             323 to 326
                                                           Page 323                                                           Page 325
      ·1·   · · · Q· · And have you been terminated from your            ·1·   · · · A· · That's right.
      ·2·   ·employment?                                                 ·2·   · · · Q· · And we've already gone through those today?
      ·3·   · · · A· · No.                                               ·3·   · · · A· · And PrimeCare.
      ·4·   · · · · · ·MS. DYSON:· Let me take a break.                  ·4·   · · · Q· · And PrimeCare.· We've already gone through
      ·5·   · · · · · ·(Break taken from 4:11 p.m. to 4:14 p.m.)         ·5·   ·PrimeCare?
      ·6·   ·BY MS. DYSON:                                               ·6·   · · · A· · Okay.· Well, then --
      ·7·   · · · Q· · So, Ms. vanHoek, we took a break.· Is there --    ·7·   · · · Q· · So what else --
      ·8·   ·during that break, did anything else come to mind on your   ·8·   · · · A· · -- to the best of my knowledge, that -- we've
      ·9·   ·claims of retaliation?                                      ·9·   ·covered most everything.
      10·   · · · A· · Yes.· I mean, if you look at my interrogatory     10·   · · · Q· · Okay.· So you can't identify any other basis
      11·   ·answers, it has everything in there.                        11·   ·for your claim of discrimination, correct?
      12·   · · · Q· · Okay.· Well, what else are you referring to in    12·   · · · A· · At the moment, no.
      13·   ·your interrogatory answers?                                 13·   · · · Q· · Any other evidence that supports your claim of
      14·   · · · A· · Almost everything that happened after I filed     14·   ·discrimination?
      15·   ·my EEOC, there was retaliation.                             15·   · · · A· · Not at the moment.
      16·   · · · Q· · Well, tell me about what those acts are.          16·   · · · Q· · And you can't provide any other basis for your
      17·   · · · A· · Well, I'm sorry.· It's in there.                  17·   ·claim of retaliation, correct?
      18·   · · · Q· · No.· That's -- that's not an answer to my         18·   · · · A· · Not at the moment.
      19·   ·question.· I asked you what the basis is for your           19·   · · · Q· · And you can't tell me any other evidence
      20·   ·retaliation claim, and I'm entitled to that answer.         20·   ·provide that supports your claim of retaliation, correct?
      21·   · · · · · ·So what other acts do you contend have been       21·   · · · A· · Not at the moment.
      22·   ·acts of retaliation?                                        22·   · · · Q· · And have you provided accurate and complete
      23·   · · · A· · Just the way I've been treated.                   23·   ·testimony today?
      24·   · · · Q· · And what way is that that you've been treated?    24·   · · · A· · To the best of my ability, yes.
      25·   · · · A· · Unfairly.                                         25·   · · · Q· · Is there anything that you believe you need to

                                                           Page 324                                                           Page 326
      ·1·   · · · Q· · And how have you been treated unfairly?           ·1·   ·change?
      ·2·   · · · A· · It continues to go on, Sacha.                     ·2·   · · · A· · Not at the moment.
      ·3·   · · · Q· · How have you been treated unfairly?               ·3·   · · · · · ·MS. DYSON:· I have no further questions.
      ·4·   · · · A· · Specifically on the retaliation.                  ·4·   · · · · · ·THE WITNESS:· Thank you.
      ·5·   · · · Q· · Retaliation or discrimination, either one.        ·5·   · · · · · ·(Proceedings concluded at 4:19 p.m.)
      ·6·   ·I've asked for both of them.                                ·6
      ·7·   · · · A· · Okay.· I don't understand why, when a customer    ·7
      ·8·   ·asks for me specifically to be in charge of the account     ·8
      ·9·   ·and that request isn't granted and I'm given an answer      ·9
      10·   ·of -- for Florida Medical Clinic is because they don't      10
      11·   ·sign an exclusive contract with us -- I mean, think about   11
      12·   ·it.· You have to prove yourself to a customer before you    12
      13·   ·sign an exclusive.                                          13
      14·   · · · · · ·And every step of the way, I've had to fight      14
      15·   ·for the customer to get what they want.· I mean, like       15
      16·   ·when you talk about the flu vaccine and the credit for      16
      17·   ·shipping and for fuel surcharges, I mean, that didn't       17
      18·   ·happen, like, right away.· I had to fight.                  18
      19·   · · · · · ·There were several e-mails.· There was a large    19
      20·   ·amount of time that went by.· And then the customer gets    20
      21·   ·upset, and they are, like, you know, "We just really        21
      22·   ·don't want to deal with this.· We don't have to deal with   22
      23·   ·this."                                                      23
      24·   · · · Q· · And the customers that you're talking about are   24
      25·   ·Florida Medical Clinic and Access Healthcare?               25


                                                    U.S. LEGAL SUPPORT
                                                      (813) 876-4722                                                                        YVer1f
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 59 ofADDRESS
                                                                    93 PageID 1471
                                                                            August 09, 2019                                           327 to 330
                                                                              Page 327                                                       Page 329
      ·1·   · · · · · · · · · CERTIFICATE OF REPORTER                                    ·1·   ·09/10/2019
                                                                                         ·2
      ·2                                                                                 ·3·   ·KATHRYN S. PISCITELLI, ESQUIRE
      ·3·   ·STATE OF FLORIDA                                                            · ·   ·Law Office of Kathryn S. Piscitelli
                                                                                         ·4·   ·P.O. Box 691166
      ·4·   ·COUNTY OF HILLSBOROUGH                                                      · ·   ·Orlando, Florida 32869
      ·5                                                                                 ·5·   ·Kpiscitelli@cfl.rr.com
                                                                                         ·6·   ·In Re:· HILDA VAN HOEK vs McKESSON CORPORATION, a foreign
      ·6·   · · · · · ·I, ELIZABETH W. CHORRUSHI, Registered                             · ·   ·corporation, PSS WORLD MEDICAL, INC., a Florida
      ·7·   ·Professional Reporter, Florida Professional Reporter,                       ·7·   ·corporation, McKESSON MEDICAL-SURGICAL, INC., a foreign
                                                                                         · ·   ·corporation, McKESSON MEDICAL-SURGICAL TOP HOLDINGS,
      ·8·   ·certify that I was authorized to and did stenographically                   ·8·   ·INC., a Florida corporation
      ·9·   ·report the deposition of HILDA VAN HOEK; that a review of                   · ·   · · · · · ·Deposition taken on 08/09/2019
                                                                                         ·9·   · · · · · ·U.S. Legal Support Job Number 1983207
      10·   ·the transcript was requested, and that the foregoing
                                                                                         10·   ·The transcript of the above proceeding is now available
      11·   ·transcript, Pages 98 through 331, is a true record of the                   · ·   ·for your client's review.
      12·   ·testimony given by the witness.                                             11
                                                                                         · ·   ·Please call to schedule an appointment between the hours
      13                                                                                 12·   ·of 9 a.m. and 4 p.m., Monday through Friday, at a
      14·   · · · · · ·I further certify that I am not a relative,                       · ·   ·U.S. Legal Support office located nearest you.
                                                                                         13
      15·   ·employee, attorney, or counsel of any of the parties, nor                   · ·   ·Please complete the review within 30 days.
      16·   ·am I a relative or employee of any of the parties'                          14
                                                                                         · ·   ·Sincerely,
      17·   ·attorney or counsel connected with the action, nor am I                     15
      18·   ·financially interested in the action.                                       16·   ·ELIZABETH W. CHORRUSHI, RPR, FPR
                                                                                         · ·   ·U.S. Legal Support, Inc.
      19                                                                                 17·   ·First Floor
      20·   · · · · · ·Dated:· 09/10/2019.                                               · ·   ·700 East Dania Beach Boulevard
                                                                                         18·   ·Dania Beach, Florida 33004
      21
                                                                                         · ·   ·(813) 876-4722
      22·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·_______________________             19
      23·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·ELIZABETH W. CHORRUSHI              20·   ·I do hereby waive my right to sign.
                                                                                         21
      ··    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Registered Professional Reporter    22·   ·HILDA VAN HOEK
      24·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Florida Professional Reporter       23·   ·cc via transcript:· SACHA DYSON, ESQUIRE
                                                                                         24
      25                                                                                 25


                                                                              Page 328                                                       Page 330
      ·1· · · · · · · · · · · CERTIFICATE OF OATH                                        ·1·   · · · · · · · · · · · ·ERRATA SHEET
                                                                                         ·2·   ·DO NOT WRITE ON TRANSCRIPT -- ENTER CHANGES HERE
      ·2                                                                                 ·3·   ·IN RE:· HILDA VAN HOEK vs McKESSON CORPORATION, a foreign
      ·3· ·STATE OF FLORIDA                                                              · ·   · · ·corporation, PSS WORLD MEDICAL, INC., a Florida
                                                                                         ·4·   · corporation, McKESSON MEDICAL-SURGICAL, INC., a foreign
      ·4· ·COUNTY OF HILLSBOROUGH                                                        · ·   · ·corporation, McKESSON MEDICAL-SURGICAL TOP HOLDINGS,
      ·5                                                                                 ·5·   · · · · · · · · INC., a Florida corporation
                                                                                         · ·   · · · · · · · DEPOSITION OF:· HILDA VAN HOEK
      ·6· · · · · · ·I, ELIZABETH W. CHORRUSHI, Registered                               ·6·   · · · · · · · · · · TAKEN:· 08/09/2019
                                                                                         · ·   · · · · · · ·U.S. Legal Job Number:· 1983207
      ·7· ·Professional Reporter, Florida Professional Reporter,                         ·7
      ·8· ·Notary Public, State of Florida, certify that HILDA VAN                       · ·   ·PAGE LINE CHANGE· · · · · · · · · ·REASON
                                                                                         ·8
      ·9· ·HOEK personally appeared before me on August 9, 2019, and                     · ·   ·________________________________________________________
      10· ·was duly sworn.                                                               ·9
                                                                                         · ·   ·________________________________________________________
      11                                                                                 10
                                                                                         · ·   ·________________________________________________________
      12· · · · · · ·WITNESS my hand and official seal this date:                        11
      13· ·September 10, 2019.                                                           · ·   ·________________________________________________________
                                                                                         12
      14                                                                                 · ·   ·________________________________________________________
      15· ·Identification:                                                               13
                                                                                         · ·   ·________________________________________________________
      16· · · · HILDA VAN HOEK produced Florida Driver License.                          14
                                                                                         · ·   ·________________________________________________________
      17                                                                                 15
      18· · · · · · · · · · · ·______________________________                            · ·   ·________________________________________________________
                                                                                         16
      · · · · · · · · · · · · ·ELIZABETH W. CHORRUSHI                                    · ·   ·________________________________________________________
      19· · · · · · · · · · · ·Registered Professional Reporter                          17
                                                                                         · ·   ·________________________________________________________
      · · · · · · · · · · · · ·Florida Professional Reporter                             18
                                                                                         · ·   ·________________________________________________________
      20· · · · · · · · · · · ·Notary Public                                             19
      · · · · · · · · · · · · ·State of Florida                                          · ·   ·________________________________________________________
                                                                                         20
      21· · · · · · · · · · · ·Commission No. GG-229717                                  · ·   ·________________________________________________________
      22· · · · · · · · · · · ·My Commission Expires 10/17/22                            21
                                                                                         · ·   ·Under penalty of perjury, I declare that I have read my
      23                                                                                 22·   ·deposition and that it is true and correct, subject to
                                                                                         · ·   ·any changes in form or substance entered here.
      24                                                                                 23
      25                                                                                 24·   ·SIGNATURE OF DEPONENT:· ________________________________
                                                                                         25·   ·DATE: _____________________



                                                                        U.S. LEGAL SUPPORT
                                                                          (813) 876-4722
                Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS       CORRECTED
                           Document 130-1 FiledAS  TO ATTORNEY
                                                10/18/19 Page 60 ofADDRESS
                                                                    93 PageID 1472
                                                                           August 09, 2019   331
                                                                              Page 331
      ·1·   · · · · · · · ·UNITED STATES DISTRICT COURT
      · ·   · · · · · · · · MIDDLE DISTRICT OF FLORIDA
      ·2·   · · · · · · · · · · · TAMPA DIVISION
      ·3·   · · · · · · ·CASE NO.:· 8:17-cv-02447-T-02AAS
      ·4·   ·HILDA VAN HOEK,
      ·5·   · · · · · ·Plaintiff,
      ·6·   ·vs.
      ·7·   ·McKESSON CORPORATION, a foreign corporation, PSS WORLD
      · ·   ·MEDICAL, INC., a Florida corporation, McKESSON
      ·8·   ·MEDICAL-SURGICAL, INC., a foreign corporation, McKESSON
      · ·   ·MEDICAL-SURGICAL TOP HOLDINGS, INC., a Florida
      ·9·   ·corporation,
      10·   · · · · · ·Defendants.
      11·   ·*· · *· · *· · *· · *· · *· · *· · *· · *· · *
      12·   · · ·COURT REPORTER'S CERTIFICATE OF CORRECTION TO THE
      · ·   · · · DEPOSITION OF HILDA VAN HOEK TAKEN ON 8/9/2019
      13
      · ·   ·STATE OF FLORIDA· · · · ·)
      14·   ·COUNTY OF HILLSBOROUGH· ·)
      15·   · · · Under penalties of perjury, I declare that I,
      · ·   ·Elizabeth W. Chorrushi, RPR, FPR, have reviewed the
      16·   ·transcript and found the following error:
      17·   · · · Throughout the transcript, the address of Kathryn S.
      · ·   ·Piscitelli, Esquire, should be listed as P.O. Box 691166,
      18·   ·Orlando, Florida 32869.
      19·   · · · I hereby certify that copies have been mailed to
      · ·   ·SACHA DYSON, ESQUIRE and KATHRYN S. PISCITELLI, ESQUIRE.
      20
      · ·   · · · DATED THIS 08/09/2019.
      21
      · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·_____________________________________
      22·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·ELIZABETH W. CHORRUSHI, RPR, FPR
      · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·U.S. Legal Support, Inc.
      23·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·First Floor
      · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·700 East Dania Beach Boulevard
      24·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Dania Beach, Florida 33004
      · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·(813) 876-4722
      25




                                                                        U.S. LEGAL SUPPORT
                                                                          (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 61 of 93 PageID 1473
                                   August 09, 2019                                   ·1
                      15 170:13            2013 134:8,16         243:13,18,22
          $            313:4                135:23 137:22        244:1,8
                      1500 262:9,10         138:7,11,22          310:12 312:4,
 $100 152:24          151 138:13            139:19,22            9,14 316:6
 $117,000             1511 139:25           140:2,10            2017 165:20,
  173:16,19,24        1513 137:5,6          142:16 183:5         22 166:2
                                            198:13 201:3,        171:19 172:9
 $20,000              1518 192:7            24 203:11            174:4 295:5
  153:23 154:5        1519 192:6           2014 179:17           308:12
 $30,000              16 118:14             180:2 264:10,        314:21,24
  153:23 154:8         131:8 181:19         18 266:7,24         2018 259:24
 $300 151:11           304:15               268:12               261:21,23
                      16th 304:6            270:13,19,24         262:1 304:16
          0           17 113:20,22          272:13 273:8        2019 170:14
                      17th 307:4            284:8 285:5,        20th 316:5
 09/10/2019           18 120:4              7,13,16,18,23       21 138:22
  327:20               133:23,25            287:13 288:1         146:15,17
                       140:19,20            289:3 290:16         308:12,24
                       163:24 296:9         291:18 292:2
          1                                                     22 149:13,15
                       304:16               296:9
                                                                 157:12,16
 1  118:23            18th 307:20          2015 145:15,          159:11
  119:24 120:13       19 136:13,15          21 147:2,16
                                            159:11 181:19       23 156:10,13
  138:10 139:19       1994 115:25                                157:10
  202:5,9             1:01 307:19           218:25
                                            304:10,15           23rd 248:6
  208:15              1:35 235:11,                               305:9
 1.190(a)                                   317:24
                       17                                       24 147:2
  115:21                                   2016 111:6,9
                      1:41 252:13                                160:16,18
 10 165:20,22                               149:24 150:4,
                                            12,16 154:11,        264:10,18
  166:2                                                          266:7
                               2            18 157:12,16
 100 189:12                                                     25 163:13,15
                                            161:21
 10:26 126:4          2  126:23,24          162:13,23            206:13 208:3
 10:30 126:4           184:5 196:2          163:3,8,10,24       25- 153:23
 11 201:16             226:4                167:5 174:16         154:8
  290:16              20 140:12,14          179:17,18           25th 207:12
 11/15 198:3           141:25 142:1         204:23 205:8,       26 165:13,16
 11:46 178:8           215:19 218:25        13 206:13            204:23 205:8,
 11:55 178:8           225:20 284:8         208:3,15             13 209:24
 11th 248:5            285:18,23            209:24 210:2         210:2
 12 137:11,16          287:13 316:6         215:20 219:14       27 131:13
  138:13 270:19       20-plus 284:4         220:6 225:20         132:17 167:8,
  273:8               2000- 310:12          226:4 228:13         10 171:19
 12th 137:15          2011 308:24           229:12 232:9,       27th 131:15
                      2012 118:23           14 233:13           28 168:1,3,5
 13 134:8                                   234:19,23
  180:5 200:19         119:7,24                                  169:24 219:13
                       120:13 122:25        235:11,17            220:6
 14 180:5                                   237:9 238:9
 143 194:1             131:13 132:17                            29 139:22
                       137:12,16            240:10 241:13        140:2,10
                       178:1 180:5          242:25               170:7,9 183:5


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 62 of 93 PageID 1474
                                   August 09, 2019                                   ·2
  295:5               3:24    294:8                             66 266:14,16
 292 198:13           3:31    294:8                  5           270:25
 296 198:14           3:55    311:15                            67 268:6,8
 2:26 252:13          3:56    311:12       5  198:23            68 269:18,21
 2nd 225:19                                 232:9,14             275:18,19
                                            233:12 234:19       682 126:24
                               4
                                            235:11,16           683 124:20
          3                                 237:8 240:10
                      4  198:17                                  131:10
                       228:13 229:12        241:13              684 131:9
 3 135:23
                       234:23 311:15        243:12,18,21        69 275:16,20
 30 137:21                                  244:1,8 289:3
  138:7 171:10,       40 219:3,5                                 279:19
                                           50 244:11,13
  12                  41 222:2,4,9,         248:1,5
 30th 138:17           16 225:9,13,                                      7
                       18 226:3            51 247:11,13,
 31 172:9                                   25
  174:4 175:6,        42 227:20,22                              7  266:23
                       228:7 229:6         512 201:25            268:12 270:24
  8,9
                      422 205:1,3          52 248:9,11,         70 109:12
 313 135:1                                  14
  140:24              423 205:21,22                              277:21,23,24,
                                           520 202:2             25
 314 135:1            4270896
                       192:23 193:13       53 248:23,25         70/30 109:11
 315 135:2,19,
  20 136:6            4270935 196:3        54 249:16,18          112:13 190:25
 316 136:5,6          43 229:1,3,4,        55 251:5,7           71 277:24
                       12                   252:16,18            278:9,12
 32 182:17,20
  183:2 212:8         4317588 196:9        56 252:3,5,6          279:11
  240:5                                     253:16              72 283:19,20,
                      4320050 194:5
 329 201:9                                 57 254:16,17,         23
                      434 205:1,4           18,19,21
 33 190:10,12         44 230:10,12                              73 284:23,25
  191:13                                   58 254:16             291:15
                       231:4,10
  196:19,24                                 255:20,23           74 287:16,18
                      45 234:10,12,         256:6
  197:5,9              18 237:8                                  289:3
 331 327:11                                59 256:14,16         75 290:8,12
                      46 236:8,10
 34 197:20,22                              5th 238:9            76 294:10,12
                       237:17
 35 204:14,16         47 238:15,18                              77 295:18,19,
  205:12              48 240:15,17                   6           21
  222:10,13,14,       49 242:19,21                              78 296:4,6
  15,18,19                                 6  291:18            79 297:25
                      4:00 314:3            292:2
 36 213:11,14                                                    298:2,4
                      4:11 323:5           60 129:14
 37 214:12,15         4:14 323:5
  216:20 217:4                              256:22,24
                      4:15 313:4                                         8
 38 216:16,18                              61 257:19,21
                      4:19 326:5           62 258:10,12
  217:3 218:15,                                                 8     134:16
  17                  4:30 314:4           63 259:17,20,            142:16
 39 218:8,10          4s 194:6              21                      145:15,21
  225:11,15,23        4th 231:15           64 260:24                149:24 150:4,
  226:1,2                                   261:2                   12,16 154:11,
 393 200:19                                65 263:22                18 201:13
  201:1                                     264:1                   242:25 312:4,


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 63 of 93 PageID 1475
                                August 09, 2019                                      ·3
  9,13                Access 131:25        accordance            223:8,10,14
 80 303:4,7,11         178:13,16,25         115:2,4              224:1,6 225:7
 81 305:20,23          180:25 181:8,        186:20               227:13 228:21
 8121 150:8            18,21 183:25        account               229:9 232:6
 817 150:8             184:4,5,8,18,        109:9,13             233:2 235:24
                       19 185:1,3           111:2,7              239:24 246:8,
 82 308:6,8,12         187:20 188:2                              22 254:14
                                            112:3,16
 83 310:14,16          190:1,7              118:11 119:8,        256:4 259:4
  312:1                193:21,24                                 260:3 262:22,
                                            13,14,25
 84 314:5,7            194:18 196:2         120:8,10,14,         24 263:1
 85 314:20             206:17 210:18        18,21 126:12,        265:1 266:4,9
  316:2                212:13,15            13,17,20,23          267:24 268:3,
 86 319:10,13          213:3,6              127:21 130:6,        12,20 269:13
 87 320:12,14,         214:3,6,8            7 133:16,17,         270:23 272:1,
  17                   215:11 216:2,        18,21 139:16         12 275:4,5,7,
 88 320:20,22,         7 217:20             142:12,21            14 276:2,14,
  23,25                219:18,19            143:21 146:9,        16 277:5,10,
 89 321:4,6,7,         221:13               12,13 148:2,6        15,18 278:4
  9 322:5              226:10,13,24         151:23 152:1,        279:13,22
 8th 144:24            227:7 230:5,         10,12,20,21,         280:2,3,5,8,
                       23 231:12,22         24 153:12,22         13 281:1,3,8
                       232:6,24             154:5,12,25          284:21 286:15
          9            234:8,24             158:11,24            287:2,5,14,25
                       235:7 236:16         159:2,13,18,         288:6,11,25
 90 292:24             237:1 239:6,         21,22 160:1,4        289:5,15,24
 90-plus               21 241:3,19          161:8 163:10         290:1 291:2,7
  292:22               244:9 246:8,         167:2 169:17,        292:6 293:12,
 98 261:9              12 250:3,4           18 170:5             16 295:12,23,
  262:17 327:11        251:3,13,17          172:21               24,25 296:1,
 996546 193:23         252:7 254:10,        173:22,23            14,16,18,21
 9:02 307:4            13 256:4,8,20        175:1,18             300:14 301:1,
                       257:6 258:8,         176:9,11,13,         3,22 302:6
                       15,16 259:3          15 178:11,13,        304:5,15
          A            260:2 261:13         15,16,23,24,         305:14,18
                       262:2,12             25 179:20            306:23 307:17
 A-R-I-A-S             317:11 318:1,                             308:4 309:9,
                                            180:8,24,25
  249:5                3,6 324:25                                11 310:5,9
                                            181:14 182:9
 a.m. 126:4           Access-2              185:17 187:6         312:5,13
  178:8                184:3,6,16           188:2,5              314:10,15,22,
 A/r 206:21           Access-2-             191:21,25            25 315:3
 Abbott 121:5         healthcare            192:21 193:6,        316:4,5,9,10,
 abbreviations         184:2 193:7,         16 194:21,23,        25 317:8,10
  276:22               12                   25 195:4             318:1,11
 abided               Access-               196:1,15             324:8
  176:19,22           affiliate             197:10 204:6,       accounting
 ability 158:3         215:2                11 208:21,24         143:2 206:16,
  325:24              Access-owned          209:2,7,16           20 207:5
 Absolutely            184:14 215:1,        213:22 215:22        246:20 251:16
  318:22               22                   220:24 222:20        252:7


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 64 of 93 PageID 1476
                                August 09, 2019                                      ·4
 accounts              139:6 158:4         advocating           AI 121:4
  112:10 119:3         160:2,5              188:4 289:14        Airplane
  127:3 131:23         168:11,13           affect 144:8          299:20
  132:3,10,12          210:18 258:16       affected             Alexandra
  133:1 143:7,        acquiring             201:15               183:13 188:25
  25 152:6,7           191:16,21           affecting             209:5,9
  158:4 160:9          192:17               119:3 127:4         allegation
  162:2 165:11        acquisition          Affects               311:1
  180:5 181:12,        112:10,17            116:7,9,11          allege 178:24
  21 184:23,24         139:15 168:15
  185:1 189:4,                             affiliate            alleges
                       190:21 192:17        215:22               178:12 310:25
  6,8 190:7,18,        196:1 198:8,
  20,21,22                                 affiliated           allowed 189:5
                       14,17 201:8          184:25 193:21        195:13 311:3
  191:15,16,17         203:7,23
  192:10,13,25                              194:18 214:9        Ally 177:11
                       277:4,9
  194:6,7,8,9                              affiliates           alter 229:22
                      acquisitions          184:12
  195:25                                                         230:2,4
                       162:2
  196:20,21,25                             affirm 106:5          240:23
                      act 300:6
  197:1 206:25                             affirming            alters 229:14
                      action 263:5          257:24
  208:14 211:13                                                 amended
  215:1,2              300:1,5
                       327:17,18           agree 195:20,         113:12 114:4,
  219:20                                    24 245:21            15 115:19
  224:14,22           actions 311:1         289:24               117:14,18
  226:10,24           active               agreed 123:17         319:17 320:10
  227:9 251:18,        129:12,13,14,        232:23 245:24       amount 120:4,
  19 252:8             16,17,18,24          267:5 288:16         17,19 170:24
  256:3,8,12           130:6,7                                   310:25 312:25
                                           agreement
  259:1,9             activity              166:20,25            324:20
  271:18,19            117:6 130:4,5        179:22              Amy 159:8
  272:5,17             255:10 299:7,        181:17,22,25         175:14
  273:20,22            9,12 300:2,21        182:3,6,9,13,       Anderson
  274:7,8,14,         acts 298:15           15,16 208:18         180:16,19
  16,17 275:2,         316:19 318:10        213:9 229:14,        199:3,6
  10 280:10            323:16,21,22         22,24,25             200:11,14,18,
 accuracy             adage 125:5           230:3,4,6,7          23 201:9
  199:1                126:8                233:2 240:23         202:11,18
 accurate             added 159:7           242:10,13,16         203:3
  107:14 108:16       additional            266:24              announcement
  158:16 185:21        166:10               267:12,22            108:19
  239:12              address               270:23 290:5,       annually
  260:10,15            116:7,9              10                   290:2
  319:16 320:9,        139:10              ahead 108:6          answering
  17,25 321:9          195:16,17            125:25 126:2         132:22 276:11
  325:22               312:10               136:3 161:3          285:10
 Acess-2-             Advantagetrust        197:13 243:7        answers
 healthcare            230:19               302:22 306:18        107:24 113:13
  195:8               advocate              311:22               320:18
 acquired              164:20 170:3        AHS 276:19,           323:11,13
  130:25 133:16                             20,24 277:2,9


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 65 of 93 PageID 1477
                                August 09, 2019                                      ·5
 anticipate           assert 108:4          241:22 262:9          21,25 244:7
  313:21,25           assign 111:1          312:6                 246:3 286:9
 anticipation          167:1 288:11        Assumes
  113:16               301:23               138:19                       B
 anymore 226:2        assigned             assuming
  251:22               112:16 119:12        242:6,11            B-O-R-G-N-I-S
 Apparently            129:3 133:2,         261:23 271:24        309:17
  299:19               7,9,13 146:12       attached             B12 121:7
 appears 135:6         148:8 152:7          148:2,6             back 120:9
  148:22               162:12,16,22         150:10 169:17        123:18,21
  303:21,23            163:1,10             191:20 297:13        127:9 131:10
 application           166:25 171:5         308:17 315:13        137:5 138:13
  301:8,10,12,         180:14 188:19       attain 170:24         140:5,18
  16,19,23             190:20 209:16       attempted             150:1,2 188:1
  302:2,10,17          211:13 220:7         226:19               189:25 208:6
  304:5 309:15         223:14 248:17       attend 167:18         221:20 222:10
 applications          259:7,8                                   225:9 250:10
                                           attorney
  285:8 301:19         268:13,17                                 253:9 262:21
                       269:15 271:19        108:4 318:20
 approval                                   327:15,17            279:19 291:2,
                       277:15 286:11                             6,15 294:9
  249:23               288:12 291:9        attribute
 April 134:8,                               141:3                310:10 316:25
                       304:14,16                                 319:4,5,21
  16 135:23            307:24 308:3        August 139:22
  183:5 259:24                              140:2,10            Barnabo
                       310:6 312:5,
  285:5,13,16                               225:16,19            183:19,22
                       13 314:10,14
  288:1                                     226:4 228:13         185:2,4 186:7
                      assigning                                  203:12 204:3,
 area 157:20           256:3,7 288:8        229:12 231:15
  183:14 271:14                             232:9,14             8 210:18,25
                      assignment                                 214:20 215:11
  285:19               118:10 119:6         233:12
 areas 273:5                                234:19,23            216:2,7
                       178:25 180:8                             based 117:4,5
 arguing               181:11 209:23        235:11,16
  186:15,23                                 237:8 238:9          173:10 175:19
                       220:5 229:9                               241:16
 arise 139:11          231:7,13,17,         240:10 241:13
                                            242:25               280:11,14
 Arolsmeyer            23 232:24                                 305:14
  169:4,8              263:2 265:1          243:11,12,18,
                                            21 244:1,8          bases 118:10
 arranging             271:23 277:10
                       280:11,13            248:5,6 284:8       basis 180:7
  237:10                                    285:7,18,23
                       287:2,4,14,25                             298:15,18
 arrow 191:20,                              287:6,13             311:7 313:7
  25                   288:12,25
                       289:5 292:6         authored              316:16,20
 arrows 192:14                              186:9                318:11,24
 asks 139:10          assignments
                                           authorized            319:6 322:20
  229:12               158:24 159:2
                                            327:8                323:19
  250:13,14            178:16 180:25
                                           avenues               325:10,16
  285:9 290:20         262:22
                                            126:22              Bates 124:20
  324:8               assistant
                                           aware 116:23          135:1,19
 ASM 199:12,18         222:1 228:16
                                            128:12 228:23        137:5 139:25
  200:1,6,8,12        assume 108:9                               140:23 150:8
                       144:20 174:7         232:4 239:23
  201:21                                    243:10,12,17,        192:6 205:1,
                       183:15 235:3


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 66 of 93 PageID 1478
                                August 09, 2019                                      ·6
  22                  bottom 124:21         18 295:24            251:2 255:2,
 Bay 271:14            131:13,18            296:2                4,7,16 256:20
 Bedford               143:9 156:24        Brady's 148:9         268:25 269:4,
  228:11               160:23 186:5,        152:6 157:21         5 271:24
 beginning             6,14 187:1           201:24 273:19        273:4,7 283:8
  253:21 310:12        192:10,20            279:15               294:25
  313:15               194:2,24            branch 292:13        business's
 behalf 106:23         198:3 205:21        break 108:2,          225:6
  114:4                267:3 308:11         3,4 126:4           businesses
 belief 141:22        bought 123:5          178:7,8              236:23
                       185:3 283:5          227:24              buyer 183:25
 believed
  112:12 305:5,       Boyes 156:20          252:11,13            184:1
  7 317:15             159:4,5,8,9,         294:7,8             buying 130:1
                       10 160:8             299:16 323:4,        150:25 151:6,
 belong 230:25         174:11               5,7,8                15,18,23
 bid 123:17,24         175:14,16
  124:1,4,6,7                              Brian 110:17          152:5,10,12,
                      Boyles 155:21         111:2,3,6            14,20 153:22
 bids 124:3            158:19,24            112:3 156:19         154:5,8
 big 144:8             159:4                276:1               buys 151:25
  179:5 224:18,       Brady 119:7,         briefly 109:2
  21,24                12 127:7,10,         113:14 150:20
 bill 119:6,13         23 128:10,11,                                     C
                                           bringing
  127:8,10,15,         14,17 129:3,         321:21              calendar
  17,24,25             16 130:18
  128:3,6,9,13                             broad 298:17          236:15 312:9
                       133:1,21            brought 299:3
  129:1 177:25         135:23                                   call 183:20
  178:4 181:14         139:14,16           building              187:18 207:21
  193:23 194:1                              166:9 284:3          221:21 229:8,
                       144:10
  195:14               147:22,25           business              14 232:5
  209:10,13            148:3,5,22           109:12 120:4,        233:12,20,25
  231:6,14,17          151:7,24             7,17,19,24           234:1,5,8,24
  246:12,19,21,        152:6,11,13,         121:3,8              235:2,4,6,7,
  23,25 247:1,         20 156:19            123:14 128:24        13,15 236:2,
  4,6,8 256:4          157:16,20            155:13,18            5,16,21,22,25
  275:6 318:4          158:2 159:24         161:12,24            237:5 239:6,
 billing               160:4 166:5          164:17,21,23         7,10 241:3
  142:20               175:13,16            165:1,6 166:9        258:5
 bit 132:10            176:7,8              167:15,18,23        called 116:7
  281:25               177:9,14             168:6,20             170:22 177:9
 board 165:3           178:1 201:18         169:14 170:24        216:11 230:18
                       202:11,18            172:17 173:11       calling 120:3
 book 148:18,                               174:9,12
  21                   203:3 223:13,                             290:18
                       19,25 224:5,         189:13 190:25       calls 128:1
 Borgnis                                    197:2 216:10
  309:19,20            13,24,25                                  216:12 235:5
                       268:18,21            224:23 225:3         237:23 238:1,
 boss 269:16                                226:9,12
                       269:9 271:14,                             4
 Boteilho                                   227:17 236:3,
                       23 273:12,21                             capitals
  207:13 208:8                              6 237:19
                       275:12 281:5                              166:21
  209:22                                    250:13,15
                       288:1 292:9,


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 67 of 93 PageID 1479
                                August 09, 2019                                      ·7
 Capparelli            321:21              check 123:18,        client 177:2
  134:8,10            Castellano            21 276:3             204:4,9 311:3
 Capriati              152:1,23            cherry-picking        313:7,23
  116:18               153:3                296:25               315:16
  180:17,21           casting              Cheryl 263:10        Clinic 118:11
  189:25 213:25        283:2,5              269:16               119:8,13,14,
  226:24 245:14       categories           chief 221:13          25 120:3,16
  260:2,16,19          170:25              choice 250:11         121:4 124:2,5
  305:18 308:25       category             Chorrushi             127:3,8,11
  309:6,21,24          171:1                106:1 327:6,         128:5,23
  310:1 317:16        caught 292:17         23                   129:11,22
 caps 224:18                                                     130:15 132:15
                      caused 121:7         chose 111:3
 capture                                                         133:15,21
                       277:10              Chris 183:19,         139:15
  170:17              center 302:6          22 185:2,4,16
 care 159:14,                                                    142:12,21
                      centers 163:5         186:7 203:12         143:3 153:4,
  22                                        214:20
                      CERTIFICATE                                18 156:6
 Carleen               327:1               Christina
  142:23,24                                                      158:4 159:16
                      certify               134:8,10             160:2,5
  143:1,6                                  Christine
                       327:8,14                                  161:8,11,17
 Carlo 188:25                               210:13,18
                      cetera 119:4                               162:12,22
 Carlos 112:19         171:1 249:10         216:2,7              164:2 165:6
  118:16 126:15        307:8               Christmas             166:25
  136:22                                    310:13               167:15,24
                      CFO 123:4
  137:13,14                                Cindy 307:7,9         168:7 169:11
  149:19 166:22        212:13
                      chain 134:7,          309:12,13,14         170:5,17
  188:15 189:11                                                  172:21 174:25
  199:6,10             15 137:2            Circuit 114:5
                       149:21 150:7        Civil 115:21          178:2 255:11,
  200:12 201:21                                                  18 296:13
  203:17 249:5         157:15 165:25       claim 118:3,
                       171:18 183:2,        4,9,10               324:10,25
  291:9 292:19                                                  Clinics
                       4,9 205:1,5,         262:21,23
 Carlos's                                                        166:11
  199:24               9,14 208:10          298:14,16,18,
                       240:25               24 299:3,25         Clint 119:4
 Carmen 189:25         291:16,24                                 127:4 128:17
                                            300:4 310:25
  209:3 213:24         294:19                                    147:22,25
  219:17 221:9                              311:8 316:20
                      change 164:1          318:12,24            151:24
  304:15 305:14                                                  152:13,24
  307:24 308:4,        177:25 216:24        319:6 323:20
                       320:8 326:1          325:11,13,17,        156:19 157:20
  25                                                             158:12 160:9
                      changed 178:4         20
 Cary 205:21                                                     176:7,8
                       217:21              claims 107:14
  206:2,12,15,                                                   177:14 178:1
  22 207:9,13,        charge 150:25         116:25 117:4,
                       324:8                7 118:3 313:8        267:6,9 269:1
  24 209:22                                                      271:13
                      charged               321:14,21
 case 107:10                                323:9                273:12,19
  116:25 117:4         144:1,6
                                           clarification         281:5 291:10
  166:9 266:2         charges                                    292:9,18
  278:24 310:25        144:21 145:6,        139:1
                                                                 293:16
  311:1,8              24                  clear 107:22
                                            162:1 218:22        clock 311:18
  313:10 319:18


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 68 of 93 PageID 1480
                                August 09, 2019                                      ·8
 closed 281:4          216:1 293:21,        280:23 281:7        confused
  284:21               25 307:23           complaint             150:3 272:3
 clue 144:16          communicates          114:4,15            confusing
  185:22 261:14        211:21               115:17,19            137:18 295:2
  279:18 297:16        212:18,19            117:14,18           connected
 co-championing       communicating         178:12 316:8         327:17
  209:10               233:24 241:1         319:17 320:10       Conner 221:23
 coach 186:18          289:4 294:25        complaints            228:10,15
 coaching             communication         113:12               232:5,16
  257:14               110:4,10,15         complete              242:24
 coast 180:5           187:4 214:19         107:13 310:23        243:13,18
  181:12,21            228:6 254:7,         311:6 313:14,        247:18 253:23
  184:24 185:2,        12 257:4             20 319:17            254:2,9,12
  9,10,11,12           260:6,16,18          320:9,18,25          258:15
  188:14,20            264:9,13,17,         321:10 325:22        260:16,18
  189:6,21             20 269:23,24        completed            consecutive
  190:6 203:10         271:2,3 286:9        106:25 170:5         246:17
  211:13 214:23        288:14 289:21       completely           consent
  219:17,19            307:13,16            150:21               115:20
  220:9,10             317:9               complicated          considered
  248:17 251:13       communications        184:4 212:14         130:6
 COF 122:14            175:4 187:7         Compound             consolidated
 collaborative         216:12,13            114:16               207:1
  276:18 279:24        219:9 254:1,5       computation          consolidation
 Colleen               264:9 273:17         311:14               209:10,13
  121:15,24            287:22                                    231:6,14,17
                                           computer
  122:12,14           companies             148:7 209:15         246:12,19
  123:3                131:1                                     247:1,9
                                           computers
 column 200:3         company 116:2         130:4               consummated
 comment               123:11,12                                 250:8
                                           concern
  106:15 155:23        130:24 138:4                             contact 148:3
                       168:10               142:20 288:17
 commission                                concluded             217:1,24
  262:20 303:15       compensated                                265:22 290:20
                                            326:5
  306:1                246:7                                     302:21
                                           conclusion
 commissions          compensation                               304:23,24
                       171:8 180:12,        322:20
  127:24                                   conditions            305:2,6,15
                       13 181:13                                 317:16
 commitment                                 108:16
  293:5               competitor                                contacted
                       123:6,7,8,9         conducting
 communicate                                167:15               281:13,16
  211:19 212:21       complain                                   282:4
                       209:23 287:4,       conference
  216:4                                     183:20              contend
                       7,12 293:12                               179:19 180:8
 communicated          294:3               confirmation
  109:18,20,23,                                                  264:25 265:14
                      complained            256:2
  24 111:16                                                      266:2 280:10
                       287:1               confirmed             299:6,9,12
  161:20                                    177:5
  188:10,11           complaining                                318:11,24
                       210:4,9             conflict              323:21
  203:14,15,16,                             197:3
  19,21 211:23         238:12 263:19


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 69 of 93 PageID 1481
                                August 09, 2019                                      ·9
 content              copied 146:21          21,24 148:23         213:19,20
  264:13               166:5 175:11          149:10,24            214:7,10
 contention            208:8 236:18,         150:9,16,17,         215:8 216:23
  146:11               19                    19 151:15,16,        217:8,9,11,
 contents             copies 140:15          20,21 152:2,         12,21,24
  150:22 254:4         217:7                 3,7,11,21,22         218:6,7,18,24
 continuation         copy 108:23            154:9,19,25          219:1 220:5,
  216:20 218:15        114:15                155:1,3,19           6,17,21,22,24
  229:6                115:12,13             156:3,22             221:1,10,16,
 continue              134:12 138:3          157:25 158:1,        21 222:25
  131:25 132:2,        166:1,13              5,6,8,17,19,         223:15,17,18
  18 150:25            185:25 207:13         21 159:11,24,        224:2,6,7,15
  169:10 216:25        228:10 241:18         25 160:6             225:7,23
  217:23 272:16        242:9,13,15,          161:8,9,17,          226:20,25
  311:19 313:17        17,24,25              18,24 162:3,         227:3,9
                       247:17 253:2          4,6 163:11,21        228:16 231:24
 continued                                   164:3,4,11,          232:2 233:20
  107:5 127:17         260:6,11,15
                       264:17 291:19         12,14 165:6          234:1 235:12
  252:14 273:3                               166:6,15             237:5 238:13
  294:3                319:17 320:9,
                       18 321:1,10           167:19               241:3,10
 continues                                   168:14,17,23,        242:14 244:25
  128:23 179:11       copying
                       207:24                24 169:3,14,         245:3 246:13
  292:22 297:8                               21,22 170:15         247:6,22,24
  324:2               corporate
                       210:13,21             171:6,16,17          248:2,7,8,18
 continuing                                  174:14,16,17,        249:10,14
  124:11 179:11        211:3 277:5
                                             19,21 176:15         250:11,16
  293:12              corporation            177:22 178:5,        251:11 252:22
 continuously          184:14                13,14 179:1,2        253:14 254:2,
  115:24              correct                180:22,23            10,14,15
 contract              109:1,5               183:2,11,17          255:5 256:12
  241:19 324:11        111:2,8               184:19               257:7,12,13,
 control               112:4,9,11,14         185:13,14            15 258:1,6,7,
  172:12 250:4         113:2 114:7,          186:14 188:5         8 260:6,19,22
                       12,15 115:25          189:16,22            261:24
 controller            116:1 118:6,
  206:16                                     190:1,23             262:12,17
                       7,19 119:8,15         191:17,21            264:14,23,24
 conversation          120:5,8,14,
  110:1 113:5                                192:1,18             266:25 267:25
                       15,18,21,22           193:16 194:22        268:4,13,14,
  136:8,11             123:9,10,20
  157:8 176:5,                               195:5,9,15           18,19,22
                       125:3 127:21          196:6 199:18         269:2,6,7,10,
  6,8 232:8,13,        128:8,24
  15,16,20                                   200:20 201:4,        11 270:11
                       130:8 134:13,         10 202:6,7,9,        271:4,5,11,
  290:21 292:5,        21 135:8
  25 293:2,23                                10,13,19,24          12,15,16,21
                       136:1,25              203:4 205:2,         272:1,17,25
 conversations         137:3,4,12
  109:16 111:22                              14 207:2,4,7         273:5,6,8,9
                       138:23 140:7,         209:3 210:2,         275:10,14,15
  141:10,13,16         8 141:14
  322:21                                     5,10,11,25           280:3,4
                       144:11,12,15          211:15,24            285:7,14,18,
 COO 249:4             145:3,21,22,          212:5,6,8,9          24,25 286:1,
                       24 146:9,13,


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 70 of 93 PageID 1482
                                August 09, 2019                                 ·10
  4,5,21,24           cover 111:24          204:5,10             150:16 183:7
  287:2,23,24         covered               223:1 231:12,        204:22 205:8
  288:2,3,17           107:18 325:9         22 235:18,21         237:8 238:8
  289:5,15,18,        covering              257:15,25            284:7 289:3
  21 290:6,18,         267:8,9              263:3 267:23         308:12 327:20
  21,24 291:3,        Craig 183:5           269:14 276:2,       dates 263:8
  7,10,13,14           185:7 193:16         17 288:7,10          280:17
  292:6,9,14,23        196:16 211:12        289:18,21           day 154:19
  293:6,9,13           245:17 248:15        291:3,7              155:4 172:16
  294:3,5,20           251:11,17            292:12,21            286:20
  296:18,21,22,        252:22 261:7         300:15              day-to-day
  25 297:22           crazy 160:20          301:13,15,22         208:22
  298:12 299:6,                             302:1,6             days 292:22,
                      create 303:2
  7 302:7,10,                               304:23,24            24
  12,13 303:22        created               305:2,6,10,15
                       149:3,8                                  deal 226:18
  304:12,13,17,                             317:9,12,16
  18 306:4,20,         303:24               324:7,12,15,         324:22
  23 307:17,18,       credit                20                  dealt 252:2
  20,25 308:4          148:15,18,25                              273:15
                                           customer's
  309:24 310:6,        149:4,8              179:6 251:24        December
  7 312:10,11          151:11,19           customers             118:23 119:7,
  314:25 318:4,        155:6,9,17                                24 120:13
                                            251:13 324:24
  7,8,9,20             156:3 169:13,                             122:25
                       19 170:4            Cyndie 131:7          137:11,15,16
  319:16 322:6,                             138:3 142:6,
  7,10 325:11,         171:2 174:13                              178:1 225:14
                       195:13 253:1,        10 165:3             270:16 296:9
  17,20                                     169:2,6
 correspondence        2 256:11                                  304:6,15,16
                       261:7 262:4         Cynthia               305:9 307:4,
 s 253:18                                   214:22 305:3
 Corso 251:21          285:8 301:8,                              20 308:12,24
                       10,16,23                                  317:24
  252:6
                       302:1,10,17                  D           decided
 cost 297:10           309:15 315:2,                             305:18
 counsel               9,25 316:1,9        D'AVANZA
  108:19 113:6,                                                 decision
                       317:3,5              275:24               109:17 111:1,
  10 114:12            324:16              Danielle              10 112:3,15
  327:15,17           credits 156:6         322:2,8              176:16 179:9,
 Count 117:22,         167:5 173:9                               18 180:3
                                           Darin 135:11
  23,24               current 162:2                              181:20
                                            141:6
 counties              269:5 271:18                              188:13,18
                                           data 172:20
  267:9                272:16                                    189:2,3,20
                                           date 115:15
 County 267:9         currently-                                 190:5 193:15
                                            132:16 137:11
  268:21,22           serviced                                   195:12 203:9
                                            147:8,13
  327:4                139:16                                    204:2 225:3,6
                                            155:3 162:14,
 couple 130:25        customer              17 179:14            226:15 233:22
  147:20 253:25        109:18 110:11        198:3 204:1          264:25
 court's               111:17 124:13        263:11,15            265:11,14,23
  106:20               125:2 142:9          287:5 310:8          277:10 279:21
 courtesy              159:2 177:2,9       dated 131:13          280:1,22
  187:18               179:23 181:3         134:16 135:23        281:6,9 288:1



                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 71 of 93 PageID 1483
                                August 09, 2019                                 ·11
  305:13              deposition           description          discount
 decision-maker        106:1,20,21,         257:9 261:21         208:14,17
  128:22 210:20        22,25 107:13        deserve              discriminated
 decision-             108:20 109:6         297:19               266:3
 makers 128:18         113:1,5,9,16,       determination        discrimination
 decisions             23 114:23            279:5                117:4,22,23,
  109:8 112:23         116:6,13,24         determine             24,25 118:4,
  124:13 125:3         118:14,19            312:20,24,25         9,10 178:12
 deed 149:6            134:1 136:16        developed             179:1 262:22,
                       149:16 156:13        273:11               23 280:11,14
 deepen 257:14         163:16 165:16
 defendant's                               developing            298:14,16,19,
                       167:11 168:4                              24 322:9
  225:15 320:17        171:13 175:9,        187:19
  321:1                                    dialogue              324:5 325:11,
                       10 186:18                                 14
 defendants            189:12,15,17         290:6
  107:10 115:20                            Diane 206:20,        discriminatory
                       190:13 191:14                             178:17 179:8,
  322:9                196:19,24            21,22 207:1
                                                                 19 180:2,9
 Defendants'           197:10,21           die 125:6             181:1 263:2
  237:7 270:25         204:17 213:14        126:9                265:12,15,24
  289:2 308:11         214:15 216:19       died 304:9
  322:5                                                         discuss
                       217:5 218:11,       difference            188:21 218:2
 defer 154:11,         17 219:6             184:10               221:21 228:21
  24                   222:5 225:15        differently           229:9 234:24
 definitively          227:23 229:4,        175:23 279:16        288:17
  314:11               5 234:13            diligence            discussed
 delayed               236:11 237:8         187:5
                       238:18 240:18                             267:4
  185:17                                   Dinavahi
                       242:22 244:14                            discussing
 delaying                                   193:19               161:8 257:5
  250:10               247:14 248:1,        194:12,18
                       2,12,15 249:1                            discussion
 Delong 282:9,                              195:4                231:6,16
  13 284:9             251:8 254:21
                                           directed             discussions
  285:6,17,21          255:23 256:7,        110:10               145:4
  286:4,7,14,20        17,25 257:22
                       258:12 259:22       directing            dispute
  288:16,25                                 295:6
  290:6 293:1,         261:2 264:3                               114:7,14
                       266:17 268:9        directly              186:8 187:11,
  23                                        211:21,25
                       269:21                                    14,23 198:20,
 demands                                    212:22 216:11        25 201:6
                       275:19,23
  161:11 166:21                             244:10 250:15
                       279:11 290:13                             202:23 205:16
 demoted 116:3         294:13               269:17 273:15        219:8 231:21
 denied 181:4          295:18,21            275:10               236:15 239:12
 department            296:7 303:7          281:13,17            247:16,19
  122:11 143:2         310:20,24            286:10 302:9         254:4 260:5,
  246:20               311:7,19            disagree              10,14 270:7,
  249:23,25            312:2,21             175:22 199:16        11,12 273:13,
  251:16 252:7,        313:13,15,17,       disappointed          14 278:6,23
  8                    18,21 319:13         147:20 187:18        279:10 294:22
 Depends 124:6         320:1,15            disclosure            295:15
                       327:9                321:11               297:14,17,21



                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 72 of 93 PageID 1484
                                August 09, 2019                                 ·12
  304:11,19,23         9 222:7             due 187:5              256:15,23
  305:1,5,17           228:3,7             duly 106:11            257:20 258:11
 disputes              230:13 231:4,       Dyson 106:13,          259:18 260:25
  220:2                9 234:13,15,         16 107:3,6,9          263:23 266:15
 distinction           18 236:13            111:13,18             267:17 268:7
  116:13               238:19               113:21                269:19 272:6,
 distracting           240:18,20            114:17,22             20 274:4
  281:22               242:22 244:14        115:2,9               275:17 276:6
 distributor           247:14,17            119:11 126:2,         277:13,22
  249:9                248:12,14            6 128:4               278:10
                       249:1,3,19,21        130:10,12,13          281:18,22
 doctor 133:19         251:8 253:17,        132:11 133:6,         282:1 283:19,
  194:11,13            22 255:25                                  21 284:24
  283:4                                     24 134:4
                       256:2,6,17           136:14 138:21         287:17 290:9
 doctor's              257:2,22,24                                294:7,9,11
  195:10 292:17                             140:13 146:16
                       258:13,15            149:14 150:5          295:20 296:5
  295:24               259:22 261:3                               297:3 298:1,
                                            154:22
 document              264:4,6                                    3,6,22 299:2,
                                            156:11,25
  113:25 114:3         266:21 268:9         158:22 160:17         23 303:5,8,10
  118:15,18            272:15                                     305:21 306:3,
                                            162:10 163:14
  126:25 134:5         274:20,23,25         165:14 166:18         8 308:7,15
  136:16,18            275:21,24                                  310:15,19,23
                                            167:9 168:2
  139:24               277:25               170:8 171:11          311:9,17,24
  140:16,18,24         278:14,16                                  312:18,22,25
                                            175:7 178:7,
  142:1,5,15           283:12,15,23         9,10,21               313:6 314:1,
  145:12               287:19 294:13                              6,23 316:23
                                            179:7,12
  146:18,20            303:12,14,24         181:5 182:18,         319:2,11,25
  148:10 149:16        305:23,25                                  320:6,13,21
                                            21,23 186:17,
  156:16 157:1,        308:9 311:10         22 188:8              321:5,18,24
  10 160:19            314:9,13,16                                323:4,6 326:3
                                            189:9 190:4,
  163:16               319:14 320:8,        11 191:7,10,
  165:17,19            15 321:15            12,24 192:5                  E
  167:11,14,18        documentation         196:5 197:23
  169:25               272:11               199:21 202:22       e-filing
  170:10,12,13        documents             204:15 213:12
  171:13,15                                                      115:15
                       113:10,15            214:13 216:17       e-mail 109:24
  175:13 177:20        116:6,8              218:9,12,13
  182:24 183:1                                                   110:4,9,15
                       263:12 283:17        219:4 222:3          116:7,9
  186:14 187:1         310:3,25             227:21,24
  190:13,15,16,                                                  118:22,25
                       311:4 313:9          228:1,2 229:2        119:18 122:25
  19 191:1,13          315:12               230:11 234:11
  196:18,23                                                      124:8,11
                      door 130:10           236:9 238:16         125:12,16,23
  197:24 198:6                              240:16 242:20
  199:1,11,17         double-                                    126:11 131:8,
                      checking              244:12 247:12        12,18 132:17
  200:1 201:18                              248:10,24
  204:17,21,25         293:5                                     134:7,12,15,
                      double-sided          249:17 251:6         19,20,25
  205:20 206:13                             252:4,12,15
  213:15,17            320:7                                     135:6,10,20,
                      drive 161:23          254:17,20            22,25 136:6,
  214:16 216:19                             255:21
  218:14 219:6,        170:22                                    7,21,24


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 73 of 93 PageID 1485
                                August 09, 2019                                 ·13
   137:2,8,11,24        217:3,4,8           291:5,16,19,         301:8
   138:2,10,14,         218:16              22,24 292:1,4       eligible
   17 139:19            219:13,16,22        293:15,22            208:14
   140:10 142:6,        220:3,13,17         294:16,19,24        Elizabeth
   15,19 143:14,        221:11,13           295:4,9 296:9        106:1 327:6,
   23 144:17,19,        222:12,19           297:13,14,17,        23
   23 145:5,23          224:17 225:2,       22 298:7,9          employed
   146:1,20,23          13,14,19,20,        303:21 304:4         115:24 213:3
   147:1,19             22 226:4            305:9,24             214:21
   149:21,23            228:8,19            306:15,19,22,       employee
   150:6,11,12,         229:11,17           25 307:3,9,          210:19 212:15
   15,18 151:9          231:9,19            13,23,25             327:15,16
   153:15,21            233:16 234:19       308:2,11
                                                                employees
   154:7,10,15,         235:10,11,16        312:8 315:13
   16,19 156:21         236:19 237:7                             220:9
                                           e-mailed
   157:1,11,14,         238:8,13            235:13,14           employment
   16,22 158:2,         240:25 241:1,                            322:24 323:2
                                            301:7 303:1
   10,18,23             12 242:24                               encouraging
                                           e-mails
   159:2,7,10           243:1,9             118:16 134:20        296:20
   160:25 161:5,        244:17,18,23        135:7 136:22        end 123:16
   7,15 163:19,         245:2,5,8,13,       149:19 150:1,        125:10,14
   20,23 164:6          18,21 246:3         8 156:19             153:20 226:8,
   165:19,20,25         247:20,25           216:12 251:10        12,19 227:15
   166:1,5,8            248:4,6 249:4       253:25 254:1         293:15 313:18
   167:17,21            250:17,18           263:7 280:21        ended 257:9
   170:12               251:10              295:23 296:7        ending 194:1
   171:15,18            252:21,22           317:22,23           ends 290:4
   172:6,8              253:21 254:8,       324:19              engaged
   173:21               12,25 255:9        earlier               299:6,13,14
   175:12,16            257:4,16,17         159:19 184:25        300:2
   176:5 177:1          260:5,6,15,         229:15 269:12       engaging
   183:1,4,5,8,         18,22 261:17        275:23 276:8,        117:5
   9,10,18              263:10,14,24        13 306:25           entered
   185:15,23,24         264:8,9,16         easier 246:20         181:18 229:22
   186:9 187:1,         265:2,5,6,8
                                           East 180:5           entertain
   4,17,22,25           266:6,23
   188:17               267:3,21            181:12,21            138:4
                                            184:24 185:2,       entire 106:25
   203:15,19            268:11 270:1,
   204:21,22            5,7,13 271:6        10,11 188:14,        109:13 125:15
                                            20 189:6,21          205:8,13
   205:1,7,9,12,        273:8 275:24
   13,14,20,21,         276:7,12            203:10 211:13        277:17 294:19
                                            214:23 219:19       entirety
   24 206:1,5,          278:6 280:18
   12,19 207:4,7        284:7,8,17,19       220:10 248:17        110:19
                                            251:13              entities
   208:2,5,7,10,        285:18,21
   13 209:24            286:3,6,19,20      EEOC 323:15           184:7,11
   210:4,9,12           287:21,22          efficient            entitled
   213:17 214:21        288:18,20           227:17               323:20
   215:7,10,19          289:2,8,13         effort 276:18        entry 196:14
   216:21,22            290:4,11,15        electronic            223:10,20


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 74 of 93 PageID 1486
                                August 09, 2019                                 ·14
 equipment             208:18 213:9         238:15,18           expending
  257:6,10            excuse 116:21         240:15,17            161:21
 established           132:6 237:9          242:19,21           experienced
  292:22               311:15               244:11,13            240:6
 establishes          executive             247:11,13,25        explain
  267:22               153:12               248:1,9,11,          128:19 184:13
 evening              exhibit               14,23,25            explaining
  234:23               113:20,22            249:16,18            268:12
 events 205:5          118:14 131:8         251:5,7             explains
                       133:23,25            252:3,5,16,21        271:17 291:5
 eventually                                 253:16
  149:2 155:11         136:13,15                                expressed
                       140:12,14,19         254:16,19,21
  156:7 173:14                              255:20,23            147:5,9,12
  209:16 246:14        141:25 142:1                              204:3,8
                       146:15,17            256:6,14,16,
 evidence                                   22,24 257:19,       expressing
  138:20 297:21        149:13,15                                 142:19 161:10
                       156:10,13            21 258:10,12
  298:23 318:23                             259:17,20,21         255:9
  319:6 325:13,        157:10
                       160:16,18            260:24 261:2
  19                                        263:22 264:1
                       163:13,15                                         F
 exact 280:17                               266:14,16
  287:9                165:13,16
                       167:8,10             268:6,8             fact 112:22
 EXAMINATION           168:1,3,5            269:18,21            119:2 127:2
  107:5                                     270:25               135:15 173:13
                       169:24 170:7,
 examined              9 171:10,12          275:16,18            177:3 181:3,
  106:11               175:6,8,9            277:21,23            12 200:15
 exception             182:17,20            278:9,12             233:13,19
  149:3,7              183:2 190:10,        279:11,19            253:5 268:3
  268:24 269:8         12 191:13            283:20,23            304:12 316:22
 exchange              196:19,24            284:23,25            320:7
  238:21               197:5,9,20,22        287:16,18           facts 138:19
 excluded              204:14,16            289:3 290:8,        fair 124:13
  182:1,2              205:12 212:8         12 291:15            125:3
  237:10,16,22,        213:11,14            294:10,12           fall 171:1
  23,24 238:1          214:12,15            295:18,19,21        familiar
  239:19 240:3,        216:16,18            296:4,6              123:14 134:6
  9                    217:3,4              297:25 298:2,        136:19 142:2
 excluding             218:8,10,17          4,5 303:4,7,         149:17 156:17
  240:13               219:3,5              11 305:20,23         161:6 165:18
                       222:2,4,10,          308:6,8,12           170:11 171:14
 exclusion
                       13,18,19             310:14,16            190:14 197:25
  240:7
                       225:9,15,18,         311:13 312:1         204:20 222:8
 exclusive                                  314:5,7,20
  166:20,25            23 227:20,22                              238:20 294:23
                       228:7 229:1,         316:2 319:10,        303:13
  179:21,23                                 13 320:12,14,
  324:11,13            3,4,12                                   Fana 238:10
                       230:10,12            17,20,22,23,
 exclusively                                25 321:4,6,7,       fast 310:24
  223:23 265:20        231:4,10                                  313:8
                       234:10,12,18         9 322:5
 exclusivity                               existing             father 304:9
                       236:8,10
  181:17,22,25                              162:3 187:6         fault 257:12
                       237:8,17
  182:3,6,8,12


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 75 of 93 PageID 1487
                                August 09, 2019                                 ·15
 February              162:13,23            303:15 305:25       format 306:10
  149:24 150:4,        198:13 200:19        324:10,25           forms 319:6
  12,16 154:11,        201:3,24             327:3,7,24          forward
  18 167:5            Florida              flu 148:14,           131:22 166:20
  264:10,18            106:2,3              18,22 149:1          227:18 233:3
  266:7                109:15 110:18        151:12,19            241:5 245:2,
 feel 108:25           111:7 115:21         155:6,10             5,8 255:16
  299:21 300:17        118:11 119:8,        156:3 167:5          268:13,16
  311:21               13,14,25             173:9 174:13         293:6
 Feels 150:24          120:3,16             249:6,13            forwarded
 fees 167:6            121:4 124:2,5        261:8,12             233:17 244:19
 Felicia               127:2,8,11           262:1,5,11          forwarding
  228:11               128:5,23             324:16               137:2 204:25
 female 162:5,         129:11,21           FMC 119:2             216:22
  11,16,21             130:15 131:24        122:16,20           fought 212:2,
  163:1,2,9            132:10               139:6 161:21         7
  180:22 183:16        133:15,20            162:2 171:23
                       139:15                                   four-room
  207:10                                    172:11,16            303:3
                       142:12,20           folate 121:7
 ferritin              143:2 153:3,                             fourth 113:12
  121:7                                    folks 234:8           117:14
                       18 156:6            follow 271:9
 FHPG 222:23           158:4 159:15                              121:18,19,20
 fight 126:12                               295:6                161:19 319:17
                       160:2,5
  316:22,25            161:8,11,16         forecast              320:9
  317:2,3                                   278:8,18,19         frame 239:15
                       162:12,22
  324:14,18            164:2 165:6          279:8               Francis
 file 311:21           166:11,24           foregoing             109:21 110:1
 filed 114:4           167:15,24            327:10               275:24 279:23
  115:20 313:18        168:6 169:11        form 114:18,         freight
  323:14               170:5,17             24 119:9             144:1,6,21
 filing 300:20         172:21 174:25        132:4,8 133:4        145:6,24
 fill 255:14           178:2 185:10,        149:25 154:20       friend 322:15
                       11,12 188:14         156:23 158:20       friends
 filled 282:6,
                       222:20,23            160:15 162:7         171:22
  7 309:15                                  166:16
 financial             223:7,14                                 front 113:22
                       224:1,5 225:6        178:18,19
  221:13                                    179:4,10             131:9 150:2
                       227:4,12                                  225:10,11
 financially                                181:2 186:21
                       255:11,17                                 252:17
  224:18 327:18                             188:6 189:7
                       262:23                                    263:13,25
 find 114:25           265:15,18,24         190:2 191:5,
  249:9                                     22 196:4             312:1 316:3
                       267:6,24                                 FSC 155:6,10
 finish 141:12         268:16 271:11        199:19 202:20
  152:17 157:6                              267:14 272:2,        156:3
                       275:13 276:1
  162:18 191:4,                             18 274:2            fuel 150:25
                       277:1,9
  7 195:22,23                               276:4 297:1,         151:4,7
                       278:3,21
  197:7 205:11                              23 298:15,20,        174:13 324:17
                       279:12,17
  260:13 276:10        280:2 281:2,         25 306:2,5          fully-
  281:21 287:10        12 282:22            316:21 318:25       commissioned
 fiscal 161:20         292:13 296:13        321:16,22            116:14,22



                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 76 of 93 PageID 1488
                                August 09, 2019                                 ·16
 funky 167:12          191:17 192:21        278:4,21            hard 157:7
 funnel                221:3 242:17         279:13,17            223:9 306:7
  255:10,13,15         311:11 313:3         280:2 281:3,        Hayes 212:10,
 funny 186:12         giving 151:17         12 282:22            12,25 213:8
  187:13 206:3         312:9               grow 131:25           219:10,16
  297:12              glad 108:8            173:11               220:3,8,14
 future 139:8         go-to 164:18         growing 139:5         221:12,20
  162:2 187:8         goal 278:2           growth 161:16         226:16,17
  199:12,17            279:12,16           guess 131:1           228:20 229:13
  200:1,5,8,12        good 106:13           209:21 261:15        230:4 232:5,
  201:21 237:11        239:14 298:10        270:9                16,23 233:5,
  258:6                                    guessing              6,13,18,21
                      Gotcha 250:21
 FY13 198:4                                 283:3                234:1 237:14
                      government                                 242:9,12,15
                       121:6               guesstimate           243:22,24
          G           GPO 230:20,21         127:13 129:14        244:1,3,8,10,
                       249:9               guidelines            18,22 245:24
 Galvin 322:2,        grandfathered         109:10,11            246:4 247:18
  21,23                271:19               112:10 170:23        248:5 250:15
 Galvin's             granted               190:24 271:10        255:4
  322:8                226:9,23                                 Hba1c 121:7
 Gary 121:10,          252:1 324:9                  H           HCA 184:15
  13,14,23            great 313:22                               212:15 230:25
  122:2,8,10          Greg 130:12,         Hagley 153:7,        head 168:12
  123:2,16,21          20 131:2             9,17 163:5,9         181:19
  135:11 136:23        169:7,10             175:3               heading 206:4
  137:13 141:2,        171:5 175:13        halfway 196:9
  6,7 151:25                                                    Health 219:18
                       177:5               hand 274:19
  155:5,24                                                      Healthcare
                      gross 198:8,          281:18,23            178:13,16,25
  164:11 174:8         22 201:15           handing 192:1
  176:17,25                                                      180:25
                       202:8,12            handled               181:18,21
  177:13 297:5         203:2                251:23               183:25 184:5,
 Gary's 166:20        ground 107:17
  167:5                                    handling              19 185:3
                       108:12 111:23        220:9                187:20 190:1
 gave 276:13          group 109:15         hands 115:8,          193:22 194:19
 gender 117:4          110:14,18            11                   196:2 206:17
  280:11               111:7 184:15,                             210:19
                                           happen 215:24
 gentleman             17 212:15            216:9 272:19         212:13,16
  131:3                222:20,24            273:3 280:16         213:4,6
 geographic            223:8,14             302:25 324:18        214:3,6
  267:8 268:2          224:1,6 225:7       happened              217:20 219:19
  271:14               227:5,13             199:10 215:25        221:14
 geographically        230:22,25            227:2,4              226:13,25
  267:7                262:24 264:23        280:19 302:14        230:5,24
 gist 110:17           265:16,18,25         304:12,20            231:12,23
 give 106:6            267:25 268:17        318:13 323:14        232:6,24
  148:15,18            271:11 275:13                             234:8 235:7
                                           happy 300:11
  149:4,8              276:1,21                                  236:16 237:2
  190:6,22             277:2,9                                   239:21 241:19


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 77 of 93 PageID 1489
                                August 09, 2019                                 ·17
  244:9 246:8,        hill 125:6                                II 117:23
  13 250:3,5           126:8                        I           III 117:23
  251:3,14            Hillsborough                              immunoassay
  252:8 256:9,         267:8 268:21        idea 148:4            121:5
  20 257:6             273:4 327:4         identification       impact 198:7,
  258:8,16            hit 311:16            113:20 133:23        16,22 202:5,
  259:4 260:2         HOEK 106:10           136:13 140:12        8,12 203:2,3,
  262:2,12             327:9                146:15 149:13        7 227:2
  265:16 317:11       hold 297:10           156:10 160:16        246:15
  318:1,3,6                                 163:13 165:13       impacted
  324:25              Holland
                       310:10               167:8 168:1          201:12 279:16
 Healthcare-                                170:7 171:10        inaccurate
                      hoping 239:6
 owned 184:5                                175:6 182:17         205:17
                      Hosley
 Healthtrust                                190:10 197:22       inactive
  230:19               119:19,24
                       163:7 180:17,        204:14 213:11        129:12,16,17,
 hear 141:19           21 224:11,13         214:12 216:16        22,25
  273:11               227:3,9              218:8 219:3         include 255:4
 heard 108:10          238:13 245:14        222:2 227:20        included
  140:5 179:22         275:13               229:1 230:10         121:6 170:1
  188:21 231:11       hospital              234:10 236:8         239:9 253:20
  232:1 305:4          109:15 110:18        238:15 240:15        267:16 307:8
 Hearing               111:7 132:10         242:19 244:11
                                            247:11 248:9,       including
  130:11 191:6         184:15 212:15                             175:17
  252:14 308:13        222:20,23            23 249:16
                                            251:5 252:3         increase
 held 141:21           223:8,14                                  198:17,23
  146:6 157:24,        224:1,5 225:6        254:19 255:20
                                            256:14,22            202:19 296:21
  25 290:21            227:4,13                                  297:19
 helpful               231:1 262:23         257:19 258:10
                                            259:17 260:24       increased
  162:19               265:18,25                                 161:12
 helping               267:6,24             263:22 266:14
                                            268:6 269:18        increases
  131:24               268:16 271:11                             297:11
  274:10,12            275:13 276:1,        275:16 277:21
                                            278:9 283:20        indication
 helps 124:20          21 277:1,9
                       278:3,21             284:23 287:16        303:20
 Helwig 114:9                               290:8 294:10        individual
  264:10               279:12,17
                       280:2 281:2,         295:19 296:4         321:13,19
 Henry 121:15,                              297:25 303:4        individuals
  17,24 123:3,6        12 282:22
                       292:13               305:20 308:6         112:16 135:8
  143:8 144:15                              310:14 314:5,
                      Hospital/                                 influence
 highlighted                                20 319:10            112:5 123:5
  143:17              adventist             320:12,20
                       131:24                                   Info 168:7
 highly 236:1,                              321:4
  4                   hour 314:1                                Infolab 165:4
                                           identified            168:7,9,10,25
 Hilda 106:10         hours 310:18          321:13,19
                       311:16                                   inform 245:22
  158:11,13                                 322:2
  216:25 267:6,       HR 134:11                                 information
                                           identify
  8 302:3 307:6       HSS 276:18                                 166:14 173:10
                                            177:20 201:21
  327:9               Human 303:15                               203:13 212:19
                                            325:10
                       306:1                                     213:22 218:6


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 78 of 93 PageID 1490
                                August 09, 2019                                 ·18
  257:25 260:10       interrupted          IV   117:24           12,16 220:2,
  272:24 274:5         106:20 215:17                             14 221:20
  276:13 278:7         313:14                                    225:20 228:8,
                                                    J
  279:9,10            interrupting                               19 229:12
  282:2 297:13         186:18              Jan 272:3,8,          231:5,10,16,
  322:9,18            introduced            22 275:12            21 232:17
 informed              107:8                                     233:25 234:7,
                                           January
  268:15              invitation                                 19,22 236:21
                                            123:18,22
 informing             236:16,21                                 237:14
                                            142:16 144:24
  246:4               invite 239:10                              238:22,25
                                            145:15,21
 inquire 313:7         312:9                                     239:5 241:1,
                                            165:20,22
 instance                                                        12 245:3,22
                      invited               166:2 174:4
  170:22                                                         246:4 247:17
                       235:18,22            312:4,7,9,13
  176:22,24                                                      248:6 250:9,
                      invoking              316:6
  177:2,13,18                                                    22 253:23
                       106:24              Jeanette              254:1,2,8,25
  243:10,12,17,       involved              224:8
  21,25 244:8                                                    255:9 256:3,
                       119:7,14,20,        Jensen 112:19         7,19 257:5,
  245:19 259:25        24 166:9             116:16,20
  279:15                                                         11,24 261:6
                       181:24 182:6         141:17,21            264:17 266:8,
 instances             223:19 224:5         147:6,16             24 267:12,23
  253:9                275:10               149:20 150:16        268:11,15
 instructing          involvement           152:10               270:8 271:6,
  319:25               112:2,6              154:12,23,24         17 273:10
 instructs            involving             155:3 156:22         286:23 287:7,
  108:5                124:14 195:14        157:4,11,24          12,22 288:2,
 instrument            280:5                158:8 160:11         15,24 289:3,
  121:5               IPA 184:4,16,         161:1,7,10           14,23 290:4,
 intended              18 193:8             163:19,23            10,16 291:5,
  236:22               194:10 195:2         164:9,21             18 292:1,11,
 interest              214:4,6,8            165:20,22            16 293:4,8,12
  187:8                251:18               166:1,8,13           294:17,25
 interested           iphone 206:7,         167:4,17             295:4 296:10,
  327:18               10                   168:20 170:3,        20 297:4,8,
                                            13 171:16,19,        15,18,22
 internal             Irish 110:17          22 172:6,15
  158:23 159:2         111:2,3,6                                 298:9 303:21
                                            173:8 174:3,         304:4,14
 internally            112:3 224:15         19 183:6,10,
  250:3 292:18         225:7 275:14                              305:5,8,13
                                            18 185:24            307:24 308:3
 interpretation        276:1,23             186:9 187:12,
                       277:6,14                                  310:1 317:15
  313:20                                    15,23 188:1
                       279:22                                    322:10
 interrogatorie                             189:1 199:10,
                      issue 106:18                              Jensen's
 s 320:18                                   12,17 200:5
                       144:5 250:2                               160:22 163:20
  321:2                                     204:22 208:2,
                       285:7 286:2                               172:8 186:4,
 interrogatory                              8,10 209:6,          13,25 187:2
  113:13               311:4                10,23 210:1
                      issues 293:6                               199:8,23
  323:10,13                                 212:7 213:18         216:21 217:3
 interrupt            item 261:21           214:19 215:6         218:16
  112:1 312:19        items 195:3           216:5 217:7
                       315:13               218:1 219:10,


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 79 of 93 PageID 1491
                                August 09, 2019                                 ·19
 Jerry 169:4,7         229:13 230:4        Knutson              led 126:19
 Jim 164:11            233:5,13,21          206:20,21,23        left 116:24
 Jimenez               237:14 242:9,       Kristen 269:8         118:13 130:10
  210:23,24            15 243:22,24                              163:2 200:3
  211:22               244:1,3,10,18                             226:17 233:22
                       246:4 250:15                 L
  212:18,22                                                      234:22 281:2,
  213:1,3              255:4                                     11 282:16,22
                                           lab 130:20,
  214:21,25           Keel 274:3            22,23 131:2          283:7 286:7
  215:14,20           Kim 207:13,           142:11 143:25        292:13
  218:20 221:16        21,24 223:24         164:1,8,13,         leftover
  226:7,12,18,         265:19 269:13        15,23 165:1,         151:12,19
  19 228:10,20         274:3                6,12 168:6,19       leg 106:21
  232:5,17            Kimberly              169:10,13           Leisa 142:7
  233:4,13,16,         207:15 208:7         170:4,17,25          284:20
  21 236:18           kind 160:20           171:3,4             length 313:22
  237:4 241:15         212:14 249:8        laboratory           less-desirable
  242:12,25            306:6                121:3 122:6,9        202:12
  244:20 245:13       knew 210:13           130:24
  246:3,7                                                       letters
                       211:3,7             lack 144:13           166:21
  247:16,21            317:17,19            151:19 211:19       level 119:16,
  248:4 306:20        Knight 280:6,         249:13               21
  307:1,14,22          23 281:7,11
  308:3                                    large 106:3          lines 271:14
                       282:4,6,18           131:23 324:19       linked 151:23
 Jimenez's             283:18,25
  216:22 217:23                            late 241:9,15         152:11,12,21
                       284:9 285:13        Laura 116:18
  222:1 228:16         286:10 291:2,                            Lisa 282:9
  244:3                                     180:16               288:16 290:6
                       6 293:24             213:21,23,24,
 job 298:10                                                     list 123:17,
                      Knight's              25 245:14
 join 184:17           286:3,7                                   24 124:1,4,6,
                                            304:15,22            7 275:2 303:2
  229:13               287:14 290:18        305:4,6,14           308:17,20,21
 joining              knocking              307:24
  133:20                                                         315:14
                       259:20              Laurie 180:21
 Judicial                                                       listed 198:12
                      knowing 270:9        law 299:7,10,         201:18
  114:5               knowledge             13 300:2,7          listens
 July 163:24           111:1 116:4,        lawsuit               150:24
  171:19 172:9         19 120:12            300:20              lists 191:3,
  174:4 215:19         135:18 140:11
  218:25 219:13                            lead 127:20           14
                       164:7 169:12         158:11 173:22
  220:6 225:17,        176:19 181:23                            litigation
  20                                        217:14,19            189:15
                       189:11 209:18        235:23 239:18
 June 138:10,          211:24 229:8                             live 290:5
                                            292:18 295:6        local 208:21
  22 139:19            239:18,22            296:16
                       242:13 273:23                            locally
                                           leaders               154:12
          K            275:8,9
                                            236:3,6,23
                       320:19 321:3,                            located
                                            237:18
 Karen 212:10,         12,14,20                                  185:5,8
                       325:8               leave 213:6
  12,25 219:10                                                  location
                                           leaving               153:3 159:19
  226:16,17                                 215:11 250:4


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 80 of 93 PageID 1492
                                   August 09, 2019                              ·20
  195:14 312:10        280:24 308:23        204:4,5              241:8 242:4,
 locations             315:9 318:13         249:8,12             25 243:16
  128:7,10            lots 120:24           298:4 305:1,         244:3,17,18,
  129:3,6,10,          124:3 237:23         15 315:6             24 246:2,3
  15,20,21            Lucie 185:6          male 162:5,           250:3,14
  130:15,18                                 11,16,21,25          303:1 305:3
  133:3,5,8,9                               180:6,19             306:20 308:3
  139:13 153:17                M            207:10 280:15        317:11
  162:12,22                                manage               Maria's
                      made 108:19
  163:1 174:25                              154:12,24            216:25
                       109:9 110:11
  188:14,19                                 184:16              marked 113:20
                       111:1,11
  189:22 190:1                             management            133:23,25
                       112:15,22
  191:14 192:16                             182:7                136:13,15
                       147:15 155:23
  203:10 214:3,                            manager               140:12,14
                       176:16 179:9,
  6 248:17                                  157:20 168:22        146:15,17
                       13,18 180:3
  259:3,7 261:9                             177:10 182:10        149:13,15
                       181:20
  262:11                                    183:14 200:16        156:10,12
                       187:11,15,23
 Loisey 183:6,         188:13,18            208:21 214:23        160:16,18
  10,13,19             193:15 195:13        282:7,8,14           163:13,15
  188:25 209:5,        203:9 204:2          286:13,17            165:13,15
  6 217:7,10           214:25               288:8                167:8,10
  218:1,2 295:5        215:11,12,20        managers              168:1,3
 long 127:10,          218:21,22            208:25 209:2,        170:7,9
  12 152:6             226:7,16             7                    171:10,12
  155:24 284:8         255:1 277:19        mandatory             175:6,8
 long-term             279:21 280:1,        321:10               182:17,19
  292:12               22 286:10                                 190:10,12
                                           March 147:2
 longer 132:17         288:1 293:4                               191:13 197:22
                                            157:12,16            204:14,16
  214:20 285:19        304:22,23            159:11 170:13
  313:24               305:6,13                                  213:11,13
                                            204:23 205:8,        214:12,14
 looked                306:23 308:21        13 206:13
  113:11,12,13                                                   216:16,18
                      maintain              207:12 208:3,
  301:18                                                         218:8,10
                       272:16               15 209:24
                                                                 219:3,5
 lose 121:8           majority              210:2 258:23         222:2,4
  273:7                172:16 180:10        259:2 266:23         227:20,22
 loss 224:18,          224:23               268:12 270:24        229:1,3
  21,24               make 107:21           285:4,15             230:10,12
 lost 120:24           114:20 164:10       margin 296:10         234:10,12
  146:9,12             170:3 195:11        Maria 210:23,         236:8,10
  189:4 224:14         221:18               24 211:22            238:15,17
  226:24 275:13        233:19,22            212:18,20,22         240:15,17
  277:17               250:11 261:7         213:3,10             242:19,21
 lot 110:23            279:4 281:20         214:21 215:14        244:11,13
  115:8,10             288:12 297:11        216:10,11            247:11,13
  121:8 123:4         makes 106:14          222:1 226:18,        248:9,11,23,
  126:10 182:1         141:2                19 228:6             25 249:16,18
  204:18 223:9        making 109:17         233:4,16,21,         251:5,7
  265:20 277:20        117:3 118:3          22 240:22            252:3,5


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 81 of 93 PageID 1493
                                August 09, 2019                                 ·21
  254:16,19            169:1 170:23         255:11,18            239:2 240:5
  255:20,22            182:14 190:8,        258:17 264:23        279:23
  256:14,16,22,        17 194:7             281:14 296:13       met 161:11
  24 257:19,21         211:24,25            308:17               167:4
  258:10               212:23 217:15        324:10,25           Michelle
  259:17,19,21         226:13 239:9        Medical/              116:18 119:4,
  260:24 261:1         241:20 246:23       surgical              17,19 127:4
  263:22               271:11,20            276:19               163:7 174:24
  266:14,16            276:19 277:19       meet 155:24           180:17,21
  268:6,8              281:13,17            156:8 166:20         224:11 227:3,
  269:18,20            282:4 284:10         174:19 237:1         9 238:13
  275:16,18            286:10 297:10       meeting               245:14 251:21
  277:21,23            301:4 304:6          136:1,10             252:6 253:2
  278:9,11             307:23               150:19               272:4
  283:20,22           Mckesson's            155:21,23           middle 121:19
  284:23 287:16        257:12               167:19,23            143:15 295:9
  290:8,12            means 125:9           174:9,12             313:12
  294:10,12            169:17 184:13        182:1,6             mind 239:15
  295:17,19            299:15               188:21,23            323:8
  296:4,6             meant 124:7           189:3,20
  297:25 298:2                                                  minds 300:23
                       125:13               228:19              mine 300:15
  303:4,6             measurement           235:18,22
  305:20,22                                                      317:1 322:15
                       130:3                237:10,16,17        minimum 173:9
  308:6,8                                   239:19,20,23
  310:14,16           medical                                   minute 221:3
                       118:11 119:8,        240:9,11,13
  314:5,20                                  241:9,16             291:23
  319:10,12            13,14,25                                 minutes
                       120:3,16             266:7
  320:12,14,20,                                                  212:17 234:24
                       121:4 124:2,        meetings
  22 321:4,6                                215:6 237:11,        269:12 310:22
                       5,9 127:3,8,                              313:4
 Marsonek              11 128:5,23          21,25 240:2
  269:9                129:11,22           mental 108:15        missing
 Martin 142:7,                                                   125:17,19
                       130:15              mention
  8 145:6              133:15,20                                 306:14
                                            144:13 247:20
 Mary 153:6,9,         139:15               248:6               Mmm-hmm 121:1
  17 163:5,9           142:12,20                                 129:8 132:24
                                           mentioned             140:21 145:9,
  175:3                143:3 153:3,         113:11 269:13
 material              18 156:6                                  18 147:21,24
                                           Meredith              160:14 169:23
  283:5                158:4 159:15         142:7 145:5,
 matter 178:4          160:2,5                                   208:1 209:1
                                            8,20 284:20          219:25 222:22
  289:17               161:8,11,17         Meredith's
                       162:12,22                                 228:9 232:11
 Mckesson                                   145:15
  107:9 109:9,         164:2 165:6                               236:12 238:11
                       166:11,25           merged 109:9          239:16 242:1
  10 115:25
  123:9 130:23,        167:15,24           merger 190:17         247:2 252:23
                       168:6 169:11        message               261:25 262:25
  25 151:1,7,18
  152:15 155:18        170:5,17,25          110:14 137:1         266:12 280:7
                       172:21 174:25        160:12 216:5         293:18 299:5
  161:11,16
  162:2 164:10         178:2 238:10         234:23               306:11 322:4
  167:1 168:11         254:10               238:21,24


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 82 of 93 PageID 1494
                                August 09, 2019                                 ·22
 MMS 305:9            needed 143:20        numbers 150:8        obtain 258:19
 model 172:17          187:6                172:2 173:5         Occasionally
  217:21 237:1        needing 307:8         202:14 209:17        175:5
 models               negative              278:20 279:3        occur 246:13
  217:13,18            201:13,16           numerous              263:6
 moment 164:8         negatively            311:3               occurred
  174:15 181:15        203:2                                     232:19 272:9
  266:5 299:1         negotiated                    O            293:1
  316:18 317:17        213:9                                    occurring
  318:14              negotiation          O'CONNER              232:8,13
  321:23,25            181:24               254:8               Oct- 243:10
  325:12,15,18,       Nehr 156:19,         O'DONNELL            October
  21 326:2             22 157:12,16,        205:21 206:2,        314:24
 Monday 241:6          19 158:7,10          12,15,22            office 159:15
 money 297:9,          160:11               207:7,9              210:13,21
  11                  network               209:19,22            211:3 282:7,
 month 152:24          292:13              object                8,14 286:3,
  153:23 154:8        noise 315:7           114:24,25            13,17 290:18
 monthly              Nolasco               119:9 132:4,8        301:9 307:7
  255:15               177:11               133:4 149:25        officer
 morning              normal 149:5          154:20 156:23        221:13
  106:13              Notary 106:3          158:20 160:15       offices
 motion 311:21                              162:7 166:16         184:19
                      note 281:17           178:18,19
  313:18               301:16                                    258:17,20,21,
 motives                                    179:4,10             22
                      notes 217:10,         181:2 188:6
  126:18               13                                       one-third
 mountain                                   189:7 190:2          219:23
                      noticed               191:5,8,22
  313:9                151:25                                   one-year
                                            196:4 199:19         173:3
 move 166:19          notifies              202:20 267:14
  197:20 225:6         290:17               272:2,18            online
  279:22 280:1        November              274:2 276:4          223:10,20
 moved 128:13          131:13,15            297:1,23            open 130:10
  282:18 295:1,        132:17               298:20,25            283:8
  12,24 296:1          270:13,16,17,        306:5 316:21        opened 281:12
  310:24               18 272:13            318:25               283:25 284:2,
 moving                273:8 290:15         321:16,22            5,9 285:13
  280:24,25            291:18 292:2        objection             318:3,6
 multiple             number 124:20         114:16 128:1        opens 179:5
  217:14,19            135:1,20             138:19              operated
 Murphy                137:6 140:24         186:15,19            159:15
  133:13,20            165:12 180:12        277:11 281:21       operations
  159:13,18,23         192:6,21,22         objections            208:22
                       193:12 194:1,        108:4 114:17,        214:22,23
          N            4 196:3,9            20,23 186:21        opinion 149:5
                       197:20 205:1,       Objet 306:2          opportunities
 names    107:23       22 231:10           obstacles             311:4
                       314:12 318:4,        173:9
                       7 321:7,9


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 83 of 93 PageID 1495
                                August 09, 2019                                 ·23
 order 106:20          19 311:12           passing 218:5         173:3,18,23
  126:22 149:4         323:5 326:5         past 120:5            198:3 203:25
  177:3,6,10,15       pace 297:10           161:17               265:21 272:10
  223:10,20           package 171:8        paste 185:25          274:18 275:3
  250:25 302:23       pages 315:12         pastes 172:20         284:22 311:1
  307:8 311:22         319:21 320:4        pasting              person 110:2
 ordering              327:11               134:20 135:7         112:18 123:11
  148:10,22           paid 127:24          Paul 112:19           159:8 164:13,
  274:10               128:3 262:5,         149:20 151:10        15,18 309:14
 orders 146:2,         19                   163:19 187:2        person's
  6,7 173:10          paragraph             188:25               109:21
  175:17,18,24         115:18 119:1         199:10,23           personal
  176:9,10,13,         120:2,23             200:5 214:19         110:25 111:21
  14 220:9             121:9,18,19          215:6 228:6          112:2 116:6,9
  249:22,24,25         122:3,4              237:14 261:6         218:3 248:16
  250:4 251:17,        123:16               322:9               personally
  22 258:6             126:23,24           paused 191:9,         223:9
 organization          150:23               11                  personnel
  230:22               151:10,22           pay 297:19            187:20
 original              153:6 155:20        Payable 252:8        Peter 114:9
  115:13 229:14        161:19 210:13                            phone 216:12
                                           paying 297:5
  230:3 242:17         212:2 222:18,                             235:5,6
 originally            19 227:12,15        pending
                                            249:24 252:11        299:19
  281:3 295:25         237:9 238:9,                             phrase 125:10
                       12 243:3,5          penetrate
 ortho 159:13,                                                  physical
  21 160:1,4          part 109:7            126:22
                                           people 164:10         108:15
 orthopedic            110:14 111:22                            physician
                       125:21 128:9         199:15 206:21
  282:24 283:4                                                   109:15 110:18
                       171:7 184:22         235:8 300:24
 owned 184:12,                                                   111:7 133:16
  14,18,22             194:10 234:15       people's
                                            300:23               184:16,19
  185:1,3 214:9        264:22 265:3                              222:20,24
  251:19               277:2 288:21        percent
                                            109:12 189:12        223:8,14
 owner 127:8,          301:20 306:14                             224:1,6 225:7
                      participate           198:17,23
  10,17,24                                                       227:5,13
  129:1 178:5          136:10 141:9,        201:13,16
                                            202:5,9              262:24
  247:5,8              13,16                                     265:18,25
 ownership            participated         perfect 107:7         267:25
                       234:5                108:14 299:21
  127:25 128:13                                                  268:17,25
  129:2 214:2,5       parties               300:12,13            269:2 271:11
 owns 284:2            327:15              perfectly             275:13 276:1
                      parties'              218:21               277:1,9
                       327:16              performing            278:4,21
          P                                 248:16               279:13,17
                      parts 213:16
                       280:24,25           period                280:2 281:3,
 P-O-E-K-E-R-T                              127:14,23
                       287:20                                    12 282:22
  122:4                                     130:2,3
                      party 111:11                              Physicians
 p.m. 235:11,                               133:13 154:1
                      Pasco 267:9                                193:7,12
  17 252:13                                 172:3,5,24,25
                       268:21 273:4                              195:8 196:3
  294:8 307:4,


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 84 of 93 PageID 1496
                                August 09, 2019                                 ·24
  265:16               258:5 271:10         204:3,9              317:7 318:11
 piece 257:5,9         285:8 301:12         264:21               325:3,4,5
  305:24              placing              preparation          printed 320:3
 Pinellas              113:22               113:4               prior 119:6,
  267:9 268:22        platform             prepared              12,23 120:13
 ping 169:15           194:9                313:14               133:20 177:25
 pinged 169:18        platforms            prerogative           215:10,20
 Piscitelli            209:14 246:23        296:17               234:8 287:5,
  106:14,17            293:6               present               13
  111:12              pleased               188:22 189:17       problem 144:3
  114:16,19,20,        273:11               274:9 306:6          206:21,22
  25 115:4            Poekert              presented             233:11
  119:9 128:1          121:10,13            291:9,12            problems
  132:4,6,8            122:3                306:9,13             143:24,25
  133:4 134:3         point 119:10         presenting           procedure
  136:25 137:3         125:4 153:21         115:13               115:22 169:15
  138:19 149:25        155:5 282:21        pretty 170:11        proceedings
  154:20 156:23       Port 185:6            224:18 234:14        252:14 326:5
  158:20 160:15       portion              prevents             process 108:5
  162:7 166:16         142:11 224:1         108:16               209:11,13
  178:18 179:4,       posed 140:6          previous             produced
  10 181:2                                  108:20 113:9         125:18 190:16
  186:15,17           position
                       157:24 290:24        194:10 279:6         261:17
  188:6 189:7                                                   production
  190:2 191:5,        possibly             previously
                       107:22 176:3         116:5,12             125:20
  9,11,22 192:3
  196:4 199:19         206:11 253:12        141:1 166:21        Professional
                       313:8                174:11 179:22        106:2 327:7,
  202:20 252:10
  267:14 272:2,       post-                 215:4 229:22         23,24
                      acquisition           269:22              profit 198:9,
  18 274:2
  276:4 277:11         202:2               prices 315:16         22 201:15
  281:20,24           post-model           pricing               202:8,12
  297:1,23             202:17               231:2,3              203:2
  298:20,25           post-modeling         246:16              program
  299:18 303:9         203:2                296:17,21            170:22
  306:2,5             practice             primary              programs
  310:17,21            281:13 282:19        216:25 217:24        170:21
  311:11               283:8 284:1,         296:24              promise
  312:18,23            5,10,11,14          Primecare             161:12
  313:2,24             285:13,15            299:21              protect 300:6
  314:2 316:21         286:7 292:17         300:12,13,25        protected
  318:25               303:3                301:3 302:5,         117:5 299:7,
  319:21,24           practices             16 304:5             10,13 300:2
  320:2 321:16,        139:6 264:22         306:23 307:7,       protective
  22                   268:16               17,23 308:18,        311:22
 place 109:17         prefer 265:7          22 309:1            protocol
  176:13,14           preference            312:5,10             176:12,20,23
  217:15 218:21        147:5,9,12           314:10,14,22
  249:25 250:1                              315:3 316:8


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 85 of 93 PageID 1497
                                   August 09, 2019                              ·25
 protocols             274:12 281:17                             227:17 313:19
  175:19               282:5,10                      R          reassign
 prove 324:12          299:20 301:13                             112:3
 provide               312:1               Rachel 230:15        reassigned
  182:13 230:1        puts 170:23          raise 285:6           269:9 277:6
  325:16,20                                 286:2                312:15
 provided                      Q           raised 106:19        rebill 253:1
  113:10 182:9                             Randolph             recall
  254:10 257:6,       Q4 161:20             280:5                116:14,17,25
  25 273:1            quarter              range 173:1           117:6 118:11,
  274:6 303:14         173:25                                    12,14,18
                                           reach 214:22
  305:25 308:17       question                                   133:12 160:25
                                            234:7 250:14
  325:22               108:6,7,10                                232:8,13
                                            288:16,24
 providing             111:5 114:16         307:6                234:7 243:20
  108:11,16            126:5,7                                   258:23,25
                                           reached
 PSS 109:9             132:23 133:19                             259:2,24
                                            266:25 267:13
  115:25 119:3         135:5 136:7                               266:7,11
                                            270:24 308:25
  120:8 123:8          139:5 140:6                               270:25 280:8
                                            309:9,10,21,
  127:3 167:1          141:12 145:19                             295:13
                                            24 310:2
  168:13,15            154:17 157:7                             recalled
                                           reaches 158:7
  169:1 178:1          162:15,18                                 121:6
  182:14 190:17                            read 106:24
                       178:20 189:19                            receive
  246:24 291:3,                             125:22,24
                       191:8 193:9                               256:11 273:4
  7                                         136:2 150:21
                       195:23 197:4,        161:2 210:6         received
 PSS/MCKESSON          8 205:11                                  111:6 286:3,
                                            243:6 247:23
  139:7                215:15 217:2                              19 303:18
                                            267:15 289:10
 Public 106:3          227:6,7 230:2        300:23 301:18        305:9 307:14,
 pull 148:7            231:8 252:10                              16,25 308:2
                                           reading
 pulling               256:5 260:13                              315:2
                       276:11               123:13 154:14
  250:10                                    167:20 254:23       receiving
 purchases             285:10,11,12,                             160:25 259:3
                       20 287:11            259:5
  122:9                                                          274:12
                       288:22,23           ready 178:9
 purchasing                                 294:9               recent 170:11
  122:10 176:18        298:17 300:8                             recognition
                       308:1,2             reagents
  217:20 230:22                             170:17               292:17
  249:23,24            323:19                                   recognize
                      questioning          real 117:15
 purpose                                    190:14 224:12        113:25 114:3
  107:13 164:5         240:22                                    134:5 136:16,
                      questions            realize
  236:25 246:25                                                  18 140:16
                       113:13 311:20        130:10
 pursuant                                                        141:25 146:18
                       326:3               realized              149:16 156:16
  115:21                                    161:16
 push 172:12          quick 117:15                               160:19 161:5
                      quickly              reason                163:16 165:16
 pushed 311:5                               151:14,18
                       185:18 286:6                              167:11 169:24
 pushing 188:1                              171:23 240:12        170:10 171:13
 put 123:17,24                              246:18 278:23        175:9 182:24
  125:11 131:9                              305:17 316:14        190:13 197:24
  225:11 237:14                            reasonable            198:6 204:17
  247:1 263:25


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 86 of 93 PageID 1498
                                August 09, 2019                                 ·26
  206:13 213:14       records               257:16 261:18       related
  214:15 216:19        198:19 309:5         263:7 265:3,         208:17 249:13
  218:14 219:6,       reduced               5,11 266:10          283:17 285:7
  7 222:7 228:3        279:12               276:7,12             321:14,21
  229:4 230:13        reference             279:25 280:25       relates 122:7
  234:13,14,16,        109:15 121:2,        323:12               212:23 258:19
  17 236:13            10 136:8            refers 289:23         265:15,24
  238:18               144:10,17,18        reflect 256:7         266:3 267:23
  240:18,21            146:5 150:18         278:16 295:23        271:6 280:22
  242:22 244:14        151:3,11             296:1                281:7 287:22
  247:14 248:12        153:6 155:16,       reflected             296:10 298:14
  249:1,19             20 156:2             148:10 199:12        301:17 308:21
  251:8 253:16         172:1 180:5          279:11               315:7,18
  254:21 255:25        190:17 207:3,       reflecting           Relations
  256:17 257:2,        6 210:22             196:14 209:24        303:15 306:1
  22 258:13            214:20               284:17              relationship
  259:22 260:4         222:20,23                                 121:15,24
                                           reflects
  261:2 264:3,6        227:12 228:22                             123:3 187:19
  266:21 268:9                              185:16 196:1
                       229:24 237:13        197:10 199:17        226:9,12,20
  270:5 275:21         238:10 240:22                             239:20 257:15
  276:5 277:25                              200:5,11,19
                       245:17 249:4,        219:9,12,17          268:25 269:2
  278:14 283:23        22 258:22                                 271:25 273:12
  287:19                                    248:15 266:24
                       266:1 314:22         272:12,15            292:21
  294:13,16           referenced                                relative
  295:21 296:7                              273:10 278:6
                       119:18 122:13       refresh               327:14,16
  298:7 303:12         268:2
  305:23 308:9                              117:20 172:23       relaying
                      references            173:6 176:1          292:4
  311:10,25            135:25
  319:13                                    177:21 229:7        release 146:2
                       161:15,20            270:1 274:20        released
  320:15,23            171:22 183:19
  321:7                                     275:1 283:12         146:7
                      referencing           312:12 314:9,       reliable
 recollection          110:5 134:24         13 316:3             108:17
  108:11 117:21        144:21 159:19
  172:24 173:6,                            refreshes            rely 298:24
                       164:13 172:6         285:2
  22 176:2             174:8 189:14                             relying
  177:17,21                                refurbished           272:23 274:5
                       193:11 210:17        257:5,8,9
  229:7 259:12         223:7 225:5                               309:13
  270:2 274:21                             refusing             remain 162:3
                       245:14 261:23        148:21 174:18
  275:1 283:6,         262:16                                    269:1 271:20
  13 285:3                                 Regina 221:23        remained
                      referred              228:6,15
  312:12 314:9,                                                  159:22
  14 316:3             184:4,6              250:4
                       230:19                                   remaining
 recommending                              Registered            312:20
                      referring             106:2 327:6,
  258:5                                                         remember
                       109:8 159:20         23
 record 107:22         162:9 184:25                              107:17
  126:3 157:9                              relate 122:8          109:11,24
                       188:16,17
  327:11               192:19 194:2         230:23 271:24        110:3,24
 recording                                  275:25               117:13 123:20
                       200:22 213:23
  254:10               215:13 219:21                             131:3,5


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 87 of 93 PageID 1499
                                August 09, 2019                                 ·27
  132:9,12             195:21,24            264:22              requested
  153:16 167:25        197:3 198:5          269:13,14            111:17 187:6
  176:24 192:4         199:23 200:15        275:6 282:5,         211:12 233:4
  193:23 199:14        202:21 255:14        11 285:9             246:5 263:17
  203:18 228:25        288:1 297:19         286:11 288:11        284:10 305:10
  229:16 251:4         327:9                293:17 296:16        327:10
  254:24 282:25       reported              301:11,14,17        requesting
  290:11 304:3         116:16,21           representative        139:2 183:20
  315:22               166:21 168:23       s 130:14              243:13 247:21
 reminded              221:16 288:4         162:21              requests
  121:14,23           Reporter              168:19,25            167:5 223:2
 reminding             106:2,3,5            169:1 181:13        require
  123:2                327:1,7,23,24        187:8 234:4          220:10,18,20
 removal 278:3        reporting             240:13 269:6         221:7 230:6
 removed 173:9         116:20              represented          required
 reopened             reports 209:5         223:9                190:6 227:8
  281:4 284:11,        305:8               represents            255:14
  14,22 285:15        represent             173:2 290:2         reserving
 rep 109:17,19         107:9 139:8         reps 116:14,          106:23
  111:20 120:8,       representation        17,22 124:14        respect
  10,14,18,20          139:1 140:6          125:3 126:23         157:25 181:21
  130:20,22,23         164:8 217:14         130:17 137:17        266:6
  131:2 133:9          218:21 228:21        138:4 162:3,        respected
  146:12 148:8         266:9 267:24         5,11,16              179:6 223:2
  153:10 158:11        270:23               163:1,2              244:4
  172:11              representative        180:15 182:5        respond
  180:12,14            127:20 142:11        190:18 198:7         137:21 144:19
  197:2 217:14,        144:14 147:6,        199:13 217:19        155:2 160:11
  19 230:3             12 163:10            219:17 224:4         166:13 172:8
  231:7,17,23          164:2 165:2          239:9 240:2          174:3 207:12,
  232:23 233:8         167:1 169:11         259:11 267:5         13,24 210:1
  235:23 239:18        173:23               268:18 271:20        218:20 241:8
  240:6 263:4          179:21,24            272:16               293:11
  265:7 266:1          181:4,10,11         request              responded
  271:25 301:20        182:9,14             109:18 110:11        137:23 139:18
  314:12,17            198:12 204:6,        147:15 173:10        140:9 239:14
 rep's 259:9           10 211:20            179:24 188:1         244:22
 repeat 145:19         215:1,12,21          204:5 214:25
                                            215:11,12,21        responding
 rephrase              216:23 219:19                             138:16 154:19
  108:8 133:19         220:17,23            216:22 218:22
                                            226:7,22             208:11 226:3
  147:10 196:21        226:8,10,23                              responds
  300:11               227:8 230:1,         229:14,21
                                            231:11 233:19        145:14,20
 replaced              6,18 231:13                               154:10 159:10
                       233:19 240:23        243:1 244:3
  169:6,7                                   248:7 250:10         167:4 172:15
  286:14               243:2,5,14,                               208:2 220:8
                       19,23 244:2,9        251:24 255:1
 report 132:18                              276:2,17             221:20 250:9
  152:9 168:20         246:5 247:21                              251:21 293:8
                       248:7 249:14         288:6,10
  191:18                                    324:9
                       254:13 260:22


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 88 of 93 PageID 1500
                                August 09, 2019                                 ·28
 response              201:12 202:5,                             271:3
  138:22,25            12,17,18                     S           Schmidt's
  145:2,11,15         reverse                                    266:6
  154:15 158:18        250:25              Sacha 107:9          screen 303:25
  163:20 185:23       review 106:19         221:2 324:2         season's
  216:22 217:4,        108:20              sale 283:10           148:18,21
  8 218:16             167:15,19,23                             secondary
                                           sales 124:14
  225:14 235:10        174:9,12                                  178:1,3
                                            125:3 127:20,
  306:22 307:19        250:14,16            24 128:6            section 121:3
  321:1                251:2 255:2,         130:24 153:2,       sell 261:12
 responsible           5,7 256:20           10 157:20
  142:11 188:13                                                  262:2 282:23
                       308:19 311:4         168:22 169:20        301:21
  209:7 223:25         319:24 327:9         170:4 172:2,
  288:8                                                         selling 283:7
                      reviewed              24 173:15,19,
 restate                                                        send 158:18,
                       112:8 113:9,         24 182:5
  215:14 243:11        16 114:1                                  23 159:1
                                            183:14 190:18        206:10 250:1
 restructuring         115:6                194:10 195:13
  277:5                                                          253:2 285:17,
                      reviewing             198:7,12             21 301:22,25
 result 130:23         113:8                200:15 208:25       sending
  179:1 192:17        reviews               209:6 215:12,
  195:25 198:16                                                  134:21 164:5
                       216:10               21 216:23            235:10
  201:8 203:7         rid 221:9             234:4 235:23
  273:7 290:10                              239:18 240:6,       sends 219:16
                      right-hand                                 290:11 291:18
 results 295:7         192:24               13 243:13,19,
                                            22 244:2,9           301:15,22
 retain 109:12        rightfully                                 302:1
 retaliation           317:1,8              248:7 256:11
                                            258:19 261:8        sense 164:10
  117:5,23,25         ringing                                    195:11
  118:4 299:4,         299:19               262:20 271:18
  11,15,22,25                               272:16 278:2        sentence
                      Rock 130:20           279:6,12,16          115:18 121:14
  300:4,16,18,         131:2 169:7,
  19,22 316:13,                             282:5,11             122:13 141:5
                       10 171:5             288:7 290:1          143:23 210:17
  17,20 318:12,        175:13 177:5
  24 319:7                                  301:17,20            227:11,16
                      ROI 166:10            314:17 315:3         267:2
  323:9,15,20,
  22 324:4,5          role 122:5           save 297:9           separation
  325:17,20           room 308:13          SC 150:25             109:10
 return 148:14        Rooney 116:18        scale 173:20         September
  235:2,6              174:24              Schein                289:3 290:16
 returned             rule 109:11           121:15,24            295:5
  127:15               112:13 115:3,        123:3,6 143:8       sequence
  128:20,21            21                   144:15               169:9
  129:2 235:4,5       rules 107:17         Schmidt              Serrano
  239:6 308:13         108:12 111:24        263:10               247:17
 returning             115:5,21             264:17,20           service 142:9
  151:12               186:20 190:25        266:8,23,25          177:10 237:1
 returns 218:2         313:2,3,20           267:4,13,21,         267:5 288:7,
 revenue              running               22 269:14,16,        11 291:3,7
                       311:17               24 270:24            302:6
  198:8,16


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 89 of 93 PageID 1501
                                August 09, 2019                                 ·29
 serviced              217:8                165:15 167:10       signed 114:9
  133:21 139:7,       shelves               168:3 170:9          181:22 240:24
  14 159:24            274:12               171:12 175:8         241:19 242:16
  160:4 260:2         shift 128:9           182:19 190:12       significant
  271:20              Ship 119:16,          198:2 204:16         161:16
 services              20 128:6,10          213:13 214:14       signs 179:23
  133:1                129:2,5,10,          216:18 218:10       sincerely
 serving               15,20,21             219:5 222:4          124:12 125:2
  276:24               130:15 133:1,        227:22 229:3        Singh 184:15
 set 109:10            3,7 139:13           230:12 234:12        196:12,13,15
  133:15 182:1         148:8 153:3,         236:10 238:17        210:23,24
  190:24 221:21        17 158:3,12          240:17 242:21        211:18,21,23
  228:20 229:8         159:18               244:13 247:13        212:18,21
  232:5 239:19,        162:12,22            248:11,25            241:23 242:2,
  23 250:13,15         165:11 174:25        249:18 251:7         5 317:11
  251:2 255:1,7        180:11               252:5 254:16
                                            255:22              Singh's
  259:10 275:3,        188:14,19                                 317:10
  6 281:3              189:21 190:1         256:16,24
                                            257:21 258:12       single
  291:2,6              191:14                                    109:17,19
  296:17 305:10        192:16,22            259:19,21
                                            261:1 263:25         111:20 144:14
  321:2                193:6,12                                  146:12 147:5,
 set-up 314:22         194:4 195:14         266:16 268:8
                                            269:20 275:18        12 181:4,10,
 setting               196:3,9                                   11 182:9
                       198:13,14            277:23 278:11
  161:21                                    290:12 294:12        204:5,10
  223:10,20            200:19,25                                 211:19 215:1,
                       201:9,24             295:17 296:6
  274:13 296:11                             298:2 303:6,         12,21 216:23
  303:2                202:2 203:10                              217:14,18
                       214:2,5              11 305:22
 setup 274:9,                               308:8 310:16         218:20 220:16
  11 305:10            223:16,17                                 226:8,9,22
                       224:22 248:17        319:12
  315:5,8,10,                               320:14,22            227:8 230:1
  11,19,20,23          259:3,6                                   231:7,12,14,
                       262:11 273:20        321:6
  316:1,9                                                        17,23 232:23
                       274:16,17           showed 301:13
  317:4,5,6,12                                                   233:8,19
                       318:7               showing               240:23 243:1,
 setups 265:21                              121:17 149:15
  274:17              shipped 146:9                              5,13,18,22
                      shipping              255:15 283:22        244:1,9 246:5
 several-week
                       324:17              shows 190:19          247:21 248:7
  127:14                                    194:17 195:25
 sex 117:22           short 133:13                               249:13 254:13
                      shorted               198:12 263:15        260:21 263:4
  118:4 322:9
                       151:11              side 190:8           site 249:25
 sexual                                     192:24
  117:23,24           shot 303:25                               sites 208:21
                      shoved               sighing               268:20
 shaking                                    215:17
  168:12               147:23,25                                sitting 109:4
                      show 117:7           sign 179:21           253:13 259:13
 share 246:10                               324:11,13
 shared 239:23         130:4 133:25                              279:10 283:6
                       136:15 140:14       signature            situation
  275:4,5                                   160:22 186:4,
 Sharp 134:13          146:17 156:12                             218:2 292:12
                       160:18 163:15        14 187:1,2
  141:3,14


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 90 of 93 PageID 1502
                                August 09, 2019                                 ·30
 situations           speculation          stated 150:24        story 141:7
  139:11               128:2               statement            Stout 164:11
 six-year             split 164:23          141:2 151:5         straightened
  311:1                165:1,5              175:22               143:7,21
 sixth 321:10          267:7,8              187:11,15,23         144:4
 skip 254:17           268:2,3             stay 191:15          Strong 230:15
 slow 311:2            271:13               286:15 292:8         231:5,11,22
 small 289:23,        splitting             305:14               232:1
  24                   190:18              staying              stuck 210:14,
 sold 262:10          spoke 119:2           106:21               24 211:4,5,14
  282:19,21            142:23              Steele 122:8,        stuff 204:18
  283:1               spreadsheet           10 135:15           subjects
 sole 120:8,           191:19 200:18        136:1,8,11,23        322:8
  10,14,18,20          202:17               137:9,14,17,        submit
  265:22              St 185:6              21 138:2,11          302:10,19,22
 solemnly             Stack 224:8,          139:1,18,21         subsequent
  106:5                13,21 272:8          140:3,9              215:7 271:3
                       273:1 275:12         141:4,14,17,
 solutions                                  22 147:5,9,         substantial
  166:10              staffed 233:3                              120:4,17,19
                      stand 276:22          11,20 148:3,
 something's                                5,25 150:19         summarize
  125:16              standing                                   267:4
                                            151:5,17
 Sounds 305:12         175:17               152:4,19            Suncoast
 space 301:13         start 106:15          155:9,16             131:24 132:14
 speak 241:2           118:21 124:19        156:5 158:19,       Sunkara
  243:24               126:21 129:13        24 164:11            193:18
 speaking              137:5 150:11         174:8,12             194:12,17
  107:23 114:23        187:19 193:5         175:4 176:17        super 249:24
  241:5                205:19 225:22        177:13 296:24       supervise
                       291:16                                    213:1
 specific                                  Steele's
  178:19 179:16       started 107:3         138:16              supervisor
  194:11,12            116:20 118:8        stenographical        122:6 157:21
  195:3 204:1          120:9 156:24        ly 327:8             supplemental
  258:22 279:9         208:15
                                           step 324:14           321:1,10
 specifically         starting
                       142:15              Steve 188:24         supplier
  139:4 147:17                             stick 211:16          178:2 233:24
  215:5 236:22        starts 136:24                              296:24
                       137:8 145:11        stood 109:14
  257:11 274:15                            stop 150:25          supplies
  282:25 296:23        149:23 156:21
                                            151:6,14,18,         124:9 170:25
  324:4,8              157:1,10
                       165:25               23 152:5,10,         171:3,5
 specifics                                  12,14,19             274:11 281:14
  175:25 176:2         171:15,18
                       183:4,9              155:13,17            282:24,25
  203:24                                    186:18 299:18        284:10 302:22
                       192:23 204:22
 speculate             205:12 228:7        stopped               307:8 308:17
  154:2                                     144:20               315:14
                       234:18 240:25
 speculating                               stopwatch            supply 177:10
                      State 106:3
  202:14               327:3                313:12               220:9




                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 91 of 93 PageID 1503
                                August 09, 2019                                 ·31
 supplying             324:24              thing 109:14          21 267:18
  208:22              Tampa 271:14          135:12 141:4,        272:10 274:18
 support              team 112:18           22 319:24            275:3 282:19
  233:5,6,13           116:17 137:17       things 109:13         284:22 287:1,
  254:9 298:24         153:11,13,14         110:23 111:23        25 291:1,12
 supports              199:6,8,15,          126:10 147:20        307:22 308:16
  325:13,20            23,24 291:13         151:25 155:24        311:2,6
 supposed             teams 199:15          313:16               312:20,24
  176:14              Teel 223:24           318:13,21            313:1,22
 surcharge             265:20              thinking              324:20
  151:4,8              269:13,23            159:5 221:6         times 179:16
  174:13               270:8 271:2,         275:1 280:20        timing 270:2
 surcharges            7,9 273:11          Thirteenth           titled 116:9
  173:9 324:17         274:3,6              114:5               today 108:17
 surgery 163:5        telling              thought 177:2         109:5 113:17
 surprised             110:10 111:13        318:21               129:7 130:14
  301:18               135:11,12,16,       threaten              146:2 169:11
 suspended             17 141:2,4,7,        226:8                276:8,13
  116:2                22,23 152:4         threats               279:10 283:7
                       154:23 298:9         249:9,12             292:23 313:21
 swear 106:5                                                     325:2,23
 sworn/affirmed       tells 263:10         three- 303:3
                       291:1               throat 147:23        today's 113:4
  106:11                                                         312:21
 system               terminated            148:1
                       116:3 322:23        Tiffany 146:2        Todd 180:16,
  148:10,22
                       323:1               Tim 274:3             19 199:3
  304:16 305:11                                                  200:11,23
 systems              terms 164:1          time 107:8,
                       293:5                12,18,23            told 111:14
  209:15
                      territories           108:2 119:22,        117:3 118:9
                       267:7                23 122:17,24         122:17 125:1
          T           territory             126:18 127:7,        128:17 130:18
                       256:8                23 130:2,3           143:6 151:8
 tables 274:13                                                   177:14 181:6,
                      testified             138:5 144:8
 taking 110:18         106:12 116:5,        147:4,9,11           11 228:15
  227:8                12                   148:7 153:14         237:4 241:16
 talk 222:15                                154:1,7              272:22
                      testifying
  232:6 288:25                              157:22 165:5         275:23,25
                       186:24                                    278:5 285:12,
  300:25 324:16                             170:2,3
                      testimony                                  19 286:15
 talked 107:12         106:6 108:17         172:3,5,24,25
  113:6 126:21                              173:3,19,23          299:25 300:5
                       276:8 320:8                               303:2 309:12,
  141:1 194:4          325:23 327:12        181:20 190:21
 talking                                    197:13,16            20 310:1
                      testing 121:5                              317:20,25
  116:25 118:8,                             198:2 203:24
                      tests 121:6                                322:17
  13,18 127:5                               204:2,8 205:6
  144:3 145:23        text 238:21,          214:25 215:20       Tonnesen
  159:7 168:6          24 239:2                                  188:24
                                            218:3 220:6
  183:8 190:25         240:5 261:6          221:2,4,12          top 115:14
  194:3 279:24        thanked               228:18 244:6         124:23,24
  288:18 289:17        260:19               249:5 265:4,         131:19,21



                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 92 of 93 PageID 1504
                                   August 09, 2019                              ·32
  135:2 136:24        transition            172:5 173:21        urgent
  150:3 160:20         185:16,17            176:12               159:14,22
  163:20 165:19        188:1 199:9          186:13,24           user 249:24
  167:21 170:12        275:25               187:5,25            utterly
  181:19 183:7        transitioned          188:4,9,12,          313:11
  186:1 190:20         269:5 276:14         18,24 190:5
  216:21 219:22       transitioning         202:16 206:4
  229:11 231:19                             208:19 214:24                V
                       112:10
  270:15 288:19       treated               225:3 227:16
  294:16 306:19                             228:18              vacation
                       322:13,16                                 217:11 259:25
 Tos 158:12            323:23,24            229:21,25
                                            233:14,15            260:3
  165:11 180:11        324:1,3
  198:13,14                                 235:18 236:2,       vaccine
                      true 114:15                                148:14 149:1
  200:19,25            212:4 217:17         5,25 245:25
  201:9,24                                  246:1 256:5          151:12,19
                       223:5,6                                   249:13 261:8,
  202:2 223:16,        260:6,10,15          277:3 278:2
  17 246:21,23                              285:11 288:24        12,24 262:1,
                       319:16 320:9,                             5,11 324:16
  247:6                17,25 321:9          289:13 294:24
 total 129:11,                              299:24 300:8        vaccines
                       327:11                                    174:14 249:6
  21                                        302:5 311:7
                      truth 106:6,7         324:7               Vaguely
 totally 252:2        turn 135:19
  259:14,15                                understanding         140:17 224:11
                       142:14 177:8                              296:8
  262:3                                     107:14 111:4
                       261:20 309:4         158:12              VAN 106:10
 traction             turned 306:16
  128:17,22                                understood            327:9
                      turns 253:9           108:10 221:18       vanhoek
 training             two-sided
  248:16                                    225:5 229:23         106:13,18
                       320:3                272:4,7,8            107:8 157:11
 transcribed          type 139:13           290:23               178:11 186:23
  107:1                240:6               unfairly              195:20 197:5
 transcript           types 184:7                                311:25 314:7
  106:19,24,25                              323:25 324:1,
                                            3                    320:10 323:7
  108:20,21,23
                               U           unfulfilled          vanhoek's
  109:1,6 112:9
                                            161:12               106:23
  113:1,8,14
  327:10,11           Uh-huh 199:7         unique 292:12        verbal 272:14
 transfer             ultimately           units 261:9,         verbalizing
  193:3,16             112:15 155:9         12 262:1,8,          107:23
  194:7,9              188:13 310:5         10,17,19            verbally
 transferred          umbrella             unreasonable          203:15,19
  128:11 187:7         158:13 268:17        313:11              versa 251:20
  195:1,5,8,25        underlying           unusual              version
  196:1,15             126:10               236:1,4              306:15
  197:10 224:14       understand           upset 148:11,        versus 129:24
  275:14 315:3,        107:15,25            13 176:25           vials 148:14,
  24                   108:7,12             177:14 185:16        19 149:1
 transferring          111:15 133:22        211:17,19           vice 251:19
  196:20,21,24         144:20 150:6         239:21 241:9        view 198:7
                       166:24 170:2         249:6 324:21



                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
             Hilda Van Hoek·
Case 8:17-cv-02447-WFJ-AAS     CORRECTED
                           Document        AS TO
                                    130-1 Filed     ATTORNEY
                                                10/18/19       ADDRESS
                                                         Page 93 of 93 PageID 1505
                                August 09, 2019                                 ·33
 Vigneau 131:7         197:11 203:6,       writes 231:16
  138:3 142:10,        10 204:4,9          writing                       Y
  16,19 143:6,         207:3,6              117:10 140:3
  20,24 144:7,         209:3,5             written              year 123:17
  19 145:2,6,          210:5,10             115:20 188:7         130:5,7
  14,20 146:8          211:12 217:10       wrong 251:18          153:23 154:5
  169:2                219:18              wrote 137:16          161:17,21
 visited               220:11,18,21         139:21 298:4         162:13,23
  132:14,15            221:7 245:17                              174:1 179:15
  133:17               248:15                                    198:13 200:19
                       251:11,17,21                 X            201:3,24
                       252:22 261:7                              213:7 229:15
          W            295:1               Xiques 112:19         258:24 259:2
                      wished 148:14         116:21
 wait 193:3                                                      261:13,16,18,
                       241:2                118:23,25            19 279:6
  197:14 254:23                             124:11 125:1
  291:23              wishes 179:6                               280:19 304:8,
                       185:17               131:12,22            9
 waiting                                    132:13,16
  281:21              word 232:1                                year's 130:4
                                            134:12,16,19
 waiving 167:6        words 254:9           135:6,11,16,        yearly 174:1
 wanted 106:18        work 132:2            22,25 136:8,         198:5
  112:9 118:2          133:5 180:11         11 137:9,16         years 120:4
  126:13,16,19         181:13 188:15        138:3,11,16,         172:18 175:18
  235:15 241:18        204:3,9 223:9        25 139:19,21         218:23 240:5
  250:4                233:23,24            140:2 141:2,         284:4
 wanting               248:16 253:5         3,14 147:6,16       yes-or-no
  126:11 186:1         265:22               149:19,24            152:8
  261:6                273:19,21            150:7,15            you-all 293:9
                       297:5,9              152:9 154:10,
 Watson 131:23
                       300:15 308:23        18,23 155:2
  132:15
                       309:2,7              166:2,14
 weeks 119:2           315:8,10,11
  127:13                                    188:25 189:14
                      work-related          200:12,15
 Wendy 142:7,8         116:8                201:22 266:8,
 West 185:12          worked 133:2          24 267:13,23
  190:6 219:17         265:19,20            286:21,23
  220:8                269:17 274:7         287:8,13,23
 wheel 116:13,         275:5 302:3          288:4,7,12,
  17,22               working               15,16,24
 William               126:22 131:22        289:4,14,20
  262:17               132:9 137:18         290:5,17
 Williams              164:11 223:23        291:13,19
  183:5,10,18          273:11 309:14        292:25 293:8,
  185:7,15            works 158:13          11,21
  188:2 189:5,        worms 179:5          Xiques's
  21 190:6                                  199:6 291:13
                      worth 297:4
  193:1,16
  194:22 195:1,       Wow 120:24
  5,9,12 196:2,       write 150:24
  16,19,21,25          211:2


                               U.S. LEGAL SUPPORT
                                 (813) 876-4722
